Exhibit 10.1

 

EXECUTION VERSION

 

Published Deal CUSIP: 49916MAJ0

Published Revolver CUSIP: 49916MAK7

Published Multicurrency Term Loan CUSIP: 49916MAL5

Published U.S. Term Loan CUSIP: 49916MAM3

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of January 23, 2018

 

among

 

KNOLL, INC.,

as the Parent Borrower,

 

CERTAIN FOREIGN SUBSIDIARIES OF THE PARENT BORROWER,

as Foreign Borrowers,

 

CERTAIN SUBSIDIARIES OF THE PARENT BORROWER,

as the Guarantors,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

 

CITIZENS BANK, N.A.,

SUNTRUST BANK,

and

TD BANK, N.A.,

as Co-Syndication Agents,

 

BRANCH BANKING AND TRUST COMPANY,

HSBC BANK USA, NATIONAL ASSOCIATION,

and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

and

 

THE OTHER LENDERS PARTY HERETO

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as a Joint Lead Arranger and Sole Bookrunner,

and

CITIZENS BANK, N.A.,

SUNTRUST ROBINSON HUMPHREY, INC.,

and

TD SECURITIES (USA) LLC,

as Joint Lead Arrangers

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I  DEFINITIONS AND ACCOUNTING TERMS

1

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

37

1.03

Accounting Terms

38

1.04

Rounding

39

1.05

Exchange Rates; Currency Equivalents

39

1.06

Times of Day

39

1.07

Letter of Credit Amounts

40

1.08

Additional Alternative Currencies

40

ARTICLE II  THE COMMITMENTS AND CREDIT EXTENSIONS

41

2.01

Loans

41

2.02

Borrowings, Conversions and Continuations of Loans

46

2.03

Letters of Credit

47

2.04

Swing Line Loans

56

2.05

Prepayments

59

2.06

Termination or Reduction of Aggregate Revolving Commitments

62

2.07

Repayment of Loans

63

2.08

Interest

63

2.09

Fees

64

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

64

2.11

Evidence of Debt

65

2.12

Payments Generally; Administrative Agent’s Clawback

65

2.13

Sharing of Payments by Lenders

67

2.14

Cash Collateral

68

2.15

Defaulting Lenders

69

2.16

Foreign Borrowers

71

2.17

Designated Lenders

72

2.18

Nature of Obligations

72

ARTICLE III  TAXES, YIELD PROTECTION AND ILLEGALITY

73

3.01

Taxes

73

3.02

Illegality

77

3.03

Inability to Determine Rates

78

3.04

Increased Costs

80

3.05

Compensation for Losses

81

3.06

Mitigation Obligations; Replacement of Lenders

82

3.07

Survival

82

ARTICLE IV  GUARANTY

83

4.01

The Guaranty

83

4.02

Obligations Unconditional

84

4.03

Reinstatement

85

4.04

Certain Additional Waivers

85

4.05

Remedies

85

4.06

Rights of Contribution

85

4.07

Guarantee of Payment; Continuing Guarantee

86

4.08

Keepwell

86

4.09

Appointment of Parent Borrower

86

ARTICLE V  CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

86

5.01

Conditions of Initial Credit Extension

86

5.02

Conditions to all Credit Extensions

89

 

i

--------------------------------------------------------------------------------


 

ARTICLE VI  REPRESENTATIONS AND WARRANTIES

90

6.01

Organization; Power

90

6.02

Authorization

90

6.03

Enforceability

91

6.04

Governmental Approvals

91

6.05

Financial Statements

91

6.06

No Material Adverse Change

92

6.07

Title to Properties; Possession Under Leases

92

6.08

Subsidiaries

93

6.09

Litigation; Compliance with Laws

93

6.10

Agreements

94

6.11

Federal Reserve Regulations

94

6.12

Investment Company Act

94

6.13

Use of Proceeds

94

6.14

Tax Returns

94

6.15

No Material Misstatements

94

6.16

Employee Benefit Plans

95

6.17

Environmental Matters

95

6.18

Insurance

95

6.19

Collateral Documents

96

6.20

[Reserved]

96

6.21

Labor Matters

96

6.22

Solvency

97

6.23

Government Sanctions

97

6.24

Anti-Corruption Laws

97

6.25

No EEA Financial Institution

97

6.26

Additional ERISA Representations

97

6.27

Representations as to Foreign Obligors

98

6.28

Status as Senior Indebtedness

98

6.29

Dutch Works Council

99

ARTICLE VII  AFFIRMATIVE COVENANTS

99

7.01

Existence; Business and Properties; Compliance with Laws

99

7.02

Insurance

99

7.03

Taxes

100

7.04

Financial Statements, Reports, Etc.

100

7.05

Litigation and Other Notices

102

7.06

Delivery of Financial Statements

103

7.07

Maintaining Records; Access to Property and Inspections

103

7.08

Use of Proceeds

103

7.09

Further Assurances

104

7.10

Environmental Laws

105

7.11

Anti-Corruption Laws

106

7.12

Approvals and Authorizations

106

7.13

Post-Closing Obligations

106

ARTICLE VIII  NEGATIVE COVENANTS

106

8.01

Indebtedness

107

8.02

Liens

110

8.03

Sale and Lease-Back Transactions

112

8.04

Investments, Loans and Advances

112

8.05

Mergers, Consolidations and Sales of Assets

113

8.06

Restricted Payments; Restrictive Agreements

114

 

ii

--------------------------------------------------------------------------------


 

8.07

Transactions with Affiliates

116

8.08

Business of Parent Borrower and Subsidiaries

116

8.09

Amendments of Subordinated Indebtedness

116

8.10

Financial Covenants

117

8.11

Fiscal Year, Etc.

118

8.12

Sanctions

118

8.13

Anti-Corruption Laws

118

ARTICLE IX  EVENTS OF DEFAULT AND REMEDIES

118

9.01

Events of Default

118

9.02

Application of Funds

121

9.03

Collection Allocation Mechanism

122

ARTICLE X  ADMINISTRATIVE AGENT

124

10.01

Appointment and Authority

124

10.02

Rights as a Lender

124

10.03

Exculpatory Provisions

124

10.04

Reliance by Administrative Agent

125

10.05

Delegation of Duties

125

10.06

Resignation of Administrative Agent

126

10.07

Non-Reliance on Administrative Agent and Other Lenders

127

10.08

No Other Duties; Etc.

127

10.09

Administrative Agent May File Proofs of Claim

127

10.10

Collateral and Guaranty Matters

128

10.11

Secured Treasury Management Agreements and Swap Contracts

129

ARTICLE XI  MISCELLANEOUS

129

11.01

Amendments, Etc.

129

11.02

Notices and Other Communications; Facsimile Copies

132

11.03

No Waiver; Cumulative Remedies

134

11.04

Expenses; Indemnity; and Damage Waiver

134

11.05

Payments Set Aside

136

11.06

Successors and Assigns

137

11.07

Treatment of Certain Information; Confidentiality

141

11.08

Set-off

142

11.09

Interest Rate Limitation

143

11.10

Counterparts; Integration; Effectiveness

143

11.11

Survival of Representations and Warranties

143

11.12

Severability

144

11.13

Replacement of Lenders

144

11.14

Governing Law; Jurisdiction; Etc.

145

11.15

Waiver of Right to Trial by Jury

145

11.16

Electronic Execution of Assignments and Certain Other Documents

146

11.17

USA PATRIOT Act Notice

146

11.19

Parallel Debt

147

11.20

Judgment Currency

148

11.21

Amendment and Restatement

148

11.22

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

149

11.23

Lender ERISA Representations

149

11.24

Waiver of Breakage Costs

151

11.25

Reallocation

151

11.26

Subordination

151

11.27

ENTIRE AGREEMENT

152

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

1.01(b)

Existing Letters of Credit

2.01

Commitments and Applicable Percentages

6.07

Intellectual Property Rights

6.08

Subsidiaries

6.18

Insurance

7.13

Post-Closing Obligations

8.01

Existing Indebtedness

8.02

Existing Liens

8.04

Existing Investments

11.02

Certain Addresses for Notices

 

EXHIBITS

 

2.02

Form of Loan Notice

2.03(m)

Form of Letter of Credit Report

2.03(n)

Form of Notice of Additional L/C Issuer

2.04

Form of Swing Line Loan Notice

2.05

Form of Notice of Loan Prepayment

2.11(a)(i)

Form of Revolving Note

2.11(a)(ii)

Form of Swing Line Note

2.11(a)(iii)

Form of U.S. Term Note

2.11(a)(iv)

Form of Multicurrency Term Note

2.11(a)(v)

Form of Incremental Term Note

2.16-1

Form of Foreign Borrower Request and Assumption Agreement

2.16-2

Form of Foreign Borrower Notice

3.01(e)

Forms of U.S. Tax Compliance Certificate (Forms 1 through 4)

7.04

Form of Compliance Certificate

7.09

Form of Guarantor Joinder Agreement

9.02

Form of Secured Party Designation Notice

11.06

Form of Assignment and Assumption

 

iv

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of
January 23, 2018 among KNOLL, INC., a Delaware corporation (the “Parent
Borrower”), Knoll Denmark ApS, a private limited company incorporated in Denmark
(“Knoll Denmark”), Knoll Europe B.V., a Dutch company with limited liability,
with corporate seat in Amsterdam, the Netherlands (“Knoll Europe”) and certain
other Foreign Subsidiaries of the Parent Borrower party hereto pursuant to
Section 2.16 (each a “Foreign Borrower” and, together with the Parent Borrower,
the “Borrowers” and, each a “Borrower”), the Guarantors (defined herein), the
Lenders (defined herein) and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.

 

WHEREAS, the Parent Borrower, certain domestic subsidiaries, as guarantors,
certain lenders and Bank of America, as administrative agent, swing line lender
and letter of credit issuer, have entered into that certain Second Amended and
Restated Credit Agreement dated as of May 20, 2014 (as amended or modified from
time to time prior to the date hereof, the “Existing Credit Agreement”); and

 

WHEREAS, the parties to the Existing Credit Agreement wish to amend and restate
the Existing Credit Agreement to make certain amendments and modifications, all
as more fully set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or any substantial
portion of the property of another Person or at least a majority of the Voting
Stock of another Person, in each case whether or not involving a merger or
consolidation with such other Person and whether for cash, property, services,
assumption of Indebtedness, securities or otherwise.

 

“Acquisition Agreement” has the meaning specified in Section 2.01(d)(iii).

 

“Additional Lender” has the meaning specified in Section 2.01(d).

 

“Administrative Agent” means Bank of America (or any of its designated branch
offices or affiliates) in its capacity as administrative agent under any of the
Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Parent Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Revolving Commitments” has the meaning specified in Section 2.01(a).

 

“Agreement” means this Credit Agreement.

 

“Alternative Currency” means Euro, Sterling and each other currency (other than
Dollars) that is approved in accordance with Section 1.08.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Alternative Currency Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $300,000,000.  The Alternative Currency
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Revolving Commitment at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Revolving Commitments
represented by such Lender’s Revolving Commitment at such time, (b) with respect
to such Lender’s portion of the outstanding U.S. Term Loan at any time, the
percentage (carried out to the ninth decimal place) of the outstanding principal
amount of the U.S. Term Loan held by such Lender at such time, (c) with respect
to such Lender’s portion of the outstanding Multicurrency Term Loan at any time,
the percentage (carried out to the ninth decimal place) of the outstanding
principal amount of the Multicurrency Term Loan held by such Lender at such
time, and (d) with respect to such Lender’s portion of any Incremental Term Loan
at any time, the percentage (carried out to the ninth decimal place) of any
given Incremental Term Loan represented by such Lender’s Incremental Term Loan
Commitment (or, after the funding thereof, the percentage (carried out to the
ninth decimal place) of the outstanding principal amount of such Incremental
Term Loan held by such Lender); provided, that, if the commitment of each Lender
to make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 9.01 or if the Aggregate Revolving
Commitments or Incremental Term Loan Commitments, as applicable, have expired,
then the Applicable Percentage of each Lender shall be determined based on the
Applicable Percentage of such Lender most recently in effect, giving effect to
any subsequent assignments.  The initial Applicable Percentage of each Lender is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

 

“Applicable Rate” means with respect to Revolving Loans, the U.S. Term Loan, the
Multicurrency Term Loan, Swing Line Loans, Letters of Credit and the Commitment
Fee, the following percentages per annum, based upon the Consolidated Total
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 7.04(c):

 

Pricing Tier

 

Consolidated
Total Leverage
Ratio

 

Commitment
Fee

 

Letter of Credit
Fee

 

Eurocurrency
Rate Loans

 

Base Rate
Loans

 

1

 

< 1.00 to 1.0

 

0.175

%

1.00

%

1.00

%

0.00

%

 

2

--------------------------------------------------------------------------------


 

2

 

> 1.00 to 1.0

but < 1.75 to 1.0

 

0.200

%

1.25

%

1.25

%

0.25

%

3

 

> 1.75 to 1.0

but < 2.25 to 1.0

 

0.225

%

1.50

%

1.50

%

0.50

%

4

 

> 2.25 to 1.0

but < 3.00 to 1.0

 

0.250

%

1.75

%

1.75

%

0.75

%

5

 

> 3.00 to 1.0

but < 3.50 to 1.0

 

0.300

%

2.00

%

2.00

%

1.00

%

6

 

> 3.50 to 1.0

but < 4.00 to 1.0

 

0.350

%

2.25

%

2.25

%

1.25

%

7

 

> 4.00 to 1.0

 

0.350

%

2.50

%

2.50

%

1.50

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first (1st)
Business Day immediately following the date a Compliance Certificate is required
to be delivered pursuant to Section 7.04(c); provided, however, that, if a
Compliance Certificate is not delivered when due in accordance with
Section 7.04(c), then Pricing Tier 7 shall apply as of the first (1st) Business
Day after the date on which such Compliance Certificate was required to have
been delivered and shall continue to apply until the first (1st) Business Day
immediately following the date a Compliance Certificate is delivered in
accordance with Section 7.04(c), whereupon the Applicable Rate shall be adjusted
based upon the calculation of the Consolidated Total Leverage Ratio contained in
such Compliance Certificate.  The Applicable Rate in effect from the Effective
Date through the first (1st) Business Day immediately following the date a
Compliance Certificate is required to be delivered pursuant to
Section 7.04(c) for the fiscal quarter ending March 30, 2018 shall be determined
based upon Pricing Tier 4.  Notwithstanding anything to the contrary contained
in this definition, the determination of the Applicable Rate for any period
shall be subject to the provisions of Section 2.10(b).  The “Applicable Rate”
with respect to any Incremental Term Loan shall be as set forth in the
definitive documentation therefor (subject to the requirements of
Section 2.01(d)(ii)).

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

 

“Applicant Borrower” has the meaning specified in Section 2.16.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means MLPFS, Citizens Bank, N.A., SunTrust Robinson Humphrey, Inc.
and TD Securities (USA) LLC, together with their respective successors and
assigns, in their capacities as joint lead arrangers with respect to this
Agreement.

 

“Asset Sale” means the sale, transfer or other disposition (by way of merger,
casualty, condemnation or otherwise but excluding Investments permitted by
Section 8.04) by the Parent Borrower or any of the Subsidiaries to any Person
other than the Parent Borrower or any Guarantor of (a) any Equity Interests of
any of the Subsidiaries (other than directors’ qualifying shares and other de
minimis ownership interests required to be owned under applicable foreign Law by
local residents, or the sale by any person of Equity Interests of such person)
or (b) any other assets of the Parent Borrower or any of the Subsidiaries (other
than (i) inventory, damaged, obsolete or worn out assets, scrap and Permitted
Investments, in each case disposed of in the ordinary course of business
(including allowing any

 

3

--------------------------------------------------------------------------------


 

registrations or any applications for registration of any immaterial
Intellectual Property to lapse or go abandoned in the ordinary course of
business); (ii) to the extent constituting an “Asset Sale”, Liens permitted
under Sections 8.02, transactions permitted under Section 8.03 or transactions
permitted under Section 8.06; (iii) dispositions of property that is exchanged
for credit against the purchase price of similar replacement property that is
promptly purchased, or the proceeds of such disposition are promptly applied, to
the purchase price of such replacement property (provided, that, (x) to the
extent the property being transferred constitutes Collateral such replacement
property shall constitute Collateral and (y) any cash or cash equivalents
received in connection with such exchange (net of all costs and expenses
incurred in connection with such transaction) shall be deemed to be Net Cash
Proceeds subject to Section 2.05); (iv) dispositions of cash and Permitted
Investments at fair market value (as reasonably determined by the Parent
Borrower) in the ordinary course of business; (v) Involuntary Dispositions;
provided that the Net Cash Proceeds thereof shall be applied in accordance with
the requirements of Section 2.05(b)(ii);  (vi) leases and subleases (and
licenses and sublicenses) of real or personal property and any license,
sublicense or other grant of rights in or to any Intellectual Property, in each
case to third parties in the ordinary course of business and which do not
interfere, in any material respect, with the operations of the Parent Borrower
and its Subsidiaries in the ordinary course of business; (vii) dispositions of
assets between or among Domestic Loan Parties; (viii) dispositions of assets
between or among Subsidiaries that are not Loan Parties; (ix) dispositions of
assets between or among Foreign Obligors; (x) dispositions of assets from any
Loan Party to any Subsidiary that is not a Loan Party if such disposition is
treated as an Investment in such Subsidiary and such Investment is permitted by
Section 8.04); (xi) the unwinding of any Swap Contract; and (xii) the sale or
other disposition by Parent Borrower or a Subsidiary of shares of Equity
Interests of any of its Foreign Subsidiaries in order to qualify members of the
governing body of such Foreign Subsidiary if and to the extent required by
applicable Law.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.06 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent Borrower and its Subsidiaries for the fiscal year ended December 31,
2016, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Parent Borrower
and its Subsidiaries, including the notes thereto, audited by independent public
accountants of recognized national standing and prepared in conformity with
GAAP.

 

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

“Availability Period” means the period from and including the Effective Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Revolving Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Lender to make Loans and the obligation of
the L/C Issuer to make L/C Credit Extensions pursuant to Section 9.01.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing Law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

4

--------------------------------------------------------------------------------


 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one-half of one percent (0.50%), (b) the rate
of interest in effect for such day as publicly announced from time to time by
Bank of America as its “prime rate” and (c) the Eurocurrency Rate plus one
percent (1.0%); provided, that, if the Base Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.  The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in the “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans are only available to the Parent Borrower and Loans denominated
in Dollars.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Internal Revenue Code or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Internal Revenue Code) the assets of any such “employee
benefit plan” or “plan”.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 7.04.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurocurrency Rate Loans, having the same Interest Period
made by each of the Lenders pursuant to Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

 

(a)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market; and

 

(b)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Eurocurrency Rate Loan,
or any other dealings in Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means a TARGET Day;

 

(c)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and

 

5

--------------------------------------------------------------------------------


 

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer and/or
the Lenders, as collateral for L/C Obligations or obligations of the Lenders to
fund participations in respect of L/C Obligations, cash or deposit account
balances or, if the Administrative Agent and the L/C Issuer shall agree in their
sole discretion, other credit support, in each case pursuant to documentation in
form and substance satisfactory to the Administrative Agent and the L/C Issuer. 
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

 

“Cash Management Obligations” means obligations owed by any Borrower or any of
its Subsidiaries to any Lender or any Affiliate of a Lender in respect of any
Treasury Management Agreement.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, rule, regulation
or treaty, (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means the occurrence of any of the following events:

 

(a)           any “person” or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the SEC thereunder as in effect on the
date hereof) becomes, directly or indirectly, the beneficial owner of Equity
Interests in the Parent Borrower representing more than forty percent (40%) or
more of the Equity Interests of the Parent Borrower entitled to vote for members
of the board of directors or equivalent governing body of the Parent Borrower on
a fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right);

 

(b)           at any time, occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Parent Borrower by persons who
were neither nominated by the board of directors of the Parent Borrower nor
appointed by directors so nominated; or

 

6

--------------------------------------------------------------------------------


 

(c)           the occurrence of any change in control or similar event (however
denominated) with respect to the Parent Borrower under and as defined in any
indenture or agreement in respect of Material Indebtedness to which the Parent
Borrower or a Subsidiary is a party.

 

“Collateral” means a collective reference to all personal property with respect
to which Liens in favor of the Administrative Agent, for the benefit of the
Lenders, are purported to be granted pursuant to and in accordance with the
terms of the Collateral Documents, and shall in any event exclude all Excluded
Property.

 

“Collateral Documents” means a collective reference to the Security Agreement,
the Dutch Share Pledge Agreement and other security documents as may be executed
and delivered by the Loan Parties pursuant to the terms of Section 7.09, in each
case as amended, modified or reaffirmed from time to time, including pursuant to
any reaffirmation agreement.

 

“Commitment” means, as to each Lender, any Revolving Commitment, any Term Loan
Commitment and/or any Incremental Term Loan Commitment of such Lender.

 

“Commitment Fee” has the meaning specified in Section 2.09(a).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Compliance Certificate” has the meaning specified in Section 7.04(c) and shall
be substantially in the form of Exhibit 7.04.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Interest Expense for
such period, (ii) all amounts for taxes based on income, profits or capital and
commercial activity payments to taxing authorities (or in each case similar
taxes or payments), including income tax expense of consolidated Foreign
Subsidiaries and foreign withholding tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period, (iv) any
non-recurring fees, cash charges and other cash expenses made or incurred in
connection with the Transactions that are paid or otherwise accounted for within
two hundred seventy (270) days of the consummation of the Transactions, (v) any
extraordinary losses, (vi) (A) facilities relocation or closing costs,
(B) non-recurring restructuring costs and (C) integration costs and fees,
including cash severance costs, in each case in connection with any Permitted
Acquisition, Investment, Asset Sale, recapitalization or refinancing and in each
case incurred during such period and payable in cash, (vii) in connection with
any Permitted Acquisition, Investment, Asset Sale, recapitalization or
refinancing, (A) the amount of “run-rate” cost savings, operating expense
reductions and product cost (including sourcing), and other operating
improvements and cost savings synergies (but not net revenue synergies)
reasonably identifiable and factually supportable relating to, and projected by
the Parent Borrower or any of its Subsidiaries in good faith to result from,
actions taken or with respect to which substantial steps have been taken or are
expected to be taken by Parent Borrower or any of its Subsidiaries within twelve
(12) months after (I) in the case of the Transactions, the Effective Date, and
(II) in the case of any other Permitted Acquisition, Investment, Asset Sale,
recapitalization or refinancing, the date it is consummated and (B) pro forma
adjustments arising out of events which are directly attributable to such
Permitted Acquisition, Investment, Asset Sale, recapitalization or refinancing
that are factually supportable and are expected to have a continuing impact, in
each case as determined on a basis consistent with Article 11 of Regulation S-X
of the Securities Act of 1933, as amended, as interpreted by the staff of the
Securities and

 

7

--------------------------------------------------------------------------------


 

Exchange Commission, (viii) non-recurring restructuring, integration, severance
and/or relocation costs reasonably identifiable and factually supportable,
(ix) any non-cash compensation charges and deferred compensation charges,
including arising from stock options, taken during such period, (x) any other
non-cash charges (other than the write-down of current assets), impairments and
expenses for such period (including amortization of loan acquisition costs and
unrealized gains and losses on Swap Contracts and gains and losses on foreign
exchange (including in respect of intercompany notes)), (xi) fees, cash charges
and other cash expenses made or incurred in connection with equity or debt
financings and amendments and waivers thereto and (xii) reasonable out-of-pocket
fees and expenses incurred in connection with the dividends and distributions
required under Part I of Schedule 7.13 (but not, for purpose of clarity, any
fees or expenses incurred in connection with dividends and distributions not
required under Part I of Schedule 7.13), minus (b) without duplication (i) all
cash payments made during such period on account of non-cash charges added to
Consolidated Net Income pursuant to clauses (a)(ix) or (x) above in such period
or in a previous period and (ii) to the extent included in determining such
Consolidated Net Income, any extraordinary gains and all non-cash items of
income (other than normal accruals in the ordinary course of business) for such
period, all determined on a consolidated basis in accordance with GAAP;
provided, however, notwithstanding anything to the contrary in the foregoing,
for purposes of calculating Consolidated EBITDA for all purposes under this
Agreement and the other Loan Documents, the aggregate contribution to
Consolidated EBITDA by Subsidiaries that are not Loan Parties shall be limited
to an amount not in excess of twenty-five percent (25%) of the Consolidated
EBITDA of the Parent Borrower and its Subsidiaries determined on a consolidated
basis (except to the extent of dividends and distributions made in cash to the
Parent Borrower or any Loan Party by any such non-Loan Party Subsidiary) (except
that, for so long as Knoll Denmark is a Loan Party and the Muuto Entities (or
their successor by merger) are owned by Knoll Denmark, then the total
contribution to Consolidated EBITDA by the Muuto Entities (or their successor by
merger) shall be included in the Consolidated EBITDA of the Parent Borrower
notwithstanding the limitations of this proviso); provided, further, that,
notwithstanding anything to the contrary in the foregoing, for purposes of
calculating Consolidated EBITDA for all purposes under this Agreement and the
other Loan Documents, the aggregate contribution to Consolidated EBITDA from
clauses (a)(vi), (vii) and (viii) of this definition shall be limited to an
amount not in excess of fifteen percent (15%) of the Consolidated EBITDA of the
Parent Borrower and its Subsidiaries determined on a consolidated basis for any
period of four (4) fiscal quarters (determined prior to giving effect to such
add-backs).

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four (4) fiscal
quarters most recently ended to (b) Consolidated Interest Expense for the period
of the four (4) fiscal quarters most recently ended.

 

“Consolidated Interest Expense” means, for any period, the sum of (a) the
interest expense (including imputed interest expense in respect of Capital Lease
Obligations and Synthetic Lease Obligations), net of cash interest income of the
Parent Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP, plus (b) any interest accrued during
such period in respect of Indebtedness of the Parent Borrower or any Subsidiary
that is required to be capitalized rather than included in consolidated interest
expense for such period in accordance with GAAP. For purposes of the foregoing,
interest expense shall be determined (a) by excluding non-cash interest expense
and amortization of deferred financing costs and original issue discount and
(b) after giving effect to any net payments made or received by the Parent
Borrower or any Subsidiary with respect to interest rate Swap Contracts.

 

“Consolidated Net Income” means, for any period, the net income or loss of the
Parent Borrower and its Subsidiaries (excluding extraordinary gains and losses)
for such period determined on a consolidated basis in accordance with GAAP;
provided, that, there shall be excluded (a) the income of any Subsidiary to the
extent that the declaration or payment of dividends or similar distributions by
the

 

8

--------------------------------------------------------------------------------


 

Subsidiary of that income is not at the time permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, statute, rule or
governmental regulation applicable to such Subsidiary, (b) the income or loss of
any person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with the Parent Borrower or any Subsidiary or the date that such
person’s assets are acquired by the Parent Borrower or any Subsidiary, (c) the
income of any person in which any other person (other than the Parent Borrower
or a wholly-owned Subsidiary or any De Minimis Holder) has a joint interest,
except to the extent of the amount of dividends or other distributions actually
paid to the Parent Borrower or a wholly-owned Subsidiary by such person during
such period, (d) any gains or losses attributable to sales of assets out of the
ordinary course of business in excess of $2,500,000 and (e) gains and losses,
realized or unrealized, relating to fluctuations in currency values. 
Notwithstanding anything set forth in clause (a) above to the contrary, a
Foreign Subsidiary may agree to restrict its ability to declare dividends or
similar distributions without excluding the net income of such Foreign
Subsidiary from Consolidated Net Income so long as (a) the agreement that
restricts such ability relates to Indebtedness of such Foreign Subsidiary
permitted hereunder, (b) the proceeds thereof are used, directly or indirectly
through intercompany transfers, to prepay the Loans and (c) the net income of
such Foreign Subsidiary for the applicable period, together with the net income
of each other Foreign Subsidiary subject to a similar restriction, does not
exceed ten percent (10%) of Consolidated Net Income for such period.

 

“Consolidated Secured Net Leverage Ratio” means, as of any date of
determination, the ratio of (a) the secured Indebtedness (net of unrestricted
cash of the Parent Borrower and its Subsidiaries of up to $15,000,000) on a
consolidated basis as of such date to (b) Consolidated EBITDA for the period of
the four (4) fiscal quarters most recently ended.

 

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) the total Indebtedness on a consolidated basis as of such date to
(b) Consolidated EBITDA for the period of the four (4) fiscal quarters most
recently ended.

 

“Consolidated Total Net Leverage Ratio” means, as of any date of determination,
the ratio of (a) the total Indebtedness (net of unrestricted cash of the Parent
Borrower and its Subsidiaries in an aggregate amount of up to $15,000,000) on a
consolidated basis as of such date to (b) Consolidated EBITDA for the period of
the four (4) fiscal quarters most recently ended.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Copyrights” has the meaning assigned to such term in the Security Agreement.

 

“Covenant Trigger Event” means both (a) a Permitted Acquisition with total
consideration in an aggregate amount of at least $200,000,000 and (b) the
issuance by the Parent Borrower of senior unsecured Indebtedness in an aggregate
principal amount of at least $100,000,000.

 

“Covenant Trigger Period” means, after delivery of written notice from the
Parent Borrower to the Administrative Agent following the occurrence of a
Covenant Trigger Event that the Parent Borrower elects to implement such period,
the period from and including the date of delivery of such notice (which shall
be provided by the Parent Borrower no later than the last day of the fiscal
quarter in which such Covenant Trigger Event occurs) through and including the
Maturity Date.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

9

--------------------------------------------------------------------------------


 

“Danish Companies Act (2015)” has the meaning assigned to such term in the
definition of “Subsidiary.”

 

“Danish Loan Party” has the meaning specified in Section 4.01.

 

“De Minimis Holders” means, with respect to any wholly-owned Subsidiary, holders
of directors’ qualifying shares and other de minimis ownership interests
required to be owned under foreign Law by local residents.

 

“Debt Issuance” means the issuance by any Loan Party or any Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 8.01.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both (as provided
in Section 9.01), would be an Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) two percent
(2%) per annum; provided, however, that, with respect to a Eurocurrency Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus two
percent (2%) per annum, in each case to the fullest extent permitted by
applicable Laws and (b) when used with respect to Letter of Credit Fees, a rate
equal to the Applicable Rate plus two percent (2%) per annum.

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Parent Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two (2) Business Days of the date when due, (b) has
notified the Parent Borrower, the Administrative Agent, the L/C Issuer or the
Swing Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Parent Borrower, to confirm in writing to the Administrative Agent and the
Parent Borrower that it will comply with its prospective funding obligations
hereunder (provided, that, such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Parent Borrower), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of

 

10

--------------------------------------------------------------------------------


 

creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided, that, a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Parent Borrower, the L/C Issuer,
the Swing Line Lender and each other Lender promptly following such
determination.

 

“Designated Borrower Requirements” has the meaning specified in Section 2.16(b).

 

“Designated Jurisdiction” means any country or territory that is the subject of
Sanctions.

 

“Designated Lender” has the meaning specified in Section 2.17.

 

“Disqualified Preferred Stock” has the meaning assigned to such term in the
definition of “Indebtedness.”

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

“Domestic Loan Parties” means, collectively, the Parent Borrower and each
Guarantor that is a Domestic Subsidiary.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
any state of the United States or the District of Columbia.  If a Foreign
Subsidiary becomes a Guarantor and complies with the provisions of Section 7.09
as to collateral that are applicable to Domestic Subsidiaries that are not
Immaterial Domestic Subsidiaries, the Parent Borrower may elect by written
notice to the Administrative Agent to treat such Subsidiary as a Domestic
Subsidiary for purposes of the Loan Documents; provided, that, the
Administrative Agent concludes, in its reasonable discretion, that the Lenders
would have substantially the same rights against such Subsidiary pursuant to the
Collateral Documents under the Law of the relevant foreign jurisdiction as the
Lenders would have if such Subsidiary were organized in the United States of
America.

 

“Dutch Loan Party” means any Loan Party incorporated in the Netherlands.

 

“Dutch Share Pledge Agreement” means that certain notarial deed of pledge dated
August 28, 2007 between Knoll Overseas, Inc., a Delaware corporation, as

 

11

--------------------------------------------------------------------------------


 

pledgor, the Administrative Agent, as pledgee, and Knoll Europe, as the company,
as may be amended, supplemented, modified, restated or replaced.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date hereof.

 

“Effective Date Acquisition” means the Acquisition by the Parent Borrower of all
the Equity Interests of MIE4 Holding 5 ApS and Muuto Holding ApS pursuant to the
Effective Date Acquisition Documents.

 

“Effective Date Acquisition Agreement” means that certain Share Purchase
Agreement, dated as of December 10, 2017, among the Parent Borrower, Knoll
Denmark, Maj Invest Equity 4 K/S, B Holding 2005 ApS, KB ApS, Unos ApS and AK
Cleemann Holding ApS, including all schedules and exhibits thereto.

 

“Effective Date Acquisition Documents” means the Effective Date Acquisition
Agreement and all other documents, agreements and instruments relating to the
Effective Date Acquisition, including all schedules and exhibits thereto.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(ii) and (iv) (subject to such consents, if any,
as may be required under Section 11.06(b)(ii)).

 

“Eligible Currency” has the meaning specified in Section 1.08(a).

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Laws” means all applicable federal, state, provincial, local and
foreign Laws (including common Law), treaties, regulations, rules, ordinances,
codes, decrees, judgments, directives having the force of law and orders
(including consent orders), in each case, relating to protection of the
environment or natural resources.

 

“Environmental Liability” means all liabilities, obligations, damages, losses,
claims, actions, suits, judgments, orders, fines, penalties, fees, expenses and
costs (including administrative oversight costs, natural resource damages and
remediation costs), arising out of or relating to (a) compliance or
non-compliance with any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the

 

12

--------------------------------------------------------------------------------


 

Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed, or for
which an indemnity is granted by the Parent Borrower or any Subsidiary, with
respect to any of the foregoing.

 

“Environmental Permits” means any and all permits, licenses, approvals,
registrations, notifications, exemptions and any other authorization pursuant to
any Environmental Law.

 

“Equity Interests”  means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent Borrower or any Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Internal Revenue Code, or
solely for purposes of Section 302 of ERISA and Section 412 of the Internal
Revenue Code, is treated as a single employer under Section 414 of the Internal
Revenue Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the determination
that a Plan is in “at risk status” as defined in Section 430 of the Internal
Revenue Code (c) the filing pursuant to Section 412(d) of the Internal Revenue
Code or Section 303(d) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) the incurrence by any Borrower or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan or the withdrawal or partial withdrawal
of any Borrower or any of its ERISA Affiliates from any Plan or Multiemployer
Plan; (e) the receipt by any Borrower or any of its ERISA Affiliates from the
PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the adoption of any amendment to a Plan that would require the provision of
security pursuant to Section 401(a)(29) of the Internal Revenue Code or
Section 307 of ERISA; (g) the receipt by any Borrower or any of its ERISA
Affiliates of any notice, or the receipt by any Multiemployer Plan from any
Borrower or any of its ERISA Affiliates of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent, within the meaning of Title IV of ERISA; (h) the
occurrence of a “prohibited transaction” with respect to which any Borrower, any
of the Subsidiaries of such Borrower or any ERISA Affiliate is a “disqualified
person” (within the meaning of Section 4975 of the Internal Revenue Code) or
with respect to which such Borrower or any such Subsidiary or ERISA Affiliate
could otherwise be liable; or (i) any other event or condition with respect to a
Plan or Multiemployer Plan that could result in liability of any Borrower or any
ERISA Affiliate.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“EURIBOR” has the meaning specified in the definition of Eurocurrency Rate.

 

13

--------------------------------------------------------------------------------


 

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Eurocurrency Rate” means:

 

(a)           for any Interest Period with respect to a Eurocurrency Rate Loan:

 

(i)            in the case of a Eurocurrency Rate Loan denominated in a LIBOR
Quoted Currency (other than Euro), the rate per annum equal to the London
Interbank Offered Rate (“LIBOR”) or a comparable or successor rate, which rate
is approved by the Administrative Agent in consultation with the applicable
Borrower, as published by Bloomberg (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at or about 11:00 a.m., London time, two (2) Business Days prior
to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period;

 

(ii)           in the case of a Eurocurrency Rate Loan denominated in Euro, the
rate per annum equal to the euro interbank offered rate (“EURIBOR”) administered
by the European Money Markets Institute or a comparable or successor rate, which
rate is approved by the Administrative Agent in consultation with the applicable
Borrower, as published by Bloomberg (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) (in such case, the “EURIBOR Rate”) at or about 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for deposits in Euro (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period;

 

(iii)          in the case of any other Eurocurrency Rate Loan denominated in a
Non-LIBOR Quoted Currency (other than those specified above), the rate
designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by the Administrative Agent and the Lenders
pursuant to Section 1.08; and

 

(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to the LIBOR rate, at about 11:00 a.m.,
London time determined two (2) Business Days prior to such date for Dollar
deposits for a term of one (1) month commencing that day;

 

provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in consultation with the applicable Borrower in
connection herewith, the approved rate shall be applied in a manner consistent
with market practice; and (ii) to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied as otherwise reasonably determined by the Administrative Agent;
provided, further, that, if the Eurocurrency Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate.”  Eurocurrency Rate Loans
may be denominated in Dollars or in an Alternative Currency.  All Loans
denominated in an Alternative Currency or made to a Foreign Borrower must be
Eurocurrency Rate Loans.

 

“Events of Default” has the meaning specified in Section 9.01.

 

14

--------------------------------------------------------------------------------


 

“Excluded Domestic Subsidiary” means a Domestic Subsidiary with no material
assets other than the Equity Interests of one or more Foreign Subsidiaries.

 

“Excluded Property” with respect to any Loan Party, including any Person that
becomes a Loan Party after the Effective Date as contemplated by Section 7.09,
(a) any owned real or personal property which is located outside of the United
States, (b) all real property, (c) any personal property (including motor
vehicles) in respect of which perfection of a Lien is not either (i) governed by
the Uniform Commercial Code or (ii) effected by appropriate evidence of the Lien
being filed in either the United States Copyright Office or the United States
Patent and Trademark Office, (d) the Equity Interests of any Excluded Domestic
Subsidiary or First Tier Foreign Subsidiary of a Loan Party to the extent not
required to be pledged to secure the Obligations pursuant to Section 7.09,
(e) any property which, subject to the terms of Section 7.09(b), is subject to a
Lien of the type described in Section 8.02(a), Section 8.02(c) or 8.02(r) (but
only to the extent and for so long as the grant of a security interest in such
property would violate the documentation governing such Lien), (f) all Equity
Interests in Spinneybeck Limited, an Irish corporation, (g) assets sold to a
Person that is not a Loan Party to the extent such sale is permitted hereunder,
(h) licenses, contracts and agreements which contain a valid and enforceable
prohibition on the creation of a security interest therein so long as such
prohibition remains in effect and is valid notwithstanding anti-assignment
override provisions of the Uniform Commercial Code, (i) any United States
“intent-to-use” trademark application unless and until acceptable evidence of
use of the trademark has been filed with and accepted by the United States
Patent and Trademark Office, and only to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
validity or enforceability of such “intent-to-use” trademark application any
Equity Interests in any Subsidiary which is not wholly-owned by the Parent
Borrower or any Subsidiary if the Organization Documents of such
non-wholly-owned Subsidiary restricts the granting of Liens on any of its Equity
Interests, (j) any asset of any Guarantor that is a Foreign Subsidiary, and
(k) any other asset, if any, as to which the Administrative Agent has determined
in its reasonable discretion that the cost of obtaining a security interest in
such asset (including mortgage, stamp, intangibles or other tax) are excessive
in relation to the benefit of the Lenders of the security afforded thereby.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant under a Loan Document by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act (or the application or official
interpretation thereof) by virtue of such Guarantor’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to Section 4.08 and any and all
guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at the
time the Guaranty of such Guarantor, or grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation.  If a Swap
Obligation arises under a Master Agreement governing more than one Swap
Contract, such exclusion shall apply to only the portion of such Swap Obligation
that is attributable to Swap Contracts for which such Guaranty or security
interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i)

 

15

--------------------------------------------------------------------------------


 

such Lender acquires such interest in the Loan or Commitment (other than
pursuant to an assignment request by the Parent Borrower under Section 11.13) or
(ii) such Lender changes its Lending Office, except in each case to the extent
that, pursuant to Section 3.01(a)(ii) or Section 3.01(c), amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(e) and (d) any U.S. federal withholding Taxes
imposed pursuant to FATCA.

 

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals to this Agreement.

 

“Existing Letters of Credit” means the letters of credit described by date of
issuance, letter of credit number, undrawn amount, name of beneficiary and date
of expiry on Schedule 1.01(b).

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided, that, (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

 

“Fee Letter” means that certain letter agreement, dated December 27, 2017, among
the Parent Borrower, MLPFS and Bank of America.

 

“Fees” means the Commitment Fees, the Letter of Credit Fees and any other fees
payable by a Loan Party pursuant to a fee agreement entered into with the
Administrative Agent, any Arranger or any Lender.

 

“First Tier Excluded Domestic Subsidiary” means each Excluded Domestic
Subsidiary that is owned directly by any Domestic Loan Party.

 

“First Tier Foreign Subsidiary” means each Foreign Subsidiary that is owned
directly by any Domestic Loan Party.

 

“Foreign Borrower” has the meaning assigned to such term in the introductory
paragraph to this Agreement.

 

“Foreign Borrower Notice” means the notice substantially in the form of
Exhibit 2.16-2 attached hereto.

 

“Foreign Borrower Request and Assumption Agreement” means the notice
substantially in the form of Exhibit 2.16-1 attached hereto.

 

16

--------------------------------------------------------------------------------


 

“Foreign Borrower Sublimit” means an amount equal to the lesser of the Aggregate
Revolving Commitments and $300,000,000.  The Foreign Borrower Sublimit is part
of, and not in addition to, the Aggregate Revolving Commitments.

 

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the applicable Borrower is not a U.S.
Person, a Lender that is resident or organized under the Laws of a jurisdiction
other than that in which the applicable Borrower is resident for tax purposes. 
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Obligor” means each Foreign Borrower and each other Loan Party that is
a Foreign Subsidiary.

 

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States by the Parent Borrower or any one or more of its Subsidiaries
primarily for the benefit of employees of the Parent Borrower or such
Subsidiaries residing outside the United States, which plan, fund or other
similar program provides, or results in, retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“GSA Transaction” means any transaction entered into in the ordinary course of
business of the Parent Borrower or any of its Subsidiaries, pursuant to which
the Parent Borrower or such Subsidiary sells, transfers or otherwise disposes
of, in favor of a third party, one or more contracts entered into in the

 

17

--------------------------------------------------------------------------------


 

ordinary course of business of the Parent Borrower or such Subsidiary with the
United States government, or any state or local government, for the lease of, or
deferred payment for, the Parent Borrower’s or such Subsidiary’s inventory;
provided, however, that, (a) any such transaction which, when aggregated with
all GSA Transactions consummated during the same fiscal year, involves a sale
price or similar consideration in excess of $5,000,000 shall require the
Administrative Agent’s approval  (such approval not to be unreasonably withheld)
in order to constitute a “GSA Transaction” under this Agreement, and (b) if the
Parent Borrower or any of its Subsidiaries exceed the threshold described in the
preceding clause (a) in any fiscal year, then any modification to any such
transaction during such fiscal year that (i) changes the nature or character of
such transaction or (ii) contains any material increase in the burden of the
Parent Borrower or its Subsidiaries under such transaction shall require the
Administrative Agent’s approval (such approval not to be unreasonably withheld)
in order for such modified transaction to continue to constitute a “GSA
Transaction” under this Agreement.

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantor Joinder Agreement” means a joinder agreement substantially in the
form of Exhibit 7.09 executed and delivered by a Domestic Subsidiary in
accordance with the provisions of Section 7.09.

 

“Guarantors” means (a) each Subsidiary of the Parent Borrower identified as a
“Guarantor” on the signature pages hereto and each other Person that joins as a
Guarantor pursuant to Section 7.09, together with their successors and permitted
assigns, (b) with respect to obligations under any Swap Contract or Treasury
Management Agreement between any Qualifying Counterparty and any Loan Party or
any Subsidiary, the Parent Borrower, (c) with respect to any Swap Obligation of
a Specified Loan Party (determined before giving effect to Sections 4.01 and
4.08) under the Guaranty, the Parent Borrower, (d) with respect to the
Obligations of all other Loan Parties, the Parent Borrower (e) with respect to
the Obligations of any Foreign Obligor, each other Foreign Obligor, (f) with
respect to obligations under any Swap Contract or Treasury Management Agreement
between any Qualifying Counterparty and any Foreign Obligor or any Foreign
Subsidiary, each Foreign Obligor and (g) the successors and permitted assigns of
the foregoing.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent, the Lenders, the L/C Issuer and any Qualifying
Counterparties pursuant to Article IV.

 

18

--------------------------------------------------------------------------------


 

“Hazardous Materials” means (a) any petroleum products or byproducts and all
other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, mold, radioactive materials,
chlorofluorocarbons and all other ozone-depleting substances and (b) any
chemical, material, substance or waste of any kind that is prohibited or
regulated as hazardous by or pursuant to, or that could give rise to liability
under, any Environmental Law.

 

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

 

“Immaterial Domestic Subsidiary” means any Domestic Subsidiary of the Parent
Borrower that (a) for the period of four (4) consecutive fiscal quarters most
recently ended contributed less than (i) five percent (5.0%) of Consolidated
EBITDA individually or (ii) ten percent (10.0%) of Consolidated EBITDA in the
aggregate when taken together with all other wholly-owned Domestic Subsidiaries
of the Parent Borrower that are not Guarantors hereunder, and (b) individually
holds tangible assets with an aggregate fair market value of less than (i) five
percent (5.0%) of the aggregate fair market value of the total tangible assets
of the Parent Borrower and its Subsidiaries on a consolidated basis or (ii) ten
percent (10.0%) of the aggregate fair market value of the total tangible assets
of the Parent Borrower and its Subsidiaries on a consolidated basis when taken
together with all other wholly-owned Domestic Subsidiaries of the Parent
Borrower that are not Guarantors hereunder.

 

“Immaterial Foreign Subsidiary” means any Foreign Subsidiary of the Parent
Borrower that, when taken together with all other Foreign Subsidiaries of the
Parent Borrower that are not Guarantors hereunder, (a) for the period of four
(4) consecutive fiscal quarters most recently ended contributed less than ten
percent (10.0%) of Consolidated EBITDA and (b) holds tangible assets with an
aggregate fair market value of less than ten percent (10.0%) of the aggregate
fair market value of the total tangible assets of the Parent Borrower and its
Subsidiaries on a consolidated basis.

 

“Incremental Funds Certain Provision” has the meaning specified in
Section 2.01(d).

 

“Incremental Term Loan” has the meaning specified in Section 2.01(d).

 

“Incremental Term Loan Commitment” means, as to each Lender, its obligation to
make a portion of any given Incremental Term Loan to the Borrowers pursuant to
Section 2.01(d).

 

“Incremental Term Note” has the meaning specified in Section 2.11(a)(v).

 

“Indebtedness” of any person means, without duplication, (a) all obligations of
such person for borrowed money, (b) all obligations of such person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
person under conditional sale or other title retention agreements relating to
property or assets purchased by such person, (d) all obligations of such person
issued or assumed as the deferred purchase price of property or services
(excluding trade accounts payable and accrued obligations incurred in the
ordinary course of business), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
person, whether or not the obligations secured thereby have been assumed (it
being understood that, unless such person shall have assumed such obligations,
the amount of such Indebtedness shall be the lesser of (x) the fair market value
of the property securing such Indebtedness and (y) the stated principal amount
of such Indebtedness), (f) all Guarantees by such person of Indebtedness of
others, (g) all Capital Lease Obligations and Synthetic Lease Obligations of
such person, (h) all outstanding reimbursement obligations of such person as an
account party in respect of letters of credit, (i) all obligations of such
person in respect of bankers’ acceptances, (j) all obligations of such person
under or in respect of Swap Contracts and (k) the liquidation value of all
redeemable preferred Equity Interests of such person, to the extent mandatorily

 

19

--------------------------------------------------------------------------------


 

redeemable in cash (other than as a result of a change of control if the
documentation regarding such preferred Equity Interests provides for no payment
unless, prior to any such payment, all Loans and other Obligations under this
Agreement and the other Loan Documents are paid in full in cash or the Lenders
consent to such payment) on or prior to the Maturity Date (“Disqualified
Preferred Stock”). For purposes of determining the amount of Indebtedness of any
person under clause (j) of the preceding sentence, the amount of the obligations
of such person in respect of any Swap Contract at any time shall be zero prior
to the time any counterparty to such Swap Contract shall be entitled to
terminate such Swap Contract and, thereafter, shall be the maximum aggregate
amount (giving effect to any netting agreements) that such person would be
required to pay if such Swap Contract were terminated at such time.  The
Indebtedness of any person shall include the Indebtedness of any partnership in
which such person is a general partner only to the extent such person is liable
therefor by contract, as a matter of Law or otherwise, and shall not include any
Indebtedness of such partnership that is expressly non-recourse to such person. 
For clarification purposes, the liability of any Borrower or any Guarantor to
make any periodic payments to licensors in consideration for the license of
Patents and technical information under license agreements and any amount
payable in respect of a settlement of disputes with respect to such payments
thereunder, shall not constitute Indebtedness.  Notwithstanding any other
provision of this Agreement to the contrary, (i) the term “Indebtedness” shall
not be deemed to include (a) any earn-out obligation until such obligation has
been earned and is due, (b) any deferred compensation arrangements, (c) any non
compete or consulting obligations incurred in connection with Permitted
Acquisitions, (d) “teaming agreements” pursuant to which the Parent Borrower or
any Subsidiary agrees with another supplier of services to provide services
(including the sale of inventory) to a third person and pursuant to such
agreement shall be responsible to the third person for the performance of the
obligations of such other supplier, (e) warranty claims, (f) product guarantees,
guarantees (including performance guarantees or bonds) by a person of
obligations not constituting Indebtedness of the Parent Borrower or any
Subsidiary, (g) obligations under joint development agreements pursuant to which
the Parent Borrower or any Subsidiary agrees to develop a product, and
(h) obligations under any GSA Transaction, and (ii) the amount of Indebtedness
for which recourse is limited either to a specified amount or to an identified
asset of such person shall be deemed to be equal to such specified amount or the
fair market value of such identified asset, as the case may be.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Intellectual Property” has the meaning assigned to such term in
Section 6.07(d).

 

“Interest Payment Date” means (a) as to any Eurocurrency Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that, if any Interest Period for a Eurocurrency Rate Loan exceeds three
(3) months, the respective dates that fall every three (3) months after the
beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one (1) week or
one (1), two (2), three (3), six (6) or twelve (12) months thereafter (in each
case, subject to availability for the interest rate applicable to the relevant
currency), as selected by

 

20

--------------------------------------------------------------------------------


 

the applicable Borrower in its Loan Notice, or such other period that is twelve
(12) months or less requested by the applicable Borrower and consented to by all
of the affected Lenders; provided, that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Rate Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;

 

(ii)           any Interest Period pertaining to a Eurocurrency Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period;

 

(iii)          no Interest Period with respect to any Revolving Loan shall
extend beyond the Maturity Date;

 

(iv)          no Interest Period with respect to any Term Loan shall extend
beyond the Maturity Date;

 

(v)           no Interest Period with respect to any Incremental Term Loan shall
extend beyond the maturity date of such Incremental Term Loan as set forth in
the joinder document(s) and/or commitment agreement(s) executed by the
applicable Borrower and the applicable Lenders in connection therewith; and

 

(vi)          with respect to Alternative Currencies for which the Eurocurrency
Rate is not an option, the Borrowers may select published Interest Periods
customarily used by the Administrative Agent for such Alternative Currency.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person (including
any partnership or joint venture interest in such other Person and any
arrangement pursuant to which the investor guaranties Indebtedness of such other
Person), or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person which constitute all or
substantially all of the assets of such Person or of a division, line of
business or other business unit of such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any of its Subsidiaries.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

21

--------------------------------------------------------------------------------


 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Parent Borrower (or any Subsidiary) or in favor
of the L/C Issuer and relating to any such Letter of Credit.

 

“Knoll Denmark” has the meaning specified in the introductory paragraph hereto.

 

“Knoll Europe” has the meaning specified in the introductory paragraph hereto.

 

“Knoll Overseas” means Knoll Overseas, Inc., a Delaware corporation.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means, as to Letters of Credit issued hereunder (including Existing
Letters of Credit), (a) Bank of America, through itself or through one of its
designated Affiliates or branch offices, in its capacity as issuer of Letters of
Credit hereunder, together with its successors in such capacity or (b) any other
Revolving Lender (other than a Defaulting Lender) selected by the Parent
Borrower (with the prior written consent of the Administrative Agent, not to be
unreasonably withheld) pursuant to Section 2.03(n) from time to time to issue
such Letter of Credit (provided, that, no Revolving Lender shall be required to
become an L/C Issuer pursuant to this clause (b) or continue to act as an L/C
Issuer without such Revolving Lender’s consent; provided, that, if an L/C Issuer
other than Bank of America resigns or assigns its rights under this Agreement,
it shall retain all the rights, powers, privileges and duties of an L/C Issuer
hereunder with respect to all of its Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto until a substitute for such Letters of Credit has been issued or
such other arrangements have been made for a successor L/C Issuer to effectively
assume the obligations of such L/C Issuer with respect to such Letters of
Credit), or any successor issuer thereof.  In the event there is more than one
L/C Issuer at any time, references herein and in the other Loan Documents to the
“L/C Issuer” shall be deemed to refer to the L/C Issuer in respect of the
applicable Letter of Credit, or to all L/C Issuers, as the context may require.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.07.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

22

--------------------------------------------------------------------------------


 

“Lenders” means (a) each of the Persons identified as a “Lender” on the
signature pages hereto and each other Person party hereto as a “Lender” holding
a Commitment pursuant to a lender joinder agreement, commitment agreement or
other agreement executed by the Parent Borrower, (b) each Additional Lender and
(c) their successors and assigns and, as the context requires, includes the
Swing Line Lender.  The term “Lender” shall include any Designated Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Parent Borrower
and the Administrative Agent which office may include any Affiliate of such
Lender or any domestic or foreign branch of such Lender or such Affiliate.
Unless the context otherwise requires each reference to a Lender shall include
its applicable Lending Office.

 

“Letter of Credit” means any standby letter of credit issued hereunder by the
L/C Issuer and shall include the Existing Letters of Credit.  Letters of Credit
may be issued in Dollars or in an Alternative Currency.

 

“Letter of Credit Application” means an application and agreement for the
issuance, extension or amendment of a Letter of Credit in the form from time to
time in use by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the date which is thirty (30) days
prior to the Maturity Date (or, if such date is not a Business Day, the next
preceding Business Day) unless prior to such time the Borrowers provided Cash
Collateral to the Administrative Agent in an amount equal to one hundred five
percent (105%) of the face amount of all Letters of Credit expiring after the
thirtieth (30th) day prior to the Maturity Date, in which case the expiry date
of such Letters of Credit shall be no later than the first anniversary of the
Maturity Date.

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Letter of Credit Report” means a certificate substantially in the form of
Exhibit 2.03(m) or any other form approved by the Administrative Agent.

 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $50,000,000.  The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

 

“LIBOR Quoted Currency” means Dollars, Euro and Sterling, in each case as long
as there is a published LIBOR rate with respect thereto.

 

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Administrative Agent, to reflect the adoption of such
LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of

 

23

--------------------------------------------------------------------------------


 

any portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Administrative Agent determines in
consultation with the Parent Borrower).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Limited Condition Transaction” has the meaning specified in Section 2.01(d).

 

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Loan, a Swing Line Loan, the U.S. Term Loan, the
Multicurrency Term Loan or an Incremental Term Loan, if any.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Guarantor Joinder Agreement, each Foreign Borrower Request and Assumption
Agreement, any subordination agreement or other agreement relating to
subordinated Indebtedness permitted hereunder executed by the Administrative
Agent, any agreement creating or perfecting rights in Cash Collateral pursuant
to the provisions of Section 2.14 of this Agreement, the Collateral Documents
and the Fee Letter.

 

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans, the U.S.
Term Loan, the Multicurrency Term Loan or any Incremental Term Loan, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurocurrency Rate Loans, in each case pursuant to Section 2.02(b), which shall
be substantially in the form of Exhibit 2.02 or such other form as may be
approved by the Administrative Agent  (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.

 

“Loan Parties” means, collectively, the Parent Borrower, each Foreign Borrower
and each Guarantor.

 

“Margin Stock” has the meaning assigned to such term in Regulation U.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the business, operations, assets, financial condition or
results of operations of the Parent Borrower and the Subsidiaries, taken as a
whole or (b) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Borrower or any other Loan Party under any
Loan Document to which it is or will be a party.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Parent Borrower and the Subsidiaries in an
aggregate principal amount exceeding $25,000,000.

 

“Material Subsidiary” means, at any time, any Subsidiary which at such time
shall be a “significant subsidiary” of the Parent Borrower within the meaning of
Regulation S-X of the SEC as in effect on the date hereof; provided, that, the
Parent Borrower agrees that the Parent Borrower and its

 

24

--------------------------------------------------------------------------------


 

Material Subsidiaries shall at all times have assets during the term of this
Agreement constituting at least ninety percent (90%) of the Parent Borrower’s
consolidated total assets; provided, further, that, each Subsidiary which owns
any Intellectual Property (other than Intellectual Property with an aggregate
fair market value of less than $5,000,000) shall be deemed to be a Material
Subsidiary hereunder.

 

“Maturity Date” means January 23, 2023; provided, however, that, in each case,
if such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day.

 

“Maximum Rate” has the meaning specified in Section 11.09.

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to one hundred two percent (102%) of the Fronting Exposure of the
L/C Issuer with respect to Letters of Credit issued and outstanding at such
time, (b) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.14(a)(i),
(a)(ii) or (a)(iii), an amount equal to one hundred two percent (102%) of the
Outstanding Amount of all L/C Obligations, and (c) otherwise, an amount
determined by the Administrative Agent and the L/C Issuer in their sole
discretion.

 

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), in its
capacity as a joint lead arranger and joint bookrunner in connection with this
Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multicurrency Term Loan” has the meaning specified in Section 2.01(c).

 

“Multicurrency Term Loan Commitment” means, as to each Lender, its obligation to
make its portion of the Multicurrency Term Loan to Knoll Denmark pursuant to
Section 2.01(c), in the principal amount set forth opposite such Lender’s name
on Schedule 2.01. The aggregate principal amount of the Multicurrency Term Loan
Commitments of all of the Lenders as in effect on the Effective Date is
EIGHTY-ONE MILLION SEVEN HUNDRED THIRTY-TWO THOUSAND FOUR HUNDRED EIGHT EURO
(EUR 81,732,408).

 

“Multicurrency Term Note” has the meaning specified in Section 2.11(a)(iv).

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Muuto A/S” means Muuto A/S, a Danish public limited company.

 

“Muuto Entities” means MIE4 Holding 5 ApS, Muuto Holding ApS and any of their
respective Subsidiaries.

 

“Muuto Merger” means the merger of the Muuto Entities into Muuto A/S.

 

“Net Cash Proceeds” means the aggregate cash proceeds received by any Loan Party
or any Domestic Subsidiary in respect of any Asset Sale, Involuntary Disposition
or Debt Issuance (including any cash received in respect of any non-cash
proceeds, but only as and when received), net of (a) direct costs incurred in
connection therewith (including legal, accounting, consulting and investment
banking

 

25

--------------------------------------------------------------------------------


 

fees, and sales commissions, placement fees and net of underwriting discounts),
(b) taxes paid or payable as a result thereof, (c) in the case of any Asset Sale
or Involuntary Disposition, the amount necessary to retire any Indebtedness
secured by a Permitted Lien on the related property, (d) in the case of any
Asset Sale, any payments to be made by any Loan Party or any Domestic Subsidiary
as agreed between such Person and the purchaser of any assets subject to such
Asset Sale, and (e) the amount of any reasonable reserves established by the
Parent Borrower and its Subsidiaries in accordance with GAAP (x) associated with
the assets that are the subject of such event and (y) retained by the Parent
Borrower or any Subsidiary to fund contingent liabilities that are directly
attributable to such event and that are reasonably estimated to be payable by
the Parent Borrower or any Subsidiary within eighteen (18) months following the
date that such event occurred;  provided that any amount by which such reserves
are reduced for reasons other than payment of any such contingent liabilities
shall be considered “Net Cash Proceeds” on the date of such reduction.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

 

“Note” or “Notes” means the Revolving Notes, the Term Notes, the Swing Line Note
and/or the Incremental Term Notes (if any), individually or collectively, as
appropriate.

 

“Notice of Additional L/C Issuer” means a certificate substantially the form of
Exhibit 2.03(n) or any other form approved by the Administrative Agent.

 

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit 2.05 or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include,
unless the parties thereto agree otherwise, (a) all obligations under any Swap
Contract between any Loan Party or any Subsidiary and any Qualifying
Counterparty that is permitted to be incurred pursuant to Section 8.01(d) and
(b) all obligations under any Treasury Management Agreement between any Loan
Party or any Subsidiary and any Qualifying Counterparty; provided, however,
that, the “Obligations” of a Loan Party shall exclude (x) any Excluded Swap
Obligations with respect to such Loan Party and (y) Swap Contracts with respect
to the securities of the Parent Borrower or any Subsidiary.

 

“OFAC” means the United States Department of Treasury’s Office of Foreign Assets
Control.

 

26

--------------------------------------------------------------------------------


 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means (i) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by any
Borrower of Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in such Alternative Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

 

“Parent Borrower” has the meaning specified in the introductory paragraph
hereto.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“Patents” has the meaning assigned to such term in Security Agreement.

 

“Patriot Act” has the meaning specified in Section 11.17.

 

27

--------------------------------------------------------------------------------


 

“PBGC” means the Pension Benefit Guaranty Corporation referred to an defined in
ERISA or any successor thereto.

 

“Permitted Acquisition” means the Effective Date Acquisition and any other
Acquisition that either has been approved in writing by the Required Lenders or
with respect to which all of the following conditions shall have been satisfied:

 

(a)           the board of directors (or other comparable governing body) of the
Person whose assets or line of business or Equity Interests are the subject of
such Acquisition shall have duly approved such Acquisition;

 

(b)           the property acquired in such Acquisition is used or useful in the
same or a related line of business as the Parent Borrower and its Subsidiaries
were engaged in as of the Effective Date (or any reasonable extensions or
expansions thereof);

 

(c)           no Default or Event of Default shall have occurred and be
continuing or would result from such Acquisition (except, in the case of an
Acquisition subject to the Incremental Funds Certain Provision, in which case
there is no Default or Event of Default immediately before or immediately after
giving effect to the execution and delivery of the applicable Acquisition
Agreement and there is no Specified Event of Default on the date the applicable
Acquisition is consummated); and

 

(d)           after giving effect to such Acquisition on a Pro Forma Basis,

 

(i)            at all times prior to the Covenant Trigger Period, the Parent
Borrower is in Pro Forma Compliance with the covenants set forth in
Section 8.10; and

 

(ii)           at all times during the Covenant Trigger Period, the Parent
Borrower is in Pro Forma Compliance with the covenants set forth in
Section 8.10, and the Consolidated Total Net Leverage Ratio shall not exceed
(A) with respect to any Acquisition during the period from the Effective Date
through and including the date that is one (1) year after the Effective Date,
5.25 to 1.0, and (B) with respect to any Acquisition thereafter, 5.00 to 1.0;

 

in each case, in the case of an Acquisition subject to the Incremental Funds
Certain Provision, the date of determination of compliance with the covenants
set forth in Section 8.10 on a Pro Forma Basis shall, at the option of the
Parent Borrower, be the date of execution of such Acquisition Agreement, and
such determination shall be made after giving effect to such Acquisition (and
the other transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof)) on a Pro Forma
Basis.

 

“Permitted Investments” means:

 

(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America) or, in the case of a
Foreign Subsidiary, marketable direct obligations issued by or unconditionally
guaranteed by the government of the country of such Foreign Subsidiary or backed
by the full faith and credit of the government of the country of such Foreign
Subsidiary, in each case maturing within one (1) year from the date of
acquisition thereof;

 

28

--------------------------------------------------------------------------------


 

(b)           Investments in commercial paper maturing within one (1) year from
the date of acquisition thereof and having, at such date of acquisition, one of
the two highest credit ratings obtainable from S&P or from Moody’s or carrying
an equivalent rating by a nationally recognized rating agency, if both of the
two named rating agencies cease publishing ratings of Investments;

 

(c)           Investments in certificates of deposit, Eurocurrency deposits,
overnight bank deposits or banker’s acceptances, demand deposits and time
deposits maturing within one (1) year from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, the Administrative Agent or any domestic office of any Lender or
any other commercial bank organized under the Laws of the United States of
America or any State thereof that has a combined capital and surplus and
undivided profits of not less than $500,000,000 or issued by or offered by a
bank organized under the Laws of any foreign country recognized by the United
States the long-term debt of which is rated at least “A” or the equivalent by
S&P or “A” or the equivalent thereof by Moody’s having at the date of
acquisition thereof combined capital and surplus of not less than $500,000,000
or the foreign currency equivalent thereof;

 

(d)           fully collateralized repurchase agreements with a term of not more
than thirty (30) days for securities described in clause (a) above and entered
into with a financial institution satisfying the criteria of clause (c) above;

 

(e)           Investments in marketable direct obligations issued by any state
of the United States of America or any political subdivision of any such state
or any public instrumentality thereof maturing within one (1) year from the date
of acquisition thereof and having, at such date of acquisition, one of the two
highest credit ratings obtainable from S&P or from Moody’s;

 

(f)            Investments in “money market funds” within the meaning of
Rule 2a-7 of the Investment Company Act of 1940, as amended, substantially all
of whose assets are invested in Investments of the type described in clauses
(a) through (e) above;

 

(g)           other short-term Investments utilized by Foreign Subsidiaries in
accordance with normal investment practices for cash management in Investments
of a type analogous to the foregoing; and

 

(h)           solely with respect to any Foreign Subsidiary, non-Dollar
denominated (i) certificates of deposit of, bankers acceptances of, or time
deposits with, any commercial bank which is organized and existing under the
Laws of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business provided such country is a
member of the Organization for Economic Cooperation and Development, and whose
short-term commercial paper rating from S&P is at least A-1 or the equivalent
thereof or from Moody’s is at least P-1 or the equivalent thereof (any such bank
being an “Approved Foreign Bank”) and maturing within twelve (12) months of the
date of acquisition and (ii) equivalents of demand deposit accounts which are
maintained with an Approved Foreign Bank.

 

“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any of its Subsidiaries permitted to exist at such time pursuant to the
terms of Section 8.02.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

29

--------------------------------------------------------------------------------


 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Internal
Revenue Code or Section 302 of ERISA, and in respect of which any Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Platform” has the meaning specified in Section 7.04.

 

“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 8.10 (including for purposes of determining the Applicable
Rate), that any Asset Sale, Involuntary Disposition, Acquisition, Restricted
Payment, increase in the Aggregate Revolving Commitments or incurrence of an
Incremental Term Loan pursuant to Section 2.01(d) or incurrence of Indebtedness,
or any other transaction subject to calculation on a “Pro Forma Basis” as
indicated herein, shall be deemed to have occurred as of the first day of the
most recent four (4) fiscal quarter period preceding the date of such
transaction for which the Parent Borrower was required to deliver financial
statements pursuant to Section 7.04(a) or (b).  In connection with the
foregoing, (a) with respect to any Asset Sale or Involuntary Disposition, income
statement and cash flow statement items (whether positive or negative)
attributable to the property disposed of shall be excluded to the extent
relating to any period occurring prior to the date of such transaction, (b) with
respect to any Acquisition, income statement items attributable to the Person or
property acquired shall be included to the extent relating to any period
applicable in such calculations to the extent (i) such items are not otherwise
included in such income statement items for the Parent Borrower and its
Subsidiaries in accordance with GAAP or in accordance with any defined terms set
forth in Section 1.01 and (ii) such items are supported by financial statements
or other information reasonably satisfactory to the Administrative Agent, and
(c) any Indebtedness incurred, assumed or discharged by the Parent Borrower or
any Subsidiary (including the Person or property acquired) in connection with
such transaction (i) shall be deemed to have been assumed, incurred or
discharged as of the first day of the applicable period and (ii) if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination.  For purposes of
determining compliance with the covenants set forth in Section 8.10 (and the
computations made for purposes of determining the Applicable Rate), all
calculations shall be made on a Pro Forma Basis after giving effect to the
Transactions, (subject, in the case of the Transactions, to the limitations
contained in clause (a)(iv) of the definition of Consolidated EBITDA).

 

“Pro Forma Compliance” means, at any date of determination, that the Parent
Borrower shall be in pro forma compliance with the covenants set forth in
Section 8.10 as of the date of such determination or the last day of the most
recent fiscal quarter-end, as the case may be (computed on the basis of
(a) balance sheet amounts as of such date and (b) income statement amounts for
the most recently completed period of four (4) consecutive fiscal quarters for
which financial statements shall have been delivered to the Administrative Agent
and calculated on a Pro Forma Basis in respect of the event giving rise to such
determination).

 

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Parent Borrower containing reasonably detailed calculations of the
financial covenants set forth in Section 8.10 as of the most recent fiscal
quarter end for which the Parent Borrower was required to deliver financial
statements pursuant to Section 7.04(a) or (b) after giving effect to the
applicable transaction on a Pro Forma Basis.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

30

--------------------------------------------------------------------------------


 

“Public Lender” has the meaning specified in Section 7.04.

 

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualifying Counterparty” means (a) any Person that was a Lender or an Affiliate
of a Lender at the time the applicable Swap Contract or Treasury Management
Agreement was entered into with any Loan Party or any Subsidiary and (b) any
Lender on the Effective Date or Affiliate of such Lender that is party to a Swap
Contract or Treasury Management Agreement with any Loan Party or any Subsidiary
in existence on the Effective Date.

 

“Rate Determination Date” means, with respect to any Interest Period, two
(2) Business Days prior to the commencement of such Interest Period (or such
other day as is generally treated as the rate fixing day by market practice in
such interbank market, as determined by the Administrative Agent; provided,
that, to the extent such market practice is not administratively feasible for
the Administrative Agent, such other day as otherwise reasonably determined by
the Administrative Agent).

 

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

 

“Refinancing Indebtedness” has the meaning specified in Section 8.01(n).

 

“Register” has the meaning specified in Section 11.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within, under, from or upon any building, structure,
facility or fixture.

 

“Release of Collateral Event” means any time that (a) no Default or Event of
Default has occurred and is continuing and (b) the Parent Borrower
simultaneously maintains the Requisite Ratings.

 

“Released Guarantors” means each of Knoll Overseas and Knoll Middle East, LLC, a
Delaware limited liability company.

 

“Removal Effective Date” means as provided in Section 10.06(b).

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, at any time, Lenders holding in the aggregate more
than fifty percent (50%) of (a) the unfunded Commitments and the outstanding
Loans, L/C Obligations and participations therein or (b) if the Commitments have
been terminated, the outstanding Loans, L/C Obligations and participations
therein.  The unfunded Commitments of, and the outstanding Loans held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

 

31

--------------------------------------------------------------------------------


 

“Required Revolving Lenders” means, at any time, Revolving Lenders holding in
the aggregate more than fifty percent (50%) of (a) the unfunded Aggregate
Revolving Commitments, the outstanding Revolving Loans and participations in L/C
Obligations and Swing Line Loans or (b) if the Aggregate Revolving Commitments
have been terminated, the outstanding Revolving Loans and participations in L/C
Obligations and Swing Line Loans.  The unfunded Revolving Commitments of, and
the outstanding Revolving Loans held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders; provided, that, the amount of any participation in any Swing Line Loan
and Unreimbursed Amounts that such Defaulting Lender has failed to fund that
have not been reallocated to and funded by another Lender shall be deemed to be
held by the Lender that is the Swing Line Lender or the L/C Issuer, as the case
may be, in making such determination.

 

“Requisite Ratings” means (a) a corporate rating on the Parent Borrower’s senior
unsecured (non-credit enhanced) debt of at least BBB- from S&P or an equivalent
rating from S&P in the event S&P changes its rating system and (b) a corporate
family rating on the Parent Borrower’s senior unsecured (non-credit enhanced)
debt of at least Baa3 from Moody’s or an equivalent rating from Moody’s in the
event Moody’s changes its rating system, in each case with a stable or better
outlook (or the equivalent thereof).

 

“Resignation Effective Date” means as provided in Section 10.06(a).

 

“Responsible Officer” means (a) for purposes of any Compliance Certificate, the
chief financial officer or treasurer of the Parent Borrower, (b) for all other
purposes hereunder, the chief executive officer, president, chief financial
officer, treasurer, any vice president or secretary of a Loan Party or the
Director of Banking and Credit of the Parent Borrower and (c) solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent.  Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.  To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and to the extent
requested by the Administrative Agent, appropriate authorization documentation,
in form and substance satisfactory to the Administrative Agent.

 

“Restricted Indebtedness” means Indebtedness of the Parent Borrower or any
Subsidiary, the payment, prepayment, repurchase or defeasance of which is
restricted under Section 8.06.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property, but excluding any payment in Equity Interests
(other than Disqualified Preferred Stock) in the Parent Borrower) with respect
to any Equity Interests in the Parent Borrower or any Subsidiary, or any payment
(whether in cash, securities or other property, other than a payment in Equity
Interests (other than Disqualified Preferred Stock) in the Parent Borrower),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interests in the Parent Borrower or any Subsidiary or any option, warrant or
other right to acquire any such Equity Interests in the Parent Borrower or any
Subsidiary.

 

“Revaluation Date” means (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to

 

32

--------------------------------------------------------------------------------


 

Section 2.02, and (iii) such additional dates as the Administrative Agent shall
determine or the Required Revolving Lenders shall require; and (b) with respect
to any Letter of Credit, each of the following:  (i) each date of issuance of a
Letter of Credit denominated in an Alternative Currency, (ii) each date of an
amendment of any such Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount), (iii) each date of
any payment by the L/C Issuer under any Letter of Credit denominated in an
Alternative Currency, and (iv) such additional dates as the Administrative Agent
or the L/C Issuer shall determine.

 

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to a Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Revolving Lender’s name on Schedule
2.01 or in the Assignment and Assumption pursuant to which such Revolving Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.  The aggregate amount of the
Revolving Commitments in effect on the Effective Date is FOUR HUNDRED MILLION
DOLLARS ($400,000,000).

 

“Revolving Lenders” means those Lenders with Revolving Commitments, together
with their successors and permitted assigns.  The initial Revolving Lenders are
identified on the signature pages hereto and are set out in Schedule 2.01.

 

“Revolving Loan” has the meaning specified in Section 2.01(a).

 

“Revolving Note” has the meaning specified in Section 2.11(a)(i).

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in such Alternative Currency.

 

“Sanction(s)” means any sanctions administered or enforced by the government of
the United States, including OFAC, the United Nations Security Council, the
European Union, Her Majesty’s Treasury, the Canadian Government or other
relevant sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Party Designation Notice” means a notice substantially in the form of
Exhibit 9.02 executed and delivered by a Qualifying Counterparty.

 

“Security Agreement” means the amended and restated pledge and security
agreement dated as of the Effective Date executed in favor of the Administrative
Agent, for the benefit of the holders of the Obligations, by each of the Loan
Parties, as amended, modified or reaffirmed from time to time, including
pursuant to any reaffirmation agreement.

 

33

--------------------------------------------------------------------------------


 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Specified Event of Default” means an Event of Default arising under
Section 9.01(b), (c), (g) or (h).

 

“Specified Loan Party” has the meaning specified in Section 4.08.

 

“Specified Representations” means the representations of the Loan Parties
contained in Section 6.01, 6.02(a), 6.02(b)(i), 6.03, 6.04, 6.09(a) (insofar as
it relates to the execution, delivery and performance of the Loan Documents),
6.11, 6.12, 6.13, 6.19, 6.22, 6.23, 6.24 and 6.28.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two (2) Business Days prior to the date as
of which the foreign exchange computation is made; provided, that, the
Administrative Agent or the L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or the L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subordinating Loan Party” has the meaning specified in Section 11.26.

 

“Subsidiary” of a Person means (a) a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person or (b) in respect of a Borrower or
Guarantor incorporated in Denmark, a subsidiary (in Danish: dattervirksomhed)
within the meaning of section 5(3) of Consolidated Act No. 1089 of 14
September 2015 on public and private limited liability companies as amended and
supplemented from time to time (the “Danish Companies Act (2015)”).  Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Parent
Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

34

--------------------------------------------------------------------------------


 

“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“SWIFT” means as provided in Section 2.03(f).

 

“Swing Line Lender” means Bank of America, through itself or through one of its
designated Affiliates or branch offices, in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which shall be substantially in the form of
Exhibit 2.04 or such other form as approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Parent Borrower.

 

“Swing Line Note” has the meaning specified in Section 2.11(a)(iii).

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Aggregate Revolving Commitments.  The Swing Line Sublimit is part of,
and not in addition to, the Aggregate Revolving Commitments.

 

“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of any property (whether real, personal
or mixed) (a) that is accounted for as an operating lease under GAAP and (b) in
respect of which the lessee retains or obtains ownership of the property so
leased for U.S. federal income tax purposes, other than any such lease under
which such person is the lessor.

 

“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
sum of (a) the obligations of such Person to pay rent or other amounts under any
Synthetic Lease which are attributable to principal and, without duplication,
(b) the amount of any purchase price payment under any Synthetic Lease assuming
the lessee exercises the option to purchase the leased property at the end of
the lease term.

 

“Synthetic Purchase Agreement” means any swap, derivative or other agreement or
combination of agreements pursuant to which the Parent Borrower or any
Subsidiary is or may become obligated to make (a) any payment in connection with
a purchase by any third party from a person other than the Parent Borrower or
any Subsidiary of any Equity Interest or Restricted Indebtedness of the Parent
Borrower or a Subsidiary or (b) any payment (other than on account of a
permitted purchase by it of any Equity Interest or Restricted Indebtedness) the
amount of which is determined by reference to the price or value at any time of
any Equity Interest or Restricted Indebtedness of the Parent Borrower or a
Subsidiary; provided, that, no phantom stock or similar plan providing for
payments only to current or former directors, officers or employees of the
Parent Borrower or the Subsidiaries (or to their heirs or estates) shall be
deemed to be a Synthetic Purchase Agreement.

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be

 

35

--------------------------------------------------------------------------------


 

operative, such other payment system (if any) determined by the Administrative
Agent to be a suitable replacement) is open for the settlement of payments in
Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan Commitment” means, as to each Lender, any U.S. Term Loan Commitment
and/or Multicurrency Term Loan Commitment of such Lender.

 

“Term Loans” means, collectively, the U.S. Term Loan and the Multicurrency Term
Loan.

 

“Term Notes” means the U.S. Term Notes and/or the Multicurrency Term Notes,
individually or collectively, as appropriate

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.

 

“Trademarks” has the meaning assigned to such term in the Security Agreement.

 

“Transactions” means, collectively, (a) the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are a party and, in the
case of the applicable Borrowers, the making of the initial Borrowings
hereunder, (b) the repayment of all amounts then due and owing under the
Existing Credit Agreement, (c) the Effective Date Acquisition and the subsequent
merger of the Muuto Entities and (d) the payment of related fees and expenses.

 

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overnight
draft, credit or debit card, funds transfer, automated clearinghouse, zero
balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

 

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

 

“U.S. Term Loan” has the meaning specified in Section 2.01(b).

 

“U.S. Term Loan Commitment” means, as to each Lender, its obligation to make its
portion of the U.S. Term Loan to the Parent Borrower pursuant to
Section 2.01(b), in the principal amount set forth opposite such Lender’s name
on Schedule 2.01. The aggregate principal amount of the U.S. Term Loan
Commitments of all of the Lenders as in effect on the Effective Date is TWO
HUNDRED FIFTY MILLION DOLLARS ($250,000,000).

 

36

--------------------------------------------------------------------------------


 

“U.S. Term Note” has the meaning specified in Section 2.11(a)(iii).

 

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

 

“wholly owned Subsidiary” of any person means a subsidiary of such person of
which securities (except for directors’ qualifying shares and other de minimis
ownership interests required to be owned under foreign Law by local residents)
or other ownership interests representing one hundred percent (100%) of the
Equity Interests are, at the time any determination is being made, owned,
controlled or held by such person or one or more wholly owned Subsidiaries of
such person or by such person and one or more wholly owned Subsidiaries of such
person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02        Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any Law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such Law and any reference to any Law or regulation
shall, unless otherwise specified, refer to such Law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all real and personal property and tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

37

--------------------------------------------------------------------------------


 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)           In respect of a Dutch Loan Party, a reference in this Agreement
to:

 

(i)            the “suspension of payments” or a “moratorium” includes surséance
van betaling and emergency regulations (noodregeling);

 

(ii)           an “conservator” includes a bewindvoerder;

 

(iii)          a “receiver” or “trustee” includes a curator; and

 

(iv)          “a winding up”, “administration”, “liquidation” or “dissolution”
includes failliet verklaard  and ontbonden.

 

(d)           In this Agreement, where it relates to a Borrower or a Guarantor
incorporated in Denmark, a reference to (i) a “winding-up”, “liquidation” or
“dissolution” includes konkurs and rekonstruktion, (ii) a “receiver”,
“administrator”, “trustee”, “custodian”, “sequestrator” and “conservator”
includes a kurator and a rekonstruktør, (iii) “gross negligence” means grov
uagtsomhed, (iv) “wilful misconduct” means forsæt and (v) “merger” includes
fusion.

 

(e)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03        Accounting Terms.

 

(a)           Generally.  Except as otherwise specifically prescribed herein,
all accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements; provided, however, that,
calculations of Synthetic Lease Obligations shall be made by the Parent Borrower
in accordance with accepted financial practice and consistent with the terms of
such Synthetic Lease Obligations and in the event any accounting term is not
defined by GAAP, it shall have the definition mutually agreed upon by the Parent
Borrower and the Administrative Agent.  Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) or other calculation contained herein, Indebtedness
(including without limitation the principal amount of any bonds, notes, loan
agreements or convertible or hybrid equity issuances) of the Parent Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

 

(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Parent Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Parent Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided, that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Parent Borrower shall provide to the Administrative
Agent and the

 

38

--------------------------------------------------------------------------------


 

Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  Without limiting the foregoing, leases shall continue to
be classified and accounted for on a basis consistent with that reflected in the
Audited Financial Statements for all purposes of this Agreement, notwithstanding
any change in GAAP relating thereto, unless the parties hereto shall enter into
a mutually acceptable amendment addressing such changes, as provided for above.

 

(c)           Calculations.  Notwithstanding the above, the parties hereto
acknowledge and agree that all calculations of the financial covenants set forth
in Section 8.10 and the Consolidated Total Leverage Ratio (for purposes of
determining the Applicable Rate) shall be made on a Pro Forma Basis.

 

1.04        Rounding.

 

Any financial ratios required to be maintained by the Parent Borrower pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

 

1.05        Exchange Rates; Currency Equivalents.

 

(a)           The Administrative Agent or the L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated an Alternative Currency.  Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur.  Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the L/C Issuer, as applicable.  The
maximum amount of Indebtedness, Investments and other threshold amounts that the
Parent Borrower and the Subsidiaries may incur under Article VIII shall not be
deemed to be exceeded, with respect to any outstanding Indebtedness, Investments
and other threshold amounts solely as a result of fluctuations in the exchange
rate of currencies.  When calculating capacity for the incurrence of additional
Indebtedness, Investments and other threshold amounts by the Parent Borrower and
any Subsidiary, the exchange rate of currencies shall be measured as of the date
of such calculation.

 

(b)           Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the Alternative Currency Equivalent
of such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the L/C Issuer, as the case may be.

 

1.06        Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

39

--------------------------------------------------------------------------------


 

1.07        Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that, with respect to any Letter of Credit that,
by its terms or the terms of any Issuer Document related thereto, provides for
one or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

1.08        Additional Alternative Currencies.

 

(a)           The Parent Borrower may from time to time request that
Eurocurrency Rate Loans be made and/or Letters of Credit be issued in a currency
other than those specifically listed in the definition of “Alternative
Currency”; provided, that, (i) such requested currency is a lawful currency
(other than Dollars) that is readily available and freely transferable and
convertible into Dollars and (ii) such requested currency shall only be a LIBOR
Quoted Currency to the extent that there is published LIBOR rate for such
currency (each such currency, an “Eligible Currency”).  In the case of any such
request with respect to the making of Eurocurrency Rate Loans, such request
shall be subject to the approval of the Administrative Agent and the Revolving
Lenders; and in the case of any such request with respect to the issuance of
Letters of Credit, such request shall be subject to the approval of the
Administrative Agent and the L/C Issuer.  If, after the designation by the
Lenders of any currency as an Alternative Currency, any change in currency
controls or exchange regulations or any change in the national or international
financial, political or economic conditions are imposed in the country in which
such currency is issued, result in, in the reasonable opinion of the
Administrative Agent and the Required Lenders (in the case of any Loans to be
denominated in an Alternative Currency) or the L/C Issuer (in the case of any
Letter of Credit to be denominated in an Alternative Currency), (A) such
currency no longer being readily available, freely transferable and convertible
into Dollars, (B) a Dollar Equivalent is no longer readily calculable with
respect to such currency, (C) providing such currency is impracticable for the
Lenders or (D) no longer a currency in which the Required Lenders are willing to
make such Credit Extensions (each of (A), (B), (C), and (D) a “Disqualifying
Event”), then the Administrative Agent shall promptly notify the Lenders and the
Parent Borrower, and such country’s currency shall no longer be an Alternative
Currency until such time as the Disqualifying Event(s) no longer exist. Within
ten (10) Business Days after receipt of such notice from the Administrative
Agent, the Borrowers shall repay all Loans in such currency to which the
Disqualifying Event applies or convert such Loans into the Dollar Equivalent of
Loans in Dollars, subject to the other terms contained herein.

 

(b)           Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., twenty (20) Business Days (or such shorter notice period
as the Administrative Agent may agree in its sole discretion) prior to the date
of the desired Credit Extension (or such other time or date as may be agreed by
the Administrative Agent and, in the case of any such request pertaining to
Letters of Credit, the L/C Issuer, in its or their sole discretion).  In the
case of any such request pertaining to Eurocurrency Rate Loans, the
Administrative Agent shall promptly notify each Revolving Lender thereof; and in
the case of any such request pertaining to Letters of Credit, the Administrative
Agent shall promptly notify the L/C Issuer thereof.  Each Revolving Lender (in
the case of any such request pertaining to Eurocurrency Rate Loans) or the L/C
Issuer (in the case of a request pertaining to Letters of Credit) shall notify
the Administrative Agent, not later than 11:00 a.m., ten (10) Business Days
after receipt of such request whether it consents, in its sole discretion, to
the making of Eurocurrency Rate Loans or the issuance of Letters of Credit, as
the case may be, in such requested currency.

 

(c)           Any failure by a Revolving Lender or the L/C Issuer, as the case
may be, to respond to such request within the time period specified in the
preceding sentence shall be deemed to be a refusal by

 

40

--------------------------------------------------------------------------------


 

such Revolving Lender or the L/C Issuer, as the case may be, to permit
Eurocurrency Rate Loans to be made or Letters of Credit to be issued in such
requested currency.  If the Administrative Agent and all the Revolving Lenders
consent to making Eurocurrency Rate Loans in such requested currency, the
Administrative Agent shall so notify the Parent Borrower and (i) the
Administrative Agent and such Lenders may amend the definition of Eurocurrency
Rate for any Non-LIBOR Quoted Currency to the extent necessary to add the
applicable Eurocurrency Rate for such currency and (ii) to the extent the
definition of Eurocurrency Rate reflects the appropriate interest rate for such
currency or has been amended to reflect the appropriate rate for such currency,
such currency shall thereupon be deemed for all purposes to be a LIBOR Quoted
Currency or a Non-LIBOR Quoted Currency, as applicable, for purposes of any
Borrowings of Eurocurrency Rate Loans.  If the Administrative Agent and the L/C
Issuer consent to the issuance of Letters of Credit in such requested currency,
the Administrative Agent shall so notify the Parent Borrower and (A) the
Administrative Agent and the L/C Issuer may amend the definition of Eurocurrency
Rate for any Non-LIBOR Quoted Currency to the extent necessary to add the
applicable Eurocurrency Rate for such currency and (B) to the extent the
definition of Eurocurrency Rate reflects the appropriate interest rate for such
currency or has been amended to reflect the appropriate rate for such currency,
such currency shall thereupon be deemed for all purposes to be a LIBOR Quoted
Currency or a Non-LIBOR Quoted Currency, as applicable, for purposes of any
Letter of Credit issuances.  If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.08, the
Administrative Agent shall promptly so notify the Parent Borrower.

 

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01        Loans.

 

(a)           Revolving Loans. Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Parent Borrower or a Foreign Borrower in Dollars or in
one or more Alternative Currencies from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of such Revolving Lender’s Revolving Commitment;
provided, however, that, after giving effect to any Borrowing of Revolving
Loans, (i) the Total Revolving Outstandings shall not exceed the aggregate
Revolving Commitments (such aggregate amount, as it may be increased or
decreased as provided herein, the “Aggregate Revolving Commitments”), (ii) the
Dollar Equivalent of Total Revolving Outstandings denominated in Alternative
Currencies shall not exceed the Alternative Currency Sublimit, (iii) the
aggregate Outstanding Amount of the Revolving Loans of any Revolving Lender,
plus such Revolving Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations plus such Revolving Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Lender’s Revolving Commitment and (iv) the aggregate Outstanding Amount of all
Revolving Loans made to the Foreign Borrowers shall not exceed the Foreign
Borrower Sublimit.  Within the limits of each Revolving Lender’s Revolving
Commitment, and subject to the other terms and conditions hereof, each Borrower
may borrow under this Section 2.01(a), prepay under Section 2.05, and reborrow
under this Section 2.01(a).  Revolving Loans may be Base Rate Loans or
Eurocurrency Rate Loans, or a combination thereof, as further provided herein.

 

(b)           U.S. Term Loan.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make its portion of a term loan (the
“U.S. Term Loan”) to the Parent Borrower in Dollars on the Effective Date in an
amount not to exceed such Lender’s U.S. Term Loan Commitment.  Amounts repaid on
the U.S. Term Loan may not be reborrowed.  The U.S. Term Loan may consist of
Base Rate Loans or Eurocurrency Rate Loans, or a combination thereof, as further
provided herein.

 

41

--------------------------------------------------------------------------------


 

(c)           Multicurrency Term Loan.  Subject to the terms and conditions set
forth herein, each Lender severally agrees to make its portion of a term loan
(the “Multicurrency Term Loan”) to Knoll Denmark in Euro on the Effective Date
in an amount not to exceed such Lender’s Multicurrency Term Loan Commitment. 
Amounts repaid on the Multicurrency Term Loan may not be reborrowed.  The
Multicurrency Term Loan shall consist of Eurocurrency Rate Loans, as further
provided herein.

 

(d)           Increase in Aggregate Revolving Commitments; Institution of
Incremental Term Loans.  The Parent Borrower may, at any time and from time to
time, upon not less than ten (10) Business Days’ prior written notice by the
Parent Borrower to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), increase the
Aggregate Revolving Commitments (but not the Letter of Credit Sublimit, the
Swing Line Sublimit, the Alternative Currency Sublimit or the Foreign Borrower
Sublimit) or incur one or more term loans (each an “Incremental Term Loan”) with
(i) additional Revolving Commitments from any existing Revolving Lender with a
Revolving Commitment or new Revolving Commitments from any other Person selected
by the Parent Borrower and reasonably acceptable to the Administrative Agent,
the L/C Issuer and the Swing Line Lender or (ii) one or more Incremental Term
Loans from any existing Lender or from any other Person selected by the Parent
Borrower and reasonably acceptable to the Administrative Agent by a maximum
aggregate amount of up to (x) the greater of (I) $250,000,000 and (II) ninety
percent (90%) of Consolidated EBITDA for the most recently completed period of
four (4) fiscal quarters for which financial statements are available prior to
the requested increase in the Aggregate Revolving Commitments or incurrence of
the Incremental Term Loans (or, in the event such Incremental Term Loan is
incurred in connection with a Limited Condition Transaction, the date of the
signing of the Acquisition Agreement with respect thereto) plus (y) the
aggregate amount of (I) all voluntary prepayments of Loans made pursuant to
Section 2.05(a) (other than prepayments made with the proceeds of revolving
Indebtedness) and (II) permanent reductions of the Aggregate Revolving
Commitments made pursuant to Section 2.06(a) as follows:

 

(i)            Increase in Aggregate Revolving Commitments.  The Parent Borrower
may, upon written notice to the Administrative Agent as provided above, increase
the Aggregate Revolving Commitments; provided, that:

 

(A)          any such increase shall be in a minimum principal amount of
$10,000,000 and in integral multiples of $1,000,000 in excess thereof;

 

(B)          no Default or Event of Default shall exist and be continuing at the
time of any such increase;

 

(C)          no existing Lender shall be under any obligation to increase its
Revolving Commitment and any such decision whether to increase its Revolving
Commitment shall be in such Lender’s sole and absolute discretion;

 

(D)          (1) any new Lender (each, an “Additional Lender”) shall join this
Agreement by executing such joinder documents required by the Administrative
Agent and/or (2) any existing Lender electing to increase its Revolving
Commitment shall have executed a commitment agreement satisfactory to the
Administrative Agent; and

 

(E)           as a condition precedent to such increase, the Parent Borrower
shall deliver to the Administrative Agent a certificate of each Loan Party dated
as of the date of such increase (in sufficient copies for each Lender) signed by
a Responsible Officer of such Loan Party (1) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (2) in the case of each Borrower, certifying

 

42

--------------------------------------------------------------------------------


 

that, before and after giving effect to such increase, (x) the representations
and warranties contained in Article VI and the other Loan Documents are true and
correct in all material respects on and as of the date of such increase, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date (provided, that, any representation and warranty that is
qualified by materiality, a Material Adverse Effect or similar language shall be
true and correct in all respects), and except that for purposes of this
Section 2.01(d)(i), the representations and warranties contained in
Section 6.05(a) and (b) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 7.04(a) and (b), respectively, and (y) no Default
or Event of Default exists.

 

(F)           Schedule 2.01 shall be deemed revised to reflect the Applicable
Percentages of the Lenders participating in such increase as set forth in the
joinder document and/or commitment agreement therefor.

 

(ii)           Institution of Incremental Term Loan.  The Parent Borrower may,
at any time, upon written notice to the Administrative Agent as provided above,
institute an Incremental Term Loan in Dollars or in one or more Alternative
Currencies; provided, that:

 

(A)          any such institution of any such Incremental Term Loan shall be in
a minimum principal amount of $10,000,000 and in integral multiples of
$1,000,000 in excess thereof;

 

(B)          subject to the Incremental Funds Certain Provision, if applicable,
no Default or Event of Default shall exist and be continuing at the time of any
such institution of such Incremental Term Loan;

 

(C)          no Lender shall be under any obligation to provide a commitment
under such Incremental Term Loan and any such decision whether to provide a
commitment under the Incremental Term Loan shall be in such Lender’s sole and
absolute discretion;

 

(D)          (1) any Additional Lender shall join this Agreement by executing
such joinder documents required by the Administrative Agent and/or (2) any
existing Lender electing to provide an Incremental Term Loan Commitment shall
have executed a joinder document and/or commitment agreement satisfactory to the
Administrative Agent;

 

(E)           as a condition precedent to such Incremental Term Loan, the Parent
Borrower shall deliver to the Administrative Agent a certificate of each Loan
Party dated as of the date of such Incremental Term Loan (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party
(1) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such Incremental Term Loan, and (2) subject to the
Incremental Funds Certain Provision below, in the case of each Borrower,
certifying that, before and after giving effect to such Incremental Term Loan,
(x) subject to the Incremental Funds Certain Provision, if applicable, the
representations and warranties contained in Article VI and the other Loan
Documents are true and correct in all material respects on and as of the date of
such Incremental Term Loan, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date (provided, that,
any representation and warranty that is qualified by materiality, a Material
Adverse Effect or similar language shall be true and correct in all respects),
and except that for purposes of this Section 2.01(d)(ii), the representations
and

 

43

--------------------------------------------------------------------------------


 

warranties contained in Section 6.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 7.04(a) and (b),
respectively, and (y) no Default or Event of Default exists;

 

(F)           The Applicable Rate and maturity date of, and the principal
amortization payments under, such Incremental Term Loan shall be as set forth in
the joinder document and/or commitment agreement therefor; provided, that,
(i) the maturity date for such Incremental Term Loan shall be no sooner than the
Maturity Date or the maturity date for any other then outstanding Incremental
Term Loan, (ii) the weighted average life to maturity of such Incremental Term
Loan shall not be less than the weighted average life to maturity of any Term
Loan or any other then outstanding Incremental Term Loan and (iii) in the event
that the Applicable Rate for such Incremental Term Loan is more than fifty basis
points (0.50%) greater than the Applicable Rate for the Revolving Loans, the
Term Loans or any then outstanding Incremental Term Loan, the Applicable Rate
for the Revolving Loans, the Term Loans and/or such outstanding Incremental Term
Loan shall be increased such that the Applicable Rate for the Revolving Loans,
the Term Loans and/or such outstanding Incremental Term Loan is not more than
fifty basis points (0.50%) less than the Applicable Rate for such Incremental
Term Loan.  For purposes of determining the Applicable Rate for any Incremental
Term Loan in order to determine whether the Applicable Rate of the Incremental
Term Loan exceeds the Applicable Rate of the Revolving Loans, the Term Loans or
any then outstanding Incremental Term Loan by more than fifty basis points
(0.50%), (i) original issue discount and upfront fees (which shall be deemed to
constitute like amounts of original issue discount), if any, payable by a
Borrower to any Lender providing all or any portion of such Incremental Term
Loan (including in connection with the initial primary syndication thereof),
shall be included (it being agreed that original issue discount, if any, shall
be equated to such interest rates based on an assumed four (4) year
life-to-maturity of such Incremental Term Loan) and (ii) customary arrangement
fees paid to any arranger in connection with such Incremental Term Loan shall be
excluded.

 

(G)          Schedule 2.01 shall be deemed revised to reflect the Incremental
Term Loan Commitments and/or Applicable Percentages of the Lender providing such
Incremental Term Loan as set forth in the joinder document and/or commitment
agreement therefor.

 

(H)          Upon the execution and delivery of all documentation required by
this Section 2.01(d) to be delivered in connection with any such Incremental
Term Loan, the Administrative Agent, each Borrower and the new or existing
Lenders who are making such Incremental Term Loan may enter into an amendment
hereof (which shall be binding on all parties hereto and the Additional Lenders)
for the purpose of reflecting any Additional Lenders, their Incremental Term
Loan Commitments and/or Incremental Term Loans, and any amendment to the terms
of this Agreement necessary to incorporate the terms of such Incremental Term
Loan as contemplated by this Section 2.01(d).

 

Each Borrower shall prepay any Loans owing by it and outstanding on the date of
any such increase in the Aggregate Revolving Commitments or any such institution
of any Incremental Term Loan (and pay any additional amounts required pursuant
to Section 3.05) to the extent necessary to keep the outstanding Loans ratable
with any revised Commitments arising from any nonratable increase in the
Commitments under this Section 2.01(d).

 

44

--------------------------------------------------------------------------------


 

(iii)          Incremental Funds Certain Provision.

 

Notwithstanding anything to the contrary in this Section 2.01(d) or in
Section 5.02, if the proceeds of any Incremental Term Loan are being used to
finance a Permitted Acquisition made pursuant to an acquisition agreement (an
“Acquisition Agreement”) binding on a Loan Party or its Subsidiary, entered into
in advance of the consummation thereof (a “Limited Condition Transaction”), and
the applicable Borrower has obtained on or prior to the closing thereof binding
commitments of Lenders and/or Additional Lenders to fund such Incremental Term
Loan, then the conditions to the funding and incurrence of any such Incremental
Term Loan shall be limited as follows:  (A) the condition set forth in
Section 2.01(d)(ii)(E)(2)(x) and the condition precedent to Credit Extensions in
Section 5.02(a) shall apply only with respect to Specified Representations,
(B) the representations and warranties in the Acquisition Agreement made by or
with respect to the Person or assets subject to such Acquisition that are
material to the interests of the Lenders shall be true and correct in all
material respects, but only to the extent that the applicable Loan Party or
Subsidiary has the right to terminate its obligations under the Acquisition
Agreement or not consummate such Permitted Acquisition as a result of a breach
of such representations in such Acquisition Agreement, and (C) the references in
Sections 2.01(d)(ii)(B), 2.01(d)(ii)(E)(2)(y) and 5.02(b) to no Default or Event
of Default shall be deemed to mean (1) the absence of a Default or Event of
Default at the date the applicable Acquisition Agreement is executed and
delivered and (2) the absence of a Specified Event of Default at the date the
applicable Permitted Acquisition is consummated.  For purposes of clarity,
increases in the Aggregate Revolving Commitments shall not be subject at any
time to the Incremental Funds Certain Provisions.  Nothing in the foregoing
constitutes a waiver of any Default or Event of Default under this Agreement or
of any rights or remedies of Lenders and the Administrative Agent under any
provision of the Loan Documents.  The provisions of this paragraph are
collectively referred to in this Agreement as the “Incremental Funds Certain
Provision”.

 

For purposes of determining compliance on a Pro Forma Basis with the financial
covenants in Section 8.10 or other ratio requirement under this Agreement, or
whether a Default or Event of Default has occurred and is continuing, in each
case in connection with the consummation of an Acquisition using proceeds from
an Incremental Term Loan subject to the Incremental Funds Certain Provision, the
date of determination shall, at the option of the Parent Borrower, be the date
of execution of such Acquisition Agreement, and such determination shall be made
after giving effect to such Acquisition (and the other transactions to be
entered into in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof)) on a Pro Forma Basis, and, for the avoidance
of doubt, if any such financial covenant or other ratio requirement is
subsequently breached as a result of fluctuations in the ratio that is subject
of any such financial covenant or other ratio requirement (including due to
fluctuations in Consolidated EBITDA of the Parent Borrower and its Subsidiaries
or the EBITDA of the Person (or attributable to the assets) subject to such
Acquisition), at or prior to the consummation of such Acquisition (and the other
transactions to be entered into in connection therewith), such financial
covenant or other ratio requirement will not be deemed to have been breached as
a result of such fluctuations solely for the purpose of determining whether such
Acquisition (and the other transactions to be entered into in connection
therewith) constitutes a Permitted Acquisition; provided, that, (x) if the
Parent Borrower elects to have such determination occur at the time of entry
into the applicable Acquisition Agreement (and not at the time of consummation
of the Acquisition), the Incremental Term Loan to be incurred shall be deemed
incurred at the time of such election (unless the applicable Acquisition
Agreement is terminated without actually consummating the applicable Permitted
Acquisition (in which case such Acquisition and related Incremental Term Loan
will not be treated as having occurred)) and outstanding thereafter for purposes
of calculating compliance, on a Pro Forma Basis, with any applicable financial
covenant or other ratio requirement in this Agreement (even if unrelated to
determining whether such Acquisition is a Permitted Acquisition) and (y) EBITDA
of the Person (or attributable to the

 

45

--------------------------------------------------------------------------------


 

assets) subject to such Acquisition shall be disregarded for all purposes under
this Agreement other than determining whether such Acquisition is a Permitted
Acquisition until the consummation of such Permitted Acquisition.

 

2.02        Borrowings, Conversions and Continuations of Loans.

 

(a)           Loans.  Each Borrowing, each conversion of Loans from one Type to
the other, and each continuation of Eurocurrency Rate Loans shall be made upon
the applicable Borrower’s irrevocable notice to the Administrative Agent, which
may be given by (i) telephone or (ii) a Loan Notice.  Each such notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) three
(3) Business Days prior to the requested date of any Borrowing of, conversion to
or continuation of Eurocurrency Rate Loans denominated in Dollars or of any
conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans,
(ii) four (4) Business Days (or five (5) Business Days in the case of a Special
Notice Currency) prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (iii) on the
requested date of any Borrowing of Base Rate Loans.

 

(b)           Each telephonic notice by the applicable Borrower pursuant to this
Section 2.02 must be confirmed promptly by delivery to the Administrative Agent
of a Loan Notice.  Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of $2,000,000 or a whole
multiple of $1,000,000 in excess thereof.  Except as provided in Sections
2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof.  Each Loan Notice and each telephonic notice shall specify (i) whether
the applicable Borrower’s request is with respect to Revolving Loans, the U.S.
Term Loan, the Multicurrency Term Loan or Incremental Term Loans, (ii) whether
such Borrower is requesting a Borrowing, a conversion of Loans from one Type to
the other, or a continuation of Eurocurrency Rate Loans, (iii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iv) the principal amount of Loans to be borrowed,
converted or continued, (v) the Type of Loans to be borrowed or to which
existing Loans are to be converted, (vi) if applicable, the duration of the
Interest Period with respect thereto, (vii) the currency of the Loans to be
borrowed and (viii) if applicable, the applicable Foreign Borrower.  If the
applicable Borrower fails to specify a currency in a Loan Notice requesting a
Borrowing, then the Loans so requested shall be made in Dollars.  If the
applicable Borrower fails to specify a Type of Loan in a Loan Notice or if such
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made as, or converted to, upon the expiration
of the Interest Period therefor, a Eurocurrency Rate Loan in the same currency
with an Interest Period of one (1) month.  If the applicable Borrower requests a
Borrowing of, conversion to, or continuation of Eurocurrency Rate Loans in any
such Loan Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one (1) month.  No Loan may be converted
into or continued as a Loan denominated in a different currency, but instead
must be prepaid in the original currency of such Loan and reborrowed in the
other currency.

 

(c)           Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the applicable Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or a continuation of Loans denominated in an Alternative Currency, in each
case, as described in Section 2.02(b).  In the case of a Borrowing, each Lender
shall make the amount of its Loan available to the Administrative Agent in Same
Day Funds at the Administrative Agent’s Office for the applicable currency not
later than 1:00 p.m., in the case of any Loan denominated in Dollars, and not
later than the Applicable Time specified by the Administrative Agent in the case
of any Loan in an Alternative Currency, in each case on the Business Day
specified in the applicable Loan Notice.  Upon satisfaction of

 

46

--------------------------------------------------------------------------------


 

the applicable conditions set forth in Section 5.02 (and, if such Borrowing is
the initial Credit Extension, Section 5.01), the Administrative Agent shall make
all funds so received available to the applicable Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of such
Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by such
Borrower; provided, however, that, if, on the date of a Borrowing of Revolving
Loans, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings and second, shall be made available to such Borrower as provided
above.

 

(d)           Except as otherwise provided herein, (i) a Eurocurrency Rate Loan
may be continued or converted only on the last day of the Interest Period for
such Eurocurrency Rate Loan and (ii) without the consent of all affected
Lenders, no Loan may be requested as, converted to or continued as a
Eurocurrency Rate Loan with an Interest Period greater than six (6) months. 
During the existence of a Default, no Loans denominated in Dollars may be
requested as, converted to or continued as Eurocurrency Rate Loans without the
consent of the Required Lenders and any Loans denominated in any Alternative
Currency may continue to be borrowed at the Eurocurrency Rate with an Interest
Period not greater than one (1) month until such time as the Required Lenders
rescind such ability in a written notice delivered to the Parent Borrower.

 

(e)           The Administrative Agent shall promptly notify the applicable
Borrower and the Lenders of the interest rate applicable to any Interest Period
for Eurocurrency Rate Loans upon determination of such interest rate.  At any
time that Base Rate Loans are outstanding, the Administrative Agent shall notify
the applicable Borrower and the Lenders of any change in Bank of America’s prime
rate used in determining the Base Rate promptly following the public
announcement of such change.

 

(f)            After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than 10 Interest Periods in effect with respect to all
Loans.

 

2.03        Letters of Credit.

 

(a)           The Letter of Credit Commitment.

 

(i)            Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Revolving Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Effective Date until the Letter of Credit Expiration Date, to
issue Letters of Credit in Dollars or in any Alternative Currency for the
account of the Parent Borrower or any of its Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Lenders severally agree to participate in Letters of Credit
issued for the account of the Parent Borrower or its Subsidiaries and any
drawings thereunder; provided, that, after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (w) the Dollar Equivalent of
Total Revolving Outstandings denominated in Alternative Currencies shall be
exceed the Alternative Currency Sublimit, (x) the Total Revolving Outstandings
shall not exceed the Aggregate Revolving Commitments, (y) the aggregate
Outstanding Amount of the Revolving Loans of any Revolving Lender, plus such
Revolving Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations plus such Revolving Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Lender’s Revolving Commitment and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit.  Each

 

47

--------------------------------------------------------------------------------


 

request by the Parent Borrower for the issuance or amendment of a Letter of
Credit shall be deemed to be a representation by the Parent Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, the Parent Borrower’s ability to obtain Letters
of Credit shall be fully revolving, and accordingly the Parent Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. 
Furthermore, each Revolving Lender acknowledges and confirms that it has a
participation interest in the liability of the L/C Issuer under the Existing
Letters of Credit in a percentage equal to its Applicable Percentage of the
Revolving Loans.  The Parent Borrower’s reimbursement obligations in respect of
the Existing Letters of Credit, and each Revolving Lender’s obligations in
connection therewith, shall be governed by the terms of this Agreement.

 

(ii)           The L/C Issuer shall not issue any Letter of Credit if:

 

(A)          subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve (12) months after the date of
issuance or last extension; or

 

(B)          the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless the L/C Issuer shall have
approved such expiry date and the requested Letter of Credit is fully Cash
Collateralized in an amount equal to one hundred five percent (105%) of the face
amount thereof on the date of issuance.

 

(iii)          The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which the L/C Issuer in good faith deems material to it;

 

(B)          the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;

 

(C)          except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000;

 

(D)          such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;

 

(E)           any Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Parent Borrower
or such Lender to eliminate the L/C Issuer’s actual or potential Fronting
Exposure (after giving effect to Section

 

48

--------------------------------------------------------------------------------


 

2.15(a)(iv)) with respect to the Defaulting Lender arising from either the
Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion; or

 

(F)           the Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.

 

(iv)          The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue the Letter of Credit in its
amended form under the terms hereof.

 

(v)           The L/C Issuer shall not be under any obligation to amend any
Letter of Credit if (A) the L/C Issuer would have no obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.

 

(vi)          The L/C Issuer shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article X with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article X included the L/C Issuer with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

 

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Parent Borrower delivered to the L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Parent
Borrower.  Such Letter of Credit Application may be sent by facsimile, by United
States mail, by overnight courier, by electronic transmission using the system
provided by the L/C Issuer, by personal delivery or by any other means
acceptable to the L/C Issuer.  Such Letter of Credit Application must be
received by the L/C Issuer and the Administrative Agent not later than 11:00
a.m. at least five (5) Business Days (or such later date and time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be.  In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount and
currency thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may require.  Additionally, the Parent Borrower shall furnish to
the L/C Issuer and the Administrative Agent such other documents and information

 

49

--------------------------------------------------------------------------------


 

pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may require.

 

(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Parent Borrower and, if not, the L/C Issuer will
provide the Administrative Agent with a copy thereof.  Unless the L/C Issuer has
received written notice from any Revolving Lender, the Administrative Agent or
any Loan Party, at least one (1) Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article V shall not be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Parent Borrower
or the applicable Subsidiary or enter into the applicable amendment, as the case
may be, in each case in accordance with the L/C Issuer’s usual and customary
business practices.  Immediately upon the issuance of each Letter of Credit,
each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving
Lender’s Applicable Percentage times the amount of such Letter of Credit.

 

(iii)          If the Parent Borrower so requests in any applicable Letter of
Credit Application, the L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided, that, any such Auto-Extension
Letter of Credit must permit the L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued.  Unless
otherwise directed by the L/C Issuer, the Parent Borrower shall not be required
to make a specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that, the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven (7) Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Lender or the Parent Borrower that one or
more of the applicable conditions specified in Section 5.02 is not then
satisfied, and in each case directing the L/C Issuer not to permit such
extension.

 

(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Parent Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.

 

(c)           Drawings and Reimbursements; Funding of Participations.

 

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of drawing under such Letter of Credit, the L/C Issuer shall notify the
Parent Borrower and the Administrative Agent thereof.  In the case of a Letter
of Credit denominated in an Alternative

 

50

--------------------------------------------------------------------------------


 

Currency, the Parent Borrower shall reimburse the L/C Issuer in such Alternative
Currency, unless (A) the L/C Issuer (at its option) shall have specified in such
notice that it will require reimbursement in Dollars, or (B) in the absence of
any such requirement for reimbursement in Dollars, the Parent Borrower shall
have notified the L/C Issuer promptly following receipt of the notice of drawing
that the Parent Borrower will reimburse the L/C Issuer in Dollars.  In the case
of any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in an Alternative Currency, the L/C Issuer shall notify the Parent
Borrower of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof.  Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit to be reimbursed in
Dollars, or the Applicable Time on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”), the Parent Borrower shall reimburse the L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing and in the applicable currency.  In the event that (A) a drawing
denominated in an Alternative Currency is to be reimbursed in Dollars pursuant
to the second sentence in this Section 2.03(c)(i) and (B) the Dollar amount paid
by the Parent Borrower, whether on or after the Honor Date, shall not be
adequate on the date of that payment to purchase in accordance with normal
banking procedures a sum denominated in the Alternative Currency equal to the
drawing, the Parent Borrower agrees, as a separate and independent obligation,
to indemnify the L/C Issuer for the loss resulting from its inability on that
date to purchase the Alternative Currency in the full amount of the drawing.  If
the Parent Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Lender of the Honor
Date, the amount of the unreimbursed drawing (expressed in Dollars or in the
amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) (the “Unreimbursed Amount”), and the
amount of such Revolving Lender’s Applicable Percentage thereof.  In such event,
the Parent Borrower shall be deemed to have requested a Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Aggregate Revolving Commitments and the conditions set
forth in Section 5.02 (other than the delivery of a Loan Notice).  Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided, that, the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii)           Each Revolving Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer, in Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Revolving Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Parent Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the L/C
Issuer in Dollars.

 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Base Rate Loans because the conditions set forth in
Section 5.02 cannot be satisfied or for any other reason, the Parent Borrower
shall be deemed to have incurred from the L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate.  In such event, each Revolving Lender’s payment to
the Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C

 

51

--------------------------------------------------------------------------------


 

Advance from such Revolving Lender in satisfaction of its participation
obligation under this Section 2.03.

 

(iv)          Until each Revolving Lender funds its Revolving Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Revolving
Lender’s Applicable Percentage of such amount shall be solely for the account of
the L/C Issuer.

 

(v)           Each Revolving Lender’s obligation to make Revolving Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against the L/C Issuer, the Parent Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that, each Revolving Lender’s obligation to make
Revolving Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 5.02 (other than delivery by the Parent Borrower of a Loan
Notice).  No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Parent Borrower to reimburse the L/C Issuer for the amount of
any payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)          If any Revolving Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Revolving Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, the L/C Issuer shall be
entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at rate equal to the applicable
Overnight Rate from time to time in effect.  If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan included in the relevant Borrowing or L/C Advance in respect of
the relevant L/C Borrowing, as the case may be.  A certificate of the L/C Issuer
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

 

(d)           Repayment of Participations.

 

(i)            At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Lender such Revolving
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Parent Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Revolving Lender its Applicable
Percentage thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Lender’s L/C Advance was
outstanding) in Dollars and in the same funds as those received by the
Administrative Agent.

 

(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances

 

52

--------------------------------------------------------------------------------


 

described in Section 11.05 (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Revolving Lender shall pay to the
Administrative Agent for the account of the L/C Issuer its Applicable Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Revolving
Lender, at a rate per annum equal to the Overnight Rate from time to time in
effect.  The obligations of the Revolving Lenders under this clause (ii) shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)           Obligations Absolute.  The obligation of the Parent Borrower to
reimburse the L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement or any other Loan Document;

 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Parent Borrower or any Subsidiary may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)          waiver by the L/C Issuer of any requirement that exists for the
L/C Issuer’s protection and not the protection of the Parent Borrower or any
waiver by the L/C Issuer which does not in fact materially prejudice the Parent
Borrower;

 

(v)           honor of a demand for payment presented electronically even if
such Letter of Credit requires that demand be in the form of a draft;

 

(vi)          any payment made by the L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC or the ISP.

 

(vii)         any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

(viii)        any adverse change in the relevant exchange rates or in the
availability of any Alternative Currency to the Parent Borrower or any
Subsidiary or in the relevant currency markets generally; or

 

53

--------------------------------------------------------------------------------


 

(ix)          any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Parent
Borrower or any Subsidiary.

 

provided, that the foregoing shall not be construed to excuse the L/C Issuer
from liability to the Parent Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Parent Borrower to the extent permitted by applicable Law) suffered by
the Parent Borrower that are caused by such LC Issuer’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.

 

The Parent Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Parent Borrower’s instructions or other irregularity, the
Parent Borrower will immediately notify the L/C Issuer.  The Parent Borrower
shall be conclusively deemed to have waived any such claim against the L/C
Issuer and its correspondents unless such notice is given as aforesaid.

 

(f)            Role of L/C Issuer.  Each Revolving Lender and the Parent
Borrower agree that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by such Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Revolving Lender for (i) any action taken or
omitted in connection herewith at the request or with the approval of the
Revolving Lenders or the Required Lenders, as applicable; (ii) any action taken
or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document.  The
Parent Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that, this assumption is not intended to, and shall not,
preclude the Parent Borrower pursuing such rights and remedies as it may have
against the beneficiary or transferee at Law or under any other agreement.  None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(ix) of Section 2.03(e); provided, however, that, anything in such clauses to
the contrary notwithstanding, the Parent Borrower may have a claim against the
L/C Issuer, and the L/C Issuer may be liable to the Parent Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Parent Borrower which the Parent Borrower
proves were caused by the L/C Issuer’s willful misconduct or gross negligence or
the L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit unless the L/C Issuer is prevented or prohibited from so paying as a
result of any order or directive of any court or other Governmental Authority. 
In furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason. 
The L/C Issuer may send Letters of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

 

54

--------------------------------------------------------------------------------


 

(g)           Cash Collateral.  (i) Upon the request of the Administrative
Agent, (i) if the L/C Issuer has honored any full or partial drawing request
under any Letter of Credit and such drawing has resulted in an L/C Borrowing, or
(ii) if, as of the Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding, the Parent Borrower shall, in each case, immediately
Cash Collateralize the then Outstanding Amount of all L/C Obligations.  In
addition, if the Administrative Agent notifies the Parent Borrower at any time
that the Outstanding Amount of all L/C Obligations at such time exceeds one
hundred five percent (105%) of the Letter of Credit Sublimit then in effect,
then, within two (2) Business Days after receipt of such notice, the Parent
Borrower shall Cash Collateralize the L/C Obligations in an amount equal to the
amount by which the Outstanding Amount of all L/C Obligations exceeds the Letter
of Credit Sublimit.

 

(h)           Applicability of ISP; Limitation of Liability.  Unless otherwise
expressly agreed by the L/C Issuer and the Parent Borrower when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), the rules of the ISP shall apply to each standby Letter of Credit. 
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Parent Borrower for, and the L/C Issuer’s rights and remedies against the Parent
Borrower shall not be impaired by, any action or inaction of the L/C Issuer
required or permitted under any Law, order, or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
Law or any order of a jurisdiction where the L/C Issuer or the beneficiary is
located, the practice stated in the ISP, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such Law or practice.

 

(i)            Letter of Credit Fees.  The Parent Borrower shall pay to the
Administrative Agent, for the account of each Revolving Lender in accordance,
subject to Section 2.15, with its Applicable Percentage, a Letter of Credit fee
(the “Letter of Credit Fee”) in Dollars for the account of each Revolving Lender
in accordance with its Applicable Percentage for each Letter of Credit equal to
the Applicable Rate times the daily maximum amount available to be drawn under
such Letter of Credit.  For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.07.  Letter of Credit Fees shall be
(i) computed on a quarterly basis in arrears and (ii) due and payable on the
first (1st) Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  If there is any change in the Applicable Rate during any quarter, the
daily amount available to be drawn under each Letter of Credit shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.  Notwithstanding anything to
the contrary contained herein, while any Event of Default exists, all Letter of
Credit Fees shall accrue at the Default Rate.

 

(j)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer. The Parent Borrower shall pay a fronting fee directly to the L/C
Issuer for its own account with respect to each Letter of Credit, at the rate
per annum specified in the Fee Letter or other arrangement mutually acceptable
to the Parent Borrower and the L/C Issuer, and, computed on the actual daily
maximum amount available to be drawn under such Letter of Credit (whether or not
such maximum amount is then in effect under such Letter of Credit) and on a
quarterly basis in arrears.  Such fronting fee shall be due and payable on the
tenth (10th) Business Day after the end of each March, June, September and
December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.07.  In
addition, the Parent Borrower shall pay directly to the L/C Issuer for its

 

55

--------------------------------------------------------------------------------


 

own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect.  Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

 

(k)           Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

(l)            Letters of Credit Issued for Subsidiaries.  Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Parent Borrower
shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit.  The Parent Borrower hereby acknowledges
that the issuance of Letters of Credit for the account of Subsidiaries inures to
the benefit of the Parent Borrower, and that the Parent Borrower’s business
derives substantial benefits from the businesses of such Subsidiaries.

 

(m)          L/C Issuer Reports to the Administrative Agent.  Unless otherwise
agreed by the Administrative Agent, the L/C Issuer shall, in addition to its
notification obligations set forth elsewhere in this Section 2.03, provide the
Administrative Agent a Letter of Credit Report, as set forth below:

 

(i)            reasonably prior to the time that the L/C Issuer issues, amends,
renews, increases or extends a Letter of Credit, the date of such issuance,
amendment, renewal, increase or extension and the stated amount of the
applicable Letters of Credit after giving effect to such issuance, amendment,
renewal or extension (and whether the amounts thereof shall have changed);

 

(ii)           on each Business Day on which the L/C Issuer makes a payment
pursuant to a Letter of Credit, the date and amount of such payment;

 

(iii)          on any Business Day on which any Borrower fails to reimburse a
payment made pursuant to a Letter of Credit required to be reimbursed to the L/C
Issuer on such day, the date of such failure and the amount of such payment;

 

(iv)          on any other Business Day, such other information as the
Administrative Agent shall reasonably request as to the Letters of Credit issued
by the L/C Issuer; and

 

(v)           for so long as any Letter of Credit issued by the L/C Issuer is
outstanding, the L/C Issuer shall deliver to the Administrative Agent (A) on the
last Business Day of each calendar month, (B) at all other times a Letter of
Credit Report is required to be delivered pursuant to this Agreement, and (C) on
each date that (1) an L/C Credit Extension occurs or (2) there is any
expiration, cancellation and/or disbursement, in each case, with respect to any
such Letter of Credit, a Letter of Credit Report appropriately completed with
the information for every outstanding Letter of Credit issued by such L/C
Issuer.

 

(n)           Additional L/C Issuers.  Any Lender hereunder may become an L/C
Issuer upon receipt by the Administrative Agent of a fully executed Notice of
Additional L/C Issuer which shall be signed by the Parent Borrower, the
Administrative Agent and each L/C Issuer.

 

2.04        Swing Line Loans.

 

(a)           Swing Line Facility.  Subject to the terms and conditions set
forth herein, the Swing Line Lender, in reliance upon the agreements of the
other Revolving Lenders set forth in this Section 2.04,

 

56

--------------------------------------------------------------------------------


 

shall make loans (each such loan, a “Swing Line Loan”) to the Parent Borrower in
Dollars from time to time on any Business Day during the Availability Period in
an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Percentage of the Outstanding Amount of Revolving
Loans and L/C Obligations of the Revolving Lender acting as Swing Line Lender,
may exceed the amount of such Revolving Lender’s Revolving Commitment; provided,
however, that, (w) after giving effect to any Swing Line Loan, (i) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments, and
(ii) the aggregate Outstanding Amount of the Revolving Loans of any Revolving
Lender, plus such Revolving Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Revolving Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Revolving Lender’s Revolving Commitment, (x) the Parent Borrower shall not
use the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan and (y) the Swing Line Lender shall not be under any obligation to make any
Swing Line Loan if it shall determine (which determination shall be conclusive
and binding absent manifest error) that it has, or by such Credit Extension may
have, Fronting Exposure.  Within the foregoing limits, and subject to the other
terms and conditions hereof, the Parent Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04. 
Each Swing Line Loan shall be a Base Rate Loan.  Immediately upon the making of
a Swing Line Loan, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Revolving Lender’s Applicable Percentage times the amount of such Swing
Line Loan.

 

(b)           Borrowing Procedures.  Each Borrowing of Swing Line Loans shall be
made upon the Parent Borrower’s irrevocable notice to the Swing Line Lender and
the Administrative Agent, which may be given by (i) telephone or (ii) a Swing
Line Loan Notice.  Each such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 3:00 p.m. on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a minimum
principal amount of $500,000 and integral multiples of $100,000 in excess
thereof, and (ii) the requested borrowing date, which shall be a Business Day. 
Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Administrative Agent of a Swing Line Loan Notice.  Promptly
after receipt by the Swing Line Lender of any Swing Line Loan Notice, the Swing
Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Revolving Lender) prior to 3:30 p.m. on
the date of the proposed Borrowing of Swing Line Loans (A) directing the Swing
Line Lender not to make such Swing Line Loan as a result of the limitations set
forth in the first proviso to the first sentence of Section 2.04(a), or (B) that
one or more of the applicable conditions specified in Article V is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 4:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Parent Borrower.

 

(c)           Refinancing of Swing Line Loans.

 

(i)            The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Parent Borrower (which hereby
irrevocably requests and authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Lender make a Base Rate Loan in an amount equal to
such Revolving Lender’s Applicable Percentage of the amount of Swing Line Loans
then outstanding.  Such request shall be made in writing (which written request
shall be deemed to be a Loan Notice for purposes hereof) and in accordance with
the requirements of Section 2.02, without regard to the minimum and multiples
specified therein for

 

57

--------------------------------------------------------------------------------


 

the principal amount of Base Rate Loans, but subject to the conditions set forth
in Section 5.02 (other than the delivery of a Loan Notice) and provided that,
after giving effect to such Borrowing, the Total Revolving Outstandings shall
not exceed the Aggregate Revolving Commitments.  The Swing Line Lender shall
furnish the Parent Borrower with a copy of the applicable Loan Notice promptly
after delivering such notice to the Administrative Agent.  Each Revolving Lender
shall make an amount equal to its Applicable Percentage of the amount specified
in such Loan Notice available to the Administrative Agent in immediately
available funds (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swing Line Loan) for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 1:00
p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Parent Borrower in such amount. 
The Administrative Agent shall remit the funds so received to the Swing Line
Lender.

 

(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the
request for Base Rate Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Lenders fund its risk participation in the relevant Swing Line Loan
and each Revolving Lender’s payment to the Administrative Agent for the account
of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment
in respect of such participation.

 

(iii)          If any Revolving Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Revolving Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Swing Line Lender at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by the Swing Line Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Swing Line Lender in connection with the foregoing.  If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Loan included in the relevant Borrowing or
funded participation in the relevant Swing Line Loan, as the case may be.  A
certificate of the Swing Line Lender submitted to any Revolving Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

 

(iv)          Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender may have against the Swing Line Lender,
the Parent Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that, each Revolving Lender’s obligation to make Revolving Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 5.02.  No
such purchase or funding of risk participations shall relieve or otherwise
impair the obligation of the Parent Borrower to repay Swing Line Loans, together
with interest as provided herein.

 

58

--------------------------------------------------------------------------------


 

(d)           Repayment of Participations.

 

(i)            At any time after any Revolving Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Lender’s risk participation was funded) in
the same funds as those received by the Swing Line Lender.

 

(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Revolving Lenders under this clause (ii) shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Parent Borrower for interest on the Swing
Line Loans.  Until each Revolving Lender funds its Revolving Loans that are Base
Rate Loans or risk participation pursuant to this Section 2.04 to refinance such
Revolving Lender’s Applicable Percentage of any Swing Line Loan, interest in
respect of such Applicable Percentage shall be solely for the account of the
Swing Line Lender.

 

(f)            Payments Directly to Swing Line Lender.  The Parent Borrower
shall make all payments of principal and interest in respect of the Swing Line
Loans directly to the Swing Line Lender.

 

2.05        Prepayments.

 

(a)           Voluntary Prepayments.

 

(i)            Revolving Loans, Term Loans and Incremental Term Loans.  Each
Borrower may, upon notice from such Borrower to the Administrative Agent
pursuant to delivery of a Notice of Loan Prepayment, at any time or from time to
time voluntarily prepay Revolving Loans, Term Loans and/or Incremental Term
Loans, if any, in whole or in part without premium or penalty; provided, that,
(A) such notice must be received by the Administrative Agent not later than
11:00 a.m. (1) three (3) Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (2) four (4) Business Days (or
five (5), in the case of prepayment of Loans denominated in Special Notice
Currencies) prior to any date of prepayment of Eurocurrency Rate Loans
denominated in an Alternative Currency and (3) on the date of prepayment of Base
Rate Loans; (B) any such prepayment of Eurocurrency Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof (or, if less, the entire principal amount thereof then outstanding);
(C) any prepayment of Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof (or, if less, the
entire principal amount thereof then outstanding), (D) any prepayment of any
Term Loan shall be applied ratably to the remaining principal amortization
payments thereof and (E) each prepayment of any Term Loan or any Incremental
Term Loan shall be applied to the Term Loans and the Incremental Term Loans on a
pro rata basis.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and whether the

 

59

--------------------------------------------------------------------------------


 

Loans to be prepaid are the Revolving Loans, Term Loans or Incremental Term
Loans, if any.  The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment.  If such notice is given by a Borrower, such
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein (provided, that,
any such Notice of Loan Prepayment in full of the Loans may be conditioned on
the closing of other credit facilities or any other Indebtedness, sale or other
material transaction).  Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.  Each such prepayment
shall be applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages; provided, that, any prepayment with respect to any
Incremental Term Loan shall be applied as agreed to by the Parent Borrower and
the applicable Lenders holding such Incremental Term Loans.

 

(ii)           Swing Line Loans.  The Parent Borrower may, upon notice to the
Swing Line Lender (with a copy to the Administrative Agent) pursuant to delivery
of a Notice of Loan Prepayment, at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty;
provided, that, (i) such notice must be received by the Swing Line Lender and
the Administrative Agent not later than 1:00 p.m. on the date of the prepayment,
and (ii) any such prepayment shall be in a minimum principal amount of $500,000
or a whole multiple of $100,000 in excess thereof (or, if less, the entire
principal thereof then outstanding).  Each such notice shall specify the date
and amount of such prepayment.  If such notice is given by the Parent Borrower,
the Parent Borrower shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein.

 

(b)           Mandatory Prepayments of Loans.

 

(i)            Revolving Commitments.

 

(A)          If for any reason the Total Revolving Outstandings at any time
exceed the Aggregate Revolving Commitments then in effect, the Borrowers shall
immediately prepay the Revolving Loans and/or the Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that, the Borrowers shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b) unless after
the prepayment in full of the Revolving Loans and the Swing Line Loans, the
Total Revolving Outstandings exceed the Aggregate Revolving Commitments.

 

(B)          If the Administrative Agent notifies the Parent Borrower at any
time that the Outstanding Amount of all Revolving Loans and Letters of Credit
denominated in Alternative Currencies at such time exceeds an amount equal to
one hundred five percent (105%) of the Alternative Currency Sublimit then in
effect, then, within two (2) Business Days after receipt of such notice, the
Borrowers shall prepay Loans and/or Cash Collateralize Letters of Credit in an
aggregate amount sufficient to reduce such Outstanding Amount as of such date of
payment to an amount not to exceed one hundred percent (100%) of the Alternative
Currency Sublimit then in effect.

 

(ii)           Asset Sales and Involuntary Dispositions.  The Borrowers shall
prepay the Loans and/or Cash Collateralize the L/C Obligations as hereafter
provided in an aggregate amount equal to one hundred percent (100%) of the Net
Cash Proceeds received by any Loan Party or any Domestic Subsidiary from all
Asset Sales (other than Asset Sales for which the fair market value

 

60

--------------------------------------------------------------------------------


 

of all assets sold, transferred, leased or disposed of does not exceed, with
respect to any fiscal year, seven and one-half percent (7.5%) of the total book
value of the assets of the Parent Borrower and its Subsidiaries on a
consolidated basis, determined as of the date of the most recent internally
available balance sheet) and Involuntary Dispositions, in each case, to the
extent such Net Cash Proceeds are not either (x) reinvested in assets (excluding
current assets as classified by GAAP) that are useful in the business of the
Parent Borrower and its Subsidiaries within three hundred sixty (360) days of
the date of such Asset Sale or Involuntary Disposition or (y) deposited in a
collateral account with the Administrative Agent, for use in connection with
binding contracts for reinvestment that have been entered into within three
hundred sixty (360) days of the date of such Asset Sale or Involuntary
Disposition that are to be consummated within four hundred fifty (450) days of
the date of such Asset Sale or Involuntary Disposition.

 

(iii)          Debt Issuances.  Immediately upon receipt by any Loan Party or
any Subsidiary of the Net Cash Proceeds of any Debt Issuance, the Borrowers
shall prepay the Loans and/or Cash Collateralize the L/C Obligations as
hereafter provided in an aggregate amount equal to one hundred percent (100%) of
such Net Cash Proceeds.

 

(iv)          Effective Date Acquisition.  If the Effective Date Acquisition is
not consummated by February 15, 2018, the Borrowers shall immediately prepay the
U.S. Term Loan and the Multicurrency Term Loan in full.

 

(v)           Application of Mandatory Prepayments.  All amounts required to be
paid pursuant to this Section 2.05(b) shall be applied as follows:

 

(A)          with respect to all amounts prepaid pursuant to Section 2.05(b)(i),
first, to Revolving Loans and Swing Line Loans and second, to Cash Collateralize
the remaining L/C Obligations; and

 

(B)          with respect to all amounts prepaid pursuant to Sections
2.05(b)(ii), (iii) and (iv) first on a ratable basis to the Term Loans and the
outstanding Incremental Term Loans (and to the remaining principal amortization
payments on a pro rata basis), second, ratably to the L/C Borrowings and the
Swing Line Loans, third, to the outstanding Revolving Loans, and, fourth, to
Cash Collateralize the remaining L/C Obligations (with a corresponding reduction
in the Aggregate Revolving Commitments in the cases of clauses second through
fourth).

 

Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurocurrency Rate Loans in direct
order of Interest Period maturities.  All prepayments under this
Section 2.05(b) shall be subject to Section 3.05, but otherwise without premium
or penalty, and shall be accompanied by interest on the principal amount prepaid
through the date of prepayment.

 

Notwithstanding any other provision of this Section 2.05(b), with respect to any
amount of Net Cash Proceeds subject to Section 2.05(b)(ii) or
2.05(b)(iii) attributable to a Foreign Subsidiary, in the event the Borrowers
determine in good faith in consultation with the Administrative Agent that the
upstreaming of cash equal to such amount by such Foreign Subsidiary (i) would
violate any local Laws (e.g., financial assistance, thin capitalization,
corporate benefit, or the fiduciary and statutory duties of the directors of
such Foreign Subsidiary) or any term of any Organization Document applicable to
such Foreign Subsidiary required by Laws, or (ii) would cause any material
adverse tax consequence to the Borrowers and their Subsidiaries, then such
amount shall be excluded from such Net Cash Proceeds; provided, that, for one
(1) year from the date on which

 

61

--------------------------------------------------------------------------------


 

the obligation to make the applicable prepayment arose, the Borrowers and such
Foreign Subsidiary shall use all commercially reasonable efforts to overcome or
eliminate any such restrictions or minimize any such costs of prepayment and, if
successful, shall promptly make the applicable prepayment, unless the Borrowers
shall have determined in good faith in consultation with the Administrative
Agent that such actions would require the expenditure of a material amount of
funds.

 

2.06        Termination or Reduction of Aggregate Revolving Commitments.

 

(a)           Optional Reductions.  The Parent Borrower may, upon notice to the
Administrative Agent, terminate the Aggregate Revolving Commitments, or from
time to time permanently reduce the Aggregate Revolving Commitments to an amount
not less than the Outstanding Amount of Revolving Loans, Swing Line Loans and
L/C Obligations; provided, that, (i) any such notice shall be received by the
Administrative Agent not later than 12:00 noon three (3) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $2,000,000 or any whole multiple of $1,000,000 in
excess thereof, (iii) the Parent Borrower shall not terminate or reduce (A) the
Aggregate Revolving Commitments if, after giving effect thereto and any
concurrent prepayments hereunder, the Total Revolving Outstandings would exceed
the Aggregate Revolving Commitments, (B) the Letter of Credit Sublimit if, after
giving effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, (C) the
Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder the Outstanding Amount of Swing Line Loans would exceed
the Swing Line Sublimit, (D) the Alternative Currency Sublimit if, after giving
effect thereto and to any concurrent prepayments hereunder the Outstanding
Amount of Loans and L/C Obligations denominated in Alternative Currencies would
exceed the Alternative Currency Sublimit or (E) the Foreign Borrower Sublimit
if, after giving effect thereto and to any concurrent prepayments hereunder the
Outstanding Amount of Loans and L/C Obligations in favor of the Foreign
Borrowers would exceed the Foreign Borrower Sublimit, (iv) if, after giving
effect to any reduction of the Aggregate Revolving Commitments, the Alternative
Currency Sublimit, the Foreign Borrower Sublimit, the Letter of Credit Sublimit
or the Swing Line Sublimit exceeds the amount of the Aggregate Revolving
Commitments, such sublimit shall be automatically reduced by the amount of such
excess and (v) any such notice of termination may be conditioned on the closing
of other credit facilities or any other Indebtedness, sale or other material
transaction.  The Administrative Agent will promptly notify the Revolving
Lenders of any such notice of termination or reduction of the Aggregate
Revolving Commitments.  The amount of any such Aggregate Revolving Commitment
reduction shall not be applied to the Alternative Currency Sublimit, the Foreign
Borrower Sublimit or the Letter of Credit Sublimit unless otherwise specified by
the Parent Borrower.  Any reduction of the Aggregate Revolving Commitments shall
be applied to the Revolving Commitment of each Lender according to its
Applicable Percentage.  All fees accrued until the effective date of any
termination of the Aggregate Revolving Commitments shall be paid on the
effective date of such termination.

 

(b)           Notice.  The Administrative Agent will promptly notify the Lenders
of any termination or reduction of the Letter of Credit Sublimit, Swing Line
Sublimit, the Foreign Borrower Sublimit or the Aggregate Revolving Commitments
under this Section 2.06.  Upon any reduction of the Aggregate Revolving
Commitments, the Revolving Commitment of each Revolving Lender shall be reduced
by such Revolving Lender’s Applicable Percentage of such reduction amount.  All
fees in respect of the Aggregate Revolving Commitments accrued until the
effective date of any termination of the Aggregate Revolving Commitments shall
be paid on the effective date of such termination.

 

62

--------------------------------------------------------------------------------


 

2.07        Repayment of Loans.

 

(a)           Revolving Loans.  Each Borrower shall repay to the Revolving
Lenders on the Maturity Date the aggregate principal amount of all Revolving
Loans owing to the Revolving Lenders outstanding on such date.

 

(b)           Swing Line Loans.  The Parent Borrower shall repay each Swing Line
Loan on the earlier to occur of (i) the date within one (1) Business Day of
demand therefor by the Swing Line Lender and (ii) the Maturity Date.

 

(c)           U.S. Term Loan.  The Parent Borrower shall repay the outstanding
principal amount of the U.S. Term Loan in equal quarterly installments of
$3,125,000 on the last Business Day of each March, June, September and December,
commencing on June 29, 2018, with the remaining outstanding principal amount and
any accrued and unpaid interest due and payable in full on the Maturity Date (as
such installments may hereafter be adjusted as a result of prepayments made
pursuant to Section 2.05), unless accelerated sooner pursuant to Section 9.01.

 

(d)           Multicurrency Term Loan.  Each applicable Borrower shall repay the
outstanding principal amount of the Multicurrency Term Loan in the same currency
in which such Multicurrency Term Loan was advanced by the applicable Lenders in
equal quarterly installments of one and one-quarter percent (1.25%) of the
Outstanding Amount of the Multicurrency Term Loan as of the Effective Date on
the last Business Day of each March, June, September and December, commencing on
June 29, 2018, with the remaining outstanding principal amount and any accrued
and unpaid interest due and payable in full on the Maturity Date (as such
installments may hereafter be adjusted as a result of prepayments made pursuant
to Section 2.05), unless accelerated sooner pursuant to Section 9.01.

 

(e)           Incremental Term Loans.  Each Borrower shall repay the outstanding
principal amount of any Incremental Term Loan in the installments on the dates
and in the amounts set forth in the joinder document(s) and/or commitment
agreement(s) executed by the Borrowers and the applicable Lenders in connection
therewith (as such installments may hereafter be adjusted as a result of
prepayments made pursuant to Section 2.05), unless accelerated sooner pursuant
to Section 9.01.

 

2.08        Interest.

 

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.

 

(b)           (i)            If any amount payable by a Borrower under any Loan
Document is not paid when due (without regard to any applicable grace periods),
whether at stated maturity, by acceleration or otherwise, then such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

63

--------------------------------------------------------------------------------


 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.09        Fees.

 

In addition to certain fees described in Sections 2.03(i) and (j):

 

(a)           Commitment Fee.  The Parent Borrower shall pay to the
Administrative Agent, a commitment fee (the “Commitment Fee”) in Dollars for the
account of each Revolving Lender in accordance with its Applicable Percentage,
at a rate per annum equal to the product of (A) the Applicable Rate times
(B) the actual daily amount by which the Aggregate Revolving Commitments exceed
the sum of (1) the Outstanding Amount of Revolving Loans and (2) the Outstanding
Amount of L/C Obligations, subject to adjustment as provided in Section 2.15.
The Commitment Fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article V is
not met, and shall be due and payable quarterly in arrears on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the Effective Date, and on the Maturity Date. The Commitment
Fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.  For purposes of clarification,
Swing Line Loans shall not be considered outstanding for purposes of determining
the unused portion of the Aggregate Revolving Commitments.

 

(b)           Fee Letter.  The Parent Borrower shall pay to Bank of America (in
its capacity as the L/C Issuer) and the Administrative Agent for their own
respective accounts fees in the amounts and at the times specified in the Fee
Letter.  Such fees shall be fully earned when paid and shall be non-refundable
for any reason whatsoever.

 

2.10        Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.

 

(a)           All computations of interest for Base Rate Loans (including the
Base Rate Loans determined by reference to the Eurocurrency Rate) shall be made
on the basis of a year of three hundred sixty five (365) or three hundred sixty
six (366) days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year) or, in the case of
interest in respect of Loans denominated in Alternative Currencies as to which
market practice differs from the foregoing, in accordance with such market
practice.  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided, that, any Loan that is repaid
on the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one (1) day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

(b)           If, as a result of any restatement of or other adjustment to the
financial statements of the Parent Borrower or for any other reason, the Parent
Borrower or the Lenders determine that (i) the Consolidated Total Leverage Ratio
as calculated by the Parent Borrower as of any applicable date was inaccurate
and (ii) a proper calculation of the Consolidated Total Leverage Ratio would
have resulted in higher pricing for such period, the Parent Borrower shall
immediately and retroactively be obligated to

 

64

--------------------------------------------------------------------------------


 

pay to the Administrative Agent for the account of the applicable Lenders or the
L/C Issuer, as the case may be, promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to any Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period.  This paragraph shall not limit the rights
of the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article IX.  The Parent
Borrower’s obligations under this paragraph shall survive the termination of the
Commitments of all of the Lenders and the repayment of all other Obligations
hereunder.

 

2.11        Evidence of Debt.

 

(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to each Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of each Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, each Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a
promissory note, which shall evidence such Lender’s Loans in addition to such
accounts or records.  Each such promissory note shall (i) in the case of
Revolving Loans, be in the form of Exhibit 2.11(a)(i) (a “Revolving Note”),
(ii) in the case of Swing Line Loans, be in the form of Exhibit 2.11(a)(ii) (a
“Swing Line Note”), (iii) in the case of the U.S. Term Loan, be in the form of
Exhibit 2.11(a)(iii) (a “U.S. Term Note”), (iv) in the case of the Multicurrency
Term Loan, be in the form of Exhibit 2.11(a)(iv) (a “Multicurrency Term Note”)
and (v) in the case of an Incremental Term Loan, if any, be in the form of
Exhibit 2.11(a)(v) (an “Incremental Term Note”).  Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

 

(b)           In addition to the accounts and records referred to in
Section 2.11(a), each Revolving Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Revolving Lender of participations in Letters of
Credit and Swing Line Loans.  In the event of any conflict between the accounts
and records maintained by the Administrative Agent and the accounts and records
of any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

2.12        Payments Generally; Administrative Agent’s Clawback.

 

(a)           General.  All payments to be made by each Borrower shall be made
free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein
and except with respect to principal of and interest on Loans denominated in an
Alternative Currency, all payments by each Borrower hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in Same
Day Funds not later than 2:00 p.m. on the date specified herein.  Except as
otherwise expressly provided herein, all payments by each Borrower hereunder
with respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the

 

65

--------------------------------------------------------------------------------


 

applicable Administrative Agent’s Office in such Alternative Currency and in
Same Day Funds not later than the Applicable Time specified by the
Administrative Agent on the dates specified herein.  Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States.  If, for any
reason, any Borrower is prohibited by any Law from making any required payment
hereunder in the applicable Alternative Currency, such Borrower shall make such
payment in Dollars in the Dollar Equivalent of such Alternative Currency payment
amount.  The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received by the Administrative Agent (i) after 2:00 p.m.,
in the case of payments in Dollars, or (ii) after the Applicable Time specified
by the Administrative Agent in the case of payments in an Alternative Currency,
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.  If any payment to be
made by any Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

 

(b)          (i)  Funding by Lenders; Presumption by Administrative Agent. 
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of any Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount.  In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the Overnight Rate and
(B) in the case of a payment to be made by such Borrower, the interest rate
applicable to Base Rate Loans.  If the applicable Borrower and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to such Borrower the
amount of such interest paid by such Borrower for such period.  If such Lender
pays its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such Borrowing. 
Any payment by such Borrower shall be without prejudice to any claim such
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.

 

(ii)           Payments by Borrowers; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from a Borrower prior
to the date on which any payment is due to the Administrative Agent for the
account of the Lenders or the L/C Issuer hereunder that such Borrower will not
make such payment, the Administrative Agent may assume that such Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the L/C Issuer, as the case may
be, the amount due.  In such event, if a Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.

 

66

--------------------------------------------------------------------------------


 

A notice of the Administrative Agent to any Lender or the applicable Borrower
with respect to any amount owing under this Section 2.12(b) shall be conclusive,
absent manifest error.

 

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to a Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 11.04(c) are several and not
joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).

 

(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.13        Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, if such Lender is a Revolving Lender, or make such other
adjustments among the group of Revolving Lenders, Lenders providing either of
the Term Loans or Lenders providing Incremental Term Loans, as applicable, or as
shall be equitable, so that the benefit of all such payments shall be shared by
the Revolving Lenders, Lenders providing either of the Term Loans or Lenders
providing Incremental Term Loans, as applicable, ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them; provided, that:

 

(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)           the provisions of this Section 2.13 shall not be construed to
apply to (x) any payment made by or on behalf of a Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided in Section 2.14, or (z) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or

 

67

--------------------------------------------------------------------------------


 

participant, other than an assignment to the Parent Borrower or any Subsidiary
thereof (as to which the provisions of this Section 2.13 shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14        Cash Collateral.

 

(a)           Certain Credit Support Events.  If (i) the L/C Issuer has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, (iii) any Borrower
shall be required to provide Cash Collateral pursuant to Section 9.01, or
(iv) there shall exist a Defaulting Lender, the Parent Borrower shall
immediately (in the case of clause (iii) above) or within one (1) Business Day
(in all other cases) following any request by the Administrative Agent or the
L/C Issuer, provide Cash Collateral in an amount not less than the applicable
Minimum Collateral Amount (determined in the case of Cash Collateral provided
pursuant to clause (iv) above, after giving effect to Section 2.15(a)(iv) and
any Cash Collateral provided by the Defaulting Lender).

 

(b)           Grant of Security Interest.  Each Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.14(c).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent or the L/C Issuer as herein provided, other than Permitted
Liens, or that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, each Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America.  Each Borrower shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

 

(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.14 or
Sections 2.03, 2.04, 2.05, 2.15, 9.01 or 9.02 in respect of Letters of Credit
shall be held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may otherwise be provided for herein.

 

(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(v))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, that, the Person providing Cash
Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 

68

--------------------------------------------------------------------------------


 

2.15        Defaulting Lenders.

 

(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)            Waivers and Amendments.  Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of “Required
Lenders” and Section 11.01.

 

(ii)           Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or the Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Parent
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Parent Borrower, to be held in a deposit account and released pro rata in
order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the L/C Issuer’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.14; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer or the Swing Line Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to any Borrower as a result of any judgment of a court of
competent jurisdiction obtained by any Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided, that, if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 5.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Obligations owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Obligations owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in L/C
Obligations and Swing Line Loans are held by the Lenders pro rata in accordance
with the Commitments hereunder without giving effect to Section 2.15(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

69

--------------------------------------------------------------------------------


 

(iii)          Certain Fees.

 

(A)          No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.09(a) for any period during which that Lender is a Defaulting
Lender (and no Borrower shall be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

 

(B)          Each Defaulting Lender shall be entitled to receive Letter of
Credit Fees for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Applicable Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.14.

 

(C)          With respect to any fee payable under Section 2.09(a) or any Letter
of Credit Fee not required to be paid to any Defaulting Lender pursuant to
clause (A) or (B) above, the Parent Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in L/C
Obligations or Swing Line Loans that has been reallocated to such Non-Defaulting
Lender pursuant to Section 2.15(a)(iv), (y) pay to the L/C Issuer and the Swing
Line Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to the L/C Issuer’s or Swing Line
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

 

(iv)          Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swing Line Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Percentages (calculated
without regard to such Defaulting Lender’s Revolving Commitment) but only to the
extent that (x) the conditions set forth in Section 5.02 are satisfied at the
time of such reallocation (and, unless the Parent Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrowers shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause, with respect to any Non-Defaulting
Lender that is a Revolving Lender, the aggregate Outstanding Amount of the
Revolving Loans of such non-Defaulting Lender, plus such Non-Defaulting Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Non-Defaulting Lender’s Applicable Percentage of the Outstanding Amount of
all Swing Line Loans to exceed such Non-Defaulting Lender’s Revolving
Commitment.  Subject to Section 11.22, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)           Cash Collateral, Repayment of Swing Line Loans.  If the
reallocation described in Section 2.15(a)(iv) cannot, or can only partially, be
effected, the Parent Borrower shall, without prejudice to any right or remedy
available to it hereunder or under applicable Law, (x) first, prepay Swing Line
Loans in an amount equal to the Swing Line Lenders’ Fronting Exposure and
(y) second, Cash Collateralize the L/C Issuer’s Fronting Exposure in accordance
with the procedures set forth in Section 2.14.

 

(b)           Defaulting Lender Cure.  If the Parent Borrower, the
Administrative Agent, the Swing Line Lender and the L/C Issuer agree in writing
that a Revolving Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date

 

70

--------------------------------------------------------------------------------


 

specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Revolving
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swing Line Loans to be held
on a pro rata basis by the Revolving Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.15(a)(iv)), whereupon such
Revolving Lender will cease to be a Defaulting Lender; provided, that, no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Parent Borrower while that Revolving Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Revolving Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Revolving Lender’s having been a
Defaulting Lender.

 

2.16        Foreign Borrowers.

 

(a)           Effective as of the date hereof, Knoll Denmark and Knoll Europe
shall be a “Foreign Borrower” hereunder and may receive Loans for its account on
the terms and conditions set forth in this Agreement.

 

(b)           The Parent Borrower may at any time, upon not less than fifteen
(15) Business Days’ notice from the Parent Borrower to the Administrative Agent
(or such shorter period as may be agreed by the Administrative Agent in its sole
discretion), designate any wholly-owned (directly or indirectly) Foreign
Subsidiary of the Parent Borrower (an “Applicant Borrower”) as a Foreign
Borrower to receive Loans hereunder by delivering to the Administrative Agent
(which shall promptly deliver counterparts thereof to each Lender) a duly
executed notice and agreement in substantially the form of Exhibit 2.16-1 (a
“Foreign Borrower Request and Assumption Agreement”).  The parties hereto
acknowledge and agree that prior to any Applicant Borrower becoming entitled to
utilize the credit facilities provided for herein (i) the Administrative Agent
and the Lenders that are to provide Commitments and/or Loans in favor of an
Applicant Borrower must each agree to such Applicant Borrower becoming a Foreign
Borrower and (ii) the Administrative Agent and such Lenders shall have received
such supporting resolutions, incumbency certificates, opinions of counsel, “know
your customer” information and other documents or information, in form, content
and scope reasonably satisfactory to the Administrative Agent, as may be
required by the Administrative Agent in its reasonable discretion, and Notes
signed by such new Borrowers to the extent any Lenders so require (the
requirements in clauses (i) and (ii) hereof, the “Designated Borrower
Requirements”).  If the Designated Borrower Requirements are met, then promptly
following receipt of all such requested resolutions, incumbency certificates,
opinions of counsel, “know your customer” information and other documents or
information, the Administrative Agent shall send a notice in substantially the
form of Exhibit 2.16-2 (a “Foreign Borrower Notice”) to the Parent Borrower and
the Lenders specifying the effective date (which shall be the date set forth by
the Parent Borrower in the Foreign Borrower Request and Assumption Agreement
(provided, that, such date shall not precede the date on which the Designated
Borrower Requirements were met or otherwise be retroactive) or such later date
as the Parent Borrower agrees) upon which the Applicant Borrower shall
constitute a Foreign Borrower for purposes hereof, whereupon each of the Lenders
agrees to permit such Foreign Borrower to receive Loans hereunder, on the terms
and conditions set forth herein, and each of the parties agrees that such
Foreign Borrower otherwise shall be a Borrower for all purposes of this
Agreement; provided, that, no Loan Notice or Letter of Credit Application may be
submitted by or on behalf of such Foreign Borrower until the date five
(5) Business Days after such effective date.

 

(c)           Each Subsidiary of the Parent Borrower that is or becomes a
“Foreign Borrower” pursuant to this Section 2.16 hereby irrevocably appoints the
Parent Borrower as its agent for all purposes relevant to this Agreement and
each of the other Loan Documents, including (i) the giving and receipt of

 

71

--------------------------------------------------------------------------------


 

notices, (ii) the execution and delivery of all documents, instruments and
certificates contemplated herein and all modifications hereto, and (iii) the
receipt of the proceeds of any Loans made by the Lenders to any such Foreign
Borrower hereunder.  Any acknowledgment, consent, direction, certification or
other action which might otherwise be valid or effective only if given or taken
by all Borrowers, or by each Borrower acting singly, shall be valid and
effective if given or taken only by the Parent Borrower, whether or not any such
other Borrower joins therein.  Any notice, demand, consent, acknowledgement,
direction, certification or other communication delivered to the Parent Borrower
in accordance with the terms of this Agreement shall be deemed to have been
delivered to each Foreign Borrower.

 

(d)           The Parent Borrower may from time to time, upon not less than
fifteen (15) Business Days’ notice from the Parent Borrower to the
Administrative Agent (or such shorter period as may be agreed by the
Administrative Agent in its sole discretion), terminate a Foreign Borrower’s
status as such; provided, that, there are no outstanding Loans payable by such
Foreign Borrower, or other amounts payable by such Foreign Borrower on account
of any Loans made to it, as of the effective date of such termination. The
Administrative Agent will promptly notify the Lenders of any such termination of
a Foreign Borrower’s status.

 

2.17        Designated Lenders.

 

Each of the Administrative Agent, the L/C Issuer, the Swing Line Lender and each
Lender at its option may make any Credit Extension or otherwise perform its
obligations hereunder through any Lending Office (each, a “Designated Lender”);
provided, that, any exercise of such option shall not affect the obligation of
such Borrower to repay any Credit Extension in accordance with the terms of this
Agreement.  Any Designated Lender shall be considered a Lender; provided, that,
in the case of an Affiliate or branch of a Lender, such provisions that would be
applicable with respect to Credit Extensions actually provided by such Affiliate
or branch of such Lender shall apply to such Affiliate or branch of such Lender
to the same extent as such Lender; provided, that, for the purposes only of
voting in connection with any Loan Document, any participation by any Designated
Lender in any outstanding Credit Extension shall be deemed a participation of
such Lender.  Notwithstanding the designation by any of the Administrative
Agent, the L/C Issuer, the Swing Line Lender or Lender of a Designated Lender,
the Loan Parties and the Administrative Agent shall be permitted to deal solely
and directly with the Administrative Agent, the L/C Issuer, the Swing Line
Lender or such Lender in connection with such its rights and obligations under
this Agreement.

 

2.18        Nature of Obligations.

 

Except as specifically provided herein, the Obligations of the Parent Borrower,
Knoll Overseas and each of the Foreign Borrowers shall be joint and several in
nature (unless such joint and several liability (i) shall result in adverse tax
consequences to Knoll Overseas, any such Foreign Borrower or any other Loan
Party or (ii) is not permitted by any Law applicable to such Foreign Borrower,
in which either such case, the liability of such Foreign Borrower shall be
several in nature) regardless of which such Person actually receives Credit
Extensions hereunder or the amount of such Credit Extensions received or the
manner in which the Administrative Agent, the L/C Issuer or any Lender accounts
for such Credit Extensions on its books and records.  Notwithstanding anything
contained to the contrary herein or in any Loan Document (including any Foreign
Borrower Request and Assumption Agreement), (A) no Foreign Subsidiary, Excluded
Domestic Subsidiary (including, for the avoidance of doubt, Knoll Overseas), or
Domestic Subsidiary of a Foreign Subsidiary shall be obligated with respect to
any Obligations of the Parent Borrower or of any Domestic Subsidiary, (B) the
Obligations owed by a Foreign Borrower that is a Foreign Subsidiary shall be
several and not joint with the Obligations of the Parent Borrower or of any
Domestic Subsidiary and (C) no Foreign Subsidiary, Excluded Domestic Subsidiary
(including, for the avoidance of doubt, Knoll Overseas), or Domestic Subsidiary
of a Foreign Subsidiary shall be obligated

 

72

--------------------------------------------------------------------------------


 

as a Guarantor under Article IV with respect to the Obligations of the Parent
Borrower or any Domestic Subsidiary.

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01        Taxes.

 

(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.

 

(i)            Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws.  If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to Section 3.01(e).

 

(ii)           If any Loan Party or the Administrative Agent shall be required
by the Internal Revenue Code to withhold or deduct any Taxes, including both
United States federal backup withholding and withholding taxes, from any
payment, then (A) the Administrative Agent or such Loan Party shall withhold or
make such deductions as are determined by the Administrative Agent or such Loan
Party, as applicable, to be required based upon the information and
documentation it has received pursuant to Section 3.01(e); provided, that, any
Loan Party making such withholding or deduction provides prompt written notice
thereof to the Administrative Agent, (B) the Administrative Agent or such Loan
Party, as applicable, shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

(iii)          If any Loan Party or the Administrative Agent shall be required
by any applicable Laws other than the Internal Revenue Code to withhold or
deduct any Taxes from any payment, then (A) such Loan Party or the
Administrative Agent, as required by such Laws, shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation it has received pursuant to Section 3.01(e), (B) such Loan Party
or the Administrative Agent, to the extent required by such Laws, shall timely
pay the full amount withheld or deducted to the relevant Governmental Authority
in accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(b)           Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of Section 3.01(a), the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with

 

73

--------------------------------------------------------------------------------


 

applicable Law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.

 

(c)           Tax Indemnifications.  (i) Each of the Loan Parties shall, and
does hereby, jointly and severally indemnify each Recipient, and shall make
payment in respect thereof within ten (10) days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Parent Borrower by a Lender
or the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.  Each of the Loan Parties
shall, and does hereby, jointly and severally indemnify the Administrative
Agent, and shall make payment in respect thereof within ten (10) days after
demand therefor, for any amount which a Lender or the L/C Issuer for any reason
fails to pay indefeasibly to the Administrative Agent as required pursuant to
Section 3.01(c)(ii) below.

 

(ii)           Each of the Lenders and the L/C Issuer shall, and does hereby,
severally indemnify, and shall make payment in respect thereof within ten
(10) days after demand therefor, (x) the Administrative Agent against any
Indemnified Taxes attributable to such Lender or the L/C Issuer (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (y) the Administrative Agent and the Loan Parties, as
applicable, against any Taxes attributable to such Lender’s failure to comply
with the provisions of Section 11.06(d) relating to the maintenance of a
Participant Register and (z) the Administrative Agent and the Loan Parties, as
applicable, against any Excluded Taxes attributable to such Lender or the L/C
Issuer, in each case, that are payable or paid by the Administrative Agent or a
Loan Party in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each of the Lenders and the L/C Issuer hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or the L/C Issuer, as the case may be, under this Agreement or
any other Loan Document against any amount due to the Administrative Agent under
this clause (ii).

 

(d)           Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Borrower or by the Administrative Agent to a Governmental Authority
as provided in this Section 3.01, the Parent Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Parent
Borrower, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to the Parent Borrower or the Administrative Agent, as
the case may be.

 

(e)           Status of Lenders; Tax Documentation.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably

 

74

--------------------------------------------------------------------------------


 

requested by a Borrower or the Administrative Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by a Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by a Borrower or the Administrative Agent
as will enable the Borrowers or the Administrative Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 3.01(e)(ii)(A), (ii)(B) and
(ii)(D) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(ii)           Without limiting the generality of the foregoing, in the event
that a Borrower is a U.S. Person,

 

(A)          any Lender that is a U.S. Person shall deliver to such Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to such Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(I)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed originals of IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(II)          executed originals of IRS Form W-8ECI;

 

(III)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit 3.01(e)-1 to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
such Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or W-8BEN-E; or

 

(IV)         to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form

 

75

--------------------------------------------------------------------------------


 

W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 3.01(e)-2 or Exhibit 3.01(e)-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided,
that, if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit 3.01(e)-4 on behalf of each such direct and indirect
partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to such Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to such Borrower and the Administrative
Agent at the time or times prescribed by Law and at such time or times
reasonably requested by such Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by such Borrower or the Administrative Agent
as may be necessary for such Borrower and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

(iii)          Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Parent Borrower and the Administrative Agent in writing of
its legal inability to do so.

 

(f)            Treatment of Certain Refunds.  Unless required by applicable
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender or the L/C Issuer, or have any
obligation to pay to any Lender or the L/C Issuer, any refund of Taxes withheld
or deducted from funds paid for the account of such Lender or the L/C Issuer, as
the case may be.  If any Recipient determines, in its sole discretion exercised
in good faith, that it has received a refund of any Taxes as to which it has
been indemnified by any Loan Party or with respect to which any Loan Party has
paid additional amounts pursuant to this Section 3.01, it shall pay to the Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by a Loan Party under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that, the Loan Party, upon

 

76

--------------------------------------------------------------------------------


 

the request of the Recipient, agrees to repay the amount paid over to the Loan
Party (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority.  Notwithstanding anything
to the contrary in this Section 3.01(f), in no event will the applicable
Recipient be required to pay any amount to the Loan Party pursuant to this
Section 3.01(f) the payment of which would place the Recipient in a less
favorable net after-Tax position than such Recipient would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.  This Section 3.01(f) shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Loan Party or any other Person.

 

(g)           Survival.  Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or the L/C Issuer, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.

 

(h)           Definitions.  For purposes of this Section 3.01, the term “Lender”
includes the L/C Issuer and the term “applicable Laws” includes FATCA.

 

(i)            Withholding Taxes.  For purposes of determining withholding Taxes
imposed under FATCA, from and after the Effective Date, the Parent Borrower and
the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans under this Agreement as not qualifying
as a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

 

3.02        Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurocurrency Rate (whether denominated in Dollars
or an Alternative Currency), or to determine or charge interest rates based upon
the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, in the London interbank market, then, on notice thereof by such
Lender to the Parent Borrower through the Administrative Agent, (i) any
obligation of such Lender to make or continue Eurocurrency Rate Loans or to
convert Base Rate Loans to Eurocurrency Rate Loans in the affected currency or
currencies or, in the case of Eurocurrency Rate Loans in Dollars, shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurocurrency Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Parent Borrower that the circumstances
giving rise to such determination no longer exist.  Upon receipt of such notice,
(x) the Borrowers shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable and such Loans are denominated
in Dollars, convert all such Eurocurrency Rate Loans of such Lender to Base Rate
Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate), either
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Rate Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurocurrency Rate
Loans and (y) if such notice asserts the illegality of such Lender determining
or charging interest rates based upon the Eurocurrency

 

77

--------------------------------------------------------------------------------


 

Rate, the Administrative Agent shall during the period of such suspension
compute the Base Rate applicable to such Lender without reference to the
Eurocurrency Rate component thereof until the Administrative Agent is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurocurrency Rate.  Upon any such
prepayment or conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or converted.

 

If, in any applicable jurisdiction, the Administrative Agent, the L/C Issuer or
any Lender or any Designated Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for the Administrative Agent, the L/C Issuer or any Lender or its applicable
Designated Lender to (i) perform any of its obligations hereunder or under any
other Loan Document, (ii) to fund or maintain its participation in any Loan or
Letter of Credit or (iii) issue, make, maintain, fund or charge interest or fees
with respect to any Credit Extension, such Person shall promptly notify the
Administrative Agent, then, upon the Administrative Agent notifying the Parent
Borrower, and until such notice by such Person is revoked, any obligation of
such Person to issue, make, maintain, fund or charge interest or fees with
respect to any such Credit Extension shall be suspended, and to the extent
required by applicable Law, cancelled.  Upon receipt of such notice, the Loan
Parties shall, (A) repay that Person’s participation in the Loans or other
applicable Obligations on the last day of the Interest Period for each Loan or
other Obligation occurring after the Administrative Agent has notified the
Parent Borrower or, if earlier, the date specified by such Person in the notice
delivered to the Administrative Agent (being no earlier than the last day of any
applicable grace period permitted by applicable Law), (B) to the extent
applicable to the L/C Issuer, Cash Collateralize that portion of applicable L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit to
the extent not otherwise Cash Collateralized and (C) take all reasonable actions
requested by such Person to mitigate or avoid such illegality.

 

3.03        Inability to Determine Rates.

 

(a)           If in connection with any request for a Eurocurrency Rate Loan or
a conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan, or
(B) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan (whether denominated in Dollars or an Alternative Currency) or in
connection with an existing or proposed Base Rate Loan (in each case with
respect to clause (i), “Impacted Loans”), or (ii) the Administrative Agent or
the Required Lenders determine that for any reason the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Parent Borrower and each
Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods) and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice.  Upon receipt of such
notice, the Borrowers may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

 

(b)           Notwithstanding the foregoing, if the Administrative Agent has
made the determination described in Section 3.03(a)(i), the Administrative Agent
in consultation with the Parent Borrower and the Required Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such

 

78

--------------------------------------------------------------------------------


 

alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under Section 3.03(a)(i), (2) the Administrative Agent or the
Required Lenders notify the Parent Borrower that such alternative interest rate
does not adequately and fairly reflect the cost to the Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Parent
Borrower written notice thereof.

 

(c)           Notwithstanding anything to the contrary in this Agreement or any
other Loan Documents, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or the Parent Borrower
or Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to the Parent Borrower) that the Parent Borrower or
Required Lenders (as applicable) have determined, that:

 

(i)            adequate and reasonable means do not exist for ascertaining LIBOR
for any requested Interest Period, including because the LIBOR Screen Rate is
not available or published on a current basis and such circumstances are
unlikely to be temporary,

 

(ii)           the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans (such specific date, the “Scheduled Unavailability Date”), or

 

(iii)          syndicated loans currently being executed, or that include
language similar to that contained in this Section 3.03, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace LIBOR,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Parent Borrower may amend this Agreement to replace
LIBOR with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
Dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth (5th)
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Parent Borrower unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders do not accept such amendment.

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Parent
Borrower and each Lender.  Thereafter, (x) the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans shall be suspended, (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency
Rate component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Parent Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted

 

79

--------------------------------------------------------------------------------


 

such request into a request for a Borrowing of Base Rate Loans (subject to the
foregoing clause (y)) in the amount specified therein.

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

 

3.04        Increased Costs.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurocurrency Rate)
or the L/C Issuer;

 

(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)          impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Parent Borrower
will pay (or cause the applicable Foreign Borrower to pay) to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy and liquidity), then from time to time the Parent Borrower will pay (or
cause the applicable Foreign Borrower to pay) to such Lender or the L/C Issuer,
as the case may be, such additional amount or amounts as will compensate such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
for any such reduction suffered.

 

80

--------------------------------------------------------------------------------


 

(c)           Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in Sections 3.04(a) and (b) and delivered to the Parent Borrower shall
be conclusive absent manifest error.  The Parent Borrower shall pay (or cause
the applicable Foreign Borrower to pay) such Lender or the L/C Issuer, as the
case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

 

(d)           Additional Reserve Requirements.  The Parent Borrower shall pay
(or cause the applicable Foreign Borrower to pay) to each Lender, (i) as long as
such Lender shall be required to maintain reserves with respect to liabilities
or assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), and (ii) as long as such Lender shall be required to comply with any
reserve ratio requirement or analogous requirement of any central banking or
financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurocurrency Rate Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error), which shall be
due and payable on each date on which interest is payable on such Loan;
provided, that, the Parent Borrower shall have received at least ten (10) days’
prior notice (with a copy to the Administrative Agent) of such additional costs
from such Lender.  If a Lender fails to give notice ten (10) days prior to the
relevant Interest Payment Date, such additional costs shall be due and payable
ten (10) days from receipt of such notice.

 

(e)           Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section 3.04 shall not constitute a waiver of such Lender’s or the L/C
Issuer’s right to demand such compensation; provided, that, the Borrowers shall
not be required to compensate a Lender or the L/C Issuer pursuant to the
foregoing provisions of this Section 3.04 for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
or the L/C Issuer, as the case may be, notifies the Parent Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

3.05        Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Parent Borrower shall promptly compensate (or cause the applicable
Foreign Borrower to compensate) such Lender for and hold such Lender harmless
from any loss, cost or expense incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by any Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the Parent
Borrower or applicable Foreign Borrower;

 

81

--------------------------------------------------------------------------------


 

(c)           any failure by any Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or

 

(d)           any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the Parent
Borrower pursuant to Section 11.13;

 

excluding any loss of anticipated profits and including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.  The Parent Borrower shall also pay (or cause the applicable
Foreign Borrower to pay) any customary administrative fees charged by such
Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Parent Borrower (or the
applicable Foreign Borrower) to the Lenders under this Section 3.05, each Lender
shall be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurocurrency market for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

 

3.06        Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or requires any Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of the Parent Borrower, such Lender or the L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be.  The Parent Borrower hereby agrees to pay (or cause
the applicable Foreign Borrower to pay) all reasonable costs and expenses
incurred by any Lender or the L/C Issuer in connection with any such designation
or assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Parent Borrower may replace such Lender in accordance with
Section 11.13.

 

3.07        Survival.

 

All of the Borrowers’ obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments and repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

 

82

--------------------------------------------------------------------------------


 

ARTICLE IV

 

GUARANTY

 

4.01        The Guaranty.

 

Subject to the limitations of Section 2.18, each of the Guarantors hereby
jointly and severally guarantees to each Lender, the L/C Issuer, each Qualifying
Counterparty of any Swap Contract or any Treasury Management Agreement with any
Loan Party or any Subsidiary, and the Administrative Agent as hereinafter
provided, as primary obligor and not as surety, the prompt payment of the
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof.  The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Swap Contracts or Treasury Management Agreements, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under the Debtor Relief Laws or
any comparable provisions of any applicable state Law.

 

With respect to Danish Loan Parties,

 

(a)           Notwithstanding any provision of any of the Loan Documents and in
particular this Section 4.01, the obligations of any Guarantor incorporated in
Denmark (each a “Danish Loan Party”) expressed to be assumed in any of the Loan
Documents and in particular this Section 4.01:

 

(i)            shall be deemed not to be assumed if and to the extent required
to comply with Danish statutory provisions on unlawful financial assistance
including without limitation Sections 206 through 212 of the Danish Companies
Act (2015) as amended and supplemented from time to time; and

 

(ii)           shall, in relation to obligations not incurred as a result of the
sum of (a) Borrowings under this Agreement by any Danish Loan Party or by a
direct or indirect Subsidiary of such Danish Loan Party and (b) interest and
other costs and fees under this Agreement which are to be borne by such Danish
Loan Party or by a direct or indirect Subsidiary of such Danish Loan Party,
further be limited to an amount equal to the greater of:

 

(A)          the equity of such Danish Loan Party at the date of such Danish
Loan Party’s accession to this Agreement; and

 

(B)          the equity at the date when a claim for payment is made against
such Danish Loan Party under any of the Loan Documents and in particular this
Section 4.01;

 

in each case calculated in accordance with such Danish Loan Party’s generally
accepted accounting principles at the relevant time (including, if applied by
such Danish Loan Party, IFRS), however, adjusted in the case of clause
(ii) above only, by adding back obligations (in the

 

83

--------------------------------------------------------------------------------


 

amounts outstanding at the time when a claim for payment is made) of such Danish
Loan Party in respect of any intercompany loan owing by such Danish Loan Party
to a Borrower and originally borrowed by such Borrower under this Agreement and
on-lent by such Borrower to such Danish Loan Party; provided, that, any payment
made by such Danish Loan Party under this Section 4.01 in respect of such
obligations of such Danish Loan Party shall reduce pro tanto the outstanding
amount of the intercompany loan owing by such Danish Loan Party; and

 

(b)           The above limitations shall apply to any security by way of
guarantee, indemnity, collateral or otherwise and to subordination of rights and
claims, subordination or turnover of rights of recourse, application of proceeds
and any other means of direct and indirect financial assistance.

 

With respect to Dutch Loan Parties, notwithstanding any provision of any of the
Loan Documents and in particular this Section 4.01, no Dutch Loan Party shall be
liable under this guaranty to the extent that, if it were so liable, its entry
into this guaranty would violate section 2:98c of the Dutch Civil Code.

 

4.02        Obligations Unconditional.

 

Subject to the limitations of Section 2.18, the obligations of the Guarantors
under Section 4.01 are joint and several, absolute and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of any of the Loan Documents, Swap Contracts or Treasury Management Agreements,
or any other agreement or instrument referred to therein, or any substitution,
release, impairment or exchange of any other guarantee of or security for any of
the Obligations, and, to the fullest extent permitted by applicable Law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 4.02 that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all circumstances. 
Each Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against any Borrower or any other
Guarantor for amounts paid under this Article IV until such time as the
Obligations have been paid in full and the Commitments have expired or
terminated.  Without limiting the generality of the foregoing, it is agreed
that, to the fullest extent permitted by Law, the occurrence of any one or more
of the following shall not alter or impair the liability of any Guarantor
hereunder, which shall remain absolute and unconditional as described above:

 

(a)           at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Obligations shall
be extended, or such performance or compliance shall be waived;

 

(b)           any of the acts mentioned in any of the provisions of any of the
Loan Documents, any Swap Contract or Treasury Management Agreement between any
Loan Party or any Subsidiary and any Qualifying Counterparty, or any other
agreement or instrument referred to in the Loan Documents, such Swap Contracts
or such Treasury Management Agreements shall be done or omitted;

 

(c)           the maturity of any of the Obligations shall be accelerated, or
any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents, any Swap Contract or
Treasury Management Agreement between any Loan Party or any Subsidiary and any
Qualifying Counterparty, or any other agreement or instrument referred to in the
Loan Documents, such Swap Contracts or such Treasury Management Agreements shall
be waived or any other guarantee of any of the Obligations or any security
therefor shall be released, impaired or exchanged in whole or in part or
otherwise dealt with;

 

84

--------------------------------------------------------------------------------


 

(d)           any Lien granted to, or in favor of, the Administrative Agent or
any Lender or Lenders as security for any of the Obligations shall fail to
attach or be perfected; or

 

(e)           any of the Obligations shall be determined to be void or voidable
(including for the benefit of any creditor of any Guarantor) or shall be
subordinated to the claims of any Person (including any creditor of any
Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Swap Contract or any Treasury Management Agreement
between any Loan Party or any Subsidiary and any Qualifying Counterparty, or any
other agreement or instrument referred to in the Loan Documents, such Swap
Contracts or such Treasury Management Agreements, or against any other Person
under any other guarantee of, or security for, any of the Obligations.

 

4.03        Reinstatement.

 

The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including the fees, charges and
disbursements of counsel) incurred by the Administrative Agent or such Lender in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar Law.

 

4.04        Certain Additional Waivers.

 

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

 

4.05        Remedies.

 

The Guarantors agree that, to the fullest extent permitted by Law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.01 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said
Section 9.01) for purposes of Section 4.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 4.01.  The Guarantors acknowledge and agree
that their obligations hereunder are secured in accordance with the terms of the
Collateral Documents and that the Lenders may exercise their remedies thereunder
in accordance with the terms thereof.

 

4.06        Rights of Contribution.

 

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.

 

85

--------------------------------------------------------------------------------


 

Such contribution rights shall be subordinate and subject in right of payment to
the obligations of such Guarantors under the Loan Documents and no Guarantor
shall exercise such rights of contribution until all Obligations have been paid
in full and the Commitments have terminated.

 

4.07        Guarantee of Payment; Continuing Guarantee.

 

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

 

4.08        Keepwell.

 

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article IV by any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or the
grant of a security interest under the Loan Documents by any such Specified Loan
Party, in either case, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Article IV
voidable under applicable Debtor Relief Laws, and not for any greater amount). 
The obligations and undertakings of each Qualified ECP Guarantor under this
Section 4.08 shall remain in full force and effect until the Obligations have
been indefeasibly paid and performed in full.  Each Loan Party intends this
Section 4.08 to constitute, and this Section 4.08 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each Specified Loan
Party for all purposes of the Commodity Exchange Act.

 

4.09        Appointment of Parent Borrower.

 

Each of the Loan Parties hereby appoints the Parent Borrower to act as its agent
for all purposes of this Agreement, the other Loan Documents and all other
documents and electronic platforms entered into in connection herewith and
agrees that (a) the Parent Borrower may execute such documents and provide such
authorizations on behalf of such Loan Parties as the Parent Borrower deems
appropriate in its sole discretion and each Loan Party shall be obligated by all
of the terms of any such document and/or authorization executed on its behalf,
(b) any notice or communication delivered by the Administrative Agent, L/C
Issuer or a Lender to the Parent Borrower shall be deemed delivered to each Loan
Party and (c) the Administrative Agent, L/C Issuer or the Lenders may accept,
and be permitted to rely on, any document, authorization, instrument or
agreement executed by the Parent Borrower on behalf of each of the Loan Parties.

 

ARTICLE V

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

5.01       Conditions of Initial Credit Extension.

 

The obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

 

86

--------------------------------------------------------------------------------


 

(a)           Loan Documents.  Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Loan Documents, each properly
executed by a Responsible Officer of the signing Loan Party and, in the case of
this Agreement, by each Lender.

 

(b)           Opinions of Counsel. Receipt by the Administrative Agent of
customary opinions of legal counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, dated as of the Effective Date, and in
form and substance satisfactory to the Administrative Agent.

 

(c)           No Material Adverse Change.  There shall not have occurred since
December 31, 2016, a material adverse change in, or a material adverse effect
on, the operations, business, assets, financial condition or results of
operations of the Parent Borrower and its Subsidiaries, taken as a whole.

 

(d)           Litigation.  There shall not exist any action, suit, investigation
or proceeding pending or, to the knowledge of the Parent Borrower, threatened in
any court or before an arbitrator or Governmental Authority that could
reasonably be expected to have a Material Adverse Effect.

 

(e)           Organization Documents, Resolutions, Etc.  Receipt by the
Administrative Agent of the following, each of which shall be originals or
facsimiles (followed promptly by originals), in form and substance satisfactory
to the Administrative Agent and its legal counsel:

 

(i)            copies of the Organization Documents of each Loan Party certified
to be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization, where applicable, including in respect of a Dutch Loan Party an
up-to-date extract from the Dutch trade register (handelsregister) relating to
it, and certified by a secretary or assistant secretary of such Loan Party to be
true and correct as of the Effective Date;

 

(ii)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party, including in respect of a Dutch
Loan Party:

 

(A)          a copy of a resolution of its management board:

 

(I)            approving the execution of, and the terms of, and the
transactions contemplated by, the Loan Documents; and

 

(II)          if applicable, appointing one or more authorised persons to
represent the relevant Dutch Loan Party in the event of a conflict of interest
or confirming that no such person has been appointed;

 

(B)          a copy of a resolution of its general meeting of shareholders:

 

(I)            approving the execution of, and the terms of, and the
transactions contemplated by, the Loan Documents; and

 

87

--------------------------------------------------------------------------------


 

(II)          if applicable, appointing one or more authorised persons to
represent the relevant Dutch Loan Party in the event of a conflict of interest
or confirming that no such person has been appointed;

 

(C)          a copy of a resolution of its board of supervisory directors (if
any):

 

(I)            approving the execution of, and the terms of, and the
transactions contemplated by, the Loan Documents; and

 

(II)          if applicable, appointing one or more authorised persons to
represent the relevant Dutch Loan Party in the event of a conflict of interest
or confirming that no such person has been appointed; and

 

(iii)          such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation, including in respect of a Dutch Loan
Party, evidence of unconditional positive advice of any works council which has
advisory rights in respect of the entry into and performance of the transactions
contemplated in the Loan Documents.

 

(f)            Perfection and Priority of Liens.  Receipt by the Administrative
Agent of the following:

 

(i)            searches of Uniform Commercial Code filings in the jurisdiction
of formation of each Domestic Loan Party or where a filing would need to be made
in order to perfect the Administrative Agent’s security interest in the
Collateral, copies of the financing statements on file in such jurisdictions and
evidence that no Liens exist other than Permitted Liens;

 

(ii)           UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;

 

(iii)          all certificates evidencing any certificated Equity Interests
pledged to the Administrative Agent pursuant to the Security Agreement, together
with duly executed in blank and undated stock powers attached thereto;

 

(iv)          searches of ownership of, and Liens on, Intellectual Property of
each Domestic Loan Party in the appropriate governmental offices; and

 

(v)           duly executed notices of grant of security interest in the form
required by the Security Agreement as are necessary, in the Administrative
Agent’s sole discretion, to perfect the Administrative Agent’s security interest
in the Intellectual Property of the Domestic Loan Parties.

 

(g)           Evidence of Insurance.  Receipt by the Administrative Agent of
copies of insurance policies or certificates of insurance of the Domestic Loan
Parties evidencing liability and casualty insurance meeting the requirements set
forth in the Loan Documents, including, but not limited to, naming the
Administrative Agent as additional insured (in the case of liability insurance)
or lenders loss payee (in the case of hazard insurance) on behalf of the
Lenders.

 

88

--------------------------------------------------------------------------------


 

(h)           Closing Certificate.  Receipt by the Administrative Agent of a
certificate signed by a Responsible Officer of the Parent Borrower certifying
that (i) the conditions specified in Sections 5.01(c) and (d) and Sections
5.02(a) and (b) have been satisfied and (ii) the Parent Borrower and its
Subsidiaries (after giving effect to the Transactions) are solvent on a
consolidated basis as provided in Section 6.22.

 

(i)            Effective Date Acquisition.  Receipt by the Administrative Agent
of fully executed copies of all of the Effective Date Acquisition Documents,
certified as true and correct by the Parent Borrower.

 

(j)            Fees.  Receipt by the Administrative Agent, the Arranger and the
Lenders of any Fees required to be paid on or before the Effective Date.

 

(k)           Attorney Costs.  Unless waived by the Administrative Agent, the
Borrowers shall have paid all fees, charges and disbursements of counsel to the
Administrative Agent to the extent invoiced at least two (2) Business Days prior
to or on the Effective Date, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided, that, such estimate shall not thereafter preclude a final
settling of accounts between the Borrowers and the Administrative Agent).

 

(l)            Repayment of Certain Amounts Under Existing Credit Agreement. 
Receipt by the Administrative Agent of evidence that (i) all obligations owed to
lenders under the Existing Credit Agreement who are not Lenders hereunder, if
any, shall have been paid in full and (ii) the obligations owed to lenders under
the Existing Credit Agreement who are Lenders hereunder shall be paid to the
extent necessary so that the Obligations of such Lenders to do not exceed their
Commitments hereunder.

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.

 

5.02        Conditions to all Credit Extensions.

 

Subject to the Incremental Funds Certain Provision in connection with an
Incremental Term Loan (if applicable), the obligation of the L/C Issuer and each
Lender to honor any Request for Credit Extension (other than a Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:

 

(a)           The representations and warranties of the Borrowers and each other
Loan Party contained in Article VI or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date (provided, that, any representation and warranty that is qualified by
materiality, a Material Adverse Effect or similar language shall be true and
correct in all respects), and except that for purposes of this Section 5.02, the

 

89

--------------------------------------------------------------------------------


 

representations and warranties contained in Sections 6.05(a) and (b) shall be
deemed to refer to the most recent statements furnished pursuant to Sections
7.04(a) and (b), respectively.

 

(b)           No Default or Event of Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

 

(c)           The Administrative Agent and, if applicable, the L/C Issuer and/or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

(d)           In the case of a Credit Extension to be denominated in an
Alternative Currency, such currency remains an Eligible Currency.

 

(e)           There shall be no prohibition or material impediment, restriction
or limitation imposed under Law or by any Governmental Authority, as to the
proposed financing under this Agreement or the repayment thereof or as to rights
created under any Loan Document or as to application of the proceeds of the
realization of any such rights.

 

(f)            If the applicable Borrower is a Foreign Borrower, then the
conditions of Section 2.16 to the designation of such Borrower as a Foreign
Borrower shall have been met to the satisfaction of the Administrative Agent.

 

Each Request for Credit Extension submitted by a Borrower shall be deemed to be
a representation and warranty that the conditions specified in Sections
5.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

The Loan Parties represent and warrant to the Administrative Agent, the L/C
Issuer and each of the Lenders that:

 

6.01        Organization; Power.

 

The Parent Borrower and each of the Subsidiaries (a) is duly organized and
validly existing under the Laws of the jurisdiction of its organization, (b) has
all requisite power and authority to own its property and assets and to carry on
its business as now conducted and as proposed to be conducted, except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect (c) is qualified to do business in, and is in good standing (to
the extent that such concept exists in such jurisdiction) in, every jurisdiction
where such qualification is required, except where the failure so to qualify
could not reasonably be expected to result in a Material Adverse Effect, and
(d) has the power and authority to execute, deliver and perform its obligations
under each of the Loan Documents and each other agreement or instrument
contemplated hereby or thereby to which it is or will be a party and, in the
case of the Borrowers, to borrow hereunder.

 

6.02        Authorization.

 

The Transactions (a) have been duly authorized by all requisite corporate and,
if required, stockholder action and (b) will not (i) violate in any material
respect (A) any provision of Law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents or by-

 

90

--------------------------------------------------------------------------------


 

laws of the Parent Borrower or any Subsidiary, (B) any order of any Governmental
Authority or (C) any provision of any material indenture, material agreement or
other material instrument to which the Parent Borrower or any Subsidiary is a
party or by which any of them or any of their property is or may be bound,
(ii) in conflict with, result in a breach of or constitute (alone or with notice
or lapse of time or both) a default under, or give rise to any right to
accelerate or to require the prepayment, repurchase or redemption of any
obligation under any such indenture, material agreement or other material
instrument or (iii) result in the creation or imposition of any Lien upon or
with respect to any property or assets now owned or hereafter acquired by the
Parent Borrower or any Subsidiary (other than any Lien created hereunder or
under the Collateral Documents).

 

6.03        Enforceability.

 

This Agreement has been duly executed and delivered by the Loan Parties and
constitutes, and each other Loan Document when executed and delivered by each
Loan Party party thereto will constitute, a legal, valid and binding obligation
of such Loan Party enforceable against such Loan Party in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at Law).

 

6.04        Governmental Approvals.

 

No action, consent or approval of, registration or filing with or any other
action by any Governmental Authority is or will be required in connection with
the Transactions, except for (a) the filing of Uniform Commercial Code financing
statements and filings with the United States Patent and Trademark Office and
the United States Copyright Office, (b) such as have been made or obtained and
are in full force and effect or which are not material to the consummation of
the Transactions and (c) those approvals, consents, exemptions, authorizations
or other actions, notices or filings, the failure of which to obtain or make
could not reasonably be expected to have a Material Adverse Effect.

 

6.05        Financial Statements.

 

(a)           The Parent Borrower has heretofore furnished to the Lenders
(i) the consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows of the Parent Borrower and its consolidated
Subsidiaries as of and for the fiscal year ended December 31, 2016, audited by
and accompanied by the unqualified opinion of Ernst & Young LLP, independent
public accountants and (ii) the unaudited consolidated balance sheets and
related statements of operations, stockholders’ equity and cash flows of the
Parent Borrower and its consolidated Subsidiaries as of the fiscal quarter
ending September 30, 2017.  Such financial statements present fairly, in all
material respects, the financial condition and results of operations and cash
flows of the Parent Borrower and its consolidated Subsidiaries as of such dates
and for such periods.  To the extent required by GAAP, such balance sheets and
the notes thereto disclose all material liabilities, direct or contingent, of
the Parent Borrower and its consolidated Subsidiaries as of the dates thereof. 
Such financial statements were prepared in accordance with GAAP applied on a
consistent basis, except that the unaudited financial statements are subject to
normal year-end adjustments and do not contain notes thereto.

 

(b)           The Parent Borrower has heretofore delivered to the Lenders the
unaudited pro forma consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows of the Parent Borrower and its
consolidated Subsidiaries, as well as pro forma levels of Consolidated EBITDA,
for the Parent Borrower’s fiscal year ended December 31, 2016, prepared giving
effect to the Transactions as if they had occurred on such date.  Such pro forma
financial statements have been

 

91

--------------------------------------------------------------------------------


 

prepared in good faith by the Parent Borrower, based on the information
available to the Parent Borrower as of the date of delivery thereof, accurately
reflect, in all material respects, all adjustments required to be made to give
effect to the Transactions and present fairly, in all material respects, on a
pro forma basis the estimated consolidated financial position of the Parent
Borrower and its consolidated Subsidiaries as of such date and for such periods,
assuming that the Transactions had actually occurred at such date or at the
beginning of such period, as the case may be.  The forecasts of financial
performance of the Parent Borrower and its Subsidiaries heretofore furnished to
the Lenders have been prepared in good faith by the Parent Borrower and based on
assumptions believed by the Parent Borrower to be reasonable at the time (it
being understood that such forecasts as to future events are not to be reviewed
as facts and that actual results may differ materially from such forecasts).

 

6.06        No Material Adverse Change.

 

No event, change or condition has occurred that has had, or could reasonably be
expected to have, a material adverse effect on the business, operations, assets,
liabilities, financial condition or results of operations of the Parent Borrower
and the Subsidiaries, taken as a whole, since December 31, 2016.

 

6.07        Title to Properties; Possession Under Leases.

 

(a)           The Parent Borrower and each of the Subsidiaries has good and
marketable title to, or valid leasehold interests in, all its material
properties and material assets, except for minor defects in title that do not
materially interfere with its ability to conduct its business or to utilize such
assets for their intended purposes and Liens permitted by Section 8.02 and
except where the failure to have such title could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.  All such
material properties and assets are free and clear of Liens, other than Liens
expressly permitted by Section 8.02.

 

(b)           The use by the Parent Borrower and each of the Subsidiaries of
such Collateral and all such rights with respect to the foregoing do not
infringe on the rights of any Person other than such infringement which could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.  No claim has been made and remains outstanding that
the Parent Borrower’s or any Subsidiaries’ use of any Collateral does or may
violate the rights of any third party that could, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

 

(c)           The Parent Borrower and each of the Subsidiaries has complied with
all material obligations due and payable or required to be performed under all
material leases to which it is a party and all such material leases are in full
force and effect.  The Parent Borrower and each of the Subsidiaries enjoys
peaceful and undisturbed possession under all such leases, except where the
failure to so enjoy could not reasonably be expected to have a Material Adverse
Effect.

 

(d)           The Parent Borrower and each of the Subsidiaries owns, or is
licensed to use, all Patents, patent applications, Trademarks, trade names,
servicemarks, Copyrights, technology, trade secrets, proprietary information,
domain names, know-how and processes necessary for the conduct of its business
as currently conducted (the “Intellectual Property”), except for those the
failure to own or license which, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  No claim has
been asserted in writing and is pending by any person challenging or questioning
the use of any such Intellectual Property or the validity or effectiveness of
any such Intellectual Property, nor does the Parent Borrower or any Subsidiary
know of any valid basis for any such claim, which claim is reasonably likely to
have a Material Adverse Effect.  The use of such Intellectual Property by the
Parent Borrower and each Subsidiary does not infringe the rights of any person,
except for such claims

 

92

--------------------------------------------------------------------------------


 

and infringements that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.

 

(e)           Except pursuant to licenses and other user agreements entered into
by the Parent Borrower or any Subsidiary in the ordinary course of business, on
and as of the date hereof (i) the Parent Borrower and each Subsidiary owns and
possesses the right to use, and has done nothing to authorize or enable any
other person to use, any of its Copyrights, Patents or Trademarks and (ii) all
Trademarks, Copyrights, Patents, service marks, trade names, patent rights,
franchises, licenses and other intellectual property rights either registered or
pending registration with the United States Copyright Office or the United
States Patent and Trademark Office and owned by each Loan Party as of the
Effective Date are set forth on Schedule 6.07 hereto and are valid and in full
force and effect, in each case, except for any failure which could not,
individually or in the aggregate, be reasonably likely to result in a Material
Adverse Effect.

 

(f)            To the Parent Borrower’s and each Subsidiary’s knowledge, on and
as of the date hereof, (i) there is no violation by others of any right of the
Parent Borrower or such Subsidiary with respect to any of its Copyrights,
Patents or Trademarks, respectively, pledged by it under the name of the Parent
Borrower or such Subsidiary, as the case may be, (ii) the Parent Borrower or
such Subsidiary is not infringing upon any Copyright, Patent or Trademark of any
other person other than, in the case of clauses (i) and (ii), such violation or
infringement that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, and (iii) no proceedings have been
instituted or are pending against the Parent Borrower or such Subsidiary or
threatened, and no claim against such the Parent Borrower or such Subsidiary has
been received by the Parent Borrower or such Subsidiary, as the case may be,
alleging any such violation, except any violations which could not, individually
or in the aggregate, be reasonably likely to result in a Material Adverse
Effect.

 

6.08        Subsidiaries.

 

Schedule 6.08 sets forth as of the Effective Date a list of (a) all Subsidiaries
and the percentage ownership interest of the Parent Borrower and any Subsidiary
therein, (b) the exact legal name and jurisdiction of organization or formation,
as applicable, of each Loan Party, (c) each other name each Loan Party has had
in the past five (5) years, together with the date of the relevant change,
(d) any merger, consolidation or other change in structure of any Loan Party
within the past five (5) years, (e) the chief executive office of each Loan
Party and (f) the federal taxpayer identification number and organizational
identification number of each Loan Party.  The shares of Equity Interests so
indicated on Schedule 6.08 are owned by the Parent Borrower, directly or
indirectly, free and clear of all Liens (other than Liens created under the
Collateral Documents).

 

6.09        Litigation; Compliance with Laws.

 

(a)           There are not any actions, suits or proceedings at Law or in
equity or by or before any Governmental Authority now pending or, to the
knowledge of the Parent Borrower, threatened against or affecting the Parent
Borrower, any Subsidiary or any business, property or rights of any such person
(i) that involve any Loan Document or the Transactions or (ii) that could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

 

(b)           None of the Parent Borrower or any of the Subsidiaries or any of
their respective material properties or material assets is in violation of, nor
will the continued operation of their material properties and material assets as
currently conducted violate, any Law, rule or regulation (including any zoning,
building, Environmental Law, ordinance, code or approval or any building
permits), or is in default with

 

93

--------------------------------------------------------------------------------


 

respect to any judgment, writ, injunction, decree or order of any Governmental
Authority, where such violation or default could reasonably be expected to
result in a Material Adverse Effect.

 

6.10        Agreements.

 

(a)           None of the Parent Borrower or any of the Subsidiaries is a party
to any agreement or instrument or subject to any corporate restriction that has
resulted or could reasonably be expected to result in a Material Adverse Effect.

 

(b)           None of the Parent Borrower or any of the Subsidiaries is in
default in any manner under any provision of any indenture or other agreement or
instrument evidencing Indebtedness, or any other agreement or instrument to
which it is a party or by which it or any of its properties or assets are or may
be bound, where such default could reasonably be expected to result in a
Material Adverse Effect.

 

6.11        Federal Reserve Regulations.

 

(a)           None of the Parent Borrower or any of the Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock.

 

(b)           No part of the proceeds of any Loan or any Letter of Credit will
be used, whether directly or indirectly, and whether immediately, incidentally
or ultimately, for any purpose that entails a violation of, or that is
inconsistent with, the provisions of the Regulations of the FRB, including
Regulation T, U or X.

 

6.12        Investment Company Act.

 

None of the Parent Borrower or any Subsidiary is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.

 

6.13        Use of Proceeds.

 

The Borrowers will use the proceeds of the Loans and will request the issuance
of Letters of Credit only for the purposes specified in Section 7.08.

 

6.14        Tax Returns.

 

Each of the Parent Borrower and each of the Subsidiaries has filed or caused to
be filed all federal and all material state, local and foreign tax returns or
materials required to have been filed by it and has paid or caused to be paid
all material taxes due and payable by it and all assessments received by it,
except taxes that are being contested in good faith by appropriate proceedings
and for which the Parent Borrower or such Subsidiary, as applicable, shall have
set aside on its books adequate reserves and except for taxes the nonpayment of
which could not reasonably be expected to have a Material Adverse Effect.

 

6.15        No Material Misstatements.

 

No written information, report, financial statement, exhibit or schedule
furnished by or on behalf of the Borrowers to the Administrative Agent or any
Lender in connection with the negotiation of any Loan Document or included
therein or delivered pursuant thereto contained, which when taken as a whole

 

94

--------------------------------------------------------------------------------


 

and together with the representations and warranties contained in this
Agreement, contains any material misstatement of fact or omitted or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were or are made, not misleading in any
material respect; provided, that, to the extent any such information, report,
financial statement, exhibit or schedule was based upon or constitutes a
forecast or projection, each Borrower represents only that it acted in good
faith and utilized reasonable assumptions and due care in the preparation of
such information, report, financial statement, exhibit or schedule and it is
understood that actual results may materially differ from forecasts and
projections.

 

6.16        Employee Benefit Plans.

 

(a)           With respect to any Plan, each of the Borrowers and each of its
ERISA Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Internal Revenue Code and the regulations and
published interpretations thereunder.  No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events, could reasonably be expected to result in a Material Adverse Effect. 
Neither the Parent Borrower nor any Subsidiary has (a) failed to comply with any
requirement of applicable Law relating to any employee pension benefit plan
primarily for the benefit of employees of the Parent Borrower or any Subsidiary
residing outside the United States that is not subject to ERISA or the Internal
Revenue Code or (b) incurred any other liability with respect to such plan
(other than liabilities incurred in the ordinary course of business), except for
any such noncompliance or incurrence which could not reasonably be expected to
result in a Material Adverse Effect.

 

(b)           With respect to any Foreign Pension Plan, each of the Parent
Borrower and each of the Subsidiaries is in compliance in all material respects
with the applicable provisions of the applicable Law governing such Foreign
Pension Plan and the regulations and published interpretations thereunder.  No
Foreign Pension Plan has failed to comply with, or be funded in accordance with,
or is reasonably expected to fail to company with, or be funded in accordance
with, applicable Law that, when taken together with all other such instances,
could reasonably be expected to result in a Material Adverse Effect.

 

6.17        Environmental Matters.

 

Except with respect to any other matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, none of
the Parent Borrower or any of the Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any Environmental
Permit, (ii) has become subject to any pending or to the knowledge of the Parent
Borrower, threatened, Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

 

6.18        Insurance.

 

Schedule 6.18 sets forth a true, complete and correct description, including the
carriers, policy numbers, expiration dates, types, amounts and deductibles, of
all insurance maintained by the Parent Borrower or by the Parent Borrower for
its Subsidiaries as of the Effective Date and such insurance is in full force
and effect and all premiums have been duly paid if due.  The Parent Borrower and
its Subsidiaries have insurance in such amounts and covering such risks and
liabilities as are, when considered in its entirety, in the good faith judgment
of the Parent Borrower prudent in the ordinary course of business of the Parent
Borrower and its Subsidiaries.

 

95

--------------------------------------------------------------------------------


 

6.19        Collateral Documents.

 

(a)           The Security Agreement, upon execution and delivery thereof by the
parties thereto, will create in favor of the Administrative Agent, for the
ratable benefit of the holders of the Obligations, a legal, valid and
enforceable security interest in the Collateral (as defined in the Security
Agreement) and (i) when each Certificated Security (as defined in the Security
Agreement) evidencing any Pledged Equity (as defined in the Security Agreement)
is delivered to the Administrative Agent, the Security Agreement shall
constitute a fully perfected first priority Lien under federal or state Laws of
the United States on, and security interest in, all right, title and interest of
the Loan Parties party to the Security Agreement in such Certificated Security
(as defined in the Security Agreement)y o, in each case prior and superior in
right to any other person, and (ii) when Uniform Commercial Code financing
statements in appropriate form are filed in the offices as required by the
Uniform Commercial Code, the Lien created under the Collateral Documents will
constitute a fully perfected Lien under federal or state Laws of the United
States on, and security interest in, all right, title and interest of the Loan
Parties in all such Collateral as to which a security interest may be perfected
by such a filing (other than Intellectual Property, as defined in the Security
Agreement), in each case prior and superior in right to any other person, other
than with respect to Liens expressly permitted by Section 8.02.

 

(b)           Upon the recordation of the notices of grant of security interest
in the form required by the Security Agreement with the United States Patent and
Trademark Office and the United States Copyright Office and Uniform Commercial
Code financing statements in appropriate form filed in the offices as required
by the Uniform Commercial Code, the Security Agreement shall constitute a fully
perfected Lien under federal or state Laws of the United States on, and security
interest in, all right, title and interest of the Loan Parties in the
Intellectual Property (as defined in the Security Agreement) in which a security
interest may be perfected by filing in the United States and its territories and
possessions, in each case prior and superior in right to any other person (it
being understood that subsequent recordings in the United States Patent and
Trademark Office and the United States Copyright Office may be necessary to
perfect a Lien on registered Trademarks, trademark applications, Patents, patent
applications and Copyrights acquired by the Loan Parties after the date hereof).

 

(c)           The Dutch Share Pledge Agreement and each other Collateral
Document, upon execution and delivery thereof by the parties thereto, will
create in favor of the Administrative Agent, for the ratable benefit of the
holders of the Obligations, a legal, valid and enforceable security interest in
the Collateral purported to be covered thereby, and such Collateral Document
shall constitute a valid security interest and Lien under applicable Law on, and
security interest in, all right, title and interest of the Loan Parties party to
such Collateral), in each case to the extent and in the manner required under
the applicable Collateral Document and prior and superior in right to any other
person, other than with respect to Liens expressly permitted by Section 8.02.

 

6.20        [Reserved].

 

6.21        Labor Matters.

 

As of the Effective Date, there are no strikes, lockouts or slowdowns against
the Parent Borrower or any Subsidiary pending or, to the knowledge of the Parent
Borrower, threatened.  The consummation of the Transactions will not give rise
to any right of termination or right of renegotiation on the part of any union
under any collective bargaining agreement to which the Parent Borrower or any
Subsidiary is bound.  Except to the extent any of the following, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, (a) the hours worked by and payments made to employees of the Parent
Borrower and the Subsidiaries have not been in violation in any material respect
of the Fair

 

96

--------------------------------------------------------------------------------


 

Labor Standards Act or any other applicable federal, state, local or foreign Law
dealing with such matters and (b) all payments due from the Parent Borrower or
any Subsidiary, or for which any claim may be made against the Parent Borrower
or any Subsidiary, on account of wages and employee health and welfare insurance
and other benefits, have been paid or accrued as a liability on the books of the
Parent Borrower or such Subsidiary.

 

6.22        Solvency.

 

Immediately after the consummation of the Transactions to occur on the Effective
Date and immediately following the making of each Loan and after giving effect
to the application of the proceeds of each Loan, and before and after giving
effect to the consummation of the Effective Date Acquisition on a Pro Forma
Basis, (a) the fair value of the assets of the Loan Parties taken as a whole, at
a fair valuation, will exceed their debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the property of
the Loan Parties taken as a whole will be greater than the amount that will be
required to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) the Loan Parties taken as a whole will be able
to pay their debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; and (d) the Loan Parties
taken as a whole will not have unreasonably small capital with which to conduct
the business in which they are engaged as such business is now conducted and is
proposed to be conducted following the Effective Date.

 

6.23        Government Sanctions.

 

No Loan Party, nor any of their Subsidiaries, nor, to the knowledge of the Loan
Parties and their Subsidiaries, any director, officer, employee, agent,
affiliate or representative thereof, is an individual or entity that is, or is
owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, Her Majesty’s Treasury’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority applicable to the Loan Parties or any of
their Subsidiaries or (iii) located, organized or resident in a Designated
Jurisdiction

 

6.24        Anti-Corruption Laws.

 

The Loan Parties and their Subsidiaries have conducted their business in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, the Patriot Act and other similar anti-corruption legislation
in other jurisdictions, and have instituted and maintained policies and
procedures designed to promote and achieve compliance with such Laws.

 

6.25        No EEA Financial Institution.

 

Neither the Parent Borrower nor any Subsidiary is an EEA Financial Institution.

 

6.26        Additional ERISA Representations.

 

Neither the Parent Borrower, nor any of its Domestic Subsidiaries, is or will be
using “plan assets” (within the meaning of 29 CFR § 2510.3-101, as modified by
Section 3(42) of ERISA) of one or more Benefit Plans as part of the security
interests granted with the Loans, the Letters of Credit or the Commitments.

 

97

--------------------------------------------------------------------------------


 

6.27        Representations as to Foreign Obligors.

 

(a)           Such Foreign Obligor is subject to civil and commercial Laws with
respect to its obligations under this Agreement and the other Loan Documents to
which it is a party (collectively as to such Foreign Obligor, the “Applicable
Foreign Obligor Documents”), and the execution, delivery and performance by such
Foreign Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts. 
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the Laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.

 

(b)           The Applicable Foreign Obligor Documents are in proper legal form
under the Laws of the jurisdiction in which such Foreign Obligor is organized
and existing for the enforcement thereof against such Foreign Obligor under the
Laws of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents.  It is not necessary to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Obligor Documents that the Applicable Foreign Obligor Documents be filed,
registered or recorded with, or executed or notarized before, any court or other
authority in the jurisdiction in which such Foreign Obligor is organized and
existing or that any registration charge or stamp or similar tax be paid on or
in respect of the Applicable Foreign Obligor Documents or any other document,
except for (i) any such filing, registration, recording, execution or
notarization as has been made or is not required to be made until the Applicable
Foreign Obligor Document or any other document is sought to be enforced and
(ii) any charge or tax as has been timely paid.

 

(c)           There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Obligor
is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Obligor Documents or (ii) on any payment to
be made by such Foreign Obligor pursuant to the Applicable Foreign Obligor
Documents, except as has been disclosed to the Administrative Agent.

 

(d)           The execution, delivery and performance of the Applicable Foreign
Obligor Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided, that, any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

 

6.28        Status as Senior Indebtedness.

 

The Obligations constitute “Designated Senior Indebtedness” or any similar
designation (with respect to Indebtedness having the maximum rights as “senior
debt”) under and as defined in any agreement governing any subordinated
Indebtedness and the subordination provisions set forth in each such agreement
are legally valid and enforceable against the parties thereto.

 

98

--------------------------------------------------------------------------------


 

6.29        Dutch Works Council.

 

No works council (ondernemingsraad) has been established which has the right to
advise in relation to the entry into and performance of this Agreement and no
Dutch Loan Party is in the process of establishing a works council.

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

The Loan Parties covenant and agree with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Loan Parties will, and will cause each of the
Subsidiaries to:

 

7.01        Existence; Business and Properties; Compliance with Laws.

 

(a)           Do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its legal existence, except as otherwise expressly
permitted under Section 8.05.

 

(b)           Do or cause to be done all things necessary to obtain, preserve,
renew, extend and keep in full force and effect all rights, licenses, permits,
franchises, authorizations, Patents, Copyrights, Trademarks and trade names used
in or relating to the conduct of its business, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; maintain and
operate such business in substantially the manner in which it is presently
conducted and operated, including any reasonable extension, development or
expansion thereof; and at all times maintain and preserve all property material
to the conduct of such business and keep such property in good repair, working
order and condition and from time to time make, or cause to be made, all needful
and proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
properly conducted at all times, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

(c)           Comply with all applicable Laws, rules, regulations and decrees
and orders of any Governmental Authority, whether now in effect or hereafter
enacted, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

7.02        Insurance.

 

(a)           Keep its insurable properties adequately insured at all times by
financially sound and reputable insurers; maintain such other insurance, to such
extent and against such risks, including fire and other risks insured against by
extended coverage, as is customary with companies in the same or similar
businesses operating in the same or similar locations, including public
liability insurance against claims for personal injury or death or property
damage occurring upon, in, about or in connection with the use of any properties
owned, occupied or controlled by it; and maintain such other insurance as may be
required by Law.

 

(b)           Cause the Administrative Agent and its successors and assigns to
be named as lender’s loss payee, as its interest may appear, and/or additional
insured with respect to any such insurance providing liability coverage or
coverage in respect of any Collateral, and cause each provider of any such
insurance to agree, by endorsement upon the policy or policies issued by it or
by other instruments reasonably acceptable the Administrative Agent, that it
will give the Administrative Agent thirty (30)

 

99

--------------------------------------------------------------------------------


 

days’ (or in the case of nonpayment of premium, ten (10) days’) prior written
notice before any such policy or policies shall be altered or canceled (or such
lesser number of days’ notice as the Administrative Agent may agree); and cause
all such policies to provide that neither the Parent Borrower, the
Administrative Agent nor any other party shall be a coinsurer thereunder and to
contain a “Replacement Cost Endorsement”, without any deduction for
depreciation, and such other provisions as the Administrative Agent may
reasonably require from time to time to protect its interests; deliver insurance
certificates evidencing all such policies to the Administrative Agent; upon the
occurrence of an Event of Default, deliver original or certified copies of all
such policies to the Administrative Agent upon its request.

 

(c)           Notify the Administrative Agent immediately whenever any separate
insurance concurrent in form or contributing in the event of loss with that
required to be maintained under this Section 7.02 is taken out by the Parent
Borrower; and promptly deliver to the Administrative Agent a duplicate original
copy of such policy or policies.

 

(d)           Authorize the Administrative Agent, as the attorney-in-fact of
each of the Domestic Loan Parties and for the benefit of the Lenders, upon the
occurrence and during the continuance of an Event of Default, without the
consent of the applicable Domestic Loan Party, (i) to adjust and compromise
proceeds payable under such insurance policies, (ii) to collect, receive and
give receipts for such insurance proceeds in the name of such Domestic Loan
Party, the Administrative Agent and the Lenders and (iii) to endorse such
Domestic Loan Party’s name upon any instrument in payment thereof.

 

7.03        Taxes.

 

Pay all taxes, assessments and governmental charges or levies imposed upon it or
upon its income or profits or in respect of its property, before the same shall
become delinquent or in default; provided, however, that, such payment and
discharge shall not be required with respect to any such tax, assessment, charge
or levy so long as (a) the validity or amount thereof shall be contested in good
faith by appropriate proceedings and each Borrower shall have set aside on its
books adequate reserves with respect thereto in accordance with GAAP and such
contest operates to suspend collection of the contested obligation, tax,
assessment or charge and enforcement of a Lien or (b) the nonpayment thereof
could not reasonably be expected to result in a Material Adverse Effect.

 

7.04        Financial Statements, Reports, Etc.

 

In the case of the Parent Borrower, furnish to the Administrative Agent (either
physically or through electronic delivery reasonably acceptable to the
Administrative Agent), which shall furnish to each Lender:

 

(a)              within ninety (90) days after the end of each fiscal year, its
consolidated balance sheet and related statements of income, stockholders’
equity and cash flows showing the financial condition of the Parent Borrower and
its consolidated Subsidiaries as of the close of such fiscal year and the
results of its operations and the operations of such Subsidiaries during such
year, together with comparative figures for the immediately preceding fiscal
year, all audited by Ernst & Young LLP or other independent public accountants
of recognized national standing and accompanied by an opinion of such
accountants (which shall not be qualified in any material respect, other than a
“going concern” qualification solely with respect to, or as a result of, an
upcoming maturity date of any Indebtedness created hereunder and under the other
Loan Documents occurring within one year from the time such opinion is
delivered) to the effect that such consolidated financial statements fairly
present, in all material respects, the financial condition

 

100

--------------------------------------------------------------------------------


 

and results of operations of the Parent Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

 

(b)              within forty five (45) days after the end of each of the first
three (3) fiscal quarters of each fiscal year, its consolidated balance sheet
and related statements of income, stockholders’ equity and cash flows showing
the financial condition of the Parent Borrower and its consolidated Subsidiaries
as of the close of such fiscal quarter and the results of its operations and the
operations of such Subsidiaries during such fiscal quarter and the then elapsed
portion of the fiscal year, and comparative figures for the same periods in the
immediately preceding fiscal year, all certified by one of its Responsible
Officers as fairly presenting, in all material respects, the financial condition
and results of operations of the Parent Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments;

 

(c)               concurrently with any delivery of financial statements under
Sections 7.04(a) and (b), a certificate of the accounting firm (in the case of
Section 7.04(a)) or Responsible Officer (in the case of Section 7.04(b)) opining
on or certifying such statements (which certificate, when furnished by an
accounting firm, may be limited to accounting matters and disclaim
responsibility for legal interpretations and which may be provided by a
Responsible Officer if accounting firms generally are not providing such
certificates) (a “Compliance Certificate”) (i) certifying that no Event of
Default or Default has occurred or, if such an Event of Default or Default has
occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto and (ii) setting forth
computations in reasonable detail satisfactory to the Administrative Agent
showing the Consolidated Total Leverage Ratio and demonstrating compliance with
the covenants contained in Section 8.10 and, in the case of a certificate
delivered with the financial statements required by Sections 7.04(a), certifying
that there has been no change in the business activities, assets or liabilities
of the Loan Parties, or if there has been any such change, describing such
change in reasonable detail and certifying that the Loan Parties are in
compliance with Section 8.08;

 

(d)              within forty five (45) days after the commencement of each
fiscal year of the Parent Borrower, a detailed consolidated budget for such
fiscal year (including a projected consolidated balance sheet and related
statements of projected operations and cash flows as of the end of and for such
fiscal year);

 

(e)               promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials filed by
the Parent Borrower or any Subsidiary with the SEC, or any Governmental
Authority succeeding to any or all of the functions of the SEC, or with any
national securities exchange, or distributed to its shareholders, as the case
may be;

 

(f)               promptly after the receipt thereof by the Parent Borrower or
any Subsidiary, a copy of any “management letter” received by any such person
from its certified public accountants and the management’s response thereto; and

 

(g)               promptly, from time to time, such other information regarding
the operations, business affairs and financial condition of the Parent Borrower
or any Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

 

Documents required to be delivered pursuant to Section 7.04 (to the extent any
such documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Parent Borrower posts such documents, or
provides a link thereto on the Parent Borrower’s website on the Internet at the
website

 

101

--------------------------------------------------------------------------------


 

address listed on Schedule 11.02; or (ii) on which such documents are posted on
the Parent Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided, that: (i) the Parent Borrower shall deliver paper copies of
such documents to the Administrative Agent or any Lender that requests the
Parent Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Parent Borrower shall notify the Administrative Agent (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  Notwithstanding anything contained herein, in every instance
the Parent Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 7.04(c) to the Administrative Agent.  Except
for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Parent Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of such Borrower hereunder (collectively,
the “Borrower Materials”) by posting the Borrower Materials on Debt
Domain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a  “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to such Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Person’s securities.  Each Borrower hereby
agrees that (w) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” such Borrower shall be
deemed to have authorized the Administrative Agent, the Arrangers, the L/C
Issuer and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to such Borrower or its securities
for purposes of United States federal and state securities Laws (provided,
however, that, to the extent such Borrower Materials constitute Information,
they shall be treated as set forth in Section 11.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated as “Public Side Information;” and (z) the Administrative
Agent and the Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated as “Public Side Information.”

 

7.05        Litigation and Other Notices.

 

Furnish to the Administrative Agent, the L/C Issuer and each Lender prompt (and,
in any event, within five (5) Business Days, except with resection to
Section 7.05(a), which shall be within three (3) Business Days) written notice
of the following:

 

(a)           any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) taken or proposed to be taken with
respect thereto;

 

(b)           the filing or commencement of, or any written threat or written
notice of intention of any person to file or commence, any action, suit or
proceeding, whether at Law or in equity or by or before any Governmental
Authority, against any Borrower or any Subsidiary thereof that could reasonably
be expected to result in a Material Adverse Effect;

 

102

--------------------------------------------------------------------------------


 

(c)                                  the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect; and

 

(d)                                 any development that has resulted in, or
could reasonably be expected to result in, a Material Adverse Effect.

 

7.06                        Delivery of Financial Statements.

 

In the case of the Parent Borrower, each year, at the time of delivery of the
annual financial statements with respect to the preceding fiscal year pursuant
to Section 7.04(a), deliver to the Administrative Agent a certificate of a
Responsible Officer setting forth the information set forth in
Section 7.06(a) or confirming that there has been no change in such information
since the Effective Date or the date of the most recent certificate delivered
pursuant to this Section 7.06.

 

7.07                        Maintaining Records; Access to Property and
Inspections.

 

Keep proper books of record and account in which full, true and correct entries
in conformity with GAAP and all requirements of Law are made of all dealings and
transactions in relation to its business and activities.  Each Loan Party will,
and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent (which may include representatives of one
or more Lenders) to visit and inspect the financial records and the properties
of the Parent Borrower or any Subsidiary at reasonable times and as often as
reasonably requested and to make extracts from and copies of such financial
records, and permit any representatives designated by the Administrative Agent
to discuss the affairs, finances and condition of the Parent Borrower or any
Subsidiary with the officers thereof and independent accountants therefor;
provided, that, (x) any representatives designated by the Administrative Agent
(which may include representatives of one or more Lenders) shall not exercise
such rights more often than one time during any calendar year absent the
existence of an Event of Default that is continuing and (y) only one such visit
and inspection during any calendar year shall be at the Borrowers’ expense,
except during the existence of an Event of Default (in which case all such
visits and inspections shall be at the Borrowers’ expense).  Except following
the occurrence and during the continuance of any Event of Default, the Borrowers
shall be entitled to have a representative present at all such discussions and
to obtain a copy of all written requests for information relating to any Loan
Party made by the Administrative Agent or any Lender to any third party.  Within
one hundred twenty (120) days after the close of each fiscal year of the Parent
Borrower, at the request of the Administrative Agent or the Required Lenders,
the Parent Borrower will hold a meeting (at a mutually agreeable location and
time or, at the option of the Parent Borrower, by conference call) with all
lenders who choose to attend such meeting at which meeting shall be reviewed the
financial results of the previous fiscal year and the financial condition of the
Parent Borrower and its Subsidiaries for the current fiscal year of the Parent
Borrower.

 

7.08                        Use of Proceeds.

 

Use the proceeds of the Credit Extensions (a) to refinance certain existing
Indebtedness, (b) to finance the Effective Date Acquisition, the subsequent
merger of the Muuto Entities and costs and expenses associated therewith,
(c) for permitted share repurchases and Permitted Acquisitions (including the
Effective Date Acquisition and the subsequent merger of the Muuto Entities) and
(d) for working capital, capital expenditures and other lawful corporate
purposes; provided, that, in no event shall the proceeds of the Credit
Extensions or any Letter of Credit (x) be used in contravention of any Law or of
any Loan Document or (y) directly or indirectly, be used, or lent, contributed
or otherwise made available for use to any Person, to fund any activities of or
business with any Person, or in any Designated Jurisdiction, that, at the time
of such funding, is the subject of Sanctions, or in any other manner that will

 

103

--------------------------------------------------------------------------------


 

result in a violation by any Person (including any Person participating in the
transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swing Line Lender, or otherwise) of Sanctions.

 

7.09                        Further Assurances.

 

(a)                                 Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing or recording, as applicable, Uniform Commercial Code and other
financing statements) that may be required under applicable Law, or that the
Required Lenders or the Administrative Agent may reasonably request, in order to
effectuate the transactions contemplated by the Loan Documents and in order to
grant, preserve, protect and perfect the validity and first priority (subject to
Liens permitted under Section 8.02) of the security interests created or
intended to be created by the Collateral Documents.  The Parent Borrower will
cause any subsequently acquired or organized wholly-owned Subsidiary (other than
an Immaterial Domestic Subsidiary, an Excluded Domestic Subsidiary or an
Immaterial Foreign Subsidiary) to become a Guarantor by executing a Guarantor
Joinder Agreement; provided, that, (x) if personal property collateral has been
released pursuant to Section 10.10, no personal property of Guarantors that are
Domestic Subsidiaries shall be required to be pledged and (y) Guarantors that
are Foreign Subsidiaries shall not be required to make any pledge of, or grant
security interests in, any of their assets.  Unless a Release of Collateral
Event shall have occurred and be continuing, the Parent Borrower will cause
(x) the Equity Interests of any subsequently acquired or organized Domestic
Subsidiary (other than an Excluded Domestic Subsidiary) wholly-owned by any Loan
Party, (y) subject to clause (C) of the proviso immediately below, sixty five
percent (65%) of the issued and outstanding Equity Interests entitled to vote
and one hundred percent (100%) of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in each wholly-owned First Tier Foreign Subsidiary and wholly-owned First Tier
Excluded Domestic Subsidiary and (z) if the Equity Interests of the Parent
Borrower are held or acquired by any holding company whose sole or primary
purpose is holding such Equity Interests, the Equity Interests of the Parent
Borrower, in each case, to be pledged to the Administrative Agent pursuant to
the Security Agreement; provided, that, (A) (i) the certificated Equity
Interests of any First Tier Foreign Subsidiary that is not a Material Subsidiary
or a Loan Party shall only be pledged pursuant to the Security Agreement or
other New York Law-governed security document (and not a security document
governed by the Law of the applicable foreign jurisdiction) and (ii) the Equity
Interests of any First Tier Foreign Subsidiary (that is certificated or
uncertificated) that is a Material Subsidiary or Loan Party shall be pledged
pursuant to a security document governed by the Law of the jurisdiction of such
First Tier Foreign Subsidiary or Loan Party, (B) the uncertificated Equity
Interests of any First Tier Foreign Subsidiary that is not a Material Subsidiary
or a Loan Party shall not be required to be pledged as Collateral, (C) if
pursuant to a change in applicable Law after December 31, 2017, the grant of a
security interest of a greater percentage of the Equity Interests of a Foreign
Subsidiary or Excluded Domestic Subsidiary could not reasonably be expected to
cause the undistributed earnings of such Subsidiary, as determined for United
States federal income tax purposes, to be treated as a deemed dividend to such
Subsidiary’s United States parent (a “Permissible Additional Grant”), such
Permissible Additional Grant shall be made; provided, however that, if pursuant
to a further change in applicable Law the Parent Borrower or any other Domestic
Subsidiary would become liable for any additional United States federal income
taxes solely by reason of such Permissible Additional Grant, then, to the extent
permitted by the Laws of the respective foreign jurisdiction, such Permissible
Additional Grant shall be immediately released and (D) no Equity Interests of
any First Tier Foreign Subsidiary shall be pledged if it is directly or
indirectly the subsidiary of an Excluded Domestic Subsidiary the Equity
Interests of which have been pledged.  In addition, subject to the last sentence
of this Section 7.09(a), from time to time, the Parent Borrower will, at its
cost and expense, promptly secure the Obligations by pledging or creating, or
causing to be pledged or created, perfected security interests in the assets
(other than Excluded Property) of the Parent Borrower and its wholly-owned
Domestic Subsidiaries (other than Excluded Domestic Subsidiaries and Immaterial
Domestic Subsidiaries) including personal property acquired subsequent to

 

104

--------------------------------------------------------------------------------


 

the Effective Date (but excluding Excluded Property)).  Such security interests
and Liens will be created under the Collateral Documents and other security
agreements and other instruments and documents in form and substance reasonably
satisfactory to the Administrative Agent, and the Parent Borrower shall deliver
or cause to be delivered to the Lenders all such instruments and documents
(including legal opinions, title insurance policies and lien searches) as the
Administrative Agent shall reasonably request to evidence compliance with this
Section 7.09.  The Parent Borrower agrees to provide such evidence as the
Administrative Agent shall reasonably request as to the perfection and priority
status of each such security interest and Lien.  Subject to Schedule 7.13, the
actions required under this Section 7.09 shall be taken within sixty (60) days
(or such later time as may be acceptable to the Administrative Agent) after the
event giving rise to the requirement to take such action.  Notwithstanding the
foregoing, (x) the Administrative Agent in its discretion may determine not to
take a security interest in those assets as to which the Administrative Agent
shall determine, in its reasonable discretion, that the cost of obtaining such
Lien (including any mortgage, stamp, intangibles or other tax) are excessive in
relation to the benefit to the Lenders of the security afforded thereby and
(y) Liens required to be granted pursuant to this Section 7.09 shall be subject
to exceptions and limitations consistent with those set forth in the Security
Documents as in effect on the Effective Date (to the extent appropriate in the
applicable jurisdiction) and no action need be taken to perfect any security
interest in vehicles or any deposit account or securities account (each as
defined in the Uniform Commercial Code) other than the filing of a financing
statement under the Uniform Commercial Code; and

 

(b)                                 Should the Parent Borrower fail to maintain
the Requisite Ratings, within thirty (30) days of notice thereof from either the
Required Lenders or the Administrative Agent, the Parent Borrower shall cause
the security interests in all personal property of the Domestic Loan Parties to
be re-granted to secure the Obligations in accordance with the requirements and
conditions of Section 7.09(a) (it being understood and agreed that such
re-granted security interests will have a lien priority at least equal to the
lien priority existing as of the time of the Release of Collateral Event).

 

7.10                        Environmental Laws.

 

Except, in each case, as would not, individually or in the aggregate, have a
Material Adverse Effect:

 

(a)                                 Comply with, and use reasonable efforts to
ensure compliance by all contractors, tenants and subtenants, if any, with, all
applicable Environmental Laws, and obtain and comply with and maintain, and use
reasonable efforts to ensure that all contractors, tenants and subtenants obtain
and comply with and maintain, any and all Environmental Permits required of them
by any applicable Environmental Laws.  For purposes of this Section 7.10(a),
noncompliance with the foregoing shall be deemed not to constitute a breach of
this covenant; provided, that, upon learning of any actual or suspected
noncompliance, each Borrower shall promptly undertake reasonable efforts to
achieve compliance.

 

(b)                                 Conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required to be undertaken by any Loan Party under Environmental Laws and
promptly comply with all orders and directives applicable to any Loan Party of
all Governmental Authorities regarding Environmental Laws; provided, however,
that, this covenant shall be deemed not violated if the relevant Loan Party
promptly challenges in good faith any such order or directive in a manner
consistent with all applicable Environmental Laws and other requirements of Law
and pursues such challenge or challenges diligently.

 

(c)                                  Generate, use, treat, store, release,
dispose of, and otherwise manage Hazardous Materials in a manner that would not
reasonably be expected to result in an Environmental Liability to

 

105

--------------------------------------------------------------------------------


 

any Loan Party or to affect any real property owned or leased by any of them;
and take reasonable efforts to prevent any other person from generating, using,
treating, storing, releasing, disposing of, or otherwise managing Hazardous
Materials in a manner that could reasonably be expected to result in an
Environmental Liability to, or affect any real property owned or operated by,
any Loan Party.  For purposes of this Section 7.10(c), noncompliance with the
foregoing shall be deemed not to constitute a breach of this covenant; provided,
that, upon learning of any actual or suspected noncompliance, each Borrower
shall promptly undertake reasonable efforts to remove such Hazardous Materials,
if required by applicable Environmental Law, or otherwise remediate them, if
required by applicable Environmental Law, in a manner consistent with applicable
Environmental Law.

 

(d)                                 If required by applicable Law, promptly take
all commercially reasonable actions necessary to address any Environmental
Liability.

 

(e)                                  Deliver written notice to the
Administrative Agent as soon as practicable following receipt of all
environmental audits, investigations, analyses and reports of any kind or
character, and all written communications, with respect to any Environmental
Liability that, individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Effect, and, upon the request of the
Administrative Agent, promptly deliver copies to the Administrative Agent of
such environmental audits, investigations, analyses, reports and written
communications.

 

7.11                        Anti-Corruption Laws.

 

Conduct its business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions and maintain policies and procedures designed
to promote and achieve compliance with such Laws.

 

7.12                  Approvals and Authorizations.

 

Maintain all authorizations, consents, approvals and licenses from, exemptions
of, and filings and registrations with, each Governmental Authority of the
jurisdiction in which each Foreign Obligor is organized and existing, and all
approvals and consents of each other Person in such jurisdiction, in each case
that are required in connection with the Loan Documents.

 

7.13                  Post-Closing Obligations.

 

Within the time periods specified on Schedule 7.13, satisfy the requirements set
forth on Schedule 7.13.

 

ARTICLE VIII

 

NEGATIVE COVENANTS

 

The Loan Parties covenant and agree with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full and all
Letters of Credit have been cancelled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Loan Parties will not, nor will they cause or
permit any of the Subsidiaries to:

 

106

--------------------------------------------------------------------------------


 

8.01                        Indebtedness.

 

Incur, create, assume or permit to exist any Indebtedness, except:

 

(a)                                 Indebtedness existing on the Effective Date
and set forth in Schedule 8.01, including in the case of lines of credit the
maximum amount of Indebtedness permitted to be incurred thereunder;

 

(b)                                 Indebtedness created hereunder and under the
other Loan Documents;

 

(c)                                  Indebtedness under completion guarantees,
appeal bonds, performance or surety bonds or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business;

 

(d)                                 Indebtedness under or in respect of Swap
Contracts that are not speculative in nature;

 

(e)                                  Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
inadvertently drawn against insufficient funds in the ordinary course of
business, so long as such Indebtedness is extinguished within ten (10) Business
Days of the incurrence thereof;

 

(f)                                   Cash Management Obligations and other
Indebtedness in respect of netting services, overdraft protections and similar
arrangements in each case in connection with deposit accounts;

 

(g)                                  Indebtedness consisting of (i) the
financing of insurance premiums or (ii) take-or-pay obligations contained in
supply arrangements, in each case, in the ordinary course of business;

 

(h)                                 pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

 

(i)                                     with respect to the Parent Borrower or
any Subsidiary, purchase money Indebtedness (including Capital Lease
Obligations) and Synthetic Lease Obligations in an aggregate principal amount
not to exceed $100,000,000 at any time outstanding;

 

(j)                                    unsecured subordinated Indebtedness of
any Loan Party (which may be guaranteed by any Loan Party on a subordinated
basis); provided, that:

 

(i)                                     at all times prior to the Covenant
Trigger Period, incurrence of unlimited unsecured subordinated Indebtedness of
any Loan Party shall be permitted so long as (A) as of the date of such
incurrence (or, in the case of a Limited Condition Transaction, the date of the
signing of the Acquisition Agreement with respect thereto), after giving effect
to the incurrence of any such Indebtedness, (1) the Parent Borrower is in Pro
Forma Compliance with the then applicable financial covenants set forth in
Section 8.10 and (2) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (B) such Indebtedness matures at least six
(6) months after the Maturity Date, (C) no payments of principal of such
Indebtedness may be made until the earlier of (X) the six-month anniversary of
the Maturity Date and (Y) the termination of the Commitments and payment in full
of all Obligations (other than (A) contingent indemnification obligations and
(B) Cash Management Obligations and obligations under or in respect of Swap
Contracts (other than with respect to amounts currently due thereunder for which
the Administrative Agent has received prior written notice)) and the expiration
or termination of all Letters of Credit, and (D) such Indebtedness is
subordinated to the Obligations on such other terms and conditions reasonably
satisfactory to the Administrative Agent in form and substance; and

 

107

--------------------------------------------------------------------------------


 

(ii)                                  at all times during the Covenant Trigger
Period, incurrence of unlimited unsecured subordinated Indebtedness of any Loan
Party shall be permitted so long as (A) as of the date of such incurrence (or,
in the case of a Limited Condition Transaction, the date of the signing of the
Acquisition Agreement with respect thereto), after giving effect to the
incurrence of any such Indebtedness, (1) the Parent Borrower is in Pro Forma
Compliance with the then applicable financial covenants set forth in
Section 8.10, (2) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (3) on a Pro Forma Basis the
Consolidated Total Net Leverage Ratio shall not exceed (x) with respect to any
incurrence during the period from the Effective Date through and including the
date that is one (1) year after the Effective Date, 5.25 to 1.0, and (y) with
respect to any incurrence thereafter, 5.0 to 1.0, (B) such Indebtedness matures
at least six (6) months after the Maturity Date, (C) no payments of principal of
such Indebtedness may be made until the earlier of (X) the six-month anniversary
of the Maturity Date and (Y) the termination of the Commitments and payment in
full of all Obligations (other than (A) contingent indemnification obligations
and (B) Cash Management Obligations and obligations under or in respect of Swap
Contracts (other than with respect to amounts currently due thereunder for which
the Administrative Agent has received prior written notice)) and the expiration
or termination of all Letters of Credit, and (D) such Indebtedness is
subordinated to the Obligations on such other terms and conditions reasonably
satisfactory to the Administrative Agent in form and substance;

 

(k)                                 other unsecured Indebtedness of any Loan
Party not contemplated in the foregoing clauses of this Section 8.01; provided,
that:

 

(i)                                     at all times prior to the Covenant
Trigger Period, incurrence of unlimited unsecured Indebtedness of any Loan Party
under this Section 8.01(k) shall be permitted so long as (A) as of the date of
such incurrence (or, in the case of a Limited Condition Transaction, the date of
the signing of the Acquisition Agreement with respect thereto), after giving
effect to the incurrence of such Indebtedness, (1) the Parent Borrower is in Pro
Forma Compliance with the then applicable financial covenants set forth in
Section 8.10 and (2) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, and (B) such Indebtedness matures at least
six (6) months after the Maturity Date; and

 

(ii)                                  at all times during the Covenant Trigger
Period, incurrence of unsecured Indebtedness of any Loan Party under this
Section 8.01(k) in an aggregate principal amount not to exceed $400,000,000 at
any time outstanding shall be permitted so long as, (A) as of the date of such
incurrence (or, in the case of a Limited Condition Transaction, the date of the
signing of the Acquisition Agreement with respect thereto), after giving effect
to the incurrence of such Indebtedness, (1) the Parent Borrower is in Pro Forma
Compliance with the then applicable financial covenants set forth in
Section 8.10, (2) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (3) on a Pro Forma Basis the
Consolidated Total Net Leverage Ratio shall not exceed (x) with respect to any
incurrence during the period from the Effective Date through and including the
date that is one (1) year after the Effective Date, 5.25 to 1.0, and (y) with
respect to any incurrence thereafter, 5.0 to 1.0, and (B) such Indebtedness
matures at least six (6) months after the Maturity Date;

 

(l)                                     secured or unsecured Indebtedness
assumed by the Parent Borrower or any Subsidiary in connection with a Permitted
Acquisition in an aggregate principal amount not to exceed $75,000,000 at any
time outstanding (of which up to $37,500,000 at any time outstanding may be
secured); provided, that, (i) such Indebtedness exists at the time of such
Acquisition and is not created in contemplation of or in connection with such
Acquisition, and (ii) no party is an obligor under such Indebtedness that was
not

 

108

--------------------------------------------------------------------------------


 

an obligor immediately prior to such Permitted Acquisition (other than any
subsequently formed or acquired Subsidiaries of any party that was the target of
such Acquisition, to the extent required to become an obligor with respect
thereto under the applicable documents governing such Indebtedness);

 

(m)                             secured or unsecured Indebtedness of Foreign
Subsidiaries in an aggregate principal amount not to exceed $35,000,000 at any
time outstanding (of which up to $25,000,000 at any time outstanding may be
secured); provided, that, any Foreign Subsidiary that is an obligor with respect
to any such Indebtedness (other than securitizations, purchase money
Indebtedness or Indebtedness incurred solely to finance the acquisition,
construction or renovation of any real property or other asset of any Foreign
Subsidiary, in each case with respect to itself and no any other Person) in an
aggregate principal amount greater than or equal to $15,000,000 that is not
already a Guarantor hereunder shall become a Guarantor hereunder pursuant to
Section 7.09;

 

(n)                                 Indebtedness incurred to extend, renew or
refinance any Indebtedness described in Sections 8.01(a), (i), (j), (k), (l) or
(m) (“Refinancing Indebtedness”); provided, that, (i) such Refinancing
Indebtedness is in an aggregate principal amount not greater than the aggregate
principal amount of the Indebtedness being extended, renewed or refinanced, plus
the amount of any interest, premiums or penalties required to be paid thereon
plus fees and expenses associated therewith and by an amount equal to any
existing commitments unutilized thereunder, (ii) such Refinancing Indebtedness
has the same or a later or equal final maturity and the same or a longer or
equal weighted average life to maturity than the Indebtedness being extended,
renewed or refinanced, (iii) if the Indebtedness being extended, renewed or
refinanced is subordinated to the Obligations, the Refinancing Indebtedness is
subordinated to the Obligations on terms no less favorable to the Lenders than
the Indebtedness being extended, renewed or refinanced, (iv) only the obligors
in respect of the Indebtedness being extended, renewed or refinanced (and any
subsequently formed or acquired Subsidiaries of such obligor, to the extent
required to become an obligor with respect thereto under the applicable
documents governing such Indebtedness) may become obligated with respect to such
Refinancing Indebtedness, (v) the security interest(s) granted in connection
with such Refinancing Indebtedness, if any, shall not cover more collateral
(other than subsequently acquired assets of the applicable obligors of the same
type as those assets expressly required to become collateral for such
obligations to the extent required under documents governing such Indebtedness
and which is not Collateral hereunder), in any material respect, than the
security interest(s), if any, granted in connection with the Indebtedness being
refinanced and (vi) the non-economic covenants, events of default, remedies and
other provisions of the Refinancing Indebtedness, when taken as a whole, shall
be materially no less favorable to the Lenders than those contained in the
Indebtedness being extended, renewed or refinanced;

 

(o)                                 Indebtedness of the Parent Borrower owing to
any Subsidiary and of any Subsidiary owing to the Parent Borrower or any other
Subsidiary; provided, that, (i) any such Indebtedness that is owed by a
Subsidiary that is not a Loan Party must be an Investment (in the form of
Indebtedness) under Section 8.04 and (ii) such Indebtedness must be subject to
subordination terms reasonably acceptable to the Administrative Agent (provided,
that, with respect to such Indebtedness existing on the Effective Date, evidence
of such subordination to be provided within the period set forth in Part II of
Schedule 7.13);

 

(p)                                 Guarantees with respect to Indebtedness
permitted under this Section 8.01 to the extent that the primary obligation is
permitted under this Section 8.01 and to the extent such Guarantees constitute
Investments permitted under Section 8.04;

 

(q)                                 Indebtedness constituting indemnification,
deferred purchase price adjustments, earn outs or other similar contingent
payment obligations incurred in connection with any Acquisition, Investment or
Asset Sale not prohibited hereunder incurred in the ordinary course of business;

 

109

--------------------------------------------------------------------------------


 

(r)                                    Indebtedness representing deferred
compensation to directors, officers, employees, members of management and
consultants of Parent Borrower or any of its Subsidiaries incurred in the
ordinary course of business; and

 

(s)                                   other secured or unsecured Indebtedness of
the Parent Borrower or any Loan Party of a type not already contemplated by the
above provisions in this Section 8.01 in an aggregate principal amount not to
exceed $35,000,000 at any time outstanding (of which up to $25,000,000 at any
time outstanding may be secured).

 

Notwithstanding anything in this Agreement to the contrary, Indebtedness of the
Muuto Entities (and following the consummation of the Muuto Merger, Muuto A/S)
(other than Indebtedness permitted under Sections 8.01(b) and (o)) shall not
exceed $5,000,000 in the aggregate at any time outstanding until such time as
all obligations under Part I of Schedule 7.13 have been satisfied or waived in
accordance with the terms of Section 11.01.

 

8.02                        Liens.

 

Create, incur, assume or permit to exist any Lien on any property or assets
(including Equity Interests or other securities of any person, including any
Subsidiary) now owned or hereafter acquired by it or on any income or revenues
or rights in respect of any thereof, except:

 

(a)                                 Liens on property or assets of the Parent
Borrower and its Subsidiaries existing on the Effective Date and set forth in
Schedule 8.02; provided, that, such Liens shall secure only those obligations
which they secure on the Effective Date and any extensions, renewals and
replacements thereof permitted hereunder;

 

(b)                                 any Lien created under the Loan Documents;

 

(c)                                  any Lien existing on any property or asset
prior to the acquisition thereof by the Parent Borrower or any Subsidiary
(including Liens securing Indebtedness to the extent permitted under
Section 8.01(l) and any Refinancing Indebtedness thereof); provided, that,
(i) such Lien is not created in contemplation of or in connection with such
acquisition and (ii) such Lien does not apply to any other property or assets of
the Parent Borrower or any Subsidiary;

 

(d)                                 Liens for taxes not yet due or which are
being contested in compliance with Section 7.03;

 

(e)                                  carriers’, landlords’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business and securing obligations that are not due and
payable or which are being contested in compliance with Section 7.03 or for
which appropriate reserves have been established;

 

(f)                                   pledges and deposits made in the ordinary
course of business in compliance with workmen’s compensation, unemployment
insurance and other social security Laws or regulations;

 

(g)                                  deposits to secure the performance of bids,
trade contracts (other than for Indebtedness), leases (other than Capital Lease
Obligations), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;

 

(h)                                 zoning restrictions, easements,
rights-of-way, restrictions on use of real property and other similar
encumbrances incurred in the ordinary course of business which, in the
aggregate, do not

 

110

--------------------------------------------------------------------------------


 

materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Parent Borrower or any of its
Subsidiaries as currently operated;

 

(i)                                     Liens arising out of judgments or awards
in respect of which the Parent Borrower or any of the Subsidiaries shall in good
faith be prosecuting an appeal or proceedings for review in respect of which
there shall be secured a subsisting stay of execution pending such appeal or
proceedings; provided, that, the aggregate amount of all such judgments or
awards (and any cash and the fair market value of any property subject to such
Liens) does not exceed $25,000,000 at any time outstanding;

 

(j)                                    licenses, leases or subleases granted by
the Parent Borrower or any Subsidiary to third persons in the ordinary course of
business not interfering in any material respect with the business of the Parent
Borrower or any Subsidiary;

 

(k)                                 Liens in favor of customs or revenue
authorities arising as a matter of Law to secure payment of customs duties in
connection with the importation of goods;

 

(l)                                     any interest of a lessor under Liens
arising from precautionary UCC financing statement filings regarding operating
leases entered into by the Parent Borrower or any of its Subsidiaries in the
ordinary course of business;

 

(m)                             Liens arising out of conditional sale, title
retention, consignment or similar arrangements for the sale of goods entered
into by the Parent Borrower or any of its Subsidiaries in the ordinary course of
business;

 

(n)                                 Liens that are contractual or statutory
setoff rights arising in the ordinary course of business with financial
institutions, relating to pooled deposit accounts or sweep accounts of the
Parent Borrower and its Subsidiaries to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business, including
created pursuant to the general conditions of a bank operating in the
Netherlands based on the general conditions drawn up by the Netherlands Bankers’
Association (Nederlandse Vereniging van Banken) and the Consumers Union
(Consumentenbond) or relating to purchase orders or other agreements entered
into with customers of the Parent Borrower or any of its Subsidiaries in the
ordinary course of business;

 

(o)                                 Liens (i) on any cash earnest money deposits
by the Parent Borrower or any of its Subsidiaries in connection with any letter
of intent or purchase agreement permitted under this Agreement, (ii) pursuant to
one or more escrow arrangements or other funding arrangements pursuant to which
funds will be segregated to pay all or any portion of the purchase price of any
Acquisition permitted hereunder, on such escrow arrangements and other funding
arrangements;

 

(p)                                 any interest or title of a licensor, lessor
or sublessor under any license or lease agreement pursuant to which rights are
granted to the Parent Borrower or any Subsidiary;

 

(q)                                 Liens deemed to exist in connection with
Investments in repurchase agreements permitted under this Agreement;

 

(r)                                    Liens securing Indebtedness permitted to
be incurred pursuant to Section 8.01(i) and any Refinancing Indebtedness
thereof; provided, that, such Liens encumber only the property acquired or
financed in connection with such Indebtedness and the products and proceeds
thereof;

 

(s)                                   Liens on assets of Foreign Subsidiaries
securing Indebtedness of Foreign Subsidiaries to the extent permitted to be
incurred under Section 8.01(m);

 

111

--------------------------------------------------------------------------------


 

(t)                                    Liens on any assets which are the subject
of any GSA Transaction; and

 

(u)                                 Liens on assets of the Parent Borrower and
its Subsidiaries securing Indebtedness permitted to be incurred under
Section 8.01(s).

 

8.03                        Sale and Lease-Back Transactions.

 

Enter into any arrangement, directly or indirectly, with any person whereby it
shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property which it intends to use for substantially the
same purpose or purposes as the property being sold or transferred unless
(a) the sale of such property is permitted by Section 8.05 and (b) any Capital
Lease Obligations, Synthetic Lease Obligations or Liens arising in connection
therewith are permitted by Sections 8.01 and 8.02, as applicable.

 

8.04                        Investments, Loans and Advances.

 

Make or hold any Investments, except:

 

(a)                                 Permitted Investments;

 

(b)                                 Investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with, customers and suppliers, in each case in the ordinary course of
business;

 

(c)                                  the Parent Borrower and the Subsidiaries
may make loans and advances in the ordinary course of business to their
respective employees so long as the aggregate principal amount thereof at any
time outstanding (determined without regard to any write-downs or write-offs of
such loans and advances) shall not exceed $3,000,000 at any time and advances in
the ordinary course of business of payroll payments to employees and for
entertainment and travel expenses of employees;

 

(d)                                 any Borrower may enter into Swap Contracts
in the ordinary course of business that are not speculative in nature;

 

(e)                                  the Parent Borrower and its Subsidiaries
may (i) acquire and hold receivables owing to it, if created or acquired in the
ordinary course of business and payable or dischargeable in accordance with
customary trade terms (including the dating of receivables) of the Parent
Borrower or such Subsidiary and (ii) make loans to customers, dealers and
suppliers in the ordinary course of business and consistent with past practices;

 

(f)                                   the Parent Borrower may acquire and hold
obligations of one or more officers or other employees of the Parent Borrower or
its Subsidiaries in connection with such officers’ or employees’ acquisition of
Equity Interests of the Parent Borrower;

 

(g)                                  purchases of inventory, raw materials and
related assets in the ordinary course of business;

 

(h)                                 Permitted Acquisitions;

 

(i)                                     Investments made by the Parent Borrower
in or to any Subsidiary and by any Subsidiary in or to the Parent Borrower or in
or to another Subsidiary; provided, that, the aggregate amount of

 

112

--------------------------------------------------------------------------------


 

Investments by Loan Parties in or to, and Guarantees by Loan Parties of
Indebtedness of any Subsidiary that is not a Guarantor, shall not exceed
$100,000,000 at any time outstanding; provided, further, however, that, the
foregoing limitation shall not apply to any Investments made pursuant to this
Section 8.04(i) the proceeds of which are used substantially concurrently to
finance any Acquisition that constitutes (or will constitute upon its
consummation) a Permitted Acquisition;

 

(j)                                    Investments (including Investments by the
Parent Borrower and the Subsidiaries in the Equity Interests of the
Subsidiaries) existing as of the Effective Date and set forth in Schedule 8.04;

 

(k)                                 Investments received in connection with an
Asset Sale permitted hereunder; and

 

(l)                                     Investments of a type not already
contemplated by the above provisions in this Section 8.04 by the Parent Borrower
and the Subsidiaries shall be permitted on an unlimited basis so long as
(i) after giving effect to any such Investment, the Parent Borrower is in Pro
Forma Compliance with the covenants set forth in Section 8.10, and (ii) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom.

 

8.05                        Mergers, Consolidations and Sales of Assets.

 

(a)                                 Merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all or substantially all of the assets (whether now owned or
hereafter acquired) of any Borrower or less than all the Equity Interests of any
Subsidiary of such Borrower, or purchase, lease or otherwise acquire (in one
transaction or a series of transactions) all or any substantial part of the
assets of any other person, except that (i) the Parent Borrower and any
Subsidiary may purchase and sell inventory, materials, equipment or Permitted
Investments in the ordinary course of business and may license intellectual
property in the ordinary course of business, (ii) the Parent Borrower and any
Subsidiary may sell obsolete, damaged or worn-out assets in the ordinary course
of business, (iii) any Borrower (other than Parent Borrower) may merge or
consolidate with or into any other Borrower or the Parent Borrower, so long as,
in the case of a merger or consolidation with  the Parent Borrower, the Parent
Borrower is the surviving entity, (iv) the Parent Borrower, Knoll Denmark and
the Muuto Entities may consummate the Effective Date Acquisition and the
subsequent merger of the Muuto Entities, (v) if at the time thereof and
immediately after giving effect thereto no Event of Default or Default shall
have occurred and be continuing (t) any Subsidiary may change its form of
organization in compliance with Section 7.06(a), if applicable, (u) the Parent
Borrower and any Subsidiary may make Investments and advances permitted under
Section 8.04, (v) any wholly owned Subsidiary of a Borrower may merge into such
Borrower in a transaction in which such Borrower is the surviving corporation;
provided, that, if the Parent Borrower is a party to such transaction, it must
be the surviving Person, (w) any wholly owned Subsidiary (or Immaterial Domestic
Subsidiary) may merge into or consolidate with any other wholly owned Subsidiary
or the Parent Borrower in a transaction in which the surviving entity is a
wholly owned Subsidiary and no person other than the Parent Borrower, a wholly
owned Subsidiary or the De Minimis Holders receives any consideration (provided,
that, if any party to any such transaction is a Domestic Loan Party, the
surviving entity of such transaction shall be a Domestic Loan Party and if the
Parent Borrower is a party to such transaction, the Parent Borrower shall be the
surviving entity), (x) the Parent Borrower and any Subsidiary may make Permitted
Acquisitions, (y) any Subsidiary may merge with another person in a transaction
constituting an Asset Sale permitted hereunder, and (z) any Subsidiary may
dissolve, liquidate or wind up its affairs at any time provided that (1) such
dissolution, liquidation or winding up, as applicable, could not reasonably be
expected to have a Material Adverse Effect and (2) prior to or in connection
with such dissolution, liquidation or winding-up, as applicable, the assets of
such entity shall have been transferred to a Domestic Loan Party.

 

113

--------------------------------------------------------------------------------


 

(b)                                 Engage in any Asset Sale not otherwise
permitted under Section 8.05(a) above unless (i) such Asset Sale is for
consideration at least seventy five percent (75%) of which is cash or Permitted
Investments (other than in the case of a like-kind exchange or trade-in of one
asset for another asset used or useful in the business of the Parent Borrower
and its Subsidiaries) or assumption of Indebtedness, (ii) such consideration is
at least equal to the fair market value (as reasonably determined by the Parent
Borrower) of the assets being sold, transferred, leased or disposed of and
(iii) the fair market value of all assets sold, transferred, leased or disposed
of pursuant to this Section 8.05(b) shall not exceed (A) with respect to any
fiscal year of the Parent Borrower, seven and one-half percent (7.5%) of the
total book value of the assets of the Parent Borrower and its Subsidiaries on a
consolidated basis, determined as of the date of the most recent internally
available balance sheet or (B) twenty five (25%) of the total book value of the
assets of the Parent Borrower and its Subsidiaries on a consolidated basis
(which shall include the total book value of assets acquired after the Effective
Date with Equity Interests) in the period from the Effective Date through the
Maturity Date.  Upon a sale of assets or the sale of Equity Interests of a
Subsidiary of a Domestic Loan Party permitted by this Section 8.05, the
Administrative Agent shall deliver to the Parent Borrower, upon the Parent
Borrower’s request and at the Parent Borrower’s expense, such documentation as
is reasonably necessary to evidence the release of the Administrative Agent’s
security interest in such assets or Equity Interests, including amendments or
terminations of UCC financing statements, the return of stock certificates and
the release of a Guarantor (as applicable) from its obligations under the Loan
Documents.

 

8.06                        Restricted Payments; Restrictive Agreements.

 

(a)                                 Declare or make, or agree to declare or
make, directly or indirectly, any Restricted Payment (including pursuant to any
Synthetic Purchase Agreement), or incur any obligation (contingent (unless the
contingency is the repayment of the Obligations or receipt of consent from the
requisite lenders under this Agreement) or otherwise) to do so; provided,
however, that:

 

(i)                                     any direct or indirect Subsidiary of the
Parent Borrower may declare and pay dividends or make other distributions
ratably to its equity holders;

 

(ii)                                  so long as no Event of Default or Default
shall have occurred and be continuing or would result therefrom, (A) the Parent
Borrower may repurchase Equity Interests of the Parent Borrower owned by past or
present officers, directors or employees of the Parent Borrower or the
Subsidiaries or make payments to employees of the Parent Borrower or the
Subsidiaries upon termination of employment of such employees (including as a
result of retirement or severance) in connection with the exercise of stock
options, stock appreciation rights or similar equity incentives or equity based
incentives pursuant to management incentive plans or in connection with the
death or disability of such employees and (B) the Parent Borrower or any
Subsidiary may make repurchases of Equity Interests by the Parent Borrower
deemed to occur upon the withholding of a portion of the Equity Interests
granted or awarded to a current or former director, officer, employee, manager
or director of such Person, or consultant or advisor or any spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributees
of any of the foregoing) to pay for the Taxes payable by such Person upon such
grant or award (or upon the vesting or settlement thereof); provided, that, such
Restricted Payments under this clause (ii) shall not exceed $15,000,000 in any
fiscal year (it being agreed that any amount not utilized in any fiscal year may
be carried forward and utilized in the immediately following fiscal year and
that any amount spent in any fiscal year shall be deemed to utilize any such
carried forward amount first);

 

(iii)                               the Parent Borrower may make Restricted
Payments to fund amounts payable to any participant in any Plan of the Parent
Borrower or the Subsidiaries upon the termination of the

 

114

--------------------------------------------------------------------------------


 

employment of such participant in an amount not to exceed $5,000,000 in any
fiscal year of the Parent Borrower; and

 

(iv)                              in addition to the Restricted Payments in
clauses (i) through (iii) above, the Parent Borrower and its Subsidiaries may
make additional Restricted Payments (including Restricted Payments similar or
dissimilar to those in clauses (i) through (iii) above); provided, that:

 

(A)                               at all times prior to the Covenant Trigger
Period, (1) Restricted Payments in an aggregate amount not to exceed
$100,000,000 in any fiscal year of the Parent Borrower shall be permitted so
long as, as of the date of such Restricted Payment, (x) no Default or Event of
Default shall have occurred and be continuing or would result therefrom and
(y) after giving effect to any such Restricted Payment on a Pro Forma Basis, the
Parent Borrower is in Pro Forma Compliance with the covenants set forth in
Section 8.10, and (2) unlimited Restricted Payments shall be permitted so long
as (x) no Default or Event of Default shall have occurred and be continuing as
of the date of such Restricted Payment or would result therefrom and (y) after
giving effect to such Restricted Payment on a Pro Forma Basis, the Parent
Borrower is in Pro Forma Compliance with the covenants set forth in
Section 8.10, and the Consolidated Total Net Leverage Ratio is 0.50  (a
“half-turn”) less than the ratio required to be in Pro Forma Compliance with the
Consolidated Total Net Leverage Ratio; and

 

(B)                               at all times during the Covenant Trigger
Period, (1) Restricted Payments in an aggregate amount not to exceed
$100,000,000 in any fiscal year shall be permitted so long as, as of the date of
such Restricted Payment, (x) no Default or Event of Default shall have occurred
and be continuing or would result therefrom and (y) after giving effect to any
such Restricted Payment on a Pro Forma Basis, the Parent Borrower is in Pro
Forma Compliance with the covenants set forth in Section 8.10, and (2) unlimited
Restricted Payments shall be permitted so long as (x) no Default or Event of
Default shall have occurred and be continuing as of the date of such Restricted
Payment or would result therefrom and (y) after giving effect to such Restricted
Payment on a Pro Forma Basis, the Parent Borrower is in Pro Forma Compliance
with the covenants set forth in Section 8.10, and the Consolidated Secured Net
Leverage Ratio does not exceed 3.0 to 1.0.

 

(b)                                 Enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (i) the ability of the Parent Borrower or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets to
secure the Obligations or (ii) the ability of any Subsidiary to pay dividends or
other distributions with respect to any of its Equity Interests or to make or
repay loans or advances to the Parent Borrower or any other Subsidiary or to
Guarantee Indebtedness of the Parent Borrower or any other Subsidiary; provided,
that, the foregoing shall not apply to restrictions or conditions (A) imposed by
Law or by any Loan Document, (B) contained in agreements relating to the sale of
stock or assets of a Subsidiary pending such sale; provided, that, such
restrictions and conditions apply only to the property interest, rights, assets
or such Subsidiary that is to be sold and such sale is permitted hereunder,
(C) imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or asset
securing such Indebtedness, (D) imposed under contracts with customers entered
into the ordinary course of business that contain restrictions on cash or other
deposits or net worth, (E) that are binding on any Subsidiary or asset at the
time such Subsidiary or asset is acquired by the Parent Borrower or any
Subsidiary, so long as such obligation was not entered into in contemplation of
such Person or asset becoming a Subsidiary of Parent Borrower or an asset of
Parent Borrower or any Subsidiary and does not

 

115

--------------------------------------------------------------------------------


 

extend to the Parent Borrower, any other Subsidiary or any other asset thereof,
as applicable, (F) customary restrictions on subletting, transferring, or
assigning any lease governing a leasehold interest, (G) customary provisions in
joint venture agreements and other similar agreements applicable to joint
ventures and applicable to such joint venture and its Equity Interests,
(H) restrictions regarding licensing and sublicensing of intellectual property
in the ordinary course of business, (I) restrictions on cash earnest money
deposits in favor of sellers in connection with Permitted Acquisitions and
(J) customary provisions in contracts entered into in the ordinary course of
business restricting the assignment thereof; provided, that, no such
restrictions shall limit any of the conditions described in clause (ii) of this
Section 8.06(b).

 

8.07                        Transactions with Affiliates.

 

Except for transactions by or among Domestic Loan Parties, by or among Foreign
Obligors or by or among Foreign Subsidiaries that are not Loan Parties, sell or
transfer any property or assets to, or purchase or acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except that (a) the Parent Borrower or any Subsidiary may engage in
any of the foregoing transactions at prices and on terms and conditions not less
favorable to the Parent Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) Restricted Payments may be
effected to the extent provided in Section 8.06, (c) reasonable fees and
compensation may be paid to, and indemnities may be provided on behalf of,
officers, directors and employees of, and consultants to, the Parent Borrower
and the Subsidiaries, as determined by the board of directors or equivalent
governing body or appropriate officers of the Parent Borrower in good faith,
(d) securities may be issued and other payments, awards or grants (in cash,
equity securities or otherwise) may be made pursuant to, or with respect to the
funding of, employment arrangements, stock options and stock ownership plans
approved by the board of directors or equivalent governing body of the Parent
Borrower in good faith, (e) the Loan Parties may perform their respective
obligations under the terms of any registration rights agreement,
(f) Investments may be made to the extent permitted by Sections 8.01 and 8.04,
and (g) transfers of property or assets from Loan Parties to Foreign
Subsidiaries in the ordinary course of business not otherwise prohibited under
this Agreement.

 

8.08                        Business of Parent Borrower and Subsidiaries.

 

Engage at any time in any business or business activity other than the business
currently conducted by them and business activities that constitute a reasonable
extension, development or expansion thereof reasonably incidental thereto.

 

8.09                        Amendments of Subordinated Indebtedness.

 

(a)                                 Permit any supplement, modification or
amendment of any subordinated Indebtedness of the Parent Borrower or any
Subsidiary that would cause such Indebtedness to not be in compliance with the
subordination provisions of Section 8.01(j) or that is reasonably likely to
adversely affect the ability of the Borrowers to repay the Obligations when due
without the prior written consent of the Administrative Agent.

 

(b)                                 Except as permitted under Section 8.01(n),
make (or give any notice with respect thereto) any voluntary or optional payment
or prepayment or redemption or acquisition for value of (including by way of
depositing money or securities with the trustee with respect thereto before due
for the purpose of paying when due), refund, refinance or exchange of any
subordinated Indebtedness of the Parent Borrower or any of its Subsidiaries.

 

116

--------------------------------------------------------------------------------


 

(c)                                  Make any payment of principal or interest
on any subordinated Indebtedness of the Parent Borrower or any of its
Subsidiaries in violation of the subordination provisions of such subordinated
Indebtedness.

 

8.10                        Financial Covenants.

 

(a)                                 Permit the Consolidated Interest Coverage
Ratio as of the end of any fiscal quarter of the Parent Borrower to be less than
3.0 to 1.0.

 

(b)                                 At all times prior to the Covenant Trigger
Period, permit the Consolidated Total Net Leverage Ratio as of the end of any
fiscal quarter of the Parent Borrower to be greater than (i) for each fiscal
quarter ending after the Effective Date through and including the fiscal quarter
ending on or about June 30, 2019, 4.25 to 1.0, and (ii) for each fiscal quarter
ending thereafter, 4.0 to 1.0; provided, that, after the Consolidated Total Net
Leverage Ratio has stepped down to 4.0 to 1.0, the Consolidated Total Net
Leverage Ratio may be increased, at the written election of the Parent Borrower
delivered to the Administrative Agent, by 0.25 to 1.0 (a “quarter-turn”) in
connection with any Acquisition (A) for which total consideration is in excess
of $150,000,000, (B) for which seventy five percent (75%) of the total
consideration is cash consideration, and such cash portion of total
consideration is funded with proceeds of Loans or other Indebtedness permitted
hereunder and (C) which otherwise constitutes a Permitted Acquisition, with a
0.25 to 1.0 (a “quarter turn”) step-down at the first period of four (4) fiscal
quarters ending after the date that is twelve (12) months after the date of such
Acquisition (returning the required Consolidated Total Net Leverage Ratio to 4.0
to 1.0); provided, further, that, (1) in any event, the maximum Consolidated
Total Net Leverage Ratio for any period of four (4) fiscal quarters shall not be
increased to be greater than 4.25 to 1.0, (2) the maximum Consolidated Total Net
Leverage Ratio shall not be increased pursuant to the foregoing proviso on more
than two (2) occasions during the term of this Agreement and (3) following any
instance of increasing the Consolidated Total Net Leverage Ratio in accordance
with this proviso, there must be a period of a least one (1) full fiscal quarter
in which the required Consolidated Total Net Leverage Ratio is 4.0 to 1.0 before
the Parent Borrower may again elect to increase the Consolidated Total Net
Leverage Ratio in accordance with this proviso.

 

(c)                                  At all times during the Covenant Trigger
Period, permit the Consolidated Secured Net Leverage Ratio as of the end of any
fiscal quarter of the Parent Borrower to be greater than the required ratio
opposite the applicable fiscal quarter ending set forth below:

 

Fiscal Quarters Ending

 

Required Consolidated
Secured Net Leverage Ratio

Fiscal quarters ending June 30, 2018, September 30, 2018, December 31, 2018 and
March 31, 2019

 

4.25 to 1.0

 

 

 

Fiscal quarters ending June 30, 2019, September 30, 2019, December 31, 2019 and
March 31, 2020

 

4.0 to 1.0

 

 

 

Fiscal quarters ending June 30, 2020, September 30, 2020, December 31, 2020

 

3.75 to 1.0

 

117

--------------------------------------------------------------------------------


 

and March 31, 2021

 

 

 

 

 

Fiscal quarter ending June 30, 2021 and each fiscal quarter thereafter

 

3.5 to 1.0

 

8.11                        Fiscal Year, Etc.

 

(a)                                 Change its fiscal year-end to a date other
than December 31.

 

(b)                                 With respect to any Loan Party, without
providing ten (10) days prior written notice to the Administrative Agent (or
such lesser period as the Administrative Agent may agree), change its name or
its state of formation or form of organization.

 

(c)                                  Amend any of its Organization Documents in
a manner that is materially adverse to the Lenders.

 

8.12                        Sanctions.

 

Directly or indirectly, use the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other Person, to fund any activities of or business with any
Person, or in any Designated Jurisdiction, that, at the time of such funding, is
the subject of Sanctions, or in any other manner that will result in a violation
by any Person (including any Person participating in the transaction, whether as
underwriter, advisor, investor or otherwise) of Sanctions.

 

8.13                        Anti-Corruption Laws.

 

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions.

 

ARTICLE IX

 

EVENTS OF DEFAULT AND REMEDIES

 

9.01                        Events of Default.

 

In case of the happening of any of the following events (“Events of Default”):

 

(a)                                 any representation or warranty made or
deemed made in or in connection with any Loan Document or the borrowings or
issuances of Letters of Credit hereunder, or any representation, warranty,
statement or information contained in any written report, certificate, financial
statement or other written instrument furnished in connection with or pursuant
to any Loan Document, shall prove to have been false or misleading in any
material respect when so made, deemed made or furnished;

 

(b)                                 default shall be made in the payment in the
required currency of any principal of any Loan or the reimbursement with respect
to any L/C Disbursement when and as the same shall become due

 

118

--------------------------------------------------------------------------------


 

and payable, whether at the due date thereof or at a date fixed for prepayment
thereof or by acceleration thereof or otherwise;

 

(c)                                  default shall be made in the payment in the
required currency of any interest on any Loan or L/C Disbursement or of any Fee
or any other amount (other than an amount referred to in (b) above) due under
any Loan Document, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of three (3) Business Days;

 

(d)                                 default shall be made in the due observance
or performance by the Parent Borrower or any Subsidiary of any covenant,
condition or agreement contained in Section 7.01(a), 7.05(a), 7.08 or in
Article VIII;

 

(e)                                  default shall be made in the due observance
or performance by the Parent Borrower or any Subsidiary of any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clauses (b), (c) or (d) above) and such default shall continue
unremedied for a period of thirty (30) days after notice thereof from the
Administrative Agent or any Lender to the Parent Borrower;

 

(f)                                   (i) any Loan Party or any Material
Subsidiary shall fail to pay any principal or interest due in respect of any
Material Indebtedness, when and as the same shall become due and payable, or
(ii) any other event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity or prior to its scheduled date of payment, as applicable; provided,
that, this clause (ii) shall not apply to secured Indebtedness that becomes due
as a result of the voluntary sale or transfer or Involuntary Disposition of the
property or assets securing such Indebtedness;

 

(g)                                  an involuntary proceeding shall be
commenced or an involuntary petition shall be filed in a court of competent
jurisdiction seeking (i) relief in respect of any Loan Party or any Material
Subsidiary, or of a substantial part of the property or assets of any Loan Party
or a Material Subsidiary, under Title 11 of the United States Bankruptcy Code,
as now constituted or hereafter amended, or any other Debtor Relief Law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or any Material Subsidiary or
for a substantial part of the property or assets of any Loan Party or a Material
Subsidiary or (iii) the winding-up or liquidation of any Loan Party or any
Material Subsidiary; and such proceeding or petition shall continue undismissed
for sixty (60) days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

(h)                                 any Loan Party or any Material Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
relief under Title 11 of the United States Bankruptcy Code, as now constituted
or hereafter amended, or any other Debtor Relief Law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in (g) above, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or any Material Subsidiary or
for a substantial part of the property or assets of any Loan Party or any
Material Subsidiary, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors (including by way of executory attachment
(executorial beslag) or interlocutory attachment (conservatoir beslag);
provided, that, an interlocutory attachment will only constitute an Event of
Default if it has not been lifted within 20 Business Days from the moment the
relevant Loan Party has become aware thereof), (vi) become unable, admit in
writing its inability or fail generally to pay its debts as they become due or
(vii) take any action for the purpose of effecting any of the foregoing or
(viii) a Dutch

 

119

--------------------------------------------------------------------------------


 

Loan Party gives notice to the Dutch tax authorities under section 36(2) of the
Dutch 1990 Tax Collection Act (Invorderingswet 1990);

 

(i)                                     one or more judgments for the payment of
money in an aggregate amount in excess of $25,000,000 (net of amounts covered by
independent third party insurance as to which the insurer has been notified of
such judgment or order and does not deny coverage and of amounts covered by an
indemnity from a person that, in the reasonable judgment of the Administrative
Agent, is creditworthy) from a party shall be rendered against any Loan Party,
any Material Subsidiary or any combination thereof and the same shall remain
unsatisfied and undischarged for a period of thirty (30) consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to levy upon assets or properties of any Loan Party
or any Material Subsidiary to enforce any such judgment;

 

(j)                                    an ERISA Event shall have occurred or a
Foreign Pension Plan shall have failed to comply with, or be funded in
accordance with, applicable Law that, when taken together with all other ERISA
Events that have occurred and Foreign Pension Plans that have failed to comply
with, or be funded in accordance with, applicable Law, could reasonably be
expected to result in liability of the Parent Borrower and its ERISA Affiliates
in an aggregate amount exceeding $25,000,000;

 

(k)                                 any Loan Document (other than those which
are ministerial in nature), at any time after its execution and delivery and for
any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations (other than contingent Obligations
for which no claim has been made), ceases to be in full force and effect; or any
Loan Party contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any Loan Document, other than as a result of the discharge
of any Guarantor in accordance with the terms of the Loan Documents;

 

(l)                                     any security interest in any material
portion of Collateral purported to be created by any Collateral Document shall
cease to be, or shall be asserted by the Parent Borrower or any other Loan Party
not to be, a valid, perfected, first priority (except as otherwise expressly
provided in this Agreement or such Collateral Document) security interest in the
securities, assets or properties covered thereby, except to the extent that any
such loss of perfection or priority results from the failure of the
Administrative Agent to maintain possession of certificates representing
securities pledged under the Security Agreement and except to the extent that
such loss is covered by a lender’s title insurance policy and the related
insurer shall not have denied or disclaimed in writing that such loss is covered
by such title insurance policy;

 

(m)                             there shall have occurred a Change of Control;
or

 

(n)                                 the subordination provisions of the
documents evidencing or governing any subordinated Indebtedness of the Parent
Borrower or any of its Subsidiaries shall, in whole or in part, terminate, cease
to be effective or cease to be legally valid, binding and enforceable against
any holder of the applicable subordinated Indebtedness;

 

then, and in every such event (other than an event with respect to any Loan
Party described in Sections 9.01(g) or (h)(i)-(v)), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by written notice to the Parent Borrower,
take any or all of the following actions, at the same or different times: 
(i) terminate forthwith the Commitments of each Lender to make Loans and the L/C
Issuer to make L/C Credit Extensions, whereupon such Commitments shall
immediately terminate, (ii) require that the Borrowers Cash

 

120

--------------------------------------------------------------------------------


 

Collateralize the L/C Obligation (in an amount equal to the Minimum Collateral
Amount with respect thereto whereupon such Cash Collateral shall be immediately
due and payable) and (iii) declare the Loans then outstanding to be forthwith
due and payable in whole or in part, whereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrowers accrued hereunder
and under any other Loan Document, shall become forthwith due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Parent Borrower, anything contained
herein or in any other Loan Document to the contrary notwithstanding; and in any
event with respect to any Loan Party described in Sections 9.01(g) or
(h)(i)-(v)), the Commitments of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Loan
Parties accrued hereunder and under any other Loan Document, shall automatically
become due and payable, and the obligation of the Parent Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Loan Parties, anything contained
herein or in any other Loan Document to the contrary notwithstanding.

 

9.02                        Application of Funds.

 

After the exercise of remedies provided for in Section 9.01 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
last paragraph of Section 9.01), any amounts received on account of the
Obligations shall, subject to Sections 2.14 and 2.15, be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Swap Contract between any Loan Party or any Subsidiary
and any Qualifying Counterparty, to the extent such Swap Contract is permitted
by Section 8.04(d), ratably among the Lenders (and, in the case of such Swap
Contracts, Affiliates of Lenders) and the L/C Issuer in proportion to the
respective amounts described in this clause Third held by them;

 

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, due under any Swap Contract
between any Loan Party or any Subsidiary and any Qualifying Counterparty, to the
extent such Swap Contract is permitted by Section 8.03(d), (c) payments of
amounts due under any Treasury Management Agreement between any Loan Party or
any Subsidiary and any Qualifying Counterparty and (d) Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit (to

 

121

--------------------------------------------------------------------------------


 

the extent not otherwise Cash Collateralized by the Borrowers pursuant to
Section 2.03 and 2.14), ratably among the Lenders (and, in the case of such Swap
Contracts and Treasury Management Agreements, other Qualifying Counterparties)
and the L/C Issuer in proportion to the respective amounts described in this
clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.  Excluded Swap
Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section 9.02.

 

Notwithstanding the foregoing, Obligations arising under Treasury Management
Agreements and Swap Contracts with Qualifying Counterparties shall be excluded
from the application described above if the Administrative Agent has not
received a Secured Party Designation Notice, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Qualifying Counterparty (other than the Administrative Agent or an Affiliate of
the Administrative Agent).  Each Qualifying Counterparty not a party to this
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article X for
itself and its Affiliates as if a “Lender” party hereto.

 

9.03                        Collection Allocation Mechanism.

 

(a)                                 On the CAM Exchange Date, the Lenders shall
automatically and without further action be deemed to have exchanged interests
in the Specified Obligations under each of the Classes (and participation
interests in Letters of Credit) such that, in lieu of the interest of each
Lender in the Specified Obligations under each Class in which it shall
participate as of such date (including the principal, reimbursement, interest
and fee obligations of each Loan Party in respect of each such Classes) and, if
such Lender holds a Revolving Commitment as of such date, such Lender’s
participation interests in Letters of Credit, such Lender shall own an interest
equal to such Lender’s CAM Percentage in the Specified Obligations under each of
the Classes (including the principal, reimbursement, interest and fee
obligations of each Loan Party in respect of each such Classes) and hold a
participation interest in each Letter of Credit equal to its CAM Percentage
thereof.  Each Lender, each Participant and the Administrative Agent hereby
consents and agrees to the CAM Exchange.  Each Lender hereby agrees from time to
time to execute and deliver to the Administrative Agent all such promissory
notes and other instruments and documents as the Administrative Agent shall
reasonably request to evidence and confirm the respective interests and
obligations of the Lenders after giving effect to the CAM Exchange, and each
Lender agrees to surrender any promissory notes originally received by such
Lender to the Administrative Agent against delivery of any promissory notes so
executed and delivered; provided, however, that, the failure of any Lender to
accept any such promissory note, instrument or document shall not affect the
validity or effectiveness of the CAM Exchange.  On the CAM Exchange Date, each
Lender whose funded Exposures after giving effect to the CAM Exchange shall
exceed its funded Exposures before giving effect thereto shall pay to the
Administrative Agent the amount of such excess in the applicable currency or
currencies (or, if requested by the Administrative Agent, in Dollars), and the
Administrative Agent shall pay to each of the Lenders, out of the amount so
received by it, the amount by which such Lender’s

 

122

--------------------------------------------------------------------------------


 

funded Exposures before giving effect to the CAM Exchange exceeds such funded
Exposures after giving effect to the CAM Exchange.

 

(b)                                 Each Lender’s obligation to exchange its
interests pursuant to the CAM Exchange shall be absolute and unconditional and
shall not be affected by any circumstance including (i) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against any other Lender, any Loan Party or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default, (iii) any adverse
change in the condition (financial or otherwise) of the Parent Borrower or any
of its Subsidiaries or any other Person, (iv) any breach of this Agreement by
any Loan Party, any Lender or any other Person, or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

 

(c)                                  For purposes of this Section 9.03:

 

(i)                                     “CAM Exchange” means the exchange of the
Lenders’ interests provided in this Section 9.03.

 

(ii)                                  “CAM Exchange Date” means the date on
which an Event of Default under Sections 9.01(g) or (h) with respect to any Loan
Party or any Material Subsidiary shall occur.

 

(iii)                               “CAM Percentage” means, as to each Lender, a
fraction, expressed as decimal, of which (A) the numerator shall be the
aggregate Dollar Equivalent of the sum of (I) the Specified Obligations owed to
such Lender and (II) such Lender’s participations in undrawn amounts of Letters
of Credit, in each case immediately prior to the CAM Exchange Date and (B) the
denominator shall be the aggregate Dollar Equivalent of the sum of (I) the
Specified Obligations owed to all the Lenders and (II) the aggregate undrawn
amount of all outstanding Letters of Credit, in each case immediately prior to
the CAM Exchange Date.

 

(iv)                              “Class” when used in reference to any Loan,
Borrowing, Lender or Commitment, (A) refers to whether such Loan, or the Loans
comprising such Borrowing, are Revolving Loans, the U.S. Term Loan, the
Multicurrency Term Loan or an Incremental Term Loan, (B) refers to whether such
Commitment is a Revolving Commitment, U.S. Term Loan Commitment, Multicurrency
Term Loan Commitment or Incremental Term Loan Commitment, and (C) refers to
whether such Lender is a Lender of Revolving Loans, a Lender of a portion of the
U.S. Term Loan, a Lender of a portion of the Multicurrency Term Loan or a Lender
of a portion of an Incremental Term Loan, as applicable.

 

(v)                                 “Exposure” means, with respect to any
Lender, the sum at such time, without duplication, of such Lender’s
(A) Applicable Percentage of the Total Revolving Outstandings plus
(B) Applicable Percentage of the Outstanding Amount of U.S. Term Loan plus
(C) Applicable Percentage of the Outstanding Amount of the Multicurrency Term
Loan plus (D) Applicable Percentage of the Outstanding Amount of any Incremental
Term Loan.  For purposes hereof, Exposure shall be expressed in Dollars.

 

(vi)                              “Specified Obligations” means Obligations
consisting of principal of and interest on the Loans, reimbursement obligations
in respect of Letters of Credit and fees.

 

123

--------------------------------------------------------------------------------


 

ARTICLE X

 

ADMINISTRATIVE AGENT

 

10.01                 Appointment and Authority.

 

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Article X are solely for the benefit of the Administrative Agent, the Lenders
and the L/C Issuer, and neither any Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions.  It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

10.02                 Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

 

10.03                 Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents); provided,
that, the Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the Administrative Agent
to liability or that is contrary to any Loan Document or applicable Law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

 

124

--------------------------------------------------------------------------------


 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to any Loan
Party or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.01) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Parent Borrower, a Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

10.04                 Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

10.05                 Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article X shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.  The Administrative Agent shall not be responsible for
the negligence or misconduct of any

 

125

--------------------------------------------------------------------------------


 

sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

10.06                 Resignation of Administrative Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders, the L/C Issuer and the Parent
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Parent Borrower, and, at all
times other than during the existence of an Event of Default, with the Parent
Borrower’s consent (such consent not to be unreasonably withheld), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to) on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above.  Whether or not a successor
has been appointed, such resignation shall become effective in accordance with
such notice on the Resignation Effective Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable Law, by notice
in writing to the Parent Borrower and such Person remove such Person as
Administrative Agent and, in consultation with the Parent Borrower, and, at all
times other than during the existence of an Event of Default, with the Parent
Borrower’s consent (such consent not to be unreasonably withheld), appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) except for any
indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and the L/C Issuer directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for
above.  Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 3.01(g) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section 10.06).  The fees payable by any Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between such Borrower and such successor.  After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article X and
Section 11.04 shall continue in effect for the benefit of such retiring

 

126

--------------------------------------------------------------------------------


 

or removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

 

(d)                                 Any resignation by Bank of America as
Administrative Agent pursuant to this Section 10.06 shall also constitute its
resignation as the L/C Issuer and the Swing Line Lender.  If Bank of America
resigns as the L/C Issuer, it shall retain all the rights, powers, privileges
and duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as the L/C Issuer and
all L/C Obligations with respect thereto, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c).  If Bank of America resigns as the Swing
Line Lender, it shall retain all the rights of the Swing Line Lender provided
for hereunder with respect to Swing Line Loans made by it and outstanding as of
the effective date of such resignation, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in outstanding Swing
Line Loans pursuant to Section 2.04(c).  Upon the appointment by the Parent
Borrower of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

 

10.07                 Non-Reliance on Administrative Agent and Other Lenders.

 

Each of the Lenders and the L/C Issuer acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each of the Lenders and the L/C Issuer also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

10.08                 No Other Duties; Etc.

 

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

 

10.09                 Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

127

--------------------------------------------------------------------------------


 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations (other than obligations under Swap
Contracts or Treasury Management Agreements to which the Administrative Agent is
not a party) that are owing and unpaid and to file such other documents as may
be necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 11.04) allowed in such judicial
proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each of the Lenders and the L/C Issuer to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the L/C
Issuer, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.09 and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

10.10                 Collateral and Guaranty Matters.

 

The Lenders and the L/C Issuer irrevocably authorize the Administrative Agent,
at its option and in its discretion,

 

(a)                                 to release any Lien on any Collateral
granted to or held by the Administrative Agent under any Loan Document (i) upon
termination of the Aggregate Revolving Commitments and payment in full of all
Obligations (other than (A) contingent indemnification obligations and (B) Cash
Management Obligations and obligations under or in respect of Swap Contracts
(other than with respect to amounts currently due thereunder for which the
Administrative Agent has received prior written notice)) and the expiration or
termination of all Letters of Credit, (ii) that is transferred or to be
transferred as part of or in connection with any Asset Sale permitted hereunder
or under any other Loan Document or any Involuntary Disposition, or (iii) as
approved in accordance with Section 11.01;

 

(b)                                 to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 8.02(c);

 

(c)                                  to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder; and

 

(d)                                 upon the occurrence of a Release of
Collateral Event and a written request by the Parent Borrower therefor, to
release all Collateral; provided, however, that, if such Release of

 

128

--------------------------------------------------------------------------------


 

Collateral Event ceases to be continuing and in effect at any time, the Required
Lenders or the Administrative Agent may require first priority security
interests on the same categories of Collateral that was previously released,
such security interests to be created and perfected within thirty (30) days of
notice from the Required Lenders or the Administrative Agent to the Parent
Borrower.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this
Section 10.10.

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

10.11                 Secured Treasury Management Agreements and Swap Contracts.

 

No Qualifying Counterparty that obtains the benefit of Section 9.02, the
Guaranty or any Collateral by virtue of the provisions hereof or any Collateral
Document shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document or otherwise
in respect of the Collateral (including the release or impairment of any
Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the Guaranty or any Collateral
Document) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents.  Notwithstanding any other
provision of this Article X to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Cash Management
Agreements and Swap Contracts except to the extent expressly provided herein and
unless the Administrative Agent has received a Secured Party Designation Notice
of such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Qualifying Counterparty. 
The Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Treasury Management Agreements or Swap Contracts in the case of
the termination of all Commitments and payment in full of all Obligations
arising under the Loan Documents (other than contingent indemnification
obligations).

 

The Administrative Agent will not be deemed to have notice of any amounts being
due and owing under any Cash Management Agreements or Swap Contracts unless and
to the extent the Administrative Agent has received written notice thereof.

 

ARTICLE XI

 

MISCELLANEOUS

 

11.01                 Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the applicable Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall

 

129

--------------------------------------------------------------------------------


 

be effective only in the specific instance and for the specific purpose for
which given; provided, further, that:

 

(a)                                 no such amendment, waiver or consent shall:

 

(i)                                     extend or increase the Commitment of a
Lender (or reinstate any Commitment terminated pursuant to Section 9.01) without
the written consent of such Lender whose Commitment is being extended or
increased (it being understood and agreed that a waiver of any condition
precedent set forth in Section 5.02 or of any Default or a mandatory reduction
in Commitments is not considered an extension or increase in Commitments of any
Lender);

 

(ii)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment of principal (excluding mandatory
prepayments), interest, fees or other amounts due to the Lenders (or any of
them) or any scheduled or mandatory reduction of the Commitments hereunder or
under any other Loan Document without the written consent of each Lender
entitled to receive such payment or whose Commitments are to be reduced;

 

(iii)                               reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(i) of the final proviso to this Section 11.01) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender entitled to receive such payment of principal, interest, fees or
other amounts; provided, however, that, only the consent of the Required Lenders
shall be necessary to (i) amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) amend any financial covenant set forth in Section 8.10 or
the definition of Consolidated Total Leverage Ratio (or, in each case, any
defined term used therein or in connection therewith) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;

 

(iv)                              change Section 2.13 or Section 9.02 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender directly affected thereby;

 

(v)                                 amend Section 1.05, Section 1.08(a) or the
definition of “Alternative Currency”, “LIBOR Quoted Currency” or “Non-LIBOR
Quoted Currency” without the written consent of each Lender directly affected
thereby;

 

(vi)                              change any provision of this Section 11.01(a),
the definitions of “Required Lenders” or “Required Revolving Lenders” or any
other provision of any Loan Document specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights or obligations
under any Loan Document or make any determination or grant any consent under any
Loan Document, in each case, without the written consent of each Lender directly
affected thereby;

 

(vii)                           except in connection with an Asset Sale
permitted under Section 8.05, release all or substantially all of the Collateral
without the written consent of each Lender or as provided in Section 10.10; or

 

130

--------------------------------------------------------------------------------


 

(viii)                        release the Parent Borrower or, except in
connection with a merger or consolidation permitted under Section 8.05 or an
Asset Sale permitted under Section 8.05, all or substantially all of the
Guarantors without the written consent of each Lender, except to the extent the
release of any Guarantor is permitted pursuant to Section 10.10 (in which case
such release may be made by the Administrative Agent acting alone).

 

(b)                                 unless also signed by the L/C Issuer, no
amendment, waiver or consent shall affect the rights or duties of the L/C Issuer
under this Agreement or any Issuer Document relating to any Letter of Credit
issued or to be issued by it;

 

(c)                                  unless also signed by the Swing Line
Lender, no amendment, waiver or consent shall affect the rights or duties of the
Swing Line Lender under this Agreement;

 

(d)                                 unless also signed by the Administrative
Agent, no amendment, waiver or consent shall affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document;

 

(e)                                  unless also signed by the Required
Revolving Lenders, no amendment, waiver or consent shall (i) amend or waive any
mandatory prepayment on Revolving Loans under Section 2.05(b)(i) or the manner
of application thereof to the Revolving Loans or (ii) amend or change (A) the
definition of “Required Revolving Lenders” or (B) any provision of this
Section 11.01(e); and

 

(f)                                   unless also signed by Lenders (other than
Defaulting Lenders) holding in the aggregate at least a majority of the
Outstanding Amount of the Term Loans and Incremental Term Loans, collectively,
no such amendment, waiver or consent shall (i) amend, change, waive, discharge
or terminate Section 2.05(b)(v) so as to alter the manner of application of
proceeds of any mandatory prepayment required by Section 2.05(b)(ii) or
(iii) hereof (other than to allow the proceeds of such mandatory prepayments to
be applied ratably with other term loans under this Agreement) or (ii) amend,
change, waive, discharge or terminate this Section 11.01(f) (other than to
provide other Lenders holding Term Loans with proportional rights under this
Section 11.01(f));

 

provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), (x) the Commitment of
any Defaulting Lender may not be increased or extended without the consent of
such Lender and (y) any waiver, amendment or modification requiring the consent
of all Lenders or each affected Lender that by its terms affects any Defaulting
Lender disproportionately adversely relative to other affected Lenders shall
require the consent of such Defaulting Lender, (iii) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein and (iv) the Required Lenders
shall determine whether or not to allow a Loan Party to use cash collateral in
the context of a bankruptcy or insolvency proceeding and such determination
shall be binding on all of the Lenders.

 

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Administrative Agent, the L/C Issuer,
the Borrowers and the Lenders obligated to make Credit Extensions in Alternative
Currencies to amend the definition of “Alternative Currency”, “LIBOR

 

131

--------------------------------------------------------------------------------


 

Quoted Currency”, “Non-LIBOR Quoted Currency” or “Eurocurrency Rate” solely to
add additional currency options and the applicable interest rate with respect
thereto, in each case solely to the extent permitted pursuant to Section 1.08.

 

Notwithstanding any provision herein to the contrary the Administrative Agent
and the Parent Borrower may amend, modify or supplement this Agreement or any
other Loan Document to cure or correct administrative errors or omissions, any
ambiguity, omission, defect or inconsistency or to effect administrative
changes, and such amendment shall become effective without any further consent
of any other party to such Loan Document so long as (i) such amendment,
modification or supplement does not adversely affect the rights of any Lender or
other holder of Obligations in any material respect and (ii) the Lenders shall
have received at least five (5) Business Days’ prior written notice thereof and
the Administrative Agent shall not have received, within five (5) Business Days
of the date of such notice to the Lenders, a written notice from the Required
Lenders stating that the Required Lenders object to such amendment.

 

Notwithstanding any provision herein to the contrary, upon the execution and
delivery of all documentation required to be delivered pursuant to
Section 2.01(d) in connection with an increase in the Aggregate Revolving
Commitments or the institution of an Incremental Term Loan,  each of the parties
hereto hereby agrees that, on the date of such increase in the Aggregate
Revolving Commitments or the institution of such Incremental Term Loan, this
Agreement shall be amended to the extent (but only to the extent) necessary to
reflect the existence and terms of such increase in the Aggregate Revolving
Commitments or such Incremental Term Loan evidenced thereby. Any such deemed
amendment may be effected by the written consent (not to be unreasonably
withheld) of the Administrative Agent and the Parent Borrower, and then
furnished to the other parties hereto.

 

11.02                 Notices and Other Communications; Facsimile Copies.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in Section 11.02(b)), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)                                     if to the Parent Borrower or any other
Loan Party, the Administrative Agent, the L/C Issuer or the Swing Line Lender,
to the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 11.02; and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in Section 11.02(b), shall be effective as provided Section 11.02(b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuer hereunder may be
delivered or furnished by electronic communication (including e-mail, FPML
messaging and Internet or intranet websites) pursuant to procedures approved by
the

 

132

--------------------------------------------------------------------------------


 

Administrative Agent; provided, that, the foregoing shall not apply to notices
to any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under Article II by electronic communication. 
The Administrative Agent or the Parent Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided, that, approval
of such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided, that, if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Borrower, any Lender, the L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of such Borrower’s or the Administrative Agent’s
transmission of Borrower Materials or notices through the Platform, any other
electronic platform or electronic messaging service through the Internet, except
to the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that, in no event shall any Agent Party
have any liability to any Borrower, any Lender, the L/C Issuer or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages).

 

(d)                                 Change of Address, Etc.  Each of the Parent
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Parent Borrower, the
Administrative Agent, the L/C Issuer and the Swing Line Lender.  In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.  Furthermore, each Public Lender agrees to cause
at least one individual at or on behalf of such Public Lender to at all times
have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States federal and state securities Laws,
to make reference to Borrower Materials that are not

 

133

--------------------------------------------------------------------------------


 

made available through the “Public Side Information” portion of the Platform and
that may contain material non-public information with respect to any Borrower or
its securities for purposes of United States federal or state securities Laws.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuer and Lenders.  The Administrative Agent, the L/C Issuer and the Lenders
shall be entitled to rely and act upon any notices (including telephonic or
electronic notices, Loan Notices, Letter of Credit Applications, Notices of Loan
Prepayment and Swing Line Loan Notices) purportedly given by or on behalf of any
Loan Party even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Loan Parties shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of a
Loan Party.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

 

11.03                 No Waiver; Cumulative Remedies.

 

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at Law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.01 and Section 9.02 for the
benefit of all the Lenders and the L/C Issuer; provided, however, that, the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) the L/C Issuer or the Swing Line Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as the L/C Issuer or
Swing Line Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 11.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 9.01 and Section 9.02 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.13, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

11.04                 Expenses; Indemnity; and Damage Waiver.

 

(a)                                 Costs and Expenses.  The Loan Parties shall
pay (i) all reasonable out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates (which, in the case of counsel, shall be limited to the
reasonable fees, charges and disbursements of one primary counsel for the
Administrative Agent and

 

134

--------------------------------------------------------------------------------


 

its Affiliates, taken as a whole, and of one special and local counsel to the
Administrative Agent and its Affiliates, taken as a whole, in each applicable
jurisdiction retained by the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (which, in the case of
counsel, shall be limited to the reasonable fees, charges and disbursements of
one primary counsel for the Administrative Agent, the Lenders or the L/C Issuer,
taken as a whole, and of one special and local counsel to the Administrative
Agent, any Lender or the L/C Issuer, taken as a whole, in each applicable
jurisdiction retained by the Administrative Agent and, in the event of any
actual or potential conflict of interest, one additional counsel for each party
subject to a conflict) (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section 11.04, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)                                 Indemnification by the Loan Parties.  The
Loan Parties shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and the L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (which, in the case of counsel, shall be
limited to the reasonable out-of-pocket fees, charges and disbursements of one
primary counsel for the Indemnitees, taken as a whole, and of one special and
local counsel to the Indemnitees, taken as a whole, in each applicable
jurisdiction retained by the Indemnitees and, in the event of any actual or
potential conflict of interest, one additional counsel for each party subject to
a conflict), as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit issued by it if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
Release of Hazardous Materials on or from any property owned or operated by a
Loan Party or any of its Subsidiaries, or any Environmental Liability related in
any way to a Loan Party or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Parent Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided, that, such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
any of its Related Parties or from the material breach by such Indemnitee or any
of its Related Parties of any Loan Document, (y) result from a claim brought by
the Parent Borrower or any other Loan Party against an Indemnitee for breach in
bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Parent Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (z) arises solely out of a dispute among

 

135

--------------------------------------------------------------------------------


 

Indemnitees and/or their Related Parties (and not involving the Administrative
Agent) and not resulting from an act or omission by the Parent Borrower or any
of its Affiliates.  Without limiting the provisions of Section 3.01(c), this
Section 11.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Loan Parties for any reason fail to indefeasibly pay any amount
required under Sections 11.04(a) or (b) to be paid by it to the Administrative
Agent (or any sub-agent thereof), the L/C Issuer, the Swing Line Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the L/C Issuer, the Swing Line
Lender or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s share of the unfunded Commitments and
the aggregate Outstanding Amount of all Loans and L/C Obligations at such time)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among them based on
such Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided, further, that, the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swing Line Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the L/C Issuer or the Swing Line Lender in connection with such
capacity.  The obligations of the Lenders under this Section 11.04(c) are
subject to the provisions of Section 2.12(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable Law, none of the Administrative
Agent, L/C Issuer, any Lender and any Loan Party (or any of their Related
Parties) shall assert, and each of the Administrative Agent, L/C Issuer, Lenders
and Loan Parties hereby waives, any claim against any other such party, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof, in each case
other than any claim for such damages incurred or paid by the Administrative
Agent, any Lender or the L/C Issuer to any third party or any Loan Party.  No
Indemnitee referred to in Section 11.04(b) shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby, except to the
extent that damages are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or its Related Party.

 

(e)                                  Payments.  All amounts due under this
Section 11.04 shall be payable not later than ten (10) Business Days after
demand therefor.

 

(f)                                   Survival.  The agreements in this
Section 11.04(b) and the indemnity provisions of Section 11.02(e) shall survive
the resignation of the Administrative Agent, the Swing Line Lender and the L/C
Issuer, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of all the other Obligations.

 

11.05                 Payments Set Aside.

 

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises

 

136

--------------------------------------------------------------------------------


 

its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each of the
Lenders and the L/C Issuer severally agrees to pay to the Administrative Agent
upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

11.06                 Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement and the other Loan Documents shall be binding upon
and inure to the benefit of the parties hereto and thereto and their respective
successors and assigns permitted hereby, except that neither any Borrower nor
any Guarantor may assign or otherwise transfer any of its rights or obligations
hereunder or thereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 11.06(b), (ii) by way of participation in accordance with
the provisions of Section 11.06(d) or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
Section 11.06(d) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement. 
The Administrative Agent and the relevant transferring Lender should seek
confirmation from Dutch counsel that the transfer will not contravene
Section 3:5 of the Dutch Financial Supervision Act (Wet op het financieel
toezicht) if the value of the rights acquired by the new Lender is less than
€100,000 or, if the competent authority has published its interpretation of the
term ‘public’ as referred to in article 4.1.(1) of Regulation (EU) No 575/2013
of the European Parliament and of the Council of 26 June 2013 on prudential
requirements for credit institutions and investment firms, such other minimum
amount as may be required for the new Lender not to be considered part of the
public under such interpretation.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement and the other Loan Documents (including all or
a portion of its Commitment and the Loans (including for purposes of this
Section 11.06(b), participations in L/C Obligations and Swing Line Loans) at the
time owing to it); provided, that, any such assignment shall be subject to the
following conditions:

 

(i)                                     Minimum Amounts; Proportionate Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or contemporaneous assignments to related Approved Funds that equal
at least the amount specified in Section 11.06(b)(i)(B) in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

137

--------------------------------------------------------------------------------


 

(B)                               in any case not described in
Section 11.06(b)(i)(A), the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the Commitment is not then
in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Parent Borrower otherwise consents (each such consent not to
be unreasonably withheld or delayed);

 

(C)                               Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
the revolving credit facility provided hereunder and any separate revolving
credit or term loan facilities provided pursuant to the last paragraph of
Section 11.01 on a non-pro rata basis;

 

(ii)                                  Required Consents.  No consent shall be
required for any assignment except to the extent required by
Section 11.06(b)(i)(B) and, in addition:

 

(A)                               the consent of the Parent Borrower (such
consent not to be unreasonably withheld, conditioned or delayed) shall be
required unless (1) an Event of Default has occurred and is continuing at the
time of such assignment or (2) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; provided, that, the Parent Borrower shall be deemed
to have consented to any such assignment unless it shall object thereto by
written notice to the Administrative Agent within seven (7) Business Days after
having received notice thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld, conditioned or delayed) shall be
required for assignments in respect of (i) any unfunded Incremental Term Loan
Commitment or Revolving Commitment if such assignment is to a Person that is not
a Lender with a Commitment in respect of the applicable facility, an Affiliate
of such Lender or an Approved Fund with respect to such Lender or (ii) any Term
Loan or any Incremental Term Loan to a Person that is not a Lender, an Affiliate
of a Lender or an Approved Fund;

 

(C)                               the consent of the L/C Issuer (such consent
not to be unreasonably withheld, conditioned or delayed) shall be required for
any assignment that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding);
and

 

(D)                               the consent of the Swing Line Lender (such
consent not to unreasonably withheld, conditioned or delayed) shall be required
for any assignment in respect of the Revolving Commitment if such assignment is
to a Person that is not a Lender, an Affiliate of such Lender or an Approved
Fund with respect to such Lender.

 

(iii)                               Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing

 

138

--------------------------------------------------------------------------------


 

and recordation fee in the amount of $3,500 (which shall be paid by a person
other than the Parent Borrower or any of its Subsidiaries); provided, however,
that, the Administrative Agent may, in its sole discretion, elect to wave such
processing and recordation fee in the case of any assignment.  The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(iv)                              No Assignment to Certain Persons.  No such
assignment shall be made (A) to the Parent Borrower or any of the Parent
Borrower’s Affiliates or Subsidiaries, (B) to any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), or (C) to
a natural Person.

 

(v)                                 Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Parent Borrower and the Administrative Agent, the applicable pro
rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent, the L/C Issuer or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.06(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that, except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Upon request, each Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender.  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 11.06(b) shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 11.06(d).

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrowers (and such agency being
solely for tax purposes), shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans and L/C Obligations owing to, each Lender

 

139

--------------------------------------------------------------------------------


 

pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by each Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, any Borrower or the Administrative Agent,
sell participations to any Person (other than a natural Person, or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of a natural Person, a Defaulting Lender or the Parent Borrower or any
of the Parent Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided, that, (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) each Borrower,
the Administrative Agent, the other Lenders and the L/C Issuer shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 11.04(c) without
regard to the existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that, such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 11.01 that affects such Participant.  Each Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.01, 3.04
and 3.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 11.06(b) (it being understood that the
documentation required under Section 3.01(e) shall be delivered to the Lender
who sells the participation) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 11.06(b); provided,
that, such Participant (A) agrees to be subject to the provisions of Sections
3.06 and 11.13 as if it were an assignee under Section 11.06(b) and (B) shall
not be entitled to receive any greater payment under Sections 3.01 or 3.04, with
respect to any participation, than the Lender from whom it acquired the
applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. 
Each Lender that sells a participation agrees, at any Borrower’s request and
expense, to use reasonable efforts to cooperate with such Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant.  To the extent
permitted by Law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided, that, such Participant
agrees to be subject to Section 2.13 as though it were a Lender.  Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided, that, no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the

 

140

--------------------------------------------------------------------------------


 

Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(e)                                  Limitation on Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Parent Borrower’s
prior written consent.  A Participant that would be a Foreign Lender if it were
a Lender shall not be entitled to the benefits of Section 3.01 unless the Parent
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of each Borrower, to comply with
Section 3.01(e) as though it were a Lender.

 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided, that, no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(g)                                  Resignation as L/C Issuer or Swing Line
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time Bank of America assigns all of its Commitment and Loans
pursuant to Section 11.06(b), Bank of America may, (i) upon thirty (30) days’
notice to the Parent Borrower and the Lenders, resign as L/C Issuer and/or
(ii) upon thirty (30) days’ notice to the Parent Borrower, resign as Swing Line
Lender.  In the event of any such resignation as L/C Issuer or Swing Line
Lender, the Parent Borrower shall be entitled to appoint from among the Lenders
a successor L/C Issuer or Swing Line Lender hereunder; provided, however, that,
no failure by the Parent Borrower to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer or Swing Line Lender, as the case
may be.  If Bank of America resigns as the L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
the L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)).  If Bank of America resigns
as Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).  Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender, (1) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be and
(2) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

 

11.07                 Treatment of Certain Information; Confidentiality.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, accountants,
attorneys, agents, advisors and representatives and to any direct or indirect
contractual counterparty (or such contractual counterparty’s professional
advisor) under any Swap Contract relating to Loans outstanding under this
Agreement (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners),

 

141

--------------------------------------------------------------------------------


 

(c) to the extent required by applicable Laws or regulations or by any subpoena
or similar legal process (in which case the Administrative Agent, such Lender or
the L/C Issuer, as applicable, shall promptly notify you of such disclosure to
the extent permitted by applicable Law or judicial order, other than in
connection with audits and reviews by regulatory and self-regulatory
authorities), (d) to any other party hereto, (e) in connection with the exercise
of any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 11.07, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to any Borrower and its obligations, this Agreement or payments hereunder,
(g) on a confidential basis to (i) any rating agency in connection with rating
the Parent Borrower or its Subsidiaries or the credit facilities provided
hereunder or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facilities provided hereunder, (h) with the consent
of the Parent Borrower or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section 11.07 or
(y) becomes available to the Administrative Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Parent Borrower or its Subsidiaries who did not acquire such
Information as a result of a breach of this Section 11.07.

 

For purposes of this Section 11.07, “Information” means all information received
from or on behalf of a Loan Party or any Subsidiary relating to the Loan Parties
or any Subsidiary or any of their respective businesses, other than any such
information that is (x) available to the Administrative Agent, any Lender or the
L/C Issuer on a nonconfidential basis prior to disclosure by such Loan Party or
any Subsidiary or (y) is clearly marked as being public or nonconfidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section 11.07 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Parent Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States federal and state securities Laws.

 

11.08                 Set-off.

 

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time to the fullest extent permitted by applicable Law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Parent
Borrower or any other Loan Party against any and all of the obligations of the
Parent Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer or their
respective Affiliates, irrespective of whether or not such Lender, the L/C
Issuer or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Parent Borrower or such Loan
Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or the L/C Issuer different from the branch, office or
Affiliate holding such deposit or obligated on such Indebtedness; provided,
that, in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in

 

142

--------------------------------------------------------------------------------


 

accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section 11.08 are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have.  Each of the Lenders and the L/C Issuer agrees to notify
the Parent Borrower and the Administrative Agent promptly after any such setoff
and application; provided, that, the failure to give such notice shall not
affect the validity of such setoff and application.

 

11.09                 Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Parent Borrower.  In determining whether the interest contracted for,
charged, or received by the Administrative Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

11.10                 Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Agreement.

 

11.11                 Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

143

--------------------------------------------------------------------------------


 

11.12                 Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

11.13                 Replacement of Lenders.

 

If the Parent Borrower is entitled to replace a Lender pursuant to the
provisions of Section 3.06, or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then the Parent Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.06), all
of its interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided,
that:

 

(a)                                 the Administrative Agent shall have received
or waived the assignment fee specified in Section 11.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and, with respect to
Revolving Lenders, L/C Advances, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(d)                                 such assignment does not conflict with
applicable Laws;

 

(e)                                  in the case of an assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent; and

 

(f)                                   the failure by such Non-Consenting Lender
to execute and deliver an Assignment and Assumption shall not impair the
validity of the removal of such Non-Consenting Lender and the mandatory
assignment of such Non-Consenting Lender’s Commitments and outstanding Loans and
participations in L/C Obligations and Swing Line Loans pursuant to this
Section 11.13 shall nevertheless be effective without the execution by such
Non-Consenting Lender of an Assignment and Assumption.

 

144

--------------------------------------------------------------------------------


 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Parent Borrower to require such assignment and
delegation cease to apply.

 

11.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT AND ALL OTHER
LOAN DOCUMENTS (EXCEPT AS EXPRESSLY PROVIDED OTHERWISE THEREIN) SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  THE PARENT
BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE PARENT BORROWER OR ANY OTHER LOAN PARTY
OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  THE PARENT BORROWER AND
EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN SECTION 11.14(b).  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15                 Waiver of Right to Trial by Jury.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN

 

145

--------------------------------------------------------------------------------


 

ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.15.

 

11.16                 Electronic Execution of Assignments and Certain Other
Documents.

 

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state Laws based on the Uniform
Electronic Transactions Act; provided, that, notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided, further, that, without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.

 

11.17                 USA PATRIOT Act Notice.

 

Each Lender that is subject to the Patriot Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into Law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
such Borrower, which information includes the name and address of such Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify such Borrower in accordance with the Act.  Each
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act.

 

11.18                 No Advisory or Fiduciary Relationship.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Arrangers and the Lenders are arm’s-length commercial transactions between such
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, (ii) such Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (iii) such Borrower is capable of evaluating, and
understands and accepts,

 

146

--------------------------------------------------------------------------------


 

the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (b)(i) each of the Administrative Agent, the Arrangers
and the Lenders and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not and
will not be acting as an advisor, agent or fiduciary, for such Borrower or any
of Affiliates or any other Person and (ii) none of the Administrative Agent,
Arrangers and the Lenders has any obligation to such Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(c) the Administrative Agent, the Arrangers and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of such Borrower and its Affiliates, and none
of the Administrative Agent, the Arrangers and the Lenders has any obligation to
disclose any of such interests to the such or its Affiliates.  To the fullest
extent permitted by Law, each Borrower hereby waives and releases, any claims
that it may have against the Administrative Agent, either of the Arrangers
and/or the Lenders with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

11.19                 Parallel Debt.

 

(a)                                 Each Lender, the Administrative Agent, the
Swing Line Lender and the L/C Issuer (collectively, for purposes of this
Section 11.19 only, the “Finance Parties”) hereby agree that:

 

(i)                                     the total amount due and payable as
Parallel Debt (as created and defined in the Dutch Share Pledge Agreement (as
defined in Section 11.19(d) below)) under Clause 2 of the Dutch Share Pledge
Agreement (as defined in Section 11.19(d) below) shall be decreased to the
extent that any amount is irreversibly (onaantastbaar) paid to and received by
the Finance Parties or any of them to reduce the total amount due and payable in
respect of the Principal Obligations (as this term is defined in the Dutch Share
Pledge Agreement (as defined in Section 11.19(d) below)), as if such amount were
received by the Administrative Agent in payment of the Parallel Debt (as created
and defined in the Dutch Share Pledge Agreement (as defined in
Section 11.19(d) below)); and

 

(ii)                                  the total amount due and payable in
respect of the Principal Obligations (as this term is defined in the Dutch Share
Pledge Agreement (as defined in Section 11.19(d) below)) shall be decreased to
the extent that any amount is irreversibly (onaantastbaar) paid to and received
by the Administrative Agent in payment of the Parallel Debt (as created and
defined in the Dutch Share Pledge Agreement (as defined in
Section 11.19(d) below)), as if such amount were received by the Finance Parties
or any of them in payment of the corresponding Principal Obligations (as this
term is defined in the Dutch Share Pledge Agreement (as defined in
Section 11.19(d) below)). The Administrative Agent undertakes to give effect to
the preceding sentence by application of any amount so received in payment of
the Parallel Debt (as created and defined in the Dutch Share Pledge Agreement
(as defined in Section 11.19(d) below)) in accordance with the terms and
conditions of the Loan Documents, as if such amount were received in payment of
the corresponding Principal Obligations (as this term is defined in the Dutch
Share Pledge Agreement (as defined in Section 11.19(d) below)).

 

(b)                                 This Section 11.19 and any dispute,
controversy, proceedings or claim of whatever nature arising out of or in any
way relating thereto shall be governed by and construed in accordance with the
Laws of the Netherlands.

 

(c)                                  Each of the parties hereto irrevocably
agrees that all disputes arising out of this Section 11.19 shall be submitted in
first instance to the competent court at Amsterdam, the Netherlands. Nothing

 

147

--------------------------------------------------------------------------------


 

in the preceding sentence shall limit the Administrative Agent’s right to bring
proceedings against Knoll Overseas, Inc. in any other court or competent
jurisdiction.

 

11.20                 Judgment Currency.

 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of the applicable Loan Party in respect
of any such sum due from it to the Administrative Agent or any Lender hereunder
or under the other Loan Documents shall, notwithstanding any judgment in a
currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Loan Party
in the Agreement Currency, each Loan Party agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the applicable Loan Party (or to any other Person who may be entitled thereto
under applicable Law).

 

11.21                 Amendment and Restatement.

 

The parties hereto agree that, on the Effective Date, the following transactions
shall be deemed to occur automatically, without further action by any party
hereto: (a) the Existing Credit Agreement shall be deemed to be amended and
restated in its entirety pursuant to this Agreement; (b) all Obligations under
the Existing Credit Agreement outstanding on the Effective Date after giving
effect to this Agreement shall in all respects be continuing and shall be deemed
to Obligations outstanding hereunder; (c) the Guaranties made pursuant to the
Existing Credit Agreement to the Lenders (including the Swing Line Lender), the
L/C Issuer, each Qualifying Counterparty to a Swap Contract (that is permitted
to be incurred pursuant to Section 8.01(d)) with any Loan Party or any
Subsidiary, each Qualifying Counterparty to a Treasury Management Agreement with
any Loan Party, any Subsidiary and/or the Administrative Agent shall remain in
full force and effect with respect to the Obligations and are hereby reaffirmed;
(d) the Collateral Documents, as amended on or after the Effective Date, and the
Liens created thereunder in favor of Bank of America, as administrative agent
for the benefit of the holders of the Obligations (as defined in the Existing
Credit Agreement) shall remain in full force and effect with respect to the
Obligations and are hereby reaffirmed and in particular Knoll Europe and Knoll
Overseas confirm that, with effect from (and including) the Effective Date
(subject in all cases to the proviso herein and Section 2.18), (i) the
liabilities and obligations arising under this Third Amended and Restated Credit
Agreement and the Loan Documents shall form part of (but do not limit) the
“Secured Obligations” as defined in Dutch Share Pledge Agreement to which they
are a party; (ii) any security created under the Dutch Share Pledge Agreement
extends to the Obligations of the Foreign Obligors under the Loan Documents
(including this Third Amended and Restated Credit Agreement); and (iii) the
security created under the Dutch Share Pledge Agreement continues in full force
and effect on the terms of the Dutch Share Pledge Agreement; provided, that,
notwithstanding anything to the contrary herein (including this clause (d)), the
Dutch Share Pledge Agreement or any other Loan Document, in no event shall the
(I) “Secured

 

148

--------------------------------------------------------------------------------


 

Obligations” (as defined in the Dutch Share Pledge Agreement) include any
Obligations of the Parent Borrower or any Domestic Subsidiary and (II) security
created under the Dutch Share Pledge Agreement secure any Obligations of the
Parent Borrower or any Domestic Subsidiary; (e) all Existing Letters of Credit
outstanding under the Existing Credit Agreement on the Effective Date and set
forth on Schedule 1.01(b) shall be deemed to be Letters of Credit outstanding on
the Effective Date under this Agreement; and (f) all references in the other
Loan Documents to the Existing Credit Agreement shall be deemed to refer without
further amendment to this Agreement.  Notwithstanding anything to the contrary
herein, the Lenders, the L/C Issuer and the Administrative Agent hereby release
all any and all guarantees granted by any Released Guarantor under the Existing
Credit Agreement, release any and all Liens granted by any Released Guarantors
and release any Liens in any assets of the Parent Borrower or any of its
subsidiaries that is not Collateral (including any Liens on any real property),
and shall take, at the expense of the Parent Borrower, any action reasonably
requested by the Parent Borrower in furtherance of the foregoing; provided,
however, that, neither this clause nor any other provision of any Loan Document
shall operate to release Knoll Overseas from its obligations under (x) this
Agreement and the other Loan Documents as a Guarantor with respect to
Obligations of the Foreign Obligors and Foreign Subsidiaries and (y) the Dutch
Share Pledge Agreement to the extent provided for in clause (e) of this
Section 11.21.

 

11.22                 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by  (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and  (b) the
effects of any Bail-In Action on any such liability, including, if applicable:
(i) a reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the Write-Down and
Conversion Powers of any EEA Resolution Authority.

 

11.23                 Lender ERISA Representations.

 

(a)                                 Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative
Agent, the Arrangers and their respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Parent Borrower or any other Loan Party,
that at least one of the following is and will be true:

 

(i)                                     such Lender is not using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Loans, the Letters of
Credit or the Commitments,

 

(ii)                                  the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions

 

149

--------------------------------------------------------------------------------


 

involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii)                               (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement, or

 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

 

(b)                                 In addition, unless Section 11.23(a)(i) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in Section 11.23(a)(iv), such
Lender further (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Parent Borrower or any other Loan Party, that:

 

(i)                                     none of the Administrative Agent, any
Arranger or any of their respective Affiliates is a fiduciary with respect to
the assets of such Lender (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto),

 

(ii)                                  the Person making the investment decision
on behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

 

(iii)                               the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the Obligations),

 

(iv)                              the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is a fiduciary under ERISA or the Internal
Revenue Code, or both, with respect to the Loans, the Letters of Credit, the
Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder, and

 

150

--------------------------------------------------------------------------------


 

(v)                                 no fee or other compensation is being paid
directly to the Administrative Agent, any Arranger or any their respective
Affiliates for investment advice (as opposed to other services) in connection
with the Loans, the Letters of Credit, the Commitments or this Agreement.

 

(c)                                  The Administrative Agent and each Arranger
hereby informs the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Letters of Credit, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

 

11.24                 Waiver of Breakage Costs.

 

Inasmuch as revolving and term loans are outstanding under the Existing Credit
Agreement immediately prior to the Effective Date, the Parent Borrower must make
prepayments and adjustments on such loans as are necessary to give effect to the
Commitments of the Lenders hereunder.  The Parent Borrower, in consultation with
the Administrative Agent, have endeavored to manage the allocation of
Commitments and the selection of Interest Periods with respect to outstanding
Eurocurrency Rate Loans in such a manner as to minimize break-funding costs. 
Nonetheless, such prepayments of such loans under the Existing Credit Agreement
likely will cause breakage costs.  Notwithstanding the provisions of
Section 3.05, each of the Lenders party hereto who were lenders under the
Existing Credit Agreement hereby waives its right to receive compensation or
reimbursement for such breakage costs (a) in connection with the reallocation of
commitment percentages on the Effective Date and (b) in connection with any
resetting of the Interest Period for Loans outstanding as of the Effective Date.

 

11.25                 Reallocation.

 

The Administrative Agent, the Parent Borrower and the Lenders hereby acknowledge
and agree that the Commitment amount(s) of each Lender as set forth on Schedule
2.01 is/are the Commitment amounts of such Lender as of the Effective Date, with
the reallocation of Loans outstanding under the Commitments of the Lenders as
they existed immediately prior to the Effective Date having been made per
instructions from the Administrative Agent, and neither any Assignment and
Assumption nor any other action of any Person is required to give effect to such
Commitments as set forth on Schedule 2.01.

 

11.26                 Subordination.

 

Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations and Indebtedness of any other Loan Party owing to it, whether
now existing or hereafter arising, including but not limited to any obligation
of any such other Loan Party to the Subordinating Loan Party as subrogee of the
holders of the Obligations or resulting from such Subordinating Loan Party’s
performance under the Guaranty, to the indefeasible payment in full in cash of
all Obligations.  If the holders of the Obligations so request, any such
obligation or Indebtedness of any such other Loan

 

151

--------------------------------------------------------------------------------


 

Party to the Subordinating Loan Party shall be enforced and performance received
by the Subordinating Loan Party as trustee for the holders of the Obligations
and the proceeds thereof shall be paid over to the holders of the Obligations on
account of the Obligations, but without reducing or affecting in any manner the
liability of the Subordinating Loan Party under this Agreement.  Without
limitation of the foregoing, so long as no Default has occurred and is
continuing, the Loan Parties may make and receive payments with respect to
Indebtedness permitted to be incurred pursuant to Section 8.01(o); provided,
that, in the event that any Loan Party receives any payment of any Indebtedness
permitted to be incurred pursuant to Section 8.01(o) at a time when such 
payment is prohibited by this Section 11.26, such payment shall be held by such
Loan Party, in trust for the benefit of, and shall be paid forthwith over and
delivered, upon written request, to the Administrative Agent.

 

11.27                 ENTIRE AGREEMENT.

 

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES HERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES HERETO.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

[SIGNATURE PAGES FOLLOW]

 

152

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

PARENT BORROWER:

KNOLL, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Charles W. Rayfield

 

Name:

Charles W. Rayfield

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

FOREIGN BORROWERS:

KNOLL DENMARK APS,

 

a private limited company incorporated in Denmark

 

 

 

 

 

 

 

By:

/s/ Charles W. Rayfield

 

Name:

Charles W. Rayfield

 

Title:

Director

 

 

 

 

 

 

 

KNOLL EUROPE B.V.,

 

a Dutch company with limited liability, with corporate seat in Amsterdam, the
Netherlands

 

 

 

 

 

 

 

By:

/s/ Charles W. Rayfield

 

Name:

Charles W. Rayfield

 

Title:

Director

 

 

 

 

 

 

GUARANTORS:

SPINNEYBECK ENTERPRISES, INC.,

 

a New York corporation

 

 

 

 

 

 

 

By:

/s/ Charles W. Rayfield

 

Name:

Charles W. Rayfield

 

Title:

Vice President, Treasurer and Assistant Secretary

 

 

 

 

 

 

 

EDELMAN LEATHER, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Charles W. Rayfield

 

Name:

Charles W. Rayfield

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

HOLLY HUNT ENTERPRISES, INC.,

 

an Illinois corporation

 

 

 

 

 

By:

/s/ Charles W. Rayfield

 

Name:

Charles W. Rayfield

 

Title:

Treasurer

 

 

 

 

 

HHM2, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Charles W. Rayfield

 

Name:

Charles W. Rayfield

 

Title:

Vice President

 

 

 

 

 

RICHARD SCHULTZ DESIGN, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Charles W. Rayfield

 

Name:

Charles W. Rayfield

 

Title:

President

 

 

 

 

 

 

 

KNOLL OVERSEAS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Charles W. Rayfield

 

Name:

Charles W. Rayfield

 

Title:

President

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Angela Larkin

 

Name:

Angela Larkin

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

LENDERS:

BANK OF AMERICA, N.A.,

 

as a Lender, the Swing Line Lender and a L/C Issuer

 

 

 

 

 

By:

/s/ Kevin Dobosz

 

Name:

Kevin Dobosz

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY,

 

as a Lender

 

 

 

 

 

By:

/s/ J. Carlos Navarrete

 

Name:

J. Carlos Navarrete

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK OF PENNSYLVANIA,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Pamela Hansen

 

Name:

Pamela Hansen

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

FIRST NATIONAL BANK OF PENNSYLVANIA,

 

as a Lender

 

 

 

 

 

By:

/s/ Peter M. Johnson

 

Name:

Peter M. Johnson

 

Title:

Vice President

 

--------------------------------------------------------------------------------

 


 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ John Cappellari

 

Name:

John Cappellari

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Mark Hogan

 

Name:

Mark Hogan

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA,

 

as a Lender

 

 

 

 

 

By:

/s/ Michael Grad

 

Name:

Michael Grad

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

THE HUNTINGTON NATIONAL BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael Kiss

 

Name:

Michael Kiss

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Ashish Bhagwat

 

Name:

Ashish Bhagwat

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Ken Gorski

 

Name:

Ken Gorski

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

WEBSTER BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Steven Dowe

 

Name:

Steven Dowe

 

Title:

SVP

 

--------------------------------------------------------------------------------


 

Schedule 1.01(b)

 

Existing Letters of Credit

 

L/C Issuer

 

Letter of
Credit No.

 

Name of Beneficiary

 

Undrawn
Amount

 

Date of Issuance

 

Expiration Date

 

Bank of America, N.A.

 

68017454

 

The Travelers Indemnity Company

 

$

2,190,000.00

 

February 27, 2007

 

February 28, 2018

 

Bank of America, N.A.

 

68128818

 

Franklin Court Inc. c/o L&B Realty Advisors, LLP

 

$

102,425.34

 

October 6, 2016

 

October 6, 2018

 

Bank of America, N.A.

 

68075791

 

RXR 1330 Owner LLC

 

$

3,074,500.00

 

July 5, 2012

 

June 30, 2018

 

 

--------------------------------------------------------------------------------


 

Schedule 2.01

 

Commitments and Applicable Percentages

 

Lender

 

Revolving
Commitment

 

Applicable
Percentage of
Revolving
Commitment

 

U.S. Term Loan
Commitment

 

Applicable
Percentage of
U.S. Term Loan
Commitment

 

Multicurrency
Term Loan
Commitment

 

Applicable
Percentage of
Multicurrency
Term Loan
Commitment

 

Bank of America, N.A.

 

$

93,333,333.32

 

23.333333330

%

$

58,333,333.34

 

23.333333336

%

€

19,070,894.97

 

23.333333052

%

Citizens Bank of Pennsylvania

 

$

50,666,666.66

 

12.666666665

%

$

31,666,666.67

 

12.666666668

%

€

10,352,771.72

 

12.666666716

%

SunTrust Bank

 

$

50,666,666.66

 

12.666666665

%

$

31,666,666.67

 

12.666666668

%

€

10,352,771.72

 

12.666666716

%

TD Bank, N.A.

 

$

45,333,333.34

 

11.333333335

%

$

28,333,333.33

 

11.333333332

%

€

9,263,006.27

 

11.333333370

%

Branch Banking and Trust Company

 

$

37,333,333.34

 

9.333333335

%

$

23,333,333.33

 

9.333333332

%

€

7,628,358.11

 

9.333333370

%

U.S. Bank National Association

 

$

37,333,333.34

 

9.333333335

%

$

23,333,333.33

 

9.333333332

%

€

7,628,358.11

 

9.333333370

%

The Bank of Nova Scotia

 

$

26,666,666.66

 

6.666666665

%

$

16,666,666.67

 

6.666666668

%

€

5,448,827.22

 

6.666666691

%

The Huntington National Bank

 

$

26,666,666.66

 

6.666666665

%

$

16,666,666.67

 

6.666666668

%

€

5,448,827.22

 

6.666666691

%

The Northern Trust Company

 

$

13,333,333.34

 

3.333333335

%

$

8,333,333.33

 

3.333333332

%

€

2,724,413.61

 

3.333333346

%

Webster Bank, N.A.

 

$

10,666,666.68

 

2.666666670

%

$

6,666,666.66

 

2.666666664

%

€

2,179,530.88

 

2.666666667

%

First National Bank of Pennsylvania

 

$

8,000,000.00

 

2.000000000

%

$

5,000,000.00

 

2.000000000

%

€

1,634,648.17

 

2.000000012

%

Total:

 

$

400,000,000.00

 

100.000000000

%

$

250,000,000.00

 

100.000000000

%

€

81,732,408.00

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

Schedule 6.07

 

Intellectual Property Rights

 

U.S. COPYRIGHTS OWNED BY BORROWER

 

Registered Copyrights

 

Title

 

Registration No.

 

Registration Date

JAHNE BARNES DESIGN LABYRINTH

 

VAu421664

 

5/8/1998

PEANO JHANE BARNES DESIGN

 

VAu421663

 

5/8/1998

JAHNE BARNES DESIGN WALKWAY

 

VAu421662

 

5/8/1998

JHANE BARNES DESIGN HILBERT

 

VAu421661

 

5/8/1998

Gramercy

 

VAu-107-0821

 

03/14/2011

Arabella

 

VA1-780-417

 

05/16/2011

Garden City

 

VA1-754-156

 

03/04/2008

Jubilee

 

VAu1-047-390

 

10/27/2010

Pony Up

 

VA1-748-501

 

06/14/2010

Sanctuary

 

VA1-677-145

 

06/25/2009

Kaliedoscope

 

VA1-677-144

 

06/25/2009

Garland

 

VA1-677-141

 

06/25/2009

Compass

 

VA1-677-137

 

06/25/2009

Lyon

 

VA1-633-127

 

03/04/2008

Galloway

 

VA1-633-126

 

03/04/2008

Jaipur

 

VA1-663-125

 

03/04/2008

Whimsy

 

VA1-631-782

 

12/06/2007

Legend CR

 

VA1-631-750

 

12/06/2007

Siren

 

VA1-631-743

 

12/06/2007

Dovetail

 

VA1-631-734

 

12/06/2007

Divine

 

VA1-631-731

 

12/06/2007

Enchantment

 

VA1-631-729

 

12/06/2007

Fable CR

 

VA1-631-726

 

12/06/2007

Decade

 

VA1-622-767

 

08/06/2007

English Accent

 

VA1-622-626

 

08/06/2007

Rivington

 

VA1-622-605

 

08/06/2007

Topography

 

VA1-622-576

 

08/06/2007

Icon

 

VA1-622-574

 

08/06/2007

Empire Stripe

 

VA1-622-571

 

08/06/2007

Spot On

 

VA1-725-165

 

06/14/2010

Spectator

 

VA1-725-166

 

06/14/2010

Sandis

 

VA1-725-154

 

06/14/2010

Roundtrip

 

VA1-725-161

 

06/14/2010

Mepal

 

VA1-725-156

 

06/14/2010

Entourage

 

VA1-724-884

 

06/14/2010

Worth

 

VA1-724-882

 

06/14/2010

Drip

 

VAu1-099-056

 

05/31/2012

Drop

 

VAu1-099-049

 

05/31/2012

Constance

 

VA1-816-064

 

12/31/2011

Danube

 

VA1-816-056

 

12/31/2011

Fiori

 

VA1-816-077

 

01/17/2012

Kamani

 

VAu1-103-449

 

03/29/2012

Artisan

 

VA1-836-102

 

06/21/2012

Baxter

 

VA1-836-101

 

06/21/2012

Marquee

 

VA1-124-664

 

05/31/2012

 

--------------------------------------------------------------------------------


 

Title

 

Registration No.

 

Registration Date

Mod Plaid

 

VAu1-113-347

 

06/21/2012

Sinclair

 

VA1-836-099

 

06/21/2012

Abington

 

VAu1-127-341

 

08/17/2012

Run

 

VAu1-099-055

 

05/31/2012

Biscayne

 

VA1-858-501

 

04/11/2013

Tangled

 

VA1-894-070

 

02/19/2014

Aranya

 

VAu1-127-342

 

08/17/2012

Fission Chips

 

VAu1-118-808

 

08/17/2012

Strata

 

VAu1-118-807

 

08/17/2012

Ikat Square

 

VA1-858-340

 

01/28/2013

Ikat Stripe

 

VA1-858-382

 

01/28/2013

Greenwich

 

VA1-858-338

 

04/11/2013

Soon

 

VA1-866-703

 

04/11/2013

Durand

 

VA1-894-051

 

02/19/2014

Hudson

 

VA1-894-068

 

02/19/2014

Riverside

 

VA1-894-066

 

02/19/2014

Milestone

 

VA1-896-687

 

02/20/2014

Besos

 

VA1-865-043

 

06/04/2013

Rutledge

 

VA1-865-050

 

06/03/2013

Arber

 

VA1-865-049

 

06/03/2013

Matondoni

 

VA1-865-051

 

06/03/2013

Diamond Days

 

VA1-865-039

 

06/04/2013

Overlay

 

VA1-894-064

 

02/19/2014

Borderline

 

VA1-894-072

 

02/19/2014

Utrillo

 

VA1-884-273

 

09/23/2013

Turner

 

VA1-884-274

 

09/23/2013

Olema

 

VA1-865-041

 

06/04/2013

Millicent

 

VA1-865-044

 

06/04/2013

Piper

 

VA1-865-045

 

2013

Honour

 

VA0001878435

 

2013

Kinabalu

 

VA0001884278

 

2013

Andissa

 

VA2-023-964

 

7/28/2016

Tight Rope

 

VA1-911-130

 

4/28/2014

Arezzo

 

VA1-918-391

 

6/20/2014

Auden

 

VA1-744-197

 

9/30/2010

Bistro

 

VA1-879-795

 

7/12/2013

Byron

 

VA1-744-076

 

10/4/2010

Cairo

 

VA2-022-407

 

10/14/2015

Canyon Stripe

 

VA0002052756

 

10/31/2016

Cloud

 

VA1-935-858

 

11/19/2014

Cummings

 

VA1-744-207

 

9/30/2010

Digi Velvet

 

VA1-935-884

 

11/19/2014

Eden Stripe

 

VA2-052-757

 

10/31/2016

Emerson

 

VA1-744-204

 

9/30/2010

Essence

 

VA2-007-126

 

3/29/2016

Firefly

 

VA2-010-107

 

2/25/2016

[Holbrook]

 

VA0001972731

 

2015

Island

 

VA2-010-108

 

2/25/2016

Jasmine

 

VA2-022-353

 

6/17/2016

Kabuki

 

VA2-079-458

 

3/21/2017

Keats

 

VA1-744-199

 

9/30/2010

Liberty

 

VA1-954-741

 

3/31/2015

 

--------------------------------------------------------------------------------


 

Title

 

Registration No.

 

Registration Date

Lowell

 

VA1-744-201

 

10/4/2010

Midpoint

 

VA2-052-764

 

10/31/2016

Nature Walk

 

VA2-052-759

 

10/31/2016

Panorama

 

VA1-911-134

 

4/28/2014

Parker

 

VA1-744-209

 

10/4/2010

Petal Pusher

 

VA1-925-232

 

9/26/2014

Petite Floral

 

VA2-021-719

 

6/17/2016

Portrait

 

VA1-911-135

 

4/28/2014

Prim

 

VA0001910487

 

4/28/2014

Sashiko

 

VA2-079-459

 

3/21/2017

Stencil

 

VA2-079-462

 

3/21/2017

Striae Stripe

 

VA1-954-813

 

3/31/2015

Tabloid

 

VA1-977-158

 

7/17/2015

Tower Grid

 

VA0001911125

 

4/28/2014

Vatera

 

VA2-023-821

 

7/28/2016

Walker

 

VA1-939-135

 

12/9/2014

Whitman

 

VA1-744-015

 

10/4/2010

Wit

 

VA2-007-134

 

3/29/2016

Argyle.

 

VA0001972767

 

2015

Aswan.

 

VA0002022399

 

2015

Big Fringe.

 

VA0001935857

 

2014

Ita.

 

VA0002021321

 

2014

K20286 et al.

 

VA0002013846

 

2015

Kumasi.

 

VA0002022412

 

2015

[Magnolia]

 

VA0001977080

 

2015

Melody.

 

VA0002007249

 

2016

Tara.

 

VA0002021324

 

2014

 

Pending Copyright Applications for Registration

 

Pending Applications for KnollTextiles Products

 

Registration No.

 

Date Submitted

Glider

 

 

 

04/11/2013

Origins

 

 

 

01/28/2013

 

--------------------------------------------------------------------------------


 

PATENTS OWNED BY BORROWER

 

Issued U.S. Patents

 

Patent owned by the Borrower - Description

 

Patent No.

 

Issue Date

TABLE BASE

 

D651431

 

01/03/12

SUPPORT MEMBER

 

8002351

 

08/23/11

LUMBAR SUPPORT

 

7887131

 

02/15/11

SUPPORT ARM

 

D629808

 

12/28/10

CREDENZA

 

D622976

 

09/07/10

SUPPORT ARM

 

D621842

 

08/17/10

CHAIR

 

D614881

 

05/04/10

CHAIR

 

D613956

 

04/20/10

OTTOMAN

 

D608552

 

01/26/10

CHAIR

 

D607661

 

01/12/10

CHAIR

 

D606771

 

12/29/09

SUPPORT ARM

 

D606548

 

12/22/09

CREDENZA

 

D605424

 

12/08/09

TABLE BASE

 

D599142

 

09/01/09

TABLE

 

D592429

 

05/19/09

TABLE BASE

 

D588847

 

03/24/09

TABLE BASE

 

D588846

 

03/24/09

TABLE BASE

 

D588845

 

03/24/09

CHAIR

 

D569117

 

05/20/08

HYBRID OFFICE PANEL CONSTRUCTION FOR A MODULAR OFFICE FURNITURE SYSTEM

 

7310918

 

12/25/07

MECHANICAL ARM WITH SPRING COUNTERBALANCE

 

7478786

 

01/20/09

CHAIR

 

D572927

 

07/15/08

CHAIR

 

D535830

 

1/30/07

CHAIR

 

D535112

 

1/16/07

TABLE BASE

 

D528829

 

9/26/06

DESK LAMP

 

D522161

 

5/30/06

CHAIR

 

D520769

 

5/16/06

TABLE BASE

 

D515851

 

2/28/06

CART

 

D510168

 

9/27/05

HEIGHT ADJUSTMENT MECHANISM FOR A CHAIR

 

6824218

 

11/30/04

ERGONOMIC UTILITY CHART

 

6767019

 

7/27/04

CART

 

D493019

 

7/13/04

CABLE CONTROL WITH OVERLAOD PROTECTION DEVICE

 

6742843

 

6/1/04

KEYBOARD SUPPORT WITH RETRACTABLE AUXILIARY SUPPORT PLATFORMS

 

6682038

 

1/27/04

MODULAR BI-FOLD DOOR

 

6681532

 

1/27/04

WORKSURFACE

 

D479417

 

9/9/03

HINGE FOR AN OVER-HEAD STORAGE COMPARTMENT HAVING NON-CENTERED PIVOTING MOTION

 

6574835

 

6/10/03

CHAIR

 

D475544

 

6/10/03

MODULAR STORAGE CABINET

 

6550880

 

4/22/03

CHAIR

 

D471024

 

3/4/03

METHOD OF MAKING A METAL DRAWER HEAD

 

6516507

 

2/11/03

OVERHEAD STROAGE UNIT

 

6394564

 

5/28/02

ADJUSTABLE ARMREST ASSEMBLY WITH SINGLE ADJUSTMENT LEVER

 

6394553

 

5/28/02

ARTICLE OF FURNITURE INCLUDING A LEG HAVING WIRE MANAGEMENT CAPABILITIES

 

6389988

 

5/21/02

STACKABLE PANEL SYSTEM FOR MODULAR OFFICE

 

6389773

 

5/21/02

 

--------------------------------------------------------------------------------


 

Patent owned by the Borrower - Description

 

Patent No.

 

Issue Date

FURNITURE

 

 

 

 

HYBRID OFFICE PANEL CONSTRUCTION FOR A MODULAR OFFICE FURNITURE SYSTEM

 

6367213

 

4/9/02

MULTI-ADJUSTABLE ARMREST ASSEMBLY

 

6053578

 

4/25/00

OFFSET SUPPORT LEG FOR AN ADJUSTABLE HEIGHT DESK

 

6029587

 

2/29/00

HYBRID OFFICE PANEL CONSTRUCTION FOR A MODULAR OFFICE

 

6021613

 

2/8/00

SUPPORT ARM

 

D652423

 

1/17/12

SUPPORT ARM

 

D654503

 

2/21/12

FURNITURE AND METHOD OF FURNITURE COMPONENT ATTACHMENT

 

8157329

 

4/17/12

HEIGHT ADJUSTMENT MECHANISM FOR A CHAIR

 

8167373

 

5/1/12

PREFERENCE CONTROL MECHANISM

 

8172324

 

5/8/12

SUPPORT ARM MOUNTING PLATE WITH WRENCH

 

D659148

 

5/8/12

CHAIR AND METHOD FOR ASSEMBLING THE CHAIR

 

8216416

 

7/10/12

SUPPORT APPARATUS

 

D663307

 

7/10/12

ARMREST APPARATUS

 

8246117

 

8/21/12

TABLE BASE

 

D668083

 

10/2/12

TABLE BASE

 

D668084

 

10/2/12

TABLE BASE

 

D668893

 

10/16/12

CHAIR

 

D670100

 

11/6/12

CHAIR

 

D670101

 

11/6/12

CHAIR

 

D670099

 

11/6/12

MARKER BOARD

 

D671170

 

11/20/12

SUPPORT APPARATUS

 

8342462

 

1/1/13

PREFERENCE CONTROL MECHANISM

 

8348342

 

1/8/13

FURNITURE COMPONENT FASTENING APPARATUS, FURNITURE SYSTEM AND METHOD OF
ASSEMBLING FURNITURE FOR A WORK SPACE

 

8347796

 

1/8/13

HEIGHT ADJUSTMENT MECHANISM FOR A CHAIR

 

8388066

 

3/5/13

POWER DISTRIBUTION CENTER

 

D682212

 

5/14/13

SUPPORT APPARATUS

 

8448906

 

5/28/13

SUPPORT APPARATUS

 

8453980

 

6/4/13

TABLE BASE

 

D683556

 

6/4/13

TABLE BASE

 

D685216

 

7/2/13

OFFICE CHAIR

 

8480171

 

7/9/13

CHAIR

 

D685585

 

7/9/13

TABLE BASE

 

D686856

 

7/30/13

SOFA

 

D687241

 

8/6/13

METHOD OF FABRICATING A CHAIR

 

8505186

 

8/13/13

CHAIR

 

D690953

 

10/8/13

SOFA

 

D690954

 

10/8/13

CHAIR

 

8616640

 

12/31/13

TABLE BASE

 

D696542

 

12/31/13

TABLE BASE

 

D696883

 

1/7/14

CHAIR HAVING MOVEABLE TABLET

 

8628142

 

1/14/14

CHAIR

 

D698161

 

1/28/14

FRICTION ADJUSTMENT MECHANISM FOR A SUPPORT APPARATUS

 

8651444

 

2/18/14

CHAIR

 

D699451

 

2/18/14

OTTOMAN

 

D699956

 

2/25/14

 

--------------------------------------------------------------------------------


 

Patent owned by the Borrower - Description

 

Patent No.

 

Issue Date

GAS-ASSISTED CO-INJECTION MOLDED CHAIR

 

8663514

 

3/4/14

ADJUSTABLE ATTACHMENT DEVICE FOR FURNITURE

 

8667909

 

3/11/14

SOFA

 

D702053

 

4/8/14

SOFA

 

D702452

 

4/15/14

ARTICLE OF FURNITURE

 

8702171

 

4/22/14

CHAIR

 

D702953

 

4/22/14

ELECTRICAL POWER POLE

 

D704643

 

5/13/14

METHOD OF FABRICATING A CHAIR

 

8764117

 

7/1/2014

SUPPORT APPARATUS FOR DISPLAY DEVICES AND OTHER OBJECTS

 

8777172

 

7/15/14

SUPPORT APPARATUS FOR DISPLAY DEVICES AND OTHER OBJECTS

 

9027894

 

5/12/15

A CHAIR AND A METHOD OF USING THE CHAIR

 

9185973

 

11/17/15

CHAISE LOUNGE

 

D707054

 

6/17/14

TABLE

 

D724870

 

3/24/15

TABLE

 

D730092

 

5/26/15

OTTOMAN

 

D705555

 

5/27/14

CHAIR

 

D716573

 

11/4/14

CHAIR

 

D717056

 

11/11/14

CHAIR

 

D717060

 

11/11/14

CHAIR

 

D717061

 

11/11/14

TABLE

 

D720161

 

12/30/14

BENCH

 

D705556

 

5/27/14

ARTICLE OF FURNITURE AND METHOD OF STACKING THE SAME

 

9265340

 

2/23/16

CHAIR BACK SWIVEL MECHANISM

 

9380879

 

7/5/16

STOOL

 

D720143

 

12/30/14

TABLE

 

D739167

 

9/22/15

SOFA

 

D720944

 

1/13/15

SOFA

 

D717560

 

11/18/14

ARMREST MECHANISM FOR A CHAIR

 

9351575

 

5/31/16

ARMREST MECHANISM FOR A CHAIR

 

9861205

 

1/19/18

SUPPORT APPARATUS FOR MULTIPLE DISPLAY DEVICES

 

9400083

 

7/26/16

ARTICLE OF FURNITURE HAVING A FOLDING MECHANISM

 

9629451

 

4/25/17

ARTICLE OF FURNITURE HAVING A LATCH MECHANISM

 

9609945

 

4/4/17

ARTICLE OF FURNITURE

 

D783319

 

4/11/17

ARTICLE OF FURNITURE

 

D787240

 

5/23/17

ARTICLE OF FURNITURE

 

D786587

 

5/16/17

CHAIR

 

D802310

 

11/14/17

CORD MANAGEMENT SYSTEM FOR FURNITURE

 

9585468

 

3/7/17

CREDENZA BASE

 

D799861

 

10/17/17

MODULAR FURNITURE UNIT HAVING POWER DISTRIBUTION

 

9730513

 

8/15/17

OTTOMAN

 

D803591

 

11/28/17

OTTOMAN

 

D800460

 

10/24/17

PRIVACY SCREEN APPARATUS

 

9681763

 

6/20/17

SCREEN

 

D796216

 

9/5/17

SCREEN

 

D800459

 

10/24/17

SEATING DEVICE HAVING A HEIGHT ADJUSTMENT MECHANISM

 

9565945

 

2/14/17

SEATING DEVICE HAVING A TILT MECHNISM

 

9585485

 

3/7/17

 

--------------------------------------------------------------------------------


 

Patent owned by the Borrower - Description

 

Patent No.

 

Issue Date

SHELVING UNIT

 

D805329

 

12/19/17

SOFA

 

D798627

 

10/3/17

STOOL

 

D764194

 

8/23/16

 

Patent owned by the Richard Schultz Design, LLC — Description

 

Patent No.

 

Issue Date

TABLE

 

D662335

 

06/26/12

TABLE

 

D662334

 

06/26/12

CHAIR

 

D650194

 

12/13/11

CHAIR

 

D649798

 

12/06/11

ARMLESS BAR CHAIR

 

D634132

 

03/15/11

TABLE

 

D628408

 

12/07/10

DINING TABLE

 

D624336

 

09/28/10

SINGLE-SEAT WING CHAIR

 

D619386

 

07/13/10

WING CHAIR

 

D619385

 

07/13/10

TABLE

 

D615778

 

05/18/10

CHAIR FRAME

 

D554916

 

11/13/07

INTERIOR WELD AND IMPROVED SLING

 

7008021

 

03/07/06

CHAIR

 

D511421

 

11/15/05

 

Patent owned by the Holly Hunt Enterprises, Inc. — Description

 

Patent No.

 

Issue Date

CHAIR

 

D805824

 

12/26/17

SIDE TABLE

 

D804226

 

12/05/17

SOFA

 

D802322

 

11/14/17

DINING TABLE

 

D799867

 

10/17/17

SIDE TABLE

 

D789713

 

06/20/17

CHAIR

 

D789130

 

06/13/17

SIDE TABLE

 

D779861

 

02/28/17

FLOOR LAMP

 

D774684

 

12/20/16

TABLE LAMP

 

D774241

 

12/13/16

FLOOR LAMP

 

D774240

 

12/13/16

TABLE LAMP

 

D772472

 

11/22/16

 

Published Patent Applications of Borrower Which are Still Pending

 

CORK-BASED TILE FOR PRIVACY APPARATUS AND METHOD OF MAKING AND USING THE SAME

 

15412315
20170226749

 

1/23/17

MODULAR FURNITURE UNIT HAVING POWER DISTRIBUTION

 

15634185
20170290418

 

6/27/17

PRIVACY SCREEN APPARATUS

 

15166420
20160348358

 

5/27/16

TRAINING DEVICE FOR A SEATING DEVICE AND METHOD OF USING THE SAME

 

15369100
20170079441

 

12/5/16

TABLE ASSEMBLY WITH ADAPTABLE GANGING CONNECTIONS

 

15067075
20170258225

 

03/10/16

COLLAPSIBLE TABLE

 

14991791
20160198841

 

01/08/16

OTTOMAN

 

29487083

 

04/04/14

 

Pending Patent Applications of Borrower

 

Description

 

Application No.

 

Filing Date

PANEL SYSTEM

 

29565166

 

5/18/16

CART

 

29563698

 

5/6/16

 

--------------------------------------------------------------------------------


 

Description

 

Application No.

 

Filing Date

CHAIR BACK TILT MECHANISM

 

62465924

 

3/2/17

CHAIR

 

29601909

 

4/27/17

NOISE REDUCTION APPARATUS AND METHOD OF MAKING AND USING THE SAME

 

62463951

 

2/27/17

BRACKET MECHANSIM FOR PRE-FABRICATED OFFICE ENCLOSURE BEAMS AND METHOD OF USING
THE SAME

 

62507311

 

5/17/17

PRIVACY SCREEN TABLE CONNECTION MECHANISM

 

62586380

 

11/15/17

SCREEN

 

29612318

 

7/31/17

SEAT

 

29564525

 

5/13/16

SHELVING UNIT

 

29622604

 

10/18/17

TABLE CONNECTION MECHANISM AND METHOD OF USING THE SAME

 

62545195

 

8/14/17

TABLE

 

29564059

 

5/10/16

TABLE

 

29563996

 

5/10/16

TABLE

 

29566209

 

5/27/16

 

--------------------------------------------------------------------------------


 

TRADEMARK/TRADE NAMES OWNED BY BORROWER

 

U.S. Trademark Registrations

 

Registered Marks Knoll, Inc.

 

Mark — Knoll, Inc.

 

Registration No.

 

Registration Date

CHADWICK

 

4063256

 

11/29/11

REGENERATION BY KNOLL

 

4060915

 

11/22/11

MULTIGENERATION BY KNOLL

 

3959701

 

05/10/11

ANTENNA

 

3959368

 

05/10/11

DIVIDENDS HORIZON

 

3817806

 

07/13/10

KNOLL KIDS

 

3797200

 

06/01/10

REFUSE TO SIT STILL.

 

3765144

 

03/23/10

SPARK

 

4042480

 

10/18/11

TEMPLATE

 

3782457

 

04/27/10

GENERATION BY KNOLL

 

3716772

 

11/24/09

KNOLLTEXTILES

 

3488259

 

08/19/08

KNOLL LUXE

 

3496821

 

09/02/08

AUTOSTRADA

 

3021487

 

11/29/05

Design Only

 

2894980

 

10/19/04

Design Only

 

2894979

 

10/19/04

Design Only

 

2894978

 

10/19/04

Design Only

 

2893025

 

10/12/04

Design Only

 

2894977

 

10/19/04

KREFELD

 

2949295

 

5/10/05

JOE

 

2957768

 

5/31/05

DIVINA

 

2807283

 

1/20/04

GIGI

 

2647032

 

11/5/02

UPSTART

 

2537287

 

2/5/02

RPM

 

2483718

 

8/28/01

PAPERCLIP

 

2415886

 

12/26/00

CURRENTS

 

2237475

 

4/6/99

REFF

 

2352223

 

5/23/00

DIVIDENDS

 

2272597

 

8/24/99

JR

 

2064087

 

5/20/97

BACKPACK

 

2111132

 

11/4/97

GOOD DESIGN IS GOOD BUSINESS

 

1978933

 

6/4/96

SALSA

 

1996058

 

8/20/96

KNOLL EXTRA

 

1923595

 

10/3/95

KNOLL EXTRA

 

1886080

 

3/28/95

KNOLL EXTRA

 

1889928

 

4/18/95

KNOLL EXTRA

 

1925118

 

10/10/95

PROPELLER

 

2065353

 

5/27/97

KNOLL

 

1897530

 

6/6/95

SURF

 

1931967

 

10/31/95

KNOLL STUDIO

 

1821382

 

2/15/94

CALIBRE

 

1737652

 

12/1/92

ORCHESTRA

 

1773588

 

5/25/93

KNOLL

 

1449734

 

7/28/87

BARCELONA

 

772313

 

6/30/64

KNOLL INTERNATIONAL

 

557893

 

4/22/52

KNOLL

 

557891

 

4/22/52

KNOLL EXTRA

 

1930829

 

10/31/95

LIFE

 

3268678

 

7/24/07

BE TRUE TO FORM.

 

4273321

 

1/8/13

KEEP THE CONVERSATION MOVING

 

4301885

 

3/12/13

 

--------------------------------------------------------------------------------


 

Mark — Knoll, Inc.

 

Registration No.

 

Registration Date

MODERN ALWAYS

 

4415982

 

10/8/13

SAPPER XYZ

 

4415655

 

10/8/13

TOBOGGAN

 

4415621

 

10/8/13

SAPPER 50

 

4231277

 

10/23/12

SCRIBE

 

4464013

 

1/7/14

HIGHWIRE

 

4515287

 

4/15/14

INTERPOLE

 

4660160

 

12/23/13

SPARROW

 

4540111

 

5/27/14

REMIX

 

4668671

 

1/6/15

TONE

 

4761622

 

6/23/15

CREATIVE WALL

 

5277602

 

8/29/17

HORSEPOWER

 

5046743

 

9/20/16

PILOT BY KNOLL

 

5302029

 

10/3/17

PITON

 

5051051

 

9/27/16

ROCKWELL UNSCRIPTED

 

5277606

 

8/29/17

HIGHLINE

 

4031779

 

9/27/11

 

Pending Applications for Knoll, Inc.

 

Mark — Knoll, Inc.

 

Application No.

 

Filing Date

KNOLL

 

87538252

 

7/21/2017

Design Only

 

87631500

 

10/03/17

Design Only

 

87548886

 

07/31/17

PIXEL

 

87670921

 

11/3/2017

PUFFY

 

87059042

 

6/3/2016

TELLY

 

87059029

 

6/3/2016

 

Registered Marks Spinneybeck Enterprises, Inc.

 

Mark — Spinneybeck Enterprises, Inc.

 

Registration No.

 

Registration Date

SPINNEYBECK

 

1446426

 

7/7/87

MISCELLANEOUS DESIGN

 

4232969

 

10/30/12

FILZFELT

 

4476728

 

2/4/14

FILZFELT AND DESIGN

 

4479587

 

2/11/14

SABRINA

 

1404945

 

08/12/86

 

Registered Marks Edelman Leather, LLC.

 

Mark

 

Registration No.

 

Registration Date

EDELMAN

 

3000104

 

09/27/05

 

Registered Marks Holly Hunt Enterprises, Inc.

 

Mark

 

Registration No.

 

Registration Date

GREAT OUTDOORS A HOLLY HUNT COLLECTION

 

3559729

 

1/13/09

GREAT OUTDOORS A HOLLY HUNT COLLECTION

 

3455347

 

6/24/08

GREAT PLAINS

 

3310229

 

10/16/07

HOLLY HUNT

 

3144522

 

9/19/06

HOLLY HUNT LEATHER

 

4219027

 

10/2/12

HOLLY HUNT LIGHTING

 

2880880

 

9/7/04

HOLLY HUNT RUGS

 

4160217

 

6/19/12

HOLLY HUNT STUDIO

 

4215113

 

9/25/12

MORAY

 

5336864

 

11/14/17

VLADIMIR KAGAN

 

3965212

 

05/24/11

 

--------------------------------------------------------------------------------


 

Registered Marks Richard Schultz Design, LLC

 

Mark

 

Registration No.

 

Registration Date

1966 COLLECTION

 

3290703

 

9/11/07

MATEO

 

4092250

 

1/24/12

PETAL

 

3306840

 

10/9/07

RICHARD SCHULTZ

 

3290696

 

9/11/07

RICHARD SCHULTZ AND DESIGN

 

3290695

 

9/11/07

SWELL

 

3202066

 

1/23/07

TOPIARY

 

3202096

 

1/23/07

WING

 

4185511

 

8/7/12

 

--------------------------------------------------------------------------------


 

Schedule 6.08

 

Subsidiaries

 

SUBSIDIARIES OF THE BORROWER

 

JURISDICTION OF
ORGANIZATION

 

OWNERSHIP
INTEREST

Knoll North America Corp.

 

Ontario, Canada

 

Wholly owned subsidiary of Knoll, Inc.

Spinneybeck Enterprises, Inc.

 

New York

 

Wholly owned subsidiary of Knoll, Inc.

Spinneybeck, LTD.

 

Ontario, Canada

 

Wholly owned subsidiary of Spinneybeck Enterprises, Inc.

Spinneybeck Ireland

 

Ireland

 

Wholly owned subsidiary of Spinneybeck Enterprises, Inc.

Knoll Overseas, Inc.

 

Delaware

 

Wholly owned subsidiary of Knoll, Inc.

Knoll Europe B.V.

 

Netherlands

 

Wholly owned subsidiary of Knoll Overseas, Inc.

Knoll Denmark ApS

 

Denmark

 

Wholly owned subsidiary of Knoll Europe B.V.

Knoll Italy, Ltd.

 

England & Wales

 

Wholly owned subsidiary of Knoll Europe B.V.

Knoll International S.p.A

 

Italy

 

Wholly owned subsidiary of Knoll Europe B.V.

Knoll International, Ltd.

 

England & Wales

 

Wholly owned subsidiary of Knoll Europe B.V.

Knoll International S.A.S.U.

 

France

 

Wholly owned subsidiary of Knoll Europe B.V.

Knoll International GmBH

 

Germany

 

Wholly owned subsidiary of Knoll Europe B.V.

Knoll International S.A.

 

Belgium

 

Wholly owned subsidiary of Knoll Europe B.V.

Knoll Muebles de Mexico S. de R.L. de C.V.

 

Mexico

 

99.9% owned by Knoll International, Ltd.
.10% owned by Holly Hunt Enterprises, Inc.

Knoll Muebles y Sistemas S.A. Columbia

 

Columbia

 

Subsidiary of Knoll Overseas, Inc.—nominal interest

Knoll Middle East, LLC

 

Delaware

 

Wholly owned subsidiary of Knoll Overseas, Inc.

Knoll APAC PTE. LTD.

 

Singapore

 

99.98% owned by Knoll Europe B.V.

Edelman Leather, LLC

 

Delaware

 

Wholly owned subsidiary of Knoll, Inc.

Richard Schultz Design, LLC

 

Delaware

 

Wholly owned subsidiary of Knoll, Inc.

Edelman Leather Limited

 

Ireland

 

Wholly owned subsidiary of Edelman Leather, LLC

Holly Hunt Enterprises, Inc.

 

Illinois

 

Wholly owned subsidiary of Knoll, Inc.

HHE Brazil 1 LLC

 

Illinois

 

Wholly owned subsidiary of Holly Hunt Enterprises, Inc.

HHE Brazil 2 LLC

 

Illinois

 

Wholly owned subsidiary of Holly Hunt Enterprises, Inc.

Holly Hunt Do Brasil Importação E Comércio De Mobiliários LTDA

 

Brazil

 

Wholly owned subsidiary of HHE Brazil 1 LLC and HHE Brazil 2 LLC

HHM2, LLC

 

Delaware

 

Wholly owned subsidiary of Holly Hunt Enterprises, Inc.

HH Ruseau, LLC (75% owned by HHM2, LLC)

 

Delaware

 

75% owned by HHM 2, LLC

Knoll Coverings Hong Kong Limited

 

Hong Kong

 

Wholly owned subsidiary of Knoll Overseas, Inc.

Knoll Commerce and Trade Co., Ltd.

 

Shanghai

 

Wholly owned subsidiary of Knoll Coverings Hong Kong Limited

 

--------------------------------------------------------------------------------


 

Loan Parties

 

NAME

 

FORMER NAME
(PAST 5 YEARS)

 

CHANGE
IN STRUCTURE
(PAST 5 YEARS)

 

JURISDICTION OF
ORGANIZATION

 

CHIEF EXECUTIVE OFFICE

 

ID NUMBERS

Knoll, Inc.

 

None

 

None

 

Delaware

 

1235 Water Street, East Greenville, PA 18041

 

Tax ID # 13-3873847
Org ID #2571976

Knoll Denmark ApS

 

None

 

None

 

Denmark

 

c/o Bech-Bruun
Langelinie Alle 35
2100 Copenhagen
Denmark

 

VAT No. and Business Registration No.: CVR 3914 7246

Knoll Europe B.V.

 

None

 

None

 

Netherlands

 

Ernst Casimirlaan 79
2051 HB Overveen
Holland, The Netherlands

 

Trade Register No: 33173827

Spinneybeck Enterprises, Inc.

 

None

 

None

 

New York

 

425 CrossPoint Parkway, Suite 100, Getzville, NY 14068

 

Tax ID #16-1159029
Org ID # N/A

Edelman Leather, LLC

 

None

 

None

 

Delaware

 

80 Pickett District Road, New Milford, CT 06776

 

Tax ID # 26-1079129
Org ID # 4418135

Richard Schultz Design, LLC

 

None

 

None

 

Delaware

 

1235 Water Street, East Greenville, PA 18041

 

Tax ID #45-4668104
Org ID #5105095

Holly Hunt Enterprises, Inc.

 

None

 

None

 

Illinois

 

801 West Adams Street, Chicago, IL 60607

 

Tax ID #90-0132288
Org ID #57260173

HHM2, LLC

 

None

 

None

 

Delaware

 

801 West Adams Street, Chicago, IL 60607

 

Tax ID # 45-0605825
Org ID #4952653

Knoll Overseas, Inc.

 

None

 

None

 

Delaware

 

1235 Water Street, East Greenville, PA 18041

 

Tax ID # 25-1648603
Org ID #0445727

 

--------------------------------------------------------------------------------


 

Schedule 6.18

 

Insurance

 

Coverage

 

Policy #

 

Policy Term

 

Insurer

 

Deductibles/Limits

 

 

 

 

 

 

 

 

 

General Liability

rated based on estimated $766mm Sales

 

TC2J-GLSA-487K0398-17

 

4/1/17 to 4/1/18

 

Travelers Property & Casualty Co. of America

 

$100,000 deductible each occ.
$1,000,000 each occ. $10,000,000 gen. aggregate $2,000,000 prod./co.op. agg.
$1,000,000 personal/advertising injury
$1,000,000 employee benefits liability agg.

 

 

 

 

 

 

 

 

 

Canadian General Liability

 

234D5108
(Canada)

 

4/1/17 to 4/1/18

 

St. Paul Fire & Marine Insurance Co. (Travelers)

 

CAD $100,000 deductible each occ.
CAD $1,000,000 each occ. CAD $10,000,000 gen. aggregate
CAD $2,000,000 prod./co.op. agg.
CAD $1,000,000 personal/advertising injury
CAD $1,000,000 employee benefits liability agg.

 

 

 

 

 

 

 

 

 

Business Automobile

 

TJ-CAP-487K0386-17 (U.S.) 20 vehicles

 

4/1/17 to 4/1/18

 

Travelers Property & Casualty Co. of America

 

$1,000,000 CSL (Bodily Injury/Property Damage)
$1,000,000 UM/UIM
Statutory — PIP
Maximum — Added PIP
Guaranteed Cost
Self insured for physical damage, except hired auto

 

 

 

 

 

 

 

 

 

Canadian Hired/Non-Owned Auto

 

234D5108
(Canada) — No owned vehicles

 

4/1/17 to 4/1/18

 

St. Paul Fire & Marine Insurance Co. (Travelers)

 

CAD $1,000,000 CSL (Bodily Injury/Property Damage)

 

 

 

 

 

 

 

 

 

Workers Compensation
(All States Except AZ, WI, & MA)

 

TC2N-UB-751G950-6-17

 

4/1/17 to 4/1/18

 

Phoenix Insurance Co. (Travelers)

 

$250,000 deductible each occ.
Coverage A: Statutory Benefits

Coverage B: Employers Liability

 

--------------------------------------------------------------------------------


 

Coverage

 

Policy #

 

Policy Term

 

Insurer

 

Deductibles/Limits

 

 

 

 

 

 

 

 

$1,000,000 bodily injury by accident — each accident
$1,000,000 bodily injury by disease — each employee
$1,000,000 bodily injury by disease — policy limit

 

 

 

 

 

 

 

 

 

Workers Compensation
(AZ, WI, MA)

 

TRK-UB-751G9518-17

 

4/1/17 to 4/1/18

 

Travelers Indemnity Co. (Travelers)

 

$250,000 deductible each occ.
Coverage A: Statutory Benefits

Coverage B: Employers Liability
$1,000,000 bodily injury by accident — each accident
$1,000,000 bodily injury by disease — each employee
$1,000,000 bodily injury by disease — policy limit

 

 

 

 

 

 

 

 

 

Workers Compensation
(HH Ruseau LLC-TX)

 

TR2KUB-823K7756-17

 

4/1/17 to 4/1/18

 

Travelers Indemnity Co. (Travelers)

 

250,000 deductible each occ.
Coverage A: Statutory Benefits

Coverage B: Employers Liability
$1,000,000 bodily injury by accident — each accident
$1,000,000 bodily injury by disease — each employee
$1,000,000 bodily injury by disease — policy limit

 

 

 

 

 

 

 

 

 

Foreign Excess and DIC

 

ZE 0113756-02

 

4/1/17 to 4/1/18

 

Zurich American Insurance Company

 

General Liability
$2,000,000 general aggregate
$2,00,000 products/completed operations
$1,000,000 each occurrence
$1,00,000 personal and advertising injury
$1,000,000 premises damage (any one premises)
$50,000 medical expense (per person)
$1,000,000 employee benefits liability aggregate
Contingent/Excess

 

--------------------------------------------------------------------------------


 

Coverage

 

Policy #

 

Policy Term

 

Insurer

 

Deductibles/Limits

 

 

 

 

 

 

 

 

Automobile Liability
$1,000,000 bodily injury/property damage
$50,000 medical payments per person
Foreign Voluntary Workers Compensation
$1,000,000 bodily injury — each accident
$1,000,000 bodily injury by disease — each employee
$1,000,000 bodily injury by disease —policy limit
$1,000,000 repatriation expense
$1,000,000 aggregate

 

 

 

 

 

 

 

 

 

Umbrella Liability
($25 Million)

 

ZUP-10N6757A-17-NF

 

4/1/17 to 4/1/18

 

Travelers Property & Casualty Co. of America

 

$10,000 self-insured retention
$25,000,000 each occurrence
$25,000,000 general aggregate
$25,000,000 products/completed operations aggregate

 

 

 

 

 

 

 

 

 

1st Layer Excess Liability
($25 Million xs scheduled underlying policies)

 

6012025297

 

4/1/17 to 4/1/18

 

Continental Casualty Company (CNA)

 

Excess of Underlying $25,000,000 and Primary $25,000,000 each occurrence
$25,000,000 general aggregate
$25,000,000 products/completed

 

 

 

 

 

 

 

 

 

2nd Layer Excess Liability
($50 Million xs scheduled underlying policies)

 

MHX 00015279201

 

4/l/17 to 4/1/18

 

American Insurance Co. (Fireman’s Fund)

 

Excess of Underlying $50,000,000 and Primary $50,000,000 each occurrence
$50,000,000 general aggregate

 

 

 

 

 

 

 

 

 

Director’s & Officer’s Liability

 

105536859

 

12/14/17 to 12/14/18

 

Travelers Casualty and Surety Co. of America

 

Deductible varies between $0 and $500,000
$10,000,000 Aggregate
$2,000,000 Employed Lawyers sublimit
$250,000 Investigative Costs sublimit

 

 

 

 

 

 

 

 

 

Excess Director’s

 

G26810826 005

 

12/14/17 to

 

ACE

 

$10,000,000 xs $10,000,000

 

--------------------------------------------------------------------------------


 

Coverage

 

Policy #

 

Policy Term

 

Insurer

 

Deductibles/Limits

& Officer’s Liability

 

 

 

12/14/18

 

American Insurance Co.

 

Aggregate Incl. defense

 

 

 

 

 

 

 

 

 

Excess Director’s & Officer’s Liability

 

04-766-61-85

 

12/14/17 to 12/14/18

 

National Union Fire Insurance Co. of Pittsburgh, PA (AIG)

 

$5,000,000 xs $20,000,000 Aggregate Incl. defense

 

 

 

 

 

 

 

 

 

Excess Director’s & Officer’s Liability — Side A Only

 

ELU153462-17

 

12/14/17 to 12/14/18

 

XL Specialty Insurance Co.

 

$10,000,000 xs $25,000,000 Aggregate Incl. defense

 

 

 

 

 

 

 

 

 

Crime

 

04-766-61-64

 

12/14/17 to 12/14/18

 

National Union Fire Ins. (AIG)

 

$100,000 deductible per occurrence except:
$0 ERISA
$10,000 Credit Card
LIMITS:
$10,000,000
(Employee Dishonesty Included ERISA Bond)
$10,000,000
(Forgery or Alteration)
$10,000,000
(In Transit)
$10,000,000
(Theft, Disappearance and Destruction)
$10,000.000
(Funds Transfer Fraud/Computer Theft)
$10,000,000
(Money Order and Counterfeit Fraud)
$10,000,000
(Employee Dishonesty Against Client)
Included ERISA Bond
$10,000,000
(Credit Card Fraud)
$250,000
(Investigative Expense)

 

 

 

 

 

 

 

 

 

Fiduciary Liability

 

04-766-61-80

 

12/14/17 to 12/14/18

 

National Union Fire Ins. (AIG)

 

$50,000 deductible per loss
$10,000,000 Aggregate
$250,000 Voluntary

 

--------------------------------------------------------------------------------


 

Coverage

 

Policy #

 

Policy Term

 

Insurer

 

Deductibles/Limits

 

 

 

 

 

 

 

 

Compliance Sublimit

 

 

 

 

 

 

 

 

 

Special Accident Kidnap, Ransom & Extortion

 

6802-4651

 

12/14/16 to 12/14/19

 

Federal Insurance
Co. (Chubb)

 

$5,000,000 K&R/Extortion

 

 

 

 

 

 

 

 

 

Global Property Program

 

1024873

 

4/1/17 to 4/1/18

 

Factory Mutual Insurance Co.

 

DEDUCTIBLES:
$100,000 All Other Perils
$25,000 Foreign Locations
$50,000 Showrooms/Sales
Offices
Earth Movement: $100,000 except:
-California: 5% TIV, minimum $100,000 per location
- Italy, Germany & New Madrid Group B: 3% TIV, minimum $100,000 per location
- New Madrid Group A: 1% TIV, minimum $100,000 per location
- Pacific Northwest Group B: 3% TIV, minimum $100,000 per location
Wind: $100,000 except:
-Tier 1 Counties: 3% TIV, minimum $100,000 per location
-Tier 2 Counties: 2%TIV, minimum $100,000 per location
- Coastal Wind (VA & North): $100,000 per location
Flood: $100,000 per location except,
- High Hazard Flood Zones: $500,000 per location or $100.000 excess of NFIP
Note: Various Deductibles apply
LIMITS:
$1,275,000,000 Blanket limit (All Real and Personal Property & Business Income
Combined)
Included Machinery

 

--------------------------------------------------------------------------------


 

Coverage

 

Policy #

 

Policy Term

 

Insurer

 

Deductibles/Limits

 

 

 

 

 

 

 

 

Breakdown $100,000,000 Expediting & Extra Expense
$25,000,000 Contingent Business Interruption
$100,000,000 / 90 Days Newly Acquired Property
$10,000,000 Miscellaneous Unnamed Locations
$250,000,000 Earth Movement Aggregate
—$2,600,000 Sublimit — CA
—$25,000,000 Sublimit — Italy
—$5,000,000 Sublimit — New Madrid
—$867,492 Sublimit — Pacific Northwest
Included Named Storm
$250,000,000 Flood Aggregate
—$5,000,000 Sublimit — Paris Showroom
Note: Various Sublimits apply

 

 

 

 

 

 

 

 

 

Property - Italy

 

See above

 

4/1/17 to 4/1/18

 

Factory Mutual Insurance Co.

 

See above

 

 

 

 

 

 

 

 

 

Property - Canada

 

See above

 

4/1/17 to 4/1/18

 

Factory Mutual Insurance Co.

 

See above

 

 

 

 

 

 

 

 

 

Property - France

 

See above

 

4/1/17 to 4/1/18

 

Factory Mutual Insurance Co.

 

See above

 

--------------------------------------------------------------------------------


 

Schedule 7.13

 

Post-Closing Obligations

 

Within the time period set forth below, or such later time as the Administrative
Agent agrees in its sole discretion:

 

PART I

 

(a)                                 Within five (5) Business Days after the
consummation of the Effective Date Acquisition (or such later date as may be
agreed by the Administrative Agent in its sole discretion), the Administrative
Agent shall have received evidence that (a) the Effective Date Acquisition has
been consummated in accordance with the Effective Date Acquisition Documents,
and (b) all conditions precedent to the consummation of the Effective Date
Acquisition have been satisfied in all material respects, without any waiver,
amendment, supplement or other modification (including any waiver, amendment,
supplement or other modification to any schedule or other disclosure requirement
referenced in the applicable Effective Date Acquisition Documents) that is
materially adverse to the interests of the Lenders unless the Administrative
Agent shall have consented thereto.

 

(b)                                 Within sixty (60) days after the Effective
Date (or such later date as may be agreed by the Administrative Agent in its
sole discretion), Knoll Overseas shall grant a one hundred percent (100%) pledge
of its Equity Interests in Knoll Europe pursuant to an amendment, restatement or
replacement of the Dutch Share Pledge Agreement, which shall be in form and
substance reasonably acceptable to the Administrative Agent, in order to secure
the Obligations of the Foreign Obligors;

 

(c)                                  Within sixty (60) days after the Effective
Date (or such later date as may be agreed by the Administrative Agent in its
sole discretion), Knoll Europe shall grant a Lien to the Administrative Agent in
all of its Equity Interests in Knoll Denmark pursuant to a share pledge
agreement governed by Danish Law in order to secure the Obligations of the
Foreign Obligors;

 

(d)                                 Within sixty (60) days after the
consummation of the Effective Date Acquisition (or such later date as may be
agreed by the Administrative Agent in its sole discretion), and provided that
the obligation under clause (f) below has not been fulfilled, Knoll Denmark
shall grant a Lien to the Administrative Agent in all of its Equity Interests in
each of the Muuto Entities pursuant to a share pledge agreement governed by
Danish Law in order to secure the Obligations of the Foreign Obligors;

 

(e)                                  Within sixty (60) days after the
consummation of the Effective Date Acquisition (or such later date as may be
agreed by the Administrative Agent in its sole discretion), each of Knoll
Denmark and  the Muuto Entities (or any successor by merger) shall grant a
registered “negative pledge” on all asset classes in accordance with Danish Law;

 

(f)                                   Within one hundred twenty (120) days after
the consummation of the Effective Date Acquisition (or such later date as may be
agreed by the Administrative Agent in its sole discretion), consummate the Muuto
Merger;

 

(g)                                  Within fifteen (15) days (or such later
date as may be agreed by the Administrative Agent in its sole discretion) after
the consummation of the Muuto Merger, Knoll Denmark shall grant a Lien to the
Administrative Agent in all of its Equity Interests in Muuto A/S, pursuant to a
share pledge agreement governed by Danish Law in order to secure the Obligations
of the Foreign Obligors;

 

(h)                                 Within fifteen (15) days after the
consummation of the Muuto Merger (or such later date as may be agreed by the
Administrative Agent in its sole discretion), Muuto A/S shall, subject to Danish
company law and considering the board of directors’ fiduciary duties to ensure
that Muuto A/S at all times is adequately capitalized, declare a dividend to
Knoll Denmark in an amount determined by the

 

--------------------------------------------------------------------------------


 

board of directors of Muuto A/S in accordance with the Danish Companies Act
(2015), representing a portion of the distributable reserves owned by Muuto A/S
at the time of the declaration of dividends (the “Declared Dividend Amount”),
the Declared Dividend Amount to be settled by Muuto A/S assuming a portion the
Multicurrency Term Loan held by Knoll Denmark (the “Initial Assumed
Multicurrency Loan”) in an amount equal to the Declared Dividend Amount and
Knoll Denmark shall become a Guarantor in respect of the Initial Assumed
Multicurrency Loan; and

 

(i)                                     Commencing in the fiscal year beginning
January 1, 2019 and continuing in each fiscal year thereafter until such date as
the entire outstanding Multicurrency Term Loan held by Knoll Denmark is assumed
by Muuto A/S, within fifteen (15) days after the completion of the audited
financial statements of the Parent Borrower and its Subsidiaries pursuant to
Section 7.04(a) of the Credit Agreement (or such later date as may be agreed by
the Administrative Agent in its sole discretion), Muuto A/S shall, subject to
Danish company law and considering the board of directors’ fiduciary duties to
ensure that Muuto A/S at all times is adequately capitalized, declare a dividend
to Knoll Denmark in an amount determined by the board of directors of Muuto A/S
in accordance with the Danish Companies Act (2015) (each such dividend, a
“Yearly Dividend Amount”), each Yearly Dividend Amount to be settled by Muuto
A/S assuming a portion the Multicurrency Term Loan held by Knoll Denmark (each,
an “Additional Assumed Multicurrency Loan”) in an amount equal to such Yearly
Dividend Amount and Knoll Denmark shall become a Guarantor in respect of such
Additional Assumed Multicurrency Loan; and

 

(j)                                    With respect to documentation governing
each of the items listed above, the Parent Borrower shall provide (or cause to
be provided) customary deliverables and legal opinions reasonably requested by
the Administrative Agent which shall be in form and substance reasonably
acceptable to the Administrative Agent.

 

PART II

 

(a)                                 Within sixty (60) Business Days after the
Effective Date (or such later date as may be agreed by the Administrative Agent
in its sole discretion), the Parent Borrower shall (and shall cause each
Subsidiary to, as applicable) enter into subordination agreements with respect
to all Indebtedness permitted under Section 8.01(o) of the Credit Agreement and
existing as of the Effective Date, which subordination agreements shall be in
form and substance reasonably acceptable to the Administrative Agent.

 

--------------------------------------------------------------------------------


 

Schedule 8.01

 

Existing Indebtedness

 

Lender

 

Type of Indebtedness and Description

 

Outstanding Amount (or, if line of
credit, maximum amount of the
line of credit)

 

Banca Nazionale Del Lavoro

 

Knoll International S.p.A — Line of Credit

 

€

2,700,000.00

 

Banca Intesa

 

Knoll International S.p.A — Line of Credit

 

€

2,000,000.00

 

Banca Carige

 

Knoll International S.p.A — Line of Credit

 

€

2,600,000.00

 

Unicredit Banca

 

Knoll International S.p.A — Line of Credit

 

€

850,000.00

 

BNP

 

Knoll International S.A.S.U. — Line of Credit

 

€

1,150,000.00

 

 

--------------------------------------------------------------------------------


 

Schedule 8.02

 

Existing Liens

 

Debtor

 

Secured Party

 

Jurisdiction

 

Search
Thru Date

 

Type

 

File Number

 

File Date

 

Collateral/Comments

Knoll, Inc.

 

Hewlett-Packard Financial Services Company

 

Delaware Secretary of State

 

12/21/2017

 

UCC

 

2009 1278719

 

04/22/2009

 

All equipment and software now or hereafter acquired, which Secured Party has
leased to or financed for Debtor.

Knoll, Inc.

 

Stiles Machinery, Inc.

 

Delaware Secretary of State

 

12/21/2017

 

UCC

 

2014 1994854

 

05/21/2014

 

Equipment.

 

--------------------------------------------------------------------------------


 

Schedule 8.04

 

Existing Investments

 

Knoll, Inc. has a 2.3244% Equity Interest in Galvanize Inc., a Delaware
corporation.

 

--------------------------------------------------------------------------------


 

Schedule 11.02

 

Certain Addresses for Notices

 

1.  Address for Loan Parties:

 

Borrower:

 

Knoll, Inc.

1235 Water Street
East Greenville, PA 18041

Attention:

 

Charles Rayfield

Cc:

 

Michael Pollner

Telephone:

 

(215) 679-1301

Facsimile:

 

(215) 679-1013

E-mail:

 

crayfield@knoll.com

Website:

 

www.knoll.com

 

2.  Addresses for Administrative Agent, Swing Line Lender and L/C Issuer:

 

Daily Operations Contact:

 

Bank of America

Building C

2380 Performance Dr

Richardson, TX 75082

TX2-984-03-23

Richardson, TX 75082

Attention:

 

Ramon Flores

Telephone:

 

 (469) 201-8294

Facsimile:

 

  (214) 416-0552

Email:

 

  gabe.flores@baml.com

 

Payment Instructions:

 

U.S. Dollars:

Bank of America, N.A.

ABA: 026009593

New York, NY

Account #: 1366072250600

Attn: Wire Clearing Acct for Syn Loans- LIQ

Ref: Knoll Inc

 

Euro:

Bank of America London

IBAN: GB63 BOFA 1650 5096 2720 19

Swift Address: BOFAGB22

Acct #: 96272019

Attn: Grand Cayman Unit #1207

Ref: Knoll, Inc.

 

--------------------------------------------------------------------------------


 

Sterling:

Bank of America London

Sort Code: 165050

IBAN: GB41 BOFA 1650 5096 2720 27

Swift Address: BOFAGB22

Acct #: 96272027

Attn: Grand Cayman Unit #1207

Ref: Knoll, Inc.

 

Other Notices as Administrative Agent:

 

Bank of America, N.A.

Mail Code: IL4-135-09-61

135 South LaSalle

Chicago, IL 60603

Attention:

 

Angela Larkin

Telephone:

 

(312) 828-3882

Facsimile:

 

(877) 206-8409

Email:

 

angela.larkin@baml.com

 

Swing Line Lender:

 

Bank of America, N.A

2380 Performance Dr., Building C

Richardson, TX 75082

TX2-984-03-23

Richardson, TX 75082

Attention:

 

Ramon Flores

Telephone:

 

 (469) 201-8294

Facsimile:

 

  (214) 416-0552

Email:

 

  gabe.flores@baml.com

 

L/C Issuer:

 

Bank of America, N.A.

Trade Operations

1 Fleet Way

PA6-580-02-30

Scranton, PA 18507

Attention:

 

Charles Herron

Telephone:

 

(570) 496-9564

Facsimile:

 

(800) 755-8743

Email:

 

charles.p.herron@baml.com

 

--------------------------------------------------------------------------------


 

Exhibit 2.02

 

FORM OF LOAN NOTICE

 

Date:                        , 20

 

To:                             Bank of America, N.A., as Administrative Agent

 

Re:                             Third Amended and Restated Credit Agreement
dated as of January 23, 2018 (as amended, restated, amended and restated,
supplemented, extended or otherwise modified from time to time, the “Credit
Agreement”) among Knoll, Inc., a Delaware corporation (the “Parent Borrower”),
the Foreign Borrowers from time to time party thereto (together with the Parent
Borrower, each a “Borrower” and collectively the “Borrowers”), the Guarantors
from time to time party thereto, the Lenders from time to time party thereto and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.  Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.

 

Ladies and Gentlemen:

 

1.                                      The undersigned Borrower hereby requests
(select one):

 

o  A Borrowing of Revolving Loans

 

o  A Borrowing of the U.S. Term Loan

 

o  A Borrowing of the Multicurrency Term Loan

 

o  A Borrowing of an Incremental Term Loan

 

o  A [conversion][continuation] of Revolving Loans

 

o  A [conversion][continuation] of the U.S. Term Loan

 

o  A [conversion][continuation] of the Multicurrency Term Loan

 

o  A [conversion][continuation] of an Incremental Term Loan

 

2.                                      On                , 20    (which is a
Business Day).

 

3.                                      Amount and currency:
                       .

 

4.                                      Type of Loan requested:

 

o Base Rate Loans

 

o Eurocurrency Rate Loans

 

5.                                      With an Interest Period of (for
Eurocurrency Rate Loans):

 

o One Week

 

o One Month

 

o Two Months

 

--------------------------------------------------------------------------------


 

o Three Months

 

o Six Months

 

o Twelve Months

 

o Other:        *

 

With respect to the Borrowing requested hereunder, the undersigned Borrower
hereby represents and warrants that [(a) such Borrowing complies with the
proviso in Section 2.01(a) of the Credit Agreement and (b)][(a) such Borrowing
complies with Section 2.01(d)(ii) of the Credit Agreement and (b)] each of the
conditions set forth in Sections 5.02(a) and (b) of the Credit Agreement has
been satisfied on and as of the date of such Borrowing.

 

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

[Signature on Following Page]

 

--------------------------------------------------------------------------------

* May be such other period that is twelve (12) months or less if requested by
the undersigned Borrower and consented to by all of the affected Lenders.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this notice to be executed by a
duly authorized officer as of the date first written above.

 

 

[BORROWER],

 

a [    ]

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit 2.03(m)

 

FORM OF LETTER OF CREDIT REPORT

 

Date:                      , 20

 

To:                             Bank of America, N.A., as Administrative Agent

 

Re:                             Third Amended and Restated Credit Agreement
dated as of January 23, 2018 (as amended, restated, amended and restated,
supplemented, extended or otherwise modified from time to time, the “Credit
Agreement”) among Knoll, Inc., a Delaware corporation (the “Parent Borrower”),
the Foreign Borrowers from time to time party thereto (together with the Parent
Borrower, each a “Borrower” and collectively the “Borrowers”), the Guarantors
from time to time party thereto, the Lenders from time to time party thereto and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.  Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.

 

Ladies and Gentlemen:

 

This report is being delivered pursuant to Section 2.03(m) of the Credit
Agreement. Set forth in the table below is a description of each Letter of
Credit issued by the undersigned and outstanding on the date hereof.

 

L/C
No.

 

Maximum
Face
Amount

 

Current
Face
Amount

 

Beneficiary
Name

 

Issuance
Date

 

Expiry
Date

 

Auto
Renewal

 

Date of
Amendment

 

Amount of
Amendment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Delivery of an executed counterpart of a signature page of this report by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this report.

 

[Signature on Following Page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this report to be executed by a
duly authorized officer as of the date first written above.

 

 

[L/C ISSUER]

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit 2.03(n)

 

FORM OF NOTICE OF ADDITIONAL L/C ISSUER

 

Date:           , 20    

 

To:                             Bank of America, N.A., as Administrative Agent

 

Re:                             Third Amended and Restated Credit Agreement
dated as of January 23, 2018 (as amended, restated, amended and restated,
supplemented, extended or otherwise modified from time to time, the “Credit
Agreement”) among Knoll, Inc., a Delaware corporation (the “Parent Borrower”),
the Foreign Borrowers from time to time party thereto (together with the Parent
Borrower, each a “Borrower” and collectively the “Borrowers”), the Guarantors
from time to time party thereto, the Lenders from time to time party thereto and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.  Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.

 

Ladies and Gentlemen:

 

[Insert name of additional L/C Issuer], a Revolving Lender under the Credit
Agreement (“New L/C Issuer”), and the Parent Borrower hereby provide notice to
the Administrative Agent and the L/C Issuer(s) pursuant to the terms of
Section 2.03(n) of the Credit Agreement that the New L/C Issuer wishes to become
a L/C Issuer under the Credit Agreement.

 

It is hereby agreed that upon receipt by the Administrative Agent of a fully
executed copy of this Notice of Additional L/C Issuer, the New L/C Issuer shall
be deemed a L/C Issuer under the Credit Agreement.

 

This notice may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  Delivery of an
executed counterpart of a signature page of this notice by fax transmission or
other electronic mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this notice

 

[Signature on Following Page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this notice to be
executed by a duly authorized officer as of the date first written above.

 

 

 

KNOLL, INC.,

 

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[NEW L/C ISSUER],

 

 

as a L/C Issuer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

as a L/C Issuer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[[OTHER L/C ISSUERS],

 

 

as a L/C Issuer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:]

 

 

 

--------------------------------------------------------------------------------


 

Exhibit 2.04

 

FORM OF SWING LINE LOAN NOTICE

 

Date:           , 20    

 

To:                             Bank of America, N.A., as Swing Line Lender

 

Cc:                             Bank of America, N.A., as Administrative Agent

 

Re:                             Third Amended and Restated Credit Agreement
dated as of January 23, 2018 (as amended, restated, amended and restated,
supplemented, extended or otherwise modified from time to time, the “Credit
Agreement”) among Knoll, Inc., a Delaware corporation (the “Parent Borrower”),
the Foreign Borrowers from time to time party thereto (together with the Parent
Borrower, each a “Borrower” and collectively the “Borrowers”), the Guarantors
from time to time party thereto, the Lenders from time to time party thereto and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.  Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.

 

Ladies and Gentlemen:

 

1.             The undersigned hereby requests a Swing Line Loan.

 

2.             On                     20   (a Business Day).

 

3.             In the amount of $          .

 

With respect to such Borrowing of Swing Line Loans, the Parent Borrower hereby
represents and warrants that (a) such Borrowing complies with the proviso in
Section 2.04(a) of the Credit Agreement and (b) each of the conditions set forth
in Sections 5.02(a) and (b) of the Credit Agreement has been satisfied on and as
of the date of such Borrowing.

 

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice

 

[Signature on Following Page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this notice to be executed by a
duly authorized officer as of the date first written above.

 

 

 

KNOLL, INC.,

 

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit 2.05

 

FORM OF NOTICE OF LOAN PREPAYMENT

 

Date:           , 20     

 

To:                             Bank of America, N.A., as Administrative Agent

 

Re:                             Third Amended and Restated Credit Agreement
dated as of January 23, 2018 (as amended, restated, amended and restated,
supplemented, extended or otherwise modified from time to time, the “Credit
Agreement”) among Knoll, Inc., a Delaware corporation (the “Parent Borrower”),
the Foreign Borrowers from time to time party thereto (together with the Parent
Borrower, each a “Borrower” and collectively the “Borrowers”), the Guarantors
from time to time party thereto, the Lenders from time to time party thereto and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.  Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.

 

Ladies and Gentlemen:

 

The undersigned Borrower hereby notifies the Administrative Agent that on
              pursuant to the terms of Section 2.05(a) of the Credit Agreement,
the undersigned Borrower intends to prepay/repay the following Loans as more
specifically set forth below:

 

o  Optional prepayment of [Revolving Loans][the U.S. Term Loan][the
Multicurrency Term Loan][an Incremental Term Loan] in the following amount(s):

 

o  Base Rate Loans:  $                 

 

o  Eurocurrency Rate Loans: $                 

Applicable currency:                 

Applicable Interest Period:                 

 

¨  Optional prepayment of Swing Line Loans in the following amount:
$                 

 

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

[Signature on Following Page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this notice to be executed by a
duly authorized officer as of the date first written above.

 

 

 

[BORROWER],

 

 

a [  ]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit 2.11(a)(i)

 

FORM OF [AMENDED AND RESTATED] REVOLVING NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”)(1) hereby promises to pay
to                       or registered assigns (the “Revolving Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of each Revolving Loan from time to time made by the
Revolving Lender to the Borrower under that certain Third Amended and Restated
Credit Agreement dated as of January 23, 2018 (as amended, restated, amended and
restated, supplemented, extended or otherwise modified from time to time, the
“Credit Agreement”) among Knoll, Inc., a Delaware corporation, the Foreign
Borrowers from time to time party thereto, the Guarantors from time to time
party thereto, the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.  Capitalized
terms used but not otherwise defined herein have the meanings provided in the
Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Revolving Lender at the applicable
Administrative Agent’s Office in the currency in which such Revolving Loans were
denominated and in Same Day Funds.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.

 

This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein.  Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Revolving Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement.  Revolving Loans made by the Revolving Lender shall be
evidenced by one or more loan accounts or records maintained by the Revolving
Lender in the ordinary course of business. The Revolving Lender may also attach
schedules to this Revolving Note and endorse thereon the date, amount and
maturity of its Revolving Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Revolving Note.

 

[This Revolving Note amends and restates, and is given in replacement of, and
not in payment of, that certain Revolving Note, dated as of [    ] (the
“Existing Note”), given by the Borrower in favor of the Lender and is in no way
intended, and shall not be deemed or construed, to constitute a novation of the
Existing Note.]

 

THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

[Signature on Following Page]

 

--------------------------------------------------------------------------------

(1)  The Parent Borrower and Foreign Borrowers will execute separate Notes.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Revolving Note to be
executed by a duly authorized officer as of the date first written above.

 

 

 

 

[BORROWER],

 

 

a [  ]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit 2.11(a)(ii)

 

FORM OF [AMENDED AND RESTATED] SWING LINE NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
BANK OF AMERICA, N.A. or registered assigns (the “Swing Line Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of each Swing Line Loan from time to time made by the Swing
Line Lender to the Borrower under that certain Third Amended and Restated Credit
Agreement dated as of January 23, 2018 (as amended, restated, amended and
restated, supplemented, extended or otherwise modified from time to time, the
“Credit Agreement”) among Knoll, Inc., a Delaware corporation, the Foreign
Borrowers from time to time party thereto, the Guarantors from time to time
party thereto, the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.  Capitalized
terms used but not otherwise defined herein have the meanings provided in the
Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Swing Line Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement.  All payments of principal and interest shall be made to
the Administrative Agent for the account of the Swing Line Lender in Dollars in
immediately available funds at the applicable Administrative Agent’s Office.  If
any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Credit Agreement.

 

This Swing Line Note is the Swing Line Note referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Swing Line Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement.  Swing Line Loans made by the Swing Line Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Swing Line Lender may also attach schedules
to this Swing Line Note and endorse thereon the date, amount and maturity of its
Swing Line Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Swing Line Note.

 

[This Swing Line Note amends and restates, and is given in replacement of, and
not in payment of, that certain Swing Line Note, dated as of [  ] (the “Existing
Note”), given by the Borrower in favor of the Lender and is in no way intended,
and shall not be deemed or construed, to constitute a novation of the Existing
Note]

 

THIS SWING LINE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

[Signature on Following Page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Swing Line Note to be
executed by a duly authorized officer as of the date first written above.

 

 

 

KNOLL, INC.,

 

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit 2.11(a)(iii)

 

FORM OF [AMENDED AND RESTATED] U.S. TERM NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                      or registered assigns (the “U.S. Term Loan Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of the portion of the U.S. Term Loan made by the U.S. Term
Loan Lender to the Borrower on the Effective Date under that certain Third
Amended and Restated Credit Agreement dated as of January 23, 2018 (as amended,
restated, amended and restated, supplemented, extended or otherwise modified
from time to time, the “Credit Agreement”) among Knoll, Inc., a Delaware
corporation, the Foreign Borrowers from time to time party thereto, the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.  Capitalized terms used but not otherwise defined herein have
the meanings provided in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of the U.S.
Term Loan from the Effective Date until such principal amount is paid in full,
at such interest rates and at such times as provided in the Credit Agreement. 
All payments of principal and interest shall be made to the Administrative Agent
for the account of the U.S. Term Loan Lender in Dollars in immediately available
funds at the applicable Administrative Agent’s Office.  If any amount is not
paid in full when due hereunder, such unpaid amount shall bear interest, to be
paid upon demand, from the due date thereof until the date of actual payment
(and before as well as after judgment) computed at the per annum rate set forth
in the Credit Agreement.

 

This U.S. Term Note is one of the U.S. Term Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein.  Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this U.S. Term Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement.  The portion of the U.S. Term Loan made by the U.S. Term
Loan Lender shall be evidenced by one or more loan accounts or records
maintained by the U.S. Term Loan Lender in the ordinary course of business.  The
U.S. Term Loan Lender may also attach schedules to this U.S. Term Note and
endorse thereon the date, amount and maturity of the U.S. Term Loan and payments
with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this U.S. Term Note.

 

[This U.S. Term Note amends and restates, and is given in replacement of, and
not in payment of, that certain Term Note, dated as of [  ] (the “Existing
Note”), given by the Borrower in favor of the Lender and is in no way intended,
and shall not be deemed or construed, to constitute a novation of the Existing
Note]

 

THIS U.S. TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

[Signature on Following Page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this U.S. Term Note to be
executed by a duly authorized officer as of the date first written above.

 

 

 

KNOLL, INC.,

 

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit 2.11(a)(iii)

 

FORM OF MULTICURRENCY TERM NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                      or registered assigns (the “Multicurrency Term Loan
Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of the portion of the Multicurrency
Term Loan made by the Multicurrency Term Loan Lender to the Borrower on the
Effective Date under that certain Third Amended and Restated Credit Agreement
dated as of January 23, 2018 (as amended, restated, amended and restated,
supplemented, extended or otherwise modified from time to time, the “Credit
Agreement”) among Knoll, Inc., a Delaware corporation, the Foreign Borrowers
from time to time party thereto, the Guarantors from time to time party thereto,
the Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.  Capitalized terms used
but not otherwise defined herein have the meanings provided in the Credit
Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of the
Multicurrency Term Loan from the Effective Date until such principal amount is
paid in full, at such interest rates and at such times as provided in the Credit
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Multicurrency Term Loan Lender at
the applicable Administrative Agent’s Office in the currency in which the
Multicurrency Term Loan was denominated and in Same Day Funds.  If any amount is
not paid in full when due hereunder, such unpaid amount shall bear interest, to
be paid upon demand, from the due date thereof until the date of actual payment
(and before as well as after judgment) computed at the per annum rate set forth
in the Credit Agreement.

 

This Multicurrency Term Note is one of the Multicurrency Term Notes referred to
in the Credit Agreement, is entitled to the benefits thereof and may be prepaid
in whole or in part subject to the terms and conditions provided therein.  Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Multicurrency Term Note shall become, or may be declared to be, immediately due
and payable all as provided in the Credit Agreement.  The portion of the
Multicurrency Term Loan made by the Multicurrency Term Loan Lender shall be
evidenced by one or more loan accounts or records maintained by the
Multicurrency Term Loan Lender in the ordinary course of business.  The
Multicurrency Term Loan Lender may also attach schedules to this Multicurrency
Term Note and endorse thereon the date, amount and maturity of the Multicurrency
Term Loan and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Multicurrency Term Note.

 

THIS MULTICURRENCY TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

 

[Signature on Following Page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Multicurrency Term Note to
be executed by a duly authorized officer as of the date first written above.

 

 

 

[BORROWER],

 

 

a [   ]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit 2.11(a)(v)

 

FORM OF INCREMENTAL TERM NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                      or registered assigns (the “Incremental Term Loan
Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of the Incremental Term Loans from
time to time made by the Incremental Term Loan Lender to the Borrower under that
certain Third Amended and Restated Credit Agreement dated as of January 23, 2018
(as amended, restated, amended and restated, supplemented, extended or otherwise
modified from time to time, the “Credit Agreement”) among Knoll, Inc., a
Delaware corporation, the Foreign Borrowers from time to time party thereto, the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.  Capitalized terms used but not otherwise defined herein have
the meanings provided in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each of
the Incremental Term Loans from the date of such Incremental Term Loan until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Credit Agreement.  All payments of principal and interest
shall be made to the Administrative Agent for the account of the Incremental
Term Loan Lender at the applicable Administrative Agent’s Office in the currency
in which the each Incremental Term Loan was denominated and in Same Day Funds. 
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Credit Agreement.

 

This Incremental Term Note is one of the Incremental Term Notes referred to in
the Credit Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein.  Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Incremental Term
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement.  Incremental Term Loans made by the
Incremental Term Loan Lender shall be evidenced by one or more loan accounts or
records maintained by the Incremental Term Loan Lender in the ordinary course of
business.  The Incremental Term Loan Lender may also attach schedules to this
Incremental Term Note and endorse thereon the date, amount and maturity of its
Incremental Term Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Incremental Term Note.

 

THIS INCREMENTAL TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

[Signature on Following Page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Incremental Term Note to be
executed by a duly authorized officer as of the date first written above.

 

 

 

[BORROWER],

 

 

a [   ]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit 2.16-1

 

FORM OF FOREIGN BORROWER REQUEST AND ASSUMPTION AGREEMENT

 

Date:            , 20

 

To:                             Bank of America, N.A., as Administrative Agent

 

Re:                             Third Amended and Restated Credit Agreement
dated as of January 23, 2018 (as amended, restated, amended and restated,
supplemented, extended or otherwise modified from time to time, the “Credit
Agreement”) among Knoll, Inc., a Delaware corporation (the “Parent Borrower”),
the Foreign Borrowers from time to time party thereto (together with the Parent
Borrower, each a “Borrower” and collectively the “Borrowers”), the Guarantors
from time to time party thereto, the Lenders from time to time party thereto and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.  Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.

 

Ladies and Gentlemen:

 

Each of                        (the “Applicant Borrower”) and the Parent
Borrower hereby confirms, represents and warrants to the Administrative Agent
and the Lenders that the Applicant Borrower is a Subsidiary of the Parent
Borrower.

 

The documents required to be delivered to the Administrative Agent under
Section 2.16 of the Credit Agreement will be furnished to the Administrative
Agent in accordance with the requirements of the Credit Agreement.

 

The parties hereto hereby confirm that, with effect from the date of the Foreign
Borrower Notice for the Applicant Borrower, except as expressly set forth in the
Credit Agreement, the Applicant Borrower shall have obligations, duties and
liabilities toward each of the other parties to the Credit Agreement and other
Loan Documents identical to those which the Applicant Borrower would have had if
the Applicant Borrower had been an original party to the Loan Documents as a
Foreign Borrower.  Effective as of the date of the Applicant Borrower Notice for
the Applicant Borrower, the Applicant Borrower hereby ratifies, and agrees to be
bound by, all representations and warranties, covenants, and other terms,
conditions and provisions of the Credit Agreement and the other applicable Loan
Documents applicable to it as a Foreign Borrower.

 

The parties hereto hereby request that the Applicant Borrower be entitled to
receive Loans under the Credit Agreement, and understand, acknowledge and agree
that neither the Applicant Borrower nor the Parent Borrower on its behalf shall
have any right to request any Loans for its account unless and until the date
five (5) Business Days after the effective date designated by the Administrative
Agent in an Applicant Borrower Notice delivered to the Parent Borrower and the
Lenders pursuant to Section 2.16 of the Credit Agreement.

 

The true and correct unique identification number, if applicable, that has been
issued to the Applicant Borrower by its jurisdiction of organization and the
name of such jurisdiction are set forth below:

 

Identification Number

 

Jurisdiction of Organization

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

This Applicant Borrower Request and Assumption Agreement shall constitute a Loan
Document under the Credit Agreement.

 

THIS APPLICANT BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  Delivery of an
executed counterpart of a signature page of this Agreement by fax transmission
or other electronic mail transmission (e.g. “pdf” or “tif”) shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

[Signatures on Following Page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first written above.

 

 

[APPLICANT BORROWER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

KNOLL, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit 2.16-2

 

FORM OF FOREIGN BORROWER NOTICE

 

Date:            , 20

 

To:                             Knoll, Inc., a Delaware corporation (the “Parent
Borrower”) and the Lenders (as defined below)

 

Re:                             Third Amended and Restated Credit Agreement
dated as of January 23, 2018 (as amended, restated, amended and restated,
supplemented, extended or otherwise modified from time to time, the “Credit
Agreement”) among Knoll, Inc., a Delaware corporation (the “Parent Borrower”),
the Foreign Borrowers from time to time party thereto (together with the Parent
Borrower, each a “Borrower” and collectively the “Borrowers”), the Guarantors
from time to time party thereto, the Lenders from time to time party thereto and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.  Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.

 

Ladies and Gentlemen:

 

The Administrative Agent hereby notifies the Parent Borrower and the Lenders
that effective as of the date hereof                           , a
                              (the “New Foreign Borrower”) shall be a Foreign
Borrower and may receive Loans for its account on the terms and conditions set
forth in the Credit Agreement; provided, that, no Loan Notice or Letter of
Credit Application may be submitted by or on behalf of the New Foreign Borrower
until the date five (5) Business Days after the date hereof.

 

This Foreign Borrower Notice shall constitute a Loan Document under the Credit
Agreement.

 

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

[Signature on Following Page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this notice to be executed by a
duly authorized officer as of the date first written above.

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit 3.01(e)-1

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Third Amended and Restated Credit
Agreement dated as of January 23, 2018 (as amended, restated, amended and
restated, supplemented, extended or otherwise modified from time to time, the
“Credit Agreement”) among Knoll, Inc., a Delaware corporation (the “Parent
Borrower”), the Foreign Borrowers from time to time party thereto (together with
the Parent Borrower, each a “Borrower” and collectively the “Borrowers”), the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of any Borrower within the meaning of
Section 881(c)(3)(B) of the Internal Revenue Code and (iv) it is not a
controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Parent Borrower
with a certificate of its non-U.S. Person status on IRS Form W-8BEN or
W-8BEN-E.  By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Parent Borrower and the Administrative Agent in writing, and
(2) the undersigned shall have at all times furnished the Parent Borrower and
the Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:                                 , 20     

 

 

--------------------------------------------------------------------------------


 

Exhibit 3.01(e)-2

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Third Amended and Restated Credit
Agreement dated as of January 23, 2018 (as amended, restated, amended and
restated, supplemented, extended or otherwise modified from time to time, the
“Credit Agreement”) among Knoll, Inc., a Delaware corporation (the “Parent
Borrower”), the Foreign Borrowers from time to time party thereto (together with
the Parent Borrower, each a “Borrower” and collectively the “Borrowers”), the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of any Borrower within
the meaning of Section 881(c)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and deliver promptly to such Lender an updated certificate or other
appropriate documentation, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:                          , 20   

 

 

--------------------------------------------------------------------------------


 

Exhibit 3.01(e)-3

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Third Amended and Restated Credit
Agreement dated as of January 23, 2018 (as amended, restated, amended and
restated, supplemented, extended or otherwise modified from time to time, the
“Credit Agreement”) among Knoll, Inc., a Delaware corporation (the “Parent
Borrower”), the Foreign Borrowers from time to time party thereto (together with
the Parent Borrower, each a “Borrower” and collectively the “Borrowers”), the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members claiming the portfolio
interest exemption (“Applicable Partners/Members”) is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its Applicable Partners/Members is a ten percent shareholder
of any Borrower within the meaning of Section 881(c)(3)(B) of the Internal
Revenue Code and (v) none of its Applicable Partners/Members is a controlled
foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender in writing and deliver promptly to such
Lender an updated certificate or other appropriate documentation (including any
new documentation reasonably requested by such Lender) and (2) the undersigned
shall have at all times furnished such Lender with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Date:                          , 20   

 

 

--------------------------------------------------------------------------------


 

Exhibit 3.01(e)-4

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to that certain Third Amended and Restated Credit
Agreement dated as of January 23, 2018 (as amended, restated, amended and
restated, supplemented, extended or otherwise modified from time to time, the
“Credit Agreement”) among Knoll, Inc., a Delaware corporation (the “Parent
Borrower”), the Foreign Borrowers from time to time party thereto (together with
the Parent Borrower, each a “Borrower” and collectively the “Borrowers”), the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members claiming the portfolio interest
exemption (“Applicable Partners/Members”) is a bank extending credit pursuant to
a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its Applicable Partners/Members is a ten percent shareholder of any
Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue Code
and (v) none of its Applicable Partners/Members is a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and each Borrower with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Parent
Borrower and the Administrative Agent in writing, and (2) the undersigned shall
have at all times furnished the Parent Borrower and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

 

Name:

 

 

--------------------------------------------------------------------------------


 

Title:

 

 

 

Date:                          , 20   

 

 

--------------------------------------------------------------------------------


 

Exhibit 7.04

 

FORM OF COMPLIANCE CERTIFICATE

 

Check for distribution to PUBLIC and Private side Lenders(2)

 

Date:                                , 20    

 

To:                             Bank of America, N.A., as Administrative Agent

 

Re:                             Third Amended and Restated Credit Agreement
dated as of January 23, 2018 (as amended, restated, amended and restated,
supplemented, extended or otherwise modified from time to time, the “Credit
Agreement”) among Knoll, Inc., a Delaware corporation (the “Parent Borrower”),
the Foreign Borrowers from time to time party thereto (together with the Parent
Borrower, each a “Borrower” and collectively the “Borrowers”), the Guarantors
from time to time party thereto, the Lenders from time to time party thereto and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.  Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.

 

Ladies and Gentlemen:

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
[he/she] is the [Chief Financial Officer][Treasurer] of the Parent Borrower, and
that, in [his/her] capacity as such, [he/she] is authorized to execute and
deliver this Compliance Certificate to the Administrative Agent on the behalf of
the Parent Borrower, and that:

 

1.                                      This Compliance Certificate is delivered
for the fiscal [year][quarter] ended                  , 20   .

 

[Use following paragraph 2 for fiscal year-end financial statements:]

 

[2.                                  Attached hereto as Schedule 1 are the
year-end audited financial statements required by Section 7.04(a) of the Credit
Agreement for the fiscal year of the Parent Borrower ended as of the date set
forth in paragraph 1, together with the report and opinion of an independent
certified public accountant required by such section.

 

[Use following paragraph 2 for fiscal quarter-end financial statements:]

 

[2.                                  Attached hereto as Schedule 1 are the
unaudited financial statements required by Section 7.04(b) of the Credit
Agreement for the fiscal quarter of the Parent Borrower ended as of the date set
forth in paragraph 1.  Such financial statements fairly present in all material
respects the financial condition and results of operations of the Parent
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP as at such date and for such period, subject only to normal year-end
audit adjustments.]

 

3.                                      The undersigned has reviewed and is
familiar with the terms of the Credit Agreement and has made, or has caused to
be made, a detailed review of the transactions and condition (financial or

 

--------------------------------------------------------------------------------

(2)  If this box is not checked, this Compliance Certificate will only be posted
to Private side Lenders.

 

--------------------------------------------------------------------------------


 

otherwise) of the Parent Borrower during the accounting period covered by the
attached financial statements.

 

4.                                      A review of the activities of the Loan
Parties during such fiscal period has been made under the supervision of the
undersigned with a view to determining whether during such fiscal period the
Loan Parties performed and observed all its Obligations under the Loan
Documents, and

 

[select one:]

 

[no Event of Default or Default has occurred and is continuing.]

 

[or:]

 

[the following Event of Defaults or Defaults have occurred and are continuing
and the following corrective action has been, or has been proposed to be,
taken:]

 

5.                                      The financial covenant analyses and
calculation of the Consolidated Total Leverage Ratio and the financial covenants
contained in Section 8.10 of the Credit Agreement set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Compliance
Certificate.

 

[Use following paragraphs 6 and 7 for fiscal year-end financial statements:]

 

[6.                                  [There has been no change in the business
activities, assets or liabilities of the Loan Parties.][Notwithstanding the
following changes in the business activities, assets or liabilities of the Loan
Parties, the Loan Parties are in compliance with Section 8.08 of the Credit
Agreement: [describe changes]]]

 

[7.                                  Since [the Effective Date][the date of the
most recent certificate delivered pursuant to Section 7.06 of the Credit
Agreement], there has been no change to the information of any Loan Party set
forth in Section 7.06 of the Credit Agreement[.][, except as set forth below:]

 

[Signature on Following Page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date first written above

 

 

KNOLL, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

[Chief Financial Officer][Treasurer]

 

--------------------------------------------------------------------------------


 

Schedule 2

 

Financial Statements

 

[see attached]

 

--------------------------------------------------------------------------------


 

Schedule 2

 

Calculation of Financial Covenants

 

Note: In the event of conflict between the provisions and formulas set forth in
this Schedule 2 and the provisions and formulas set forth in the Credit
Agreement, the provisions and formulas of the Credit Agreement shall prevail.

 

I.

 

Section 8.10(a) — Consolidated Interest Coverage Ratio.

 

 

 

A.

 

Consolidated EBITDA

 

 

 

 

 

1.

Consolidated Net Income for such period:

 

$         

 

 

 

 

 

 

 

 

the following without duplication and to the extent deducted in determining such
Consolidated Net Income:

 

 

 

 

 

2.

Consolidated Interest Expense for such period:

 

 

 

 

 

 

 

 

 

 

 

 

a.

the interest expense (including imputed interest expense in respect of Capital
Lease Obligations and Synthetic Lease Obligations), net of cash interest income
of the Parent Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP

 

$         

 

 

 

 

 

 

 

 

 

 

b.

any interest accrued during such period in respect of Indebtedness of the Parent
Borrower or any Subsidiary that is required to be capitalized rather than
included in consolidated interest expense for such period in accordance with
GAAP

 

$         

 

 

 

 

 

 

 

 

 

 

c.

Consolidated Interest Expense(3) (Lines I.A.2.a + b):

 

$         

 

 

 

 

 

 

 

 

 

3.

all amounts for taxes based on income, profits or capital and commercial
activity payments to taxing authorities (or in each case similar taxes or
payments), including income tax expense of consolidated Foreign Subsidiaries and
foreign withholding tax expense for such period:

 

$         

 

 

 

 

 

 

 

 

4.

all amounts attributable to depreciation and amortization for such period:

 

$         

 

 

 

 

 

 

 

 

 

5.

any non-recurring fees, cash charges and other cash expenses made or incurred in
connection with the Transactions that are paid or otherwise accounted for within
two hundred seventy (270) days of the consummation of the Transactions:

 

$         

 

 

 

 

 

 

 

 

 

6.

any extraordinary losses:

 

$         

 

 

 

 

 

 

 

 

 

7.

(A) facilities relocation or closing costs, (B) non-recurring restructuring
costs and (C) integration costs and fees, including cash severance costs, in
each case in

 

$         

 

--------------------------------------------------------------------------------

(3)  Interest expense shall be determined (a) by excluding non-cash interest
expense and amortization of deferred financing costs and original issue discount
and (b) after giving effect to any net payments made or received by the Parent
Borrower or any Subsidiary with respect to interest rate Swap Contracts.

 

--------------------------------------------------------------------------------


 

 

 

 

connection with any Permitted Acquisition, Investment, Asset Sale,
recapitalization or refinancing and in each case incurred during such period and
payable in cash:

 

 

 

 

 

 

 

 

 

 

8.

in connection with any Permitted Acquisition, Investment, Asset Sale,
recapitalization or refinancing, (A) the amount of “run-rate” cost savings,
operating expense reductions and product cost (including sourcing), and other
operating improvements and cost savings synergies (but not net revenue
synergies) reasonably identifiable and factually supportable relating to, and
projected by the Parent Borrower or any of its Subsidiaries in good faith to
result from, actions taken or with respect to which substantial steps have been
taken or are expected to be taken by Parent Borrower or any of its Subsidiaries
within twelve (12) months after (I) in the case of the Transactions, the
Effective Date, and (II) in the case of any other Permitted Acquisition,
Investment, Asset Sale, recapitalization or refinancing, the date it is
consummated and (B) pro forma adjustments arising out of events which are
directly attributable to such Permitted Acquisition, Investment, Asset Sale,
recapitalization or refinancing that are factually supportable and are expected
to have a continuing impact, in each case as determined on a basis consistent
with Article 11 of Regulation S-X of the Securities Act of 1933, as amended, as
interpreted by the staff of the Securities and Exchange Commission:

 

$         

 

 

 

 

 

 

 

 

 

9.

non-recurring restructuring, integration, severance and/or relocation costs
reasonably identifiable and factually supportable:

 

$         

 

 

 

 

 

 

 

 

 

10.

any non-cash compensation charges and deferred compensation charges, including
arising from stock options, taken during such period:

 

$         

 

 

 

 

 

 

 

 

 

11.

any other non-cash charges (other than the write-down of current assets),
impairments and expenses for such period (including amortization of loan
acquisition costs and unrealized gains and losses on Swap Contracts and gains
and losses on foreign exchange (including in respect of intercompany notes)):

 

$         

 

 

 

 

 

 

 

 

 

12.

fees, cash charges and other cash expenses made or incurred in connection with
equity or debt financings and amendments and waivers thereto:

 

$         

 

 

 

 

 

 

 

 

 

13.

reasonable out-of-pocket fees and expenses incurred in connection with the
dividends and distributions required under Part I of Schedule 7.13 to the Credit
Agreement (but not, for purpose of clarity, any fees or expenses incurred in
connection with dividends and distributions not required under Part I of
Schedule 7.13 to the Credit Agreement)

 

$         

 

 

 

 

 

 

 

the following without duplication:

 

 

 

 

 

 

 

 

 

14.

all cash payments made during such period on account of non-cash charges added
to Consolidated Net Income pursuant to Lines I.A.10 or 11 above in such period
or in a previous period:

 

$         

 

 

 

 

 

 

 

 

 

15.

to the extent included in determining such Consolidated Net Income, any
extraordinary gains and all non-cash items of income (other than normal accruals
in the ordinary course of business) for such period, all determined on a
consolidated basis in accordance with GAAP:

 

$         

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

16.

 

Consolidated EBITDA (Lines I.A.1 + 2.c + 3 + 4 + 5 + 6 + 7 + 8 + 9 + 10 + 11 +
12 + 13 – 14 – 15):(4)

 

$         

 

 

 

 

 

 

 

B

 

Consolidated Interest Expense (see Line I.A.2.c):

 

$         

 

 

 

 

 

C.

 

Consolidated Interest Coverage Ratio (Lines I.A.16 ÷ Line I.B):

 

      to 1.0

 

 

 

 

 

D.

 

Minimum Consolidated Interest Coverage Ratio:

 

3.0 to 1.0

 

 

 

 

 

 

 

E.

 

In compliance?

 

[Yes][No]

 

[Include the following Section II at all times prior to the Covenant Trigger
Period]

 

II.

 

Section 8.10(b) — Consolidated Total Net Leverage Ratio.

 

 

 

A.

 

Total Indebtedness

 

 

 

 

 

 

 

 

 

 

 

 

 

the following without duplication:

 

 

 

 

 

1.

all obligations of such person for borrowed money:

 

$         

 

 

 

 

 

 

 

 

 

2.

all obligations of such person evidenced by bonds, debentures, notes or similar
instruments:

 

$         

 

 

 

 

 

 

 

 

 

3.

all obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person:

 

$         

 

 

 

 

 

 

 

 

 

4.

all obligations of such person issued or assumed as the deferred purchase price
of property or services (excluding trade accounts payable and accrued
obligations incurred in the ordinary course of business):

 

$         

 

 

 

 

 

 

 

 

 

5.

all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such person, whether or not the
obligations secured thereby have been assumed (it being understood that, unless
such person shall have assumed such obligations, the amount of such Indebtedness
shall be the lesser of (x) the fair market value of the property securing such
Indebtedness and (y) the stated

 

$         

 

--------------------------------------------------------------------------------

(4)  Provided, however, notwithstanding anything to the contrary in the
foregoing, for purposes of calculating Consolidated EBITDA for all purposes
under the Credit Agreement and the other Loan Documents, the aggregate
contribution to Consolidated EBITDA by Subsidiaries that are not Loan Parties
shall be limited to an amount not in excess of twenty-five percent (25%) of the
Consolidated EBITDA of the Parent Borrower and its Subsidiaries determined on a
consolidated basis (except to the extent of dividends and distributions made in
cash to the Parent Borrower or any Loan Party by any such non-Loan Party
Subsidiary) (except that, for so long as Knoll Denmark is a Loan Party and the
Muuto Entities (or their successor by merger) are owned by Knoll Denmark, then
the total contribution to Consolidated EBITDA by the Muuto Entities (or their
successor by merger) shall be included in the Consolidated EBITDA of the Parent
Borrower notwithstanding the limitations of this proviso); provided, further,
that, notwithstanding anything to the contrary in the foregoing, for purposes of
calculating Consolidated EBITDA for all purposes under the Credit Agreement and
the other Loan Documents, the aggregate contribution to Consolidated EBITDA from
Lines I.A.7, 8 and 9 shall be limited to an amount not in excess of fifteen
percent (15%) of the Consolidated EBITDA of the Parent Borrower and its
Subsidiaries determined on a consolidated basis for any period of four
(4) fiscal quarters (determined prior to giving effect to such add-backs).

 

--------------------------------------------------------------------------------


 

 

 

 

principal amount of such Indebtedness):

 

 

 

 

 

 

 

 

 

 

 

6.

all Guarantees by such person of Indebtedness of others:

 

$         

 

 

 

 

 

 

 

 

 

7.

all Capital Lease Obligations and Synthetic Lease Obligations of such person:

 

$         

 

 

 

 

 

 

 

 

 

8.

all outstanding reimbursement obligations of such person as an account party in
respect of letters of credit:

 

$         

 

 

 

 

 

 

 

 

 

9.

all obligations of such person in respect of bankers’ acceptances:

 

$         

 

 

 

 

 

 

 

 

 

10.

all obligations of such person under or in respect of Swap Contracts:(5)

 

$         

 

 

 

 

 

 

 

 

 

11.

the liquidation value of all Disqualified Preferred Stock:

 

$         

 

 

 

 

 

 

 

 

 

12.

unrestricted cash of the Parent Borrower and its Subsidiaries in an aggregate
amount of up to $15,000,000:

 

$         

 

 

 

 

 

 

 

 

 

13.

Total Indebtedness (Lines II.A.1 + 2.c + 3 + 4 + 5 + 6 + 7 + 8 + 9 + 10 + 11 –
12):(6)

 

$         

 

 

 

 

 

 

 

B

 

Consolidated EBITDA (see Line I.A.16):

 

$         

 

 

 

 

 

C.

 

Consolidated Total Net Leverage Ratio (Lines II.A.13 ÷ Line II.B):

 

     to 1.0

 

 

 

 

 

D.

 

Maximum Consolidated Total Net Leverage Ratio:

 

     to 1.0

 

 

 

 

 

E.

 

In compliance?

 

[Yes][No]

 

--------------------------------------------------------------------------------

(5)  For purposes of determining the amount of Indebtedness of any person under
this Line II.A.10, the amount of the obligations of such person in respect of
any Swap Contract at any time shall be zero prior to the time any counterparty
to such Swap Contract shall be entitled to terminate such Swap Contract and,
thereafter, shall be the maximum aggregate amount (giving effect to any netting
agreements) that such person would be required to pay if such Swap Contract were
terminated at such time.

 

(6)  The Indebtedness of any person shall include the Indebtedness of any
partnership in which such person is a general partner only to the extent such
person is liable therefor by contract, as a matter of Law or otherwise, and
shall not include any Indebtedness of such partnership that is expressly
non-recourse to such person.  For clarification purposes, the liability of any
Borrower or any Guarantor to make any periodic payments to licensors in
consideration for the license of Patents and technical information under license
agreements and any amount payable in respect of a settlement of disputes with
respect to such payments thereunder, shall not constitute Indebtedness. 
Notwithstanding any other provision of the Credit Agreement to the contrary,
(i) the term “Indebtedness” shall not be deemed to include (a) any earn-out
obligation until such obligation has been earned and is due, (b) any deferred
compensation arrangements, (c) any non compete or consulting obligations
incurred in connection with Permitted Acquisitions, (d) “teaming agreements”
pursuant to which the Parent Borrower or any Subsidiary agrees with another
supplier of services to provide services (including the sale of inventory) to a
third person and pursuant to such agreement shall be responsible to the third
person for the performance of the obligations of such other supplier,
(e) warranty claims, (f) product guarantees, guarantees (including performance
guarantees or bonds) by a person of obligations not constituting Indebtedness of
the Parent Borrower or any Subsidiary, (g) obligations under joint development
agreements pursuant to which the Parent Borrower or any Subsidiary agrees to
develop a product, and (h) obligations under any GSA Transaction, and (ii) the
amount of Indebtedness for which recourse is limited either to a specified
amount or to an identified asset of such person shall be deemed to be equal to
such specified amount or the fair market value of such identified asset, as the
case may be.

 

--------------------------------------------------------------------------------


 

[Include the following Section II at all times during the Covenant Trigger
Period]

 

II.

 

Section 8.10(c) — Consolidated Secured Net Leverage Ratio.

 

 

 

A.

 

Secured Indebtedness

 

 

 

 

 

 

 

 

 

the following without duplication (to the extent secured):

 

 

 

 

 

1.

all obligations of such person for borrowed money:

 

$         

 

 

 

 

 

 

 

 

2.

all obligations of such person evidenced by bonds, debentures, notes or similar
instruments:

 

$         

 

 

 

 

 

 

 

 

3.

all obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person:

 

$         

 

 

 

 

 

 

 

 

4.

all obligations of such person issued or assumed as the deferred purchase price
of property or services (excluding trade accounts payable and accrued
obligations incurred in the ordinary course of business):

 

$         

 

 

 

 

 

 

 

 

5.

all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such person, whether or not the
obligations secured thereby have been assumed (it being understood that, unless
such person shall have assumed such obligations, the amount of such Indebtedness
shall be the lesser of (x) the fair market value of the property securing such
Indebtedness and (y) the stated principal amount of such Indebtedness):

 

$         

 

 

 

 

 

 

 

 

6.

all Guarantees by such person of Indebtedness of others:

 

$         

 

 

 

 

 

 

 

 

7.

all Capital Lease Obligations and Synthetic Lease Obligations of such person:

 

$         

 

 

 

 

 

 

 

 

8.

all outstanding reimbursement obligations of such person as an account party in
respect of letters of credit:

 

$         

 

 

 

 

 

 

 

 

9.

all obligations of such person in respect of bankers’ acceptances:

 

$         

 

 

 

 

 

 

 

 

10.

all obligations of such person under or in respect of Swap Contracts:(7)

 

$         

 

 

 

 

 

 

 

 

11.

the liquidation value of all Disqualified Preferred Stock:

 

$         

 

 

 

 

 

 

 

 

12.

unrestricted cash of the Parent Borrower and its Subsidiaries in an aggregate
amount of up to $15,000,000:

 

$         

 

--------------------------------------------------------------------------------

(7)  For purposes of determining the amount of Indebtedness of any person under
this Line II.A.10, the amount of the obligations of such person in respect of
any Swap Contract at any time shall be zero prior to the time any counterparty
to such Swap Contract shall be entitled to terminate such Swap Contract and,
thereafter, shall be the maximum aggregate amount (giving effect to any netting
agreements) that such person would be required to pay if such Swap Contract were
terminated at such time.

 

--------------------------------------------------------------------------------


 

 

 

13.

Secured Indebtedness (Lines II.A.1 + 2.c + 3 + 4 + 5 + 6 + 7 + 8 + 9 + 10 + 11 –
12):(8)

 

$         

 

 

 

 

 

 

 

B

 

Consolidated EBITDA (see Line I.A.16):

 

$         

 

 

 

 

 

 

 

C.

 

Consolidated Secured Net Leverage Ratio (Lines II.A.13 ÷ Line II.B):

 

     to 1.0

 

 

 

 

 

 

 

D.

 

Maximum Consolidated Secured Net Leverage Ratio:

 

     to 1.0

 

 

 

 

 

 

 

E.

 

In compliance?

 

[Yes][No]

 

--------------------------------------------------------------------------------

(8)  The Indebtedness of any person shall include the Indebtedness of any
partnership in which such person is a general partner only to the extent such
person is liable therefor by contract, as a matter of Law or otherwise, and
shall not include any Indebtedness of such partnership that is expressly
non-recourse to such person.  For clarification purposes, the liability of any
Borrower or any Guarantor to make any periodic payments to licensors in
consideration for the license of Patents and technical information under license
agreements and any amount payable in respect of a settlement of disputes with
respect to such payments thereunder, shall not constitute Indebtedness. 
Notwithstanding any other provision of the Credit Agreement to the contrary,
(i) the term “Indebtedness” shall not be deemed to include (a) any earn-out
obligation until such obligation has been earned and is due, (b) any deferred
compensation arrangements, (c) any non compete or consulting obligations
incurred in connection with Permitted Acquisitions, (d) “teaming agreements”
pursuant to which the Parent Borrower or any Subsidiary agrees with another
supplier of services to provide services (including the sale of inventory) to a
third person and pursuant to such agreement shall be responsible to the third
person for the performance of the obligations of such other supplier,
(e) warranty claims, (f) product guarantees, guarantees (including performance
guarantees or bonds) by a person of obligations not constituting Indebtedness of
the Parent Borrower or any Subsidiary, (g) obligations under joint development
agreements pursuant to which the Parent Borrower or any Subsidiary agrees to
develop a product, and (h) obligations under any GSA Transaction, and (ii) the
amount of Indebtedness for which recourse is limited either to a specified
amount or to an identified asset of such person shall be deemed to be equal to
such specified amount or the fair market value of such identified asset, as the
case may be.

 

--------------------------------------------------------------------------------


 

Exhibit 7.09

 

FORM OF GUARANTOR JOINDER AGREEMENT

 

THIS GUARANTOR JOINDER AGREEMENT (this “Agreement”) dated as of
                 , 20    is by and between               , a                (the
“New Subsidiary”), and Bank of America, N.A., in its capacity as Administrative
Agent under that certain Third Amended and Restated Credit Agreement dated as of
January 23, 2018 (as amended, restated, amended and restated, supplemented,
extended or otherwise modified from time to time, the “Credit Agreement”) among
Knoll, Inc., a Delaware corporation, the Foreign Borrowers from time to time
party thereto, the Guarantors from time to time party thereto, the Lenders from
time to time party thereto and Bank of America, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.  Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

 

The Loan Parties are required by Section 7.09 of the Credit Agreement to cause
the New Subsidiary to become a “Guarantor” thereunder.  Accordingly, the New
Subsidiary hereby agrees as follows with the Administrative Agent, for the
benefit of the holders of the Obligations:

 

1.                                      The New Subsidiary hereby acknowledges,
agrees and confirms that, by its execution of this Agreement, the New Subsidiary
will be deemed to be a party to the Credit Agreement and a “Guarantor” for all
purposes of the Credit Agreement, and shall have all of the obligations of a
Guarantor thereunder as if it had executed the Credit Agreement (subject to the
limitations of Section 2.18 of the Credit Agreement).  The New Subsidiary hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions applicable to the Guarantors contained in the Credit
Agreement.  Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary hereby (subject to the limitations of
Section 2.18 of the Credit Agreement) jointly and severally together with the
other Guarantors, guarantees to each holder of the Obligations, as provided in
Article IV of the Credit Agreement, the prompt payment and performance of the
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof.

 

[2.                                  The New Subsidiary hereby acknowledges,
agrees and confirms that, by its execution of this Agreement, the New Subsidiary
will be deemed to be a party to the Security Agreement and an “Obligor” for all
purposes of the Security Agreement, and shall have all the obligations of an
Obligor thereunder as if it had executed the Security Agreement.  The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Security
Agreement.  Without limiting the generality of the foregoing terms of this
paragraph 2, the New Subsidiary hereby grants, pledges and assigns to the
Administrative Agent, for the benefit of the holders of the Secured Obligations
(as defined in the Security Agreement), a continuing security interest in, and a
right of set off against, any and all right, title and interest of the New
Subsidiary in and to the Collateral (as defined in the Security Agreement),
including, but not limited to, the Equity Interests identified on Schedule 6
hereto, of the New Subsidiary to secure the prompt payment and performance in
full when due, whether by lapse of time, acceleration, mandatory prepayment or
otherwise, of the Secured Obligations (as defined in the Security
Agreement).](9)

 

3.                                      The New Subsidiary hereby represents and
warrants to the Administrative Agent, the L/C Issuer and the Lenders that:

 

--------------------------------------------------------------------------------

(9)  Required only for joinder of a Domestic Subsidiary.

 

--------------------------------------------------------------------------------


 

(a)                                 The New Subsidiary’s exact legal name and
jurisdiction of organization or formation, as applicable, are as set forth on
the signature pages hereto.

 

(b)                                 The New Subsidiary’s chief executive office,
and, if applicable, taxpayer identification number and organizational
identification number are set forth on Schedule 1 hereto.

 

(c)                                  Other than as set forth on Schedule 2
hereto, the New Subsidiary has not changed its legal name, changed its state of
formation, been party to a merger, consolidation or other change in structure in
the five years preceding the date hereof.

 

[(d)                             Schedule 3 hereto sets forth all Trademarks (as
defined in the Security Agreement), Copyrights (as defined in the Security
Agreement), Patents (as defined in the Security Agreement), service marks, trade
names, patent rights, franchises, licenses and other intellectual property
rights either registered or pending registration with the United States
Copyright Office or the United States Patent and Trademark Office and owned by
the New Subsidiary.

 

(e)                                  Schedule 4 hereto includes all Commercial
Tort Claims by or in favor of the New Subsidiary seeking damages in excess of
$500,000.

 

(f)                                   Schedule 5 hereto sets forth each
Subsidiary of the New Subsidiary, including (i) jurisdiction of formation,
(ii) number of shares of each class of Equity Interests outstanding, (iii) the
certificate number(s) of the certificates evidencing such Equity Interests and
number and percentage of outstanding shares of each class owned by the New
Subsidiary (directly or indirectly) of such Equity Interests and (iv) number and
effect, if exercised, of all outstanding options, warrants, rights of conversion
or purchase and all other similar rights with respect thereto.

 

(g)                                  Schedule 6 hereto sets forth (i) any
Instrument or Tangible Chattel Paper evidencing any amount payable under or in
connection with any of the Collateral (as defined in the Security Agreement) of
the New Subsidiary and (ii) any Document pursuant to which any property
constituting Collateral (as defined in the Security Agreement) of the New
Subsidiary is stored or shipped.](10)

 

4.                                      The address of the New Subsidiary for
purposes of all notices and other communications is the address designated for
all Loan Parties on Schedule 11.02 to the Credit Agreement or such other address
as the New Subsidiary may from time to time notify the Administrative Agent in
writing.

 

5.                                      The New Subsidiary hereby waives
acceptance by the Administrative Agent and the holders of the Obligations of the
guaranty by the New Subsidiary under Article IV of the Credit Agreement upon the
execution of this Agreement by the New Subsidiary.

 

6.                                      This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Agreement by fax transmission or other electronic mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

--------------------------------------------------------------------------------

(10)  Required only for joinder of a Domestic Subsidiary.

 

--------------------------------------------------------------------------------


 

7.                                      THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

[Signatures on Following Page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to be
duly executed by an authorized officer, and the Administrative Agent, for the
benefit of the holders of the Obligations, has caused the same to be accepted by
an authorized officer, as of the day and year first above written.

 

 

[NEW SUBSIDIARY],

 

a [  ]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Acknowledged and accepted:

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Taxpayer Identification Number; Organizational Number

 

Schedule 2

 

Changes in Legal Name or State of Formation;

Mergers, Consolidations and other Changes in Structure

 

[Schedule 3

 

IP Rights

 

Schedule 4

 

Commercial Tort Claims

 

Schedule 5

 

Equity Interests

 

Schedule 6

 

Instruments; Tangible Chattel Paper; Documents]

 

--------------------------------------------------------------------------------


 

Exhibit 9.02

 

FORM OF SECURED PARTY DESIGNATION NOTICE

 

Date:             ,          

 

To:                             Bank of America, N.A.,

as Administrative Agent

 

Ladies and Gentlemen:

 

THIS SECURED PARTY DESIGNATION NOTICE is made by                           , a
                    (the “Designor”), to BANK OF AMERICA, N.A., as
Administrative Agent under that certain Credit Agreement referenced below (in
such capacity, the “Administrative Agent”).  All capitalized terms not defined
herein shall have the meaning ascribed to them in the Credit Agreement.

 

W I T N E S S E T H :

 

WHEREAS, Knoll, Inc., a Delaware corporation, the Foreign Borrowers from time to
time party thereto, the Guarantors from time to time party thereto, the Lenders
from time to time party thereto and Bank of America, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer have entered into that certain Third
Amended and Restated Credit Agreement, dated as of January 23, 2018 (as amended,
restated, amended and restated, supplemented, extended or otherwise modified
from time to time, the “Credit Agreement”) pursuant to which certain loans and
financial accommodations have been made to the Borrowers;

 

WHEREAS, in connection with the Credit Agreement, a Lender or Affiliate of a
Lender that is a Qualifying Counterparty is permitted to deliver this Secured
Party Designation Notice with respect to its [Treasury Management Agreement/Swap
Contract] under the Credit Agreement and the Collateral Documents;

 

WHEREAS, the Credit Agreement requires that the Designor deliver this Secured
Party Designation Notice to the Administrative Agent; and

 

WHEREAS, the Designor has agreed to execute and deliver this Secured Party
Designation Notice:

 

1.                                      Designation.  The Designor hereby
delivers this Secured Party Designation Notice with respect to the [Treasury
Management Agreement/Swap Contract] described on Schedule 1 hereto for purposes
of designation under the Credit Agreement and hereby represents and warrants to
the Administrative Agent that it is a Qualifying Counterparty.  By executing and
delivering this Secured Party Designation Notice, the Designor, as provided in
the Credit Agreement, hereby agrees to be bound by all of the provisions of the
Loan Documents which are applicable to it as a provider of a [Treasury
Management Agreement/Swap Contract] designated under the Credit Agreement and
hereby (a) confirms that it has received a copy of the Loan Documents and such
other documents and information as it has deemed appropriate to make its own
decision to enter into this Secured Party Designation Notice, (b) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Credit Agreement, the other
Loan Documents or any other instrument or document furnished pursuant thereto as
are delegated to the Administrative Agent by the terms thereof, together with
such powers as are incidental thereto (including the provisions of Section 10.01
of the Credit Agreement), and (c) agrees that it will be bound by the provisions
of the Loan

 

--------------------------------------------------------------------------------


 

Documents and will perform in accordance with its terms all the obligations
which by the terms of the Loan Documents are required to be performed by it as a
provider of a [Treasury Management Agreement/Swap Contract].  Without limiting
the foregoing, the Designor agrees to indemnify the Administrative Agent as
contemplated by Section 11.04(c) of the Credit Agreement.

 

2.                                      GOVERNING LAW.  THIS SECURED PARTY
DESIGNATION NOTICE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

 

3.                                      Counterparts.  Delivery of an executed
counterpart of a signature page of this notice by fax transmission or other
electronic mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this notice

 

[Signatures on Following Pages]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Secured Party Designation
Notice to be duly executed and delivered by their respective officers thereunto
duly authorized as of the date first above written.

 

[DESIGNOR]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

Schedule 1

To Secured Party Designation Notice

 

--------------------------------------------------------------------------------


 

Exhibit 11.06

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](11) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](12) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](13) hereunder are several and not joint.](14) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated, amended and
restated, supplemented, extended or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including the Letters of
Credit and the Swing Line Loans included in such facilities(15)) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.

Assignor:

 

 

 

 

[and Assignor [is][is not] a Defaulting Lender.]

 

 

 

 

 

2.

Assignee:

 

 

 

--------------------------------------------------------------------------------

(11)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

(12)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

(13)  Select as appropriate.

(14)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

(15)  Include all applicable subfacilities.

 

--------------------------------------------------------------------------------


 

 

 

[and is an Affiliate/Approved Fund of [identify Lender]]

 

 

 

3.

Borrowers:

Knoll, Inc., a Delaware corporation and the Foreign Borrowers from time to time
party thereto

 

 

 

4.

Administrative Agent:

Bank of America, N.A., as the administrative agent under the

 

 

 

5.

Credit Agreement:

Third Amended and Restated Credit Agreement dated as of January 23, 2018 (as
amended, restated, amended and restated, supplemented, extended or otherwise
modified from time to time, the “Credit Agreement”) among Knoll, Inc., a
Delaware corporation, the Foreign Borrowers from time to time party thereto, the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent. Capitalized terms
used but not otherwise defined herein have the meanings provided in the Credit
Agreement.

 

 

 

6.

Assigned Interest:

 

 

Facility Assigned

 

Aggregate Amount of
Commitment/Loans
for all Lenders

 

Amount of
Commitment/Loans
Assigned(16)

 

Percentage Assigned of
Commitment/Loans(17)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7.                                 Trade Date:

 

8.                                 Effective Date:

 

[Signatures on Following Pages]

 

--------------------------------------------------------------------------------

(16)  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

(17)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR:

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

ASSIGNEE:

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

[Consented to and](18) Accepted:

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[Consented to:](19)

 

 

 

KNOLL, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[Consented to:](20)

 

 

 

BANK OF AMERICA, N.A.,

 

as L/C Issuer

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[Consented to:](21)

 

 

 

BANK OF AMERICA, N.A.,

 

as Swing Line Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(18)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(19)  To be added only if the consent of the Parent Borrower is required by the
terms of the Credit Agreement.  The Parent Borrower shall be deemed to have
consented to any assignment if it has not provided written objection thereto by
written notice to the Administrative Agent within seven (7) Business Days after
having received notice thereof.

(20)  To be added only if the consent of the L/C Issuer is required by the terms
of the Credit Agreement.

(21)  To be added only if the consent of the Swing Line Lender is required by
the terms of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

Annex 1 to Assignment and Assumption

 

STANDARD TERMS AND CONDITIONS

 

1.  Representations and Warranties.

 

1.1.                            Assignor.  [The][Each] Assignor (a) represents
and warrants that (i) it is the legal and beneficial owner of [the][the
relevant] Assigned Interest, (ii) [the][such] Assigned Interest is free and
clear of any lien, encumbrance or other adverse claim, (iii) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and (iv) it is [not] a Defaulting Lender; and (b) assumes no responsibility with
respect to (i) any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Parent Borrower, any of its Subsidiaries or Affiliates or any
other Person obligated in respect of any Loan Document or (iv) the performance
or observance by the Parent Borrower, any of its Subsidiaries or Affiliates or
any other Person of any of their respective obligations under any Loan Document.

 

1.2.                            Assignee.  [The][Each] Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 11.06(b)(iv) and (v) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 11.06(b)(ii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement and the other Loan Documents as a Lender thereunder and, to
the extent of [the][the relevant] Assigned Interest, shall have the obligations
of a Lender thereunder, (iv) it is sophisticated with respect to decisions to
acquire assets of the type represented by [the][such] Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
[the][such] Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 7.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.  Notwithstanding the
foregoing, the Administrative Agent shall make all payments of

 

--------------------------------------------------------------------------------


 

interest, fees or other amounts paid or payable in kind from and after the
Effective Date to [the][the relevant] Assignee.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by fax transmission or other electronic
mail transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  THIS
ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------